Exhibit 10.55

 

Confidential Treatment Requested by Tesla, Inc.

 

 

 

_____________________________________________________________________

LOAN AND SECURITY AGREEMENT
(Warehouse SUBI Certificate)

among

LML 2018 wAREHOUSE spv, LLC,
as Borrower,

TESLA FINANCE LLC,

THE PERSONS FROM TIME TO TIME PARTY HERETO,
as Lenders and as Group Agents,


DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Paying Agent

and


DEUTSCHE BANK AG, NEW YORK BRANCH,
as Administrative Agent

 

Dated as of December 27, 2018

_____________________________________________________________________

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

 

Table of Contents

 

Section

Heading

Page

 

 

ARTICLE I DEFINITIONS

1

 

 

 

SECTION 1.01 Certain Defined Terms

1

 

SECTION 1.02 Computation of Time Periods

38

 

SECTION 1.03 Interpretive Provisions

38

 

SECTION 1.04 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

39

 

 

ARTICLE II THE FACILITY

39

 

 

 

SECTION 2.01 Loans; Payments

39

 

SECTION 2.02 Interest; Breakage Fees

42

 

SECTION 2.03 Invoices; Payments

42

 

SECTION 2.04 Deposits; Distributions

43

 

SECTION 2.05 Payments and Computations, Etc

45

 

SECTION 2.06 Reserve Account and Paying Agent Account

45

 

SECTION 2.07 Withdrawals from Reserve Account

46

 

SECTION 2.08 Reports

46

 

SECTION 2.09 Reallocation and Repurchase of Warehouse SUBI Assets

47

 

SECTION 2.10 Procedures for Extension of Scheduled Expiration Date

49

 

SECTION 2.11 Increase of Maximum Facility Limit and Reduction of Maximum
Facility Limit

49

 

SECTION 2.12 Reallocation of Maximum Facility Limit

51

 

SECTION 2.13 Optional Prepayment

52

 

SECTION 2.14 Intended Tax Treatment

52

 

 

ARTICLE III COLLATERAL AND SECURITY INTEREST

53

 

 

 

SECTION 3.01 Grant of Security Interest; Collateral

53

 

SECTION 3.02 Protection of the Administrative Agent’s Security Interest

54

 

SECTION 3.03 Termination of Security Interest and Release of Collateral under
Certain Circumstances

55

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES

56

 

 

 

SECTION 4.01 Representations and Warranties of Borrower

56

 

 

ARTICLE V CONDITIONS PRECEDENT

60

 

 

 

SECTION 5.01 Conditions to Closing

60

 

SECTION 5.02 Conditions to Loan Increases

62

 

 

ARTICLE VI COVENANTS

64

 

 

 

SECTION 6.01 Covenants of the Borrower

64

 

SECTION 6.02 Negative Covenants of the Borrower

70

 

SECTION 6.03 Certain Covenants of TFL

72

 

 

-i-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

Table of Contents

 

ARTICLE VII SERVICING AND COLLECTIONS

73

 

 

 

SECTION 7.01 Maintenance of Information and Computer Lease Documents

73

 

SECTION 7.02 Protection of the Interests of the Secured Parties

72

 

SECTION 7.03 Maintenance of Writings and Lease Documents

74

 

SECTION 7.04 Administration and Collections

74

 

 

ARTICLE VIII EVENTS OF DEFAULT

75

 

 

 

SECTION 8.01 Events of Default

75

 

SECTION 8.02 Remedies Upon the Occurrence of an Event of Default

77

 

 

ARTICLE IX THE ADMINISTRATIVE AGENT

79

 

 

ARTICLE X THE GROUP AGENTS

84

 

 

 

SECTION 10.01 Authorization and Action

84

 

SECTION 10.02 Group Agent’s Reliance, Etc

85

 

SECTION 10.03 Group Agent and Affiliates

85

 

SECTION 10.04 Indemnification of Group Agents

85

 

SECTION 10.05 Delegation of Duties

85

 

SECTION 10.06 Action or Inaction by Group Agent

85

 

SECTION 10.07 Notice of Events of Default

86

 

SECTION 10.08 Non-Reliance on Group Agent and Other Parties

86

 

SECTION 10.09 Successor Group Agent

86

 

SECTION 10.10 Reliance on Group Agent

87

 

 

ARTICLE XI INDEMNIFICATION

87

 

 

 

SECTION 11.01 Indemnification

87

 

SECTION 11.02 Tax Indemnification

89

 

SECTION 11.03 Additional Costs

92

 

SECTION 11.04 Procedures for Indemnification; Etc

94

 

SECTION 11.05 Other Costs and Expenses

94

 

 

ARTICLE XII MISCELLANEOUS

94

 

 

 

SECTION 12.01 Term of Agreement

94

 

SECTION 12.02 Waivers; Amendments

94

 

SECTION 12.03 No Implied Waiver; Cumulative Remedies

95

 

SECTION 12.04 No Discharge

96

 

SECTION 12.05 Notices

96

 

SECTION 12.06 Governing Law; Submission to Jurisdiction

97

 

SECTION 12.07 Integration

97

 

SECTION 12.08 Counterparts; Severability

97

 

SECTION 12.09 Set-Off

98

 

SECTION 12.10 Successors and Assigns

98

 

SECTION 12.11 Confidentiality

101

 

SECTION 12.12 Payments Set Aside

102

 

SECTION 12.13 No Petition

102

 

SECTION 12.14 Characterization of the Transactions Contemplated by this
Agreement

102

-ii-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

Table of Contents

 

 

SECTION 12.15 WAIVER OF JURY TRIAL

102

 

SECTION 12.16 Loans

102

 

SECTION 12.17 TBM, TFL or Tesla, Inc

103

 

SECTION 12.18 Limitation on Consequential, Indirect and Certain Other Damages

103

 

SECTION 12.19 Ratable Payments

103

 

SECTION 12.20 No Third Party Beneficiaries; Hedge Counterparties

103

 

SECTION 12.21 Back-Up Servicing

103

 

SECTION 12.22 Limited Recourse Against Conduit Lenders

104

 

 

 

Schedule 1

Schedule of Litigation

Schedule 2

Schedule of Corporate and Limited Liability Company Names, Trade Names or
Assumed Names

Schedule 3

Description of Electronic Lease Vault

Schedule 4

Ineligible Assignees

Schedule 5

Insurance Requirements

Schedule 6

Notice Addresses

Schedule 7

Credit and Collection Policy

Schedule 8

Commitments of Lenders

Schedule 9

Short-Term Note Rate

 

 

Exhibit A

Form of Loan Request

Exhibit B

Form of Control Agreement

Exhibit C

Form of Compliance Certificate

Exhibit D

Form of Notice of Warehouse SUBI Lease Allocation

Exhibit E

Form of Pool Cut Report

Exhibit F

Form of Notice of Securitization Take-Out

Exhibit G

Form of Securitization Take-Out Certificate

Exhibit H

[Reserved]

Exhibit I

[Reserved]

Exhibit J

[Reserved]

Exhibit K

[Reserved]

Exhibit L

[Reserved]

Exhibit M

Form of Assignment and Acceptance Agreement

Exhibit N

Form of Assumption Agreement

 

 

-iii-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

 

LOAN AND SECURITY AGREEMENT (this “Agreement”) is entered into as of December
27, 2018 by and among the following parties:

 

(i)

LML 2018 WAREHOUSE SPV, LLC, a Delaware limited liability company, as Borrower
(the “Borrower”);

 

(ii)

Solely for purposes of Sections 2.11, 2.12, 6.03, 12.01, 12.13 and 12.22, TESLA
FINANCE LLC, a Delaware limited liability company (“TFL”);

 

(iii)

DEUTSCHE BANK TRUST COMPANY AMERICAS, a New York banking corporation, as Paying
Agent;

 

(iv)

DEUTSCHE BANK AG, NEW YORK BRANCH, as Administrative Agent; and

 

(v)

THE LENDERS AND GROUP AGENTS PARTY HERETO.

R E C I T A L S:

WHEREAS, the Borrower desires to purchase or otherwise acquire from TBM
Partnership II, LLC, a Delaware limited liability company (“TBM”), the Warehouse
SUBI Certificate (as defined below) and the Warehouse SUBI represented thereby
from time to time pursuant to the Warehouse SUBI Sale Agreement (as defined
below);

WHEREAS, the Borrower desires to fund such purchases and acquisitions through
the borrowing of Loans (as defined below) from the Lenders subject to the terms
of this Agreement;

WHEREAS, to provide assurance for the repayment of the Loans and the other
Obligations of the Borrower hereunder, the Borrower will provide or will cause
to be provided to the Administrative Agent, for the benefit of the Secured
Parties, a security interest in the Collateral pursuant to Article 3 hereof;

NOW, THEREFORE, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01  Certain Defined Terms.  As used in this Agreement, the following
terms shall have the following respective meanings:

“48+ Month Limit” shall have the meaning specified in the Fee Letter.

“Additional Costs” shall have the meaning specified in Section 11.03.

“Additional Warehouse SUBI Assets” shall mean those Trust Assets allocated by
the Trust to the Warehouse SUBI from time to time after the Closing Date in
accordance with the Warehouse SUBI Supplement.

“Administrative Agent” shall mean Deutsche Bank AG, New York Branch, in its
capacity as contractual representative for the Group Agents and the Lenders
hereunder, and any successor thereto in such capacity appointed pursuant to
Article IX.

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

“Administrative Charge” shall mean, with respect to any Lease, any payment
(whether or not part of the fixed monthly payment) payable by the applicable
Lessee representing an Excess Mileage Fee or Excess Wear and Tear Fee.

“Administrative Trustee” shall have the meaning specified in the Trust
Agreement.

“Advance Rate” has the meaning specified in the Fee Letter.

“Adverse Claim” shall mean a lien, security interest, charge or encumbrance, or
other similar right or claim in, of or on any Person’s assets or properties in
favor of any other Person.

“Affected Person” shall mean the Administrative Agent, each Group Agent, each
Lender, each Program Support Provider and their respective Affiliates, permitted
assignees, successors and participants.

“Affiliate” shall mean with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, another Person or a Subsidiary of such other Person.  A Person
shall be deemed to control another Person if the controlling Person possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of the controlled Person, whether through ownership of
stock or otherwise.  No Lender Party shall, solely as a result of its status as
a Lender Party, be deemed to be an Affiliate of the Borrower or TFL.

“AIFM Regulation” shall mean Regulation (EU) No 231/2013.

“AIFMD” shall mean the European Union Alternative Investment Fund Managers
Directive (Directive 2011/61/EU).

“Alternate Base Rate” shall mean, for any day, a fluctuating interest rate per
annum as shall be in effect from time to time, which rate shall at all times be
equal to the greatest of (i) the Prime Rate on such day, (ii) (x) the rate equal
to the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System arranged by Federal funds brokers, as
published for such day (or, if such day is not a Business Day, for the next
preceding Business Day) by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it,
plus (y) one-half of one percent (1/2%) and (iii) (x) the rate appearing on
Reuters Screen LIBOR01 Page (or on any successor or substitute page of such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time in accordance with its customary practices for purposes of providing
quotations of interest rates applicable to Dollar deposits in the London
interbank market) at approximately 11:00 a.m. (London time) on such day as the
rate for U.S. dollar deposits with a maturity of thirty (30) days, plus (y) one
percent (1.00%).

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Tesla Parties or their respective Subsidiaries
from time to time concerning or relating to bribery or corruption.

-2-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

“Assignment and Acceptance Agreement” shall mean an assignment and acceptance
agreement entered into by a Committed Lender, an Eligible Assignee, such
Committed Lender’s Group Agent and the Administrative Agent, and, if required,
the Borrower, pursuant to which such Eligible Assignee may become a party to
this Agreement, in substantially the form of Exhibit M hereto.

“Assumption Agreement” has the meaning set forth in Section 12.10.

“Authorized Signatory” shall have the meaning set forth in Section 9.02.

“Automotive Lease Guide” shall mean (a) if available, the publication of such
name which includes residual factors or any successor to such publication
consented to by the Administrative Agent and the Required Group Agents or (b) if
such publication described in clause (a) is not available, any other publication
reasonably acceptable to the Borrower, the Administrative Agent and the Required
Group Agents.

“Available Amounts” shall mean, with respect to any Payment Date and the related
Settlement Period, the sum of the following amounts, without duplication:
(i) Collections, (ii) amounts transferred from the Reserve Account for such
Payment Date, (iii) Repurchase Amounts, (iv) Reallocation Proceeds, (v) Interest
Rate Hedge Receipts received for such Payment Date, and (vi) after an Event of
Default, all other amounts available in the Warehouse SUBI Collection Account on
such Payment Date (other than funds deposited by the Borrower that are not
proceeds of the Warehouse SUBI Assets or payable pursuant to the Warehouse SUBI
Servicing Agreement or the Warehouse SUBI Sale Agreement to satisfy the minimum
balance requirements of the depository institution holding the Reserve Account).

“Available Facility Limit” shall mean the Facility Limit minus the Loan Balance.

“Back-Up Servicer” shall mean, initially, Wells Fargo Bank, N.A., in its
capacity as back-up servicer under the Transaction Documents, and any successor
thereto in such capacity  appointed pursuant to the Warehouse SUBI Servicing
Agreement; provided, however, that if the Back-Up Servicer is terminated as
provided in Section 5.3(b) of the Warehouse SUBI Servicing Agreement, then
thereafter no Back-Up Servicer shall be required, no Back-up Servicing Fee shall
be payable and all references to the Back-Up Servicer shall be ignored (except
to the extent provided in Section 5.3(b) of the Warehouse SUBI Servicing
Agreement).

“Back-Up Servicing Fee” shall mean, with respect to the Warehouse SUBI, if there
is a Back-Up Servicer, the fee payable on each Payment Date with respect to each
Settlement Period equal to the “Back-Up Servicing Fee” specified in the
Warehouse SUBI Servicing Agreement; provided that, during any period when a
Back-Up Servicer is acting as Servicer, the Back-Up Servicing Fee with respect
to such Back-Up Servicer shall be zero.

“Back-Up Servicing Fee Rate” shall mean the “Back-Up Servicing Fee Rate”
specified in the Warehouse SUBI Servicing Agreement.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

-3-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

“Bank Interest Rate” shall mean, for any day during any Interest Period for any
Loan (or any portion thereof), an interest rate per annum equal to the
Eurodollar Rate on such day; provided, however, that if any Lender shall have
notified the Borrower that the introduction of or any change in, or in the
interpretation of, any law or regulation makes it unlawful, or any central bank
or other governmental authority asserts that it is unlawful, for such Lender to
fund such Loan at the Bank Interest Rate set forth above (and such Lender shall
not have subsequently notified the Borrower that such circumstances no longer
exist), the Bank Interest Rate for each day on and after such notice that has
not been withdrawn by such Lender shall be an interest rate per annum equal to
the Alternate Base Rate in effect on such day; and provided, further, however,
that at all times following the occurrence and during the continuation of an
Event of Default the Bank Interest Rate shall be the Default Rate.

“Bankruptcy Code” shall mean the United States Bankruptcy Code, Title 11 United
States Code.

“Base Residual Value” shall mean, with respect to any Leased Vehicle and the
related Lease, the lesser of (i) the TFL Residual Value, and (ii) the
Mark-to-Market MRM Residual Value.

“Base RV Limit” shall have the meaning specified in the Fee Letter.

“Borrower” shall have the meaning specified in the preamble to this Agreement.

“Breakage Fee” shall mean (i) for any Interest Period for which a repayment of a
Loan is made for any reason on any day other than a Payment Date, or (ii) to the
extent that the Borrower shall, for any reason, fail to borrow on the date
specified by the Borrower in connection with any request for funding pursuant to
Article II of this Agreement, the amount, if any, by which (A) the additional
Interest and Usage Fee Amount (calculated without taking into account any
Breakage Fee or any shortened duration of such Interest Period pursuant to the
definition thereof) which would have accrued during such Interest Period on the
repaid principal amount of such Loan relating to such Interest Period had such
reductions not been made (or, in the case of clause (ii) above, the amounts so
failed to be borrowed in connection with any such request for funding by the
Borrower), exceeds (B) the income, if any, received by the related Lender from
the investment of the proceeds of such repaid principal amount of such Loan (or
such amounts failed to be borrowed by the Borrower).  A certificate as to the
amount of any Breakage Fee (including the computation of such amount) shall be
submitted by such Lender to the Borrower and the Administrative Agent and shall
be conclusive and binding for all purposes, absent manifest error.

“Business Day” shall mean (i) with respect to any matters relating to the
determination of the Eurodollar Rate, a day on which banks are open for business
in the City of New York and on which dealings in Dollars are carried on in the
London interbank market, and (ii) for all other purposes, any day other than a
Saturday, Sunday or other day on which banking institutions or trust companies
in the State of New York generally, the City of New York, Chicago, Illinois or
Palo Alto, California, are authorized or obligated by law, executive order or
governmental decree to be closed.

“Certificate of Title” shall mean any certificate, instrument or other document
or record issued or maintained by a state or other governmental authority in
respect of any motor vehicle for the purpose of evidencing the ownership of, or
any Adverse Claim in or against, such motor vehicle.

“Change in Control” shall mean if TBM ceases to directly or indirectly own 100%
of the equity and voting interests of the Borrower free and clear of all Adverse
Claims.

-4-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

“Closing Date” shall mean the date on which the conditions precedent to the
effectiveness of this Agreement contained in Section 5.01 are satisfied or
waived.

“Collateral” shall have the meaning specified in Section 3.01(a).

“Collateral Agency and Security Agreement” shall mean the Collateral Agency and
Security Agreement, dated as of August 16, 2018, among the Trust, TFL and the
Collateral Agent.

“Collateral Agent” means TLT Leasing Corp., a Delaware corporation.

“Collection Account Bank” shall mean the depository institution at which the
Warehouse SUBI Collection Account is established.

“Collections” shall mean, with respect to any Settlement Period, all amounts,
whether in the form of wire transfer or other form of electronic transfer or
payment, cash, checks or other instruments received by the Borrower or the
Servicer or in a Permitted Lockbox, a Permitted Account or the Warehouse SUBI
Collection Account received on or with respect to the Warehouse SUBI Leases and
Warehouse SUBI Leased Vehicles during such Settlement Period, (a) including the
following: (i) Monthly Lease Payments, Payments Ahead, Pull-Forward Payments,
Prepayments, Administrative Charges and any other payments under the Warehouse
SUBI Leases (other than Supplemental Servicing Fees); (ii) Net Liquidation
Proceeds; (iii) any Net Insurance Proceeds not included in Net Liquidation
Proceeds, and (iv) all payments made by the Servicer arising from a breach of
its representations and warranties made in the Warehouse SUBI Servicing
Agreement or from a breach of any covenant of the Servicer made in the Warehouse
SUBI Servicing Agreement, but (b) excluding such amounts received following such
Settlement Period in respect of Warehouse SUBI Leases and Warehouse SUBI Leased
Vehicles that have been repurchased or reallocated on or prior to the related
Payment Date pursuant to a Securitization Takeout or Section 2.7 of the
Warehouse SUBI Sale Agreement and funds deposited by the Borrower that are not
proceeds of the Warehouse SUBI Assets or payable pursuant to the Warehouse SUBI
Servicing Agreement or the Warehouse SUBI Sale Agreement to satisfy the minimum
balance requirements of the depository institution holding an Eligible Account
shall not constitute Collections.

“Commitment” or “Commitment Amount” of any Committed Lender shall mean:

(i)with respect to each Committed Lender as of the date hereof, the “Commitment
Amount" set forth for such Committed Lender on Schedule 8, as such amount may be
reduced or increased in accordance with this Agreement from time to time; and

(ii)with respect to any other Committed Lender, an amount equal to the amount
set forth as its “Commitment Amount” in the Assignment and Acceptance Agreement
or Assumption Agreement pursuant to which such Committed Lender became a party
hereto or as otherwise agreed in writing by such Lender, in each case as such
amount may be reduced or increased in accordance with this Agreement from time
to time; provided that, (x) the Commitment Amount of a Lender may be (x)
increased or decreased pursuant to the terms of this Agreement pursuant to
Section 2.11 or Section 2.12 and (y) any termination of the Facility Limit
pursuant to Section 8.02 or Section 12.1 shall terminate ratably each Committed
Lender’s then current Commitment.

“Committed Lenders” shall mean each Committed Lender set forth on Schedule 8,
and each other Person that becomes a party hereto as a Committed Lender pursuant
to an Assignment and Acceptance Agreement, an Assumption Agreement or otherwise
in accordance with this Agreement.

-5-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

“Commitment Percentage” shall mean, with respect to each Lender on the relevant
date of determination, the quotient (expressed as a percentage) obtained by
dividing (a) the Commitment of such Lender (in each case, after giving effect to
any increase or reduction of Commitment on such date) by (b) the Maximum
Facility Limit (after giving effect to any increase or reduction in Maximum
Facility Limit on such date).

“Competitor” shall mean any Person that has as a majority of its business the
manufacture of automobiles, or any Affiliate of that entity.

“Conduit Lender” shall mean each commercial paper conduit that becomes a party
hereto as a Conduit Lender pursuant to an Assumption Agreement or otherwise in
accordance with this Agreement.

“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.  

“Control” shall have the meaning specified in Section 8-106 (or other section of
similar content as Section 8-106 of the UCC) of the Relevant UCC.

“Control Agreement” shall mean a control agreement substantially in the form of
Exhibit B hereto or otherwise in form and substance reasonably satisfactory to
the Administrative Agent among the Borrower, the Servicer or the Administrative
Agent, as secured party, and the depositary institution at which one or more
Eligible Accounts subject to the Control Agreement are maintained, as securities
intermediary or deposit bank.

“Credit and Collection Policy” shall mean the credit and collection policies and
practices related to the Warehouse SUBI Leases and Warehouse SUBI Leased
Vehicles maintained by the Servicer on behalf of the Trust pursuant to the
Warehouse SUBI Servicing Agreement and attached hereto as Schedule 7, as such
credit and collection policies and practices may be amended from time to time in
accordance with Section 4.1(b)(iv) of the Warehouse SUBI Servicing
Agreement.  If the Back-Up Servicer becomes the Successor Servicer under the
Warehouse SUBI Servicing Agreement, the Credit and Collection Policy shall be,
with respect to such Successor Servicer, those collection policies that the
Back-Up Servicer uses to service similar assets and which at all times shall be
consistent with the collection practices used by servicers of comparable size
and experience.

“Credit Loss” shall mean, with respect to any Settlement Period, the aggregate
Securitization Value (determined as of the first day of such Settlement Period)
of Warehouse SUBI Leases that became Defaulted Leases during such Settlement
Period, net of all Net Liquidation Proceeds received during such Settlement
Period with respect to Warehouse SUBI Leases that are Defaulted Leases.

“Credit Loss Ratio” shall mean, for any Settlement Period, a fraction, expressed
as a percentage, the numerator of which equals the Credit Loss for such
Settlement Period and the denominator of which equals the aggregate
Securitization Value of all Warehouse SUBI Leases as of the first day of such
Settlement Period.

“Credit Loss Ratio Trigger” shall have the meaning specified in the Fee Letter.

“CRR” shall mean Regulation No 575/2013 of the European Parliament and of the
Council as published in the Official Journal of the European Union on 27 June
2013 as amended from time to time and as implemented by the Member States of the
European Union, together with the Corrigendum to Regulation 575/2013.

-6-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

“Cut-Off Date” shall mean, with respect to the Leases and Leased Vehicles
allocated to the Warehouse SUBI, the close of business on the last day of the
calendar month immediately preceding the calendar month during which such Leases
and Leased Vehicles are allocated to the Warehouse SUBI, or such other date
agreed to by the Borrower and the Administrative Agent in connection with the
foregoing.

“Debt” shall mean, as to any Person, at any date, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments, (iii)
all obligations of such Person to pay the deferred purchase price of property or
services, except trade accounts payable arising in the ordinary course of
business, (iv) all obligations of such Person as lessee under capital leases,
(v) all Debt of others secured by a Lien on any asset of such Person, whether or
not such Debt is assumed by such Person, (vi) all net obligations of such Person
in respect of interest rate or currency hedges, (vii) all reimbursement
obligations of such Person in respect of any letters of credit and (viii) all
Debt of others Guaranteed by such Person.

“Default” shall mean an event which, but for the lapse of time or the giving of
notice, or both, would constitute an Event of Default. For the avoidance of
doubt, a Default arising from a Change in Control shall not occur until the
Change in Control actually occurs.

“Default Rate” shall mean, on any date, an interest rate per annum equal to the
sum of the Alternate Base Rate on such date plus 2.0%.

“Defaulted Lease” shall mean (x) any Lease for which an amount at least equal to
5% of any Monthly Lease Payment remains unpaid for more than 180 days from the
original payment due date, or (y) with respect to any Lease that is delinquent
less than 180 days, the Servicer has (i) determined, in accordance with the
Credit and Collection Policy, that eventual payment in full is unlikely, or (ii)
repossessed the related Leased Vehicle, or (z) a Lease with respect to which the
Servicer has received notification that the related Lessee is the subject of a
bankruptcy proceeding.

“Defaulted Vehicle” shall mean a Warehouse SUBI Leased Vehicle the related Lease
for which is a Defaulted Lease.

“Delaware Trustee” shall have the meaning specified in the Trust Agreement.

“Delayed Amount” shall have the meaning specified in Section 2.01.

“Delayed Funding Date” shall have the meaning specified in Section 2.01.

“Delayed Funding Notice” shall have the meaning specified in Section 2.01.

“Delayed Funding Notice Date” shall have the meaning specified in Section 2.01.

“Delaying Group” shall have the meaning specified in Section 2.01.

“Delaying Lender” shall have the meaning specified in Section 2.01.

“Delinquency Ratio” shall mean, for any Settlement Period, the ratio (expressed
as a percentage) of (i) the aggregate Securitization Value of Warehouse SUBI
Leases that are Delinquent Leases as of the last day of such Settlement Period
to (ii) the aggregate Securitization Value of all Warehouse SUBI Leases as of
the last day of such Settlement Period.

-7-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

“Delinquency Ratio Trigger” shall have the meaning specified in the Fee Letter.

“Delinquent Lease” shall mean a Lease which is not a Defaulted Lease and with
respect to which an amount at least equal to 5% of any Monthly Lease Payment
remains unpaid for more than 60 days from the original due date of such payment.

“Deposit Date” shall mean, with respect to a Settlement Period, the Business Day
immediately preceding the related Payment Date.

“Designated Ineligible Lease” shall mean a Lease as to which the Servicer has
breached any of its covenants or obligations set forth in Section 2.2(d) or (e)
of the Servicing Agreement.

“Designated Person” shall mean a person or entity:  

(i)listed in the annex to, or otherwise the subject of the provisions of, any
Executive Order;

 

(ii)named as a “Specially Designated National and Blocked Person” (“SDN”) on the
most current list published by OFAC at its official website or any replacement
website or other replacement official publication of such list (“SDN List”) or
is otherwise the subject of any Sanctions Laws and Regulations; or

 

(iii)in which an entity or person on the SDN List has 50% or greater ownership
interest or that is otherwise controlled by an SDN.

 

“Determination Date” shall mean, with respect to any Payment Date, the 15th day
of the calendar month in which such Payment Date occurs, or, if such 15th day is
not a Business Day, the next succeeding Business Day.

“Dollars” or “$” shall mean the lawful currency of the United States of America.

“Early Lease Termination Date” shall mean, with respect to any Lease, the date
on which such Lease is terminated prior to its Lease Maturity Date (including in
connection with a Lease Pull-Forward) for a reason other than becoming a
Defaulted Lease.

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

-8-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

“Electronic Chattel Paper” shall have the meaning specified in Section 9-102(a)
of the UCC (or other section of similar content of the Relevant UCC).

“Electronic Lease Vault” shall mean the Electronic Chattel Paper vault system
described in Schedule 3, using the eOriginal process for all vehicle leases
originated by or for the Trust, including the Leases.

“Eligible Account” shall mean either (i) a segregated trust account with the
trust department of a depository institution organized under the laws of the
United States of America or any State thereof or the District of Columbia (or
any domestic branch of a foreign bank), having a short-term deposit rating of at
least “A-1” by S&P and at least “P-1” by Moody’s, having trust powers and acting
as trustee for funds deposited in such account, or (ii) a segregated deposit
account with a depository institution organized under the laws of the United
States of America or any State thereof (or any domestic branch of a foreign
bank) the long-term deposit obligations of which are rated “AA+” or higher by
S&P and “Aa3” or higher by Moody’s and the short-term debt obligations of which
are rated “A-1” by S&P and “P-1” by Moody’s, (iii) a segregated securities
account with a securities intermediary organized under the laws of the United
States of America or any State thereof (or any domestic branch of a foreign
bank) the long-term deposit obligations of which are rated “AA+” or higher by
S&P and “Aa3” or higher by Moody’s and the short-term debt obligations of which
are rated “A-1” by S&P and “P-1” by Moody’s or (iv) a segregated, non-interest
bearing trust account established with the Paying Agent.

“Eligible Assignee” shall mean a Person that is neither a Competitor nor a
Person listed on Schedule 4 hereto nor an Affiliate thereof.

“Eligible Interest Rate Hedge” shall mean an Interest Rate Hedge in form and
substance acceptable to the Administrative Agent which is entered into pursuant
to and in compliance with Section 6.01(n) and which (i) in the case of an
interest rate swap, designates “USD-LIBOR-BBA” (as defined in the ISDA
Definitions) as the floating rate option with a designated maturity of one
month; (ii) provides that any payments made by the Eligible Interest Rate Hedge
Provider shall be made directly to the Warehouse SUBI Collection Account; (iii)
includes an acknowledgment by the Eligible Interest Rate Hedge Provider of the
collateral assignment of the applicable Interest Rate Hedge by the Borrower to
the Administrative Agent, (iv) provides that it may not be amended, terminated,
waived or assigned by the Eligible Interest Rate Hedge Provider without the
prior written consent of the Administrative Agent and each Group Agent, (v) has
an amortizing notional amount in accordance with an amortization schedule
acceptable to the Administrative Agent, and (vi) which is not required to be
“cleared” and does not require any posting of “margin.”  

“Eligible Interest Rate Hedge Provider” shall mean, with respect to an Interest
Rate Hedge, (a) Deutsche Bank AG, Citibank, N.A. and any other Lender or
Affiliate thereof, or (b) a financial institution that has applicable ratings
equal to at least the Required Ratings.

“Eligible Investments” shall mean book-entry securities, negotiable instruments
or securities represented by instruments in bearer or registered form which
evidence:

(i)obligations of the United States or any agency thereof, provided such
obligations are guaranteed as to the timely payment of principal and interest by
the full faith and credit of the United States;

(ii)general obligations of or obligations guaranteed by any state of the United
States or the District of Columbia that at the time of acquisition thereof are
assigned the highest ratings by S&P and Moody’s;

-9-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

(iii)interests in any money market mutual fund which at the date of investment
in such fund has the highest fund rating by each of Moody’s and S&P which has
issued a rating for such fund (which, for S&P, shall mean a rating of “AAAm” or
“AAAmg”);

(iv)commercial paper which at the date of investment has ratings of at least
“A‑1” by S&P and “P-1” by Moody’s (including commercial paper meeting the
foregoing criteria issued by a Committed Lender);

(v)certificates of deposit, demand or time deposits, Federal funds or banker’s
acceptances issued by any depository institution or trust company incorporated
under the laws of the United States or of any state thereof (or any U.S. branch
or agency of a foreign bank) and subject to supervision and examination by
Federal or state banking authorities, provided that the short-term unsecured
deposit obligations of such depository institution or trust company at the date
of investment are then rated at least “P-1” by Moody’s and “A-1” by S&P;

(vi)demand or time deposits of, or certificates of deposit issued by, any bank,
trust company, savings bank or other savings institution, which deposits are
fully insured by the Federal Deposit Insurance Corporation, provided that the
long-term unsecured debt obligations of such bank, trust company, savings bank
or other savings institution are rated at the date of investment at least “Aa2”
by Moody’s and “AA-” by S&P; and

(viii)such other investments approved by the Administrative Agent and each Group
Agent.

“Eligible Lease” shall mean a Lease as to which the following are true:

(i)was originated in the United States by or for the Trust (A) in the ordinary
course of the Trust’s business without the involvement of any motor vehicle
dealer that is not an Affiliate of Tesla, Inc., TFL or a Tesla Party, and (B)
pursuant to a Lease Origination Agreement which provides for recourse to Tesla,
Inc. in the event of certain defects in the Lease, but not for default by the
Lessee;

(ii)the Lease and the related Leased Vehicle are owned by the Trust or a Trustee
(or a co-trustee) on behalf of the Trust, free of all Liens;

(iii)the Lease was originated in compliance with, and complies with, all
material applicable legal requirements, including, to the extent applicable, the
Federal Consumer Credit Protection Act, Regulation M of the Board of Governors
of the Federal Reserve, all federal and state leasing and consumer protection
laws and all state and federal usury laws;

(iv)all material consents, licenses, approvals or authorizations of, or
registrations or declarations with, any Governmental Authority required to be
obtained, effected or given by the originator of such Lease in connection with
(A) the origination of such Lease, (B) the execution, delivery and performance
by such originator of such Lease and (C) the acquisition by the Trust or a
Trustee (or a co-trustee) on behalf of the Trust of such Lease and the related
Leased Vehicle, have been duly obtained, effected or given and are in full force
and effect as of such date of origination or acquisition;

-10-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

(v)the Lease (A) is the legal, valid and binding full-recourse payment
obligation of the related Lessee, enforceable against such Lessee in accordance
with its terms, except as such enforceability may be limited by (I) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws, now or
hereafter in effect, affecting the enforcement of creditors’ rights in general,
or (II) general principles of equity (whether considered in a suit at law or in
equity) and (B) is Electronic Chattel Paper and is not Tangible Chattel Paper,
and there exists a single, authoritative copy of the record or records
comprising such Electronic Chattel Paper, which copy is unique and identifiable
(all within the meaning of Section 9-105 of the UCC (or other section of similar
content of the Relevant UCC)), held in the Electronic Lease Vault;

(vi)(A) no right of rescission, setoff, counterclaim or any other defense
(including defenses arising out of violations of usury laws) of the related
Lessee to payment of the amounts due thereunder has been asserted or threatened
with respect thereto and (B) the Lease has not been satisfied, subordinated,
rescinded, canceled or terminated;

(vii)the Lease is a closed-end Lease that (A) requires equal monthly payments to
be made within not less than 24, and not more than 60 months of the date of
origination of such Lease, and (B) requires such payments to be made by the
related Lessee within 30 days after the billing date for such payment;

(viii)the Lease is payable solely in Dollars;

(ix)the related Lessee is a Person located in one or more of the 50 states of
the United States or the District of Columbia and is not (i) TFL or any of its
Affiliates, or (ii) the United States of America or any State or local
government or any agency or political subdivision thereof;

(x)the Lease requires the related Lessee to maintain insurance against loss or
damage to the related Leased Vehicle under an insurance policy that names the
Trust or a Trustee (or a co-trustee) on behalf of the Trust as a loss payee;

(xi)the related Leased Vehicle is titled in the name of the Trust or a Trustee
(or a co-trustee) on behalf of the Trust or such other name (which may be an
abbreviation of any of the foregoing or other designation) as may be required by
the related registrar of title or applicable requirements of Law to reflect the
interest of the Trust therein (or properly completed applications for such title
have been submitted to the appropriate titling authority) and all transfer and
similar taxes imposed in connection therewith have been paid;

(xii)the Lease is fully assignable by the originator and does not require the
consent of the related Lessee as a condition to any transfer, sale or assignment
of the rights of the originator under such Lease;

(xiii)(A) the original Lease Maturity Date has not been extended to a date more
than six (6) months after such original Lease Maturity Date and, if such
original Lease Maturity Date has been extended, such extension was made in
accordance with the Credit and Collection Policy and, at the time of such
extension, there were no more than three scheduled payments remaining under such
Lease and all scheduled payments due by the related Lessee prior to the date of
such extension have been paid in full and (B) the other provisions of such Lease
have not been adjusted, waived or modified, in each case in any material
respect, except in accordance with the Credit and Collection Policy;

(xiv)the Lease was originated in accordance with all material requirements of
the Credit and Collection Policy;

-11-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

(xv)the Lease is not (a) solely for the date of determination when such Lease is
to be allocated to the Warehouse SUBI on a Warehouse SUBI Lease Allocation Date,
a Lease for which, as of the related Cut-Off Date, an amount at least equal to
5% of any Monthly Lease Payment remains unpaid for more than 29 days, (b) a
Delinquent Lease, (c) a Defaulted Lease or (d) a Lease as to which any of the
payments shall have been waived (other than deferrals and waivers of late
payment charges or fees owing to the Servicer as Supplemental Servicing Fees
permitted under the Warehouse SUBI Servicing Agreement or for which Servicer has
made or is obligated to make a corresponding deposit in the SUBI Collection
Account (as defined in the Warehouse SUBI Servicing Agreement) under the
Warehouse SUBI Servicing Agreement);

(xvi)the Lease is a “true lease”, as opposed to a lease intended as security,
under the laws of the State in which it was originated;

(xvii)the Lease fully amortizes to an amount equal to the TFL Residual Value
based on the related lease rate, which is calculated on a constant yield basis,
and provides for level payments over its term (except for the payment of such
TFL Residual Value);

(xviii)the Securitization Value of the Lease, as of its origination date, is
greater than $[***] but not greater than $200,000;

(xix)no selection procedures reasonably anticipated to be adverse to the Lender
Parties were utilized in selecting such Lease from among the Leases allocated to
the TBM SUBI meeting the other selection criteria set forth in this definition;

(xx)the related Leased Vehicle was sold by Tesla, Inc. to the Trust or by a
Subsidiary of Tesla, Inc. originating the Lease to the Trust, in each case
without any fraud or material misrepresentation by Tesla, Inc. or such
Subsidiary;

(xxi)the Lease does not contain a confidentiality provision that purports to
restrict the ability of the Administrative Agent or any Lender to exercise its
rights under this Agreement, including its right to review the Lease;

(xxii)with respect to which the related Lessee has not been identified on the
records of TFL as currently being the subject of an Event of Bankruptcy;

(xxiii)with respect to which there is no material breach, default, violation or
event of acceleration existing under the Lease, and there is no event which,
with the passage of time, or with notice and the expiration of any grace or cure
period, would constitute a material default, breach, violation or event of
acceleration;

(xxiv)the Lessee of which (x) receives a statement, invoice or other instruction
directing payment to a Permitted Lockbox or a Permitted Account or
(y) authorizes the Servicer to debit the Lessee’s account for each scheduled
payment;

(xxv)[Reserved];

(xxvi)with respect to which TFL is not required to perform any additional
service for, or perform or incur any additional obligation to, the related
Lessee in order to enforce the related Lease;

-12-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

(xxvii)the related Leased Vehicle is new on the date of origination of such
Lease;

(xxviii)a Lessee of which (or, if the Lessee is an entity, a natural person who
is the co-lessee or guarantor under the Lease and an owner of the Lessee) has a
FICO Score of not less than 600;

(xxix)the Lessee of which is a Lessee of no more than two other existing Leases;
and

(xxx)the Lease provides that the Excess Mileage Fee applies if mileage exceeds a
threshold not greater than 15,000 miles per year.

“Entitlement Holder” shall have the meaning specified in Section 8-102(a)(7) of
the UCC (or other section of similar content of the Relevant UCC).

“ERISA” shall mean the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” shall mean, with respect to any Person, any other Person which
is a member of any group of organizations (i) described in Section 414(b) or (c)
of the Internal Revenue Code of which such initial Person is a member, or (ii)
solely for the purposes of potential liability under Section 412 of the Internal
Revenue Code, described in Section 414(m) or (o) of the Internal Revenue Code of
which such initial Person is a member.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Eurodollar Rate” shall mean:

(i)with respect to any Lender in the Group for which Royal Bank of Canada is the
Group Agent for each day during any Interest Period, (a) the rate per annum
(carried out to the fifth decimal place) equal to the rate determined by Royal
Bank of Canada to be the offered rate that appears on the page of the Reuters
Screen on such day that displays an average British Bankers Association Interest
Settlement Rate (such page currently being LIBOR01) for deposits in United
States dollars with a term equivalent to one month; (b) in the event the rate
referenced in the preceding subsection (a) does not appear on such page or
service or such page or service shall cease to be available, the rate per annum
(carried to the fifth decimal place) equal to the rate determined by Royal Bank
of Canada to be the offered rate on such day on such other page or other service
that displays an average British Bankers Association Interest Settlement Rate
for deposits in United States dollars (or, if such rate is not available on a
successor or substitute service, such comparable rate published on such other
service as selected by Royal Bank of Canada from time to time for purposes of
providing quotations of interest rates applicable to United States dollar
deposits in the London interbank market) with a term equivalent to one month; or
(c) in the event the rates referenced in the preceding subsections (a) and (b)
are not available, the rate per annum determined by Royal Bank of Canada on such
day as the rate of interest at which Dollar deposits (for delivery on a date two
Business days later than such day) in same day funds in the approximate amount
of the applicable investment to be funded by reference to the LIBOR Rate and
with a term equivalent to one month would be offered by its London Branch to
major banks in the London interbank eurodollar market at their request; or

-13-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

(ii)with respect to any Lender in any other Group, with respect to an Interest
Period, an interest rate per annum equal to the rate for one-month deposits in
Dollars, which rate is designated as “LIBOR01” on the Reuters Money 3000 Service
as of 11:00 a.m., London time, two (2) LIBOR Business Days prior to the first
day of such Interest Period; provided, however, that (a) in the event that no
such rate is shown, the LIBOR Rate shall be determined by reference to such
other comparable available service for displaying Eurodollar rates as may be
reasonably selected by the Administrative Agent; (b) in the event that the rate
appearing on such page or as so determined by the Administrative Agent shall be
less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement, and (c) if no such service is available, the LIBOR Rate shall be the
rate per annum equal to the average (rounded upward to the nearest 1/100th of
1%) of the rate at which the Administrative Agent offers deposits in Dollars at
or about 10:00 a.m., New York City time, two (2) LIBOR Business Days prior to
the beginning of the related Interest Period, in the interbank eurocurrency
market where the eurocurrency and foreign currency and exchange operations in
respect of its Eurodollar loans are then being conducted for delivery on the
first day of such Interest Period for the number of days comprised therein and
in an amount comparable to the applicable portion of the Loan Balance to be
accruing interest at the LIBOR Rate during such Interest Period.

“European Union” shall mean the supranational organization of states established
with that name by the Treaty on European Union (signed in Maastricht on 7
February 1992) as enlarged or reduced by the Treaty of Accession (signed in
Athens on 16 April 2003), and as may be enlarged from time to time by the
agreement of the member states thereof.

“eVault Letter Agreement” shall mean that certain letter agreement relating to
Warehouse SUBI Leases dated on or about December 27, 2018, by and among TFL, the
Trust, the Administrative Agent and eOriginal, Inc.

“Event of Bankruptcy” shall mean, for any Person:

(i)that such Person shall admit in writing its inability to, pay its debts as
they become due; or

(ii)a proceeding shall have been instituted seeking a decree or order for relief
in respect of such Person in an involuntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, or for
the appointment of a receiver, liquidator, assignee, trustee, custodian,
sequestrator, conservator or other similar official of such Person or for all or
substantially all of its property, or for the winding-up or liquidation of its
affairs and (A) an order for relief is entered or (B) such proceeding remains
unstayed or undismissed for a period of 60 days in a court having jurisdiction
in the premises; or

(iii)the commencement by such Person of a voluntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, or such
Person’s consent to the entry of an order for relief in an involuntary case
under any such law, or consent to the appointment of or taking possession by a
receiver, liquidator, assignee, trustee, custodian, sequestrator, conservator or
other similar official of such Person or for all or substantially all of its
property, or any general assignment for the benefit of creditors; or

(iv)the holders of the equity of such Person or the board of directors or board
of managers or other governing body of such Person shall adopt any resolution
for such Person authorizing any of the actions set forth in the preceding clause
(iii).

“Event of Default” shall mean an event described in Section 8.01.

-14-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

“Excess Concentration Amount” shall mean, with respect to all Warehouse SUBI
Leases that are Eligible Leases on such date, the sum of, without duplication,
the amounts (if any) by which:

(i)the aggregate Securitization Value of all Warehouse SUBI Leases that are
Eligible Leases with Lease Maturity Dates occurring more than 48 months from the
date of origination of such Leases exceeds the 48+ Month Limit;

(ii)if such date is on or after April 30, 2019, the aggregate Base Residual
Value of all Warehouse SUBI Leases that are Eligible Leases scheduled to reach
their Lease Maturity Date in any one (1) month exceeds the Single Month Maturity
Limit;

(iii)if such date is on or after June 30, 2019, the aggregate Base Residual
Value of all Warehouse SUBI Leases that are Eligible Leases scheduled to reach
their Lease Maturity Date in any 6 consecutive months exceeds the Six Month
Maturity Limit;

(iv)if such date is on or after the 90th day after the Closing Date, the amount
by which the aggregate Base Residual Value of all Warehouse SUBI Leases that are
Eligible Leases exceeds the Base RV Limit;

(v)the aggregate Securitization Value of all Warehouse SUBI Leases that are
Eligible Leases that cause the weighted average FICO Score of all Lessees (or,
if a Lessee is an entity, the natural person who is the co-lessee or guarantor
under the applicable Lease and an owner of such Lessee) of all Warehouse SUBI
Leases that are Eligible Leases to be less than the WA FICO Limit; in
determining which Warehouse SUBI Lease causes such weighted average FICO Score
to be less than the WA FICO Limit, the Warehouse SUBI Lease or Warehouse SUBI
Leases most recently originated or purchased by the Trust shall be treated as
causing such breach;

(vi)the aggregate Securitization Value of all Warehouse SUBI Leases that are
Eligible Leases with respect to which the FICO Score of the related Lessee (or,
if a Lessee is an entity, the natural person who is the co-lessee or guarantor
under the applicable Lease and an owner of such Lessee) of such Eligible Leases
is less than the Minimum FICO Limit Score exceeds the Minimum FICO Limit;

(vii) the aggregate Securitization Value of all Warehouse SUBI Leases originated
in any state (other than California) that are Eligible Leases exceeds the Single
State (Non-CA) Limit;

(viii)if such date is on or after the 90th day after the Closing Date, the
aggregate Securitization Value of all Warehouse SUBI Leases originated in the
State of California that are Eligible Leases exceeds the Single State (CA)
Limit; and

(ix)the aggregate Securitization Value of all Warehouse SUBI Leases that are
Extended Leases exceeds the Extended Lease Limit.

“Excess Mileage Fee” shall mean, with respect to any Lease or Leased Vehicle,
any applicable charge for excess mileage.

“Excess Wear and Tear Fee” shall mean, with respect to any Lease or Leased
Vehicle, any applicable charge for excess wear and tear.

-15-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Recipient with respect to an interest in a Loan or Commitment (or its interest
as an agent hereunder) pursuant to a law in effect on the date on which (i) such
Recipient acquires such interest in the Loan or Commitment (or agency interest)
or (ii) such Recipient changes its lending office, except in each case to the
extent that, pursuant to Section 11.02, amounts with respect to such Taxes were
payable either to such Recipient's assignor immediately before such Lender
became a party hereto or to such Recipient immediately before it changed its
lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 11.02(f) and (d) any Taxes imposed under FATCA.

“Extended Lease” shall mean an Eligible Lease as to which the original Lease
Maturity Date has been extended.

“Extended Lease Limit” shall have the meaning specified in the Amended and
Restated Fee Letter.

“Facility Limit” shall mean, initially, $1,100,000,000, and thereafter, such
amount may be increased or decreased from time to time in accordance with
Section 2.11 and Section 2.12 or terminated in accordance with Section 8.02 or
Section 12.01.

“FATCA” shall mean Sections 1471 through 1474 of the Internal Revenue Code, as
of the date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code, any published intergovernmental agreement entered into in connection with
the implementation of such sections of the Internal Revenue Code and any fiscal
or regulatory legislation adopted pursuant to such published intergovernmental
agreements.

“Fee Letter” shall mean the Fee Letter dated as of December 27, 2018 among the
Borrower, the Administrative Agent, the Group Agents and the Lenders.

“FICO Score” shall mean statistical credit scores based on methodology developed
by Fair, Isaac & Company, and which are obtained by lenders in connection with
lease applications to help assess a lessee’s creditworthiness.

“Financial Asset” shall have the meaning specified in Section 8-102(a)(9) of the
UCC (or other section of similar content of the Relevant UCC).

“Finco Warehouse” shall mean the Loan and Security Agreement dated as of August
17, 2017 among the LML Warehouse SPV, LLC, TFL, Deutsche Bank AG, New York
Branch, as administrative agent and the lenders and group agents party thereto,
as amended from time to time.

“Foreign Lender” shall mean a Lender that is not a U.S. Person.

-16-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

“GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements or
pronouncements by such other entity as approved by a significant segment of the
accounting profession, which are in effect from time to time.

“Governmental Authority” shall mean any nation or government, any state, county,
city, town, district, board, bureau, office commission, any other municipality
or other political subdivision thereof (including any educational facility,
utility or other Person operated thereby), and any agency, department or other
entity exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

“Group” shall mean, for any Committed Lender, Conduit Lender or Group Agent from
time to time party hereto, (a) in the case of any Committed Lender, such
Committed Lender, its Related Conduit Lender(s) (if any) and its Group Agent,
(b) in the case of any Conduit Lender, such Conduit Lender, its Related
Committed Lender’s other Related Conduit Lender(s) (if any), its Related
Committed Lender and its Group Agent and (c) in the case of any Group Agent,
such Group Agent and the Committed Lender and Conduit Lender(s) (if any) for
whom such Group Agent acts as agent hereunder.

“Group Agent” shall mean each Person acting as agent on behalf of a Group and
designated as the Group Agent for such Group on the signature pages to this
Agreement or any other Person who becomes a party to this Agreement as a Group
Agent for any Group pursuant to an Assumption Agreement, an Assignment and
Acceptance Agreement or otherwise in accordance with this Agreement.

“Group Agent Account” shall mean, with respect to any Group, the account(s)
designated in writing by the applicable Group Agent to the Borrower, the
Servicer and the Administrative Agent for purposes of receiving payments to or
for the account of the members of such Group hereunder.

“Guarantee” shall mean, as to any Person, any obligation, contingent or
otherwise, of such Person directly or indirectly guaranteeing any Debt of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (i) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt (whether arising by virtue of partnership arrangements, by agreement to
keep-well, to purchase assets, goods, securities or services, to take-or-pay, or
to maintain financial statement conditions or otherwise), or (ii) entered into
for the purpose of assuring in any other manner the obligee of such Debt the
payment thereof or to protect such obligee against loss in respect thereof (in
whole or in part); provided that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business.  The
term “Guarantee” used as a verb has a corresponding meaning.

“Indemnified Amounts” shall have the meaning specified in Section 11.01.

“Indemnified Parties” shall mean the Administrative Agent, the Group Agents, the
Lenders, the Paying Agent, the Affected Persons and their respective assigns (if
such assign is permitted under the Transaction Documents), officers, directors,
agents and employees.

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of the
Borrower hereunder and (b) to the extent not otherwise described in (a), Other
Taxes.

-17-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

“Initial Loan Balance” shall mean the principal amount of the initial Loans made
by the Lenders to the Borrower on the Initial Loan Date.

“Initial Loan Date” shall mean the first Business Day on which Leases are
allocated to the Warehouse SUBI and the Lenders fund the initial Loans under
this Agreement.

“Insurance Expenses” shall mean any Insurance Proceeds (i) applied to the repair
of the related Warehouse SUBI Leased Vehicle, or (ii) released to the related
Lessee in accordance with applicable law.

“Insurance Policy” shall mean any insurance policy (including any
self-insurance), including any residual value insurance policy, guaranteed
automobile protection policy, comprehensive, collision, public liability,
physical damage, personal liability, contingent and excess liability, accident,
health, credit, life or unemployment insurance or any other form of insurance or
self‑insurance, to the extent that any such policy or self‑insurance covers or
applies to the Trust, the Warehouse SUBI, any Warehouse SUBI Lease, any
Warehouse SUBI Leased Vehicle, any Lease or the ability of a Lessee to make
required payments with respect to the related Warehouse SUBI Lease or the
related Warehouse SUBI Leased Vehicle.

“Insurance Proceeds” shall mean, with respect to any Warehouse SUBI Leased
Vehicle, Warehouse SUBI Lease or Lessee, amounts paid to the Servicer, the Trust
or a Trustee on behalf of the Trust under an Insurance Policy and any rights
thereunder or proceeds therefrom (including any self‑insurance or applicable
deductible).

“Interest” shall mean, for any Interest Period (or portion thereof), the amount
of interest accrued on the Loan Balance during such Interest Period (or portion
thereof) in accordance with Section 2.02.

“Interest Carryover Shortfall” shall mean, with respect to any Payment Date, the
sum of (a) the excess of (i) the Interest Distributable Amount for the preceding
Payment Date over (ii) the amount that was actually paid to the Lenders in
respect of Interest, Usage Fee Amount and Unused Fee Amount on such preceding
Payment Date, and (b) interest on such excess, to the extent permitted by
applicable law, by reference to the Default Rate for the period from such
preceding Payment Date to but excluding the current Payment Date.

“Interest Distributable Amount” shall mean, with respect to any Payment Date, an
amount equal to the sum of (i) the aggregate amount of Interest, Usage Fee
Amount and Unused Fee Amount accrued during the related Interest Period and (ii)
the Interest Carryover Shortfall for such Payment Date.

“Interest Period” shall mean each period commencing on the first day of each
calendar month (or, in the case of the initial Interest Period hereunder, the
Closing Date) and ending on the last day of such calendar month (or in the case
of the initial Interest Period, the last day of December, 2018, or in the case
of the final Interest Period hereunder, the final Payment Date).

“Interest Rate” shall mean, for any day during any Interest Period for any Loan
(or any portion thereof):

(i)if such Loan (or such portion thereof) is being funded by a Conduit Lender on
such day through the issuance of Short-Term Notes, the applicable Short-Term
Note Rate; or

-18-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

(ii)if such Loan (or such portion thereof) is being funded on such day by any
Lender other than a Conduit Lender, or by a Conduit Lender other than through
the issuance of Short-Term Notes (including if a Conduit Lender is then funding
such Loan (or such portion thereof) under a Program Support Agreement or if a
Committed Lender is then funding such Loan (or such portion thereof)), the
applicable Bank Interest Rate.

“Interest Rate Hedge” shall mean interest rate swap or interest rate cap
transactions between the Borrower and one or more Eligible Interest Rate Hedge
Providers which satisfies the definition of Eligible Interest Rate Hedge.

“Interest Rate Hedge Payment” shall mean, with respect to an Interest Rate Hedge
and any Payment Date, any net amount required to be paid (other than an Interest
Rate Hedge Termination Payment) under such Interest Rate Hedge by the Borrower
to an Interest Rate Hedge provider in respect of such Payment Date.

“Interest Rate Hedge Provider” means any Person that has entered into an
Interest Rate Hedge with the Borrower.

“Interest Rate Hedge Receipt” shall mean any net payment made to the Warehouse
SUBI Collection Account by an Interest Rate Hedge provider pursuant to an
Interest Rate Hedge.

“Interest Rate Hedge Termination Payment” shall mean, with respect to an
Interest Rate Hedge, the payment due by the Borrower to the related Interest
Rate Hedge provider or by such Interest Rate Hedge provider to the Borrower,
including any interest that may accrue thereon, upon the occurrence of an “early
termination date” under such Interest Rate Hedge.

“Interest Rate Hedge Trigger Event” shall mean the Eurodollar Rate is greater
than 2.5% per annum for a period of five consecutive Business Days (measured at
the close of each such Business Day).

“Internal Revenue Code” shall mean the U.S. Internal Revenue Code of 1986.

“Lease” shall mean any lease contract for a Leased Vehicle entered into for or
by the Trust or a Trustee on behalf of the Trust.

“[***]” shall mean [***], an [***] corporation.

“[***] Subservicing Agreement” shall mean the Servicing Agreement dated as of
December 18, 2013 between [***] as subservicer and the Servicer.

“Lease Documents” shall mean, with respect to each Lease, (i) the Lease (the
electronic authoritative copy being held in the Electronic Lease Vault), (ii)
any documentation of the Lessee’s insurance coverage customarily aintained by
the Servicer, (iii) a copy of the application or application information of the
related Lessee, together with supporting information customarily maintained by
the Servicer which may include the following: factory invoices related to new
vehicles, credit scoring information or Trust purchase documentation, and
odometer statements required by applicable law, (iv) the original Certificate of
Title (or a copy of the application therefor if the Certificate of Title has not
yet been delivered by the applicable Registrar of Titles) or such other
documents, if any, that the Servicer keeps on file in accordance with its
customary practices indicating that title to the related Leased Vehicle is in
the name of the Trust (or such other name as directed by the Servicer pursuant
to Section 1(d) of the Warehouse SUBI Servicing Agreement), and (v) any and all
other

-19-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

documents that the Servicer keeps on file in accordance with its customary
practices related to such Lease or the related Leased Vehicle or Lessee,
including any written agreements modifying such Lease (including any extension
agreements).  Any of the items set forth in (i) through (v) may be photocopies
or other images thereof (including in electronic form) that the Servicer may
keep on file in accordance with its customary servicing procedures.

“Lease Implicit Rate” shall mean, with respect to any Lease, the annual rate of
finance charges used to determine the periodic rental payments stated in such
Lease.

“Lease Maturity Date” shall mean with respect to any Lease, the date on which
such Lease is scheduled to terminate as set forth in such Lease at its date of
origination, as such date may be extended.

“Lease Origination Agreement” shall mean an agreement between TFL and Tesla,
Inc. or a Subsidiary of Tesla, Inc. under which Tesla, Inc. or such Subsidiary
originates Leases for the Trust, as the designee of TFL.

“Lease Pool” shall mean the Leases allocated to the Warehouse SUBI on any
Warehouse SUBI Lease Allocation Date.

“Lease Pull-Forward” shall mean, as of any date, any Lease that has been
terminated by the related Lessee before the related Lease Maturity Date under
any “pull-forward”, “pull-ahead” or other marketing program in order to allow
such Lessee, among other things, (i) to enter into a new lease contract for a
new Tesla vehicle, or (ii) to purchase a new Tesla vehicle; provided that the
Lessee is not in default on any of its obligations under the related Lease.

“Leased Vehicle” shall mean a Tesla automobile, together with all accessories,
parts and additions constituting a part thereof, and all accessions thereto,
leased to a Lessee pursuant to a Lease.

“Lender Party” shall mean any Lender, any Group Agent, the Administrative Agent
or any Program Support Provider.

“Lenders” shall mean the Conduit Lenders and the Committed Lenders.

“Lessee” shall mean each Person that is a lessee under a Lease, including any
Person that executes a guarantee on behalf of such lessee.

“Lessor” shall mean the Trust, as lessor under a Lease.

“LIBOR Business Day” shall mean any day of the year other than a Saturday,
Sunday or any day on which banking institutions in San Francisco, California,
New York, New York or London, England generally are required or authorized to be
closed.

“Lien” shall mean any security interest, lien, charge, pledge, equity or
encumbrance of any kind, other than tax liens, mechanics’ liens, any liens that
attach to property by operation of law and statutory purchase liens to the
extent not past due.

-20-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

“Limited Liability Company Agreement” shall mean the Limited Liability Company
Agreement of the Borrower dated as of December 27, 2018.

“Liquidation Expenses” shall mean reasonable out-of-pocket expenses (not to
exceed, for any vehicle, the Liquidation Proceeds for such vehicle) incurred by
the Servicer in connection with the attempted realization of the full amounts
due or to become due under any Lease, including expenses of any collection
effort (whether or not resulting in a lawsuit against the Lessee under such
Lease) or other expenses incurred prior to repossession, recovery or return of
the Leased Vehicle, expenses incurred in connection with the sale or other
disposition of a Leased Vehicle that has been repossessed or recovered or has
become a Terminated Lease and expenses incurred in connection with making claims
under any related Insurance Policy.

“Liquidation Proceeds” shall mean gross amounts received by the Servicer
(including Excess Mileage Fees, Excess Wear and Tear Fees and sales proceeds
referred to in clause (i) of the definition of Off-Lease Net Liquidation
Proceeds) in connection with the attempted realization of the full amounts due
or to become due under any Lease and of the full value of the related Leased
Vehicle, whether from the sale or other disposition of the related Leased
Vehicle (irrespective of whether or not such proceeds exceed the related Base
Residual Value), the proceeds of any repossession, recovery or collection
effort, the proceeds of recourse or similar payments payable under the related
Lease Origination Agreement, receipt of Insurance Proceeds, application of the
related Security Deposit, the proceeds of any disposition fees or otherwise.

“Liquidity Agent” shall mean any Person acting as the administrator,
administrative agent, program administrator or in any similar capacity with
respect to a Conduit Lender’s Short-Term Note issuance program.

“Liquidity Agreement” shall mean any agreement entered into in connection with
this Agreement pursuant to which a Liquidity Provider agrees to make purchases
or advances to, or purchase assets from, a Conduit Lender in order to provide
liquidity for such Conduit Lender’s interests hereunder.

“Liquidity Provider” shall mean each bank or other financial institution that
provides liquidity support to a Conduit Lender pursuant to a Liquidity
Agreement.

“Loan” shall mean a loan made under this Agreement by a Lender to the Borrower.

“Loan Balance” shall mean at any time the outstanding principal amount of all
Loans.

“Loan Increase Date” shall mean, (i) with respect to the Warehouse SUBI Assets
allocated to the Warehouse SUBI on the Initial Loan Date, the Initial Loan Date,
and (ii) with respect to any subsequent Loan, the date on which such Loan is
made pursuant to Section 2.01(b) and 5.02.

“Loan Maturity Date” shall mean the Payment Date in September 2020.

“Loan Request” shall mean a loan request in substantially the form of Exhibit A
to this Agreement.

“Mark to Market Adjustment Date” shall mean (i) the last day of each of
February, May, August and November, commencing on February 28, 2019, (ii) during
the continuance of an Event of Bankruptcy with respect to Tesla, Inc. or TFL,
the last day of the month on which such Event of Bankruptcy occurs, and the last
day of every second month thereafter and (iii)  the last day of any month in
which a Servicer Default described in clauses (h) or (i) of the definition
thereof shall have occurred and is continuing.

-21-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

“Mark-to-Market MRM Residual Value” shall mean, with respect to any Warehouse
SUBI Leased Vehicle and the related Lease, as of any date, the lesser of (i) the
expected value of such Leased Vehicle at the related Lease Maturity Date using a
residual value estimate produced by Automotive Lease Guide (assuming that the
vehicle is in “average” condition) based on the “Maximum Residualizable MSRP,”
which consists of the MSRP of the typically equipped vehicle and value adding
options, giving only partial credit or no credit for those options that add
little or no value to the resale price of the vehicle, calculated as of the last
day of the calendar month immediately preceding the most recent Mark to Market
Adjustment Date prior to and, if applicable, including such date and (ii) the
residual value estimate produced by Automotive Lease Guide (based as above)
calculated as of the contract date of the related Lease; provided, however, that
if the contract date of the related Lease for a Warehouse SUBI Lease is after
the last day of the calendar month immediately preceding the most recent Mark to
Market Adjustment Date, as of any date, then the initial Mark-to-Market MRM
Residual Value for such Warehouse SUBI Lease shall be equal to the amount in
clause (ii) above; provided further, however, that for an Extended Lease (a) the
amount in clause (ii) above shall be adjusted downward by the total amount of
additional scheduled principal payments in the extended term and (b) until the
next Mark to Market Adjustment Date after the date such Lease becomes an
Extended Lease, the amount in clause (i) above shall be adjusted downward by the
total amount of additional scheduled principal payments in the extended term.

 

“Material Adverse Effect” shall mean a material adverse effect on (i) the
financial condition or operations of the Tesla Parties and TFL, taken as a
whole, (ii) the ability of any Tesla Party or TFL to perform its material
obligations under this Agreement or any other Transaction Document, (iii) the
legality, validity or enforceability of any material provision of this Agreement
or any other Transaction Document, (iv) the Administrative Agent’s security
interest in all or any significant portion of the Collateral, or (v) the
collectability of all or any significant portion of the Warehouse SUBI Assets;
provided, that, for purposes of clause (i), a Material Adverse Effect shall not
include effects arising out of acts of terrorism or war or the escalation or
worsening thereof, weather conditions, or other force majeure events.

“Matured Vehicle” as of any date shall mean any Leased Vehicle the related Lease
of which has reached its Lease Maturity Date, which Leased Vehicle has been
returned to the Servicer.

“Maximum Facility Limit” shall mean $1,100,000,000, as such amount may be
increased or reduced from time to time in accordance with Section 2.11 or
terminated in accordance with Section 8.02 and Section 12.01.

“Maximum Facility Limit Increase Amount” shall have the meaning specified in
Section 2.11.

“Maximum Facility Limit Increase Date” shall have the meaning specified in
Section 2.11.

“Maximum Facility Limit Increase Notice” shall have the meaning specified in
Section 2.11.

“Maximum Facility Limit Reallocation Date” shall have the meaning specified in
Section 2.12.

“Maximum Facility Limit Reallocation Notice” shall have the meaning specified in
Section 2.12.

“Maximum Facility Limit Reduction Amount” shall have the meaning specified in
Section 2.11.

“Maximum Facility Limit Reduction Date” shall have the meaning assigned such
term in Section 2.11.

-22-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

“Maximum Facility Limit Reduction Notice” shall have the meaning assigned such
term in Section 2.11.

“Maximum Loan Balance” shall mean, as of any date, the product of:

(x) the Advance Rate,

multiplied by

(y) the amount equal to:

(A) the Securitization Value of all Warehouse SUBI Leases on such date
(determined as of the last day of the Settlement Period immediately preceding
such date or, with respect to any new Lease Pool allocated to the Warehouse SUBI
on such date, as of the related Cut-Off Date),

minus

(B) without duplication, the sum of (1) the aggregate Securitization Value of
all Warehouse SUBI Leases that are Defaulted Leases, (2) the aggregate
Securitization Value of all Terminated Leases, (3) the aggregate Securitization
Value of all Warehouse SUBI Leases that are Delinquent Leases, (4) the aggregate
Securitization Value of all Warehouse SUBI Leases that are not Eligible Leases,
(5) the Excess Concentration Amount as of such date, (6) the aggregate
Securitization Value of all Designated Ineligible Leases as of such date, and
(7) the aggregate Securitization Value of all Warehouse SUBI Leases and/or
Warehouse SUBI Leased Vehicles required to be purchased by the Servicer or
required to be reallocated by the Borrower to the TBM SUBI on such date, to the
extent included in clause (y)(A).

“Member State” shall mean a member state of the European Union.

“Minimum FICO Limit” shall have the meaning specified in the Fee Letter.

“Minimum FICO Limit Score” shall have the meaning specified in the Fee Letter.

“Monthly Lease Payment” shall mean, with respect to any Lease, the amount of
each fixed monthly payment payable by the related Lessee in accordance with the
terms thereof, net of any portion of such fixed monthly payment that represents
an Administrative Charge.

“Monthly Remittance Condition” shall mean (i) TFL is the Servicer, (ii) no Event
of Default or Servicer Default has occurred, and (iii) TFL has the Required
Ratings.

“Moody’s” shall mean Moody’s Investors Service, Inc., together with its
successors.

“MSRP” shall mean, with respect to any Leased Vehicle, the manufacturer’s
suggested retail price.

“Multiemployer Plan” shall mean, with respect to any Person, a “multiemployer
plan” as defined in Section 4001(a)(3) of ERISA which is or was at any time
during the current year or the immediately preceding five years contributed to
by such Person or any of its ERISA Affiliates on behalf of its employees and
which is covered by Title IV of ERISA.

-23-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

“Net Insurance Proceeds” shall mean Insurance Proceeds net of related Insurance
Expenses.

“Net Liquidation Proceeds” shall mean Liquidation Proceeds net of related
Liquidation Expenses.

“Notice of Termination” shall have the meaning specified in Section 8.02(a).

“Notice of Warehouse SUBI Lease Allocation” shall have the meaning specified in
the Warehouse SUBI Sale Agreement.

“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Official Body” shall mean any government or political subdivision or any
agency, authority, bureau, central bank, commission, department or
instrumentality of either, or any court, federal or state regulatory authority,
tribunal, grand jury or arbitrator, in each case, whether foreign or domestic.

“Off-Lease Net Liquidation Proceeds” shall mean for each Terminated Vehicle sold
during or prior to any Settlement Period, (i) the sales proceeds received in
such Settlement Period from the sale of the Terminated Vehicle, minus (ii)
related Liquidation Expenses.

“Off-Lease Residual Value Net Liquidation Proceeds” shall mean, for each
Warehouse SUBI Lease that has reached its Turn In Date during any of the three
consecutive Settlement Periods ended on the last day of the calendar month
immediately preceding any RVLR Calculation Date, an amount equal to (i) the sum
of (A) the proceeds received during such three consecutive Settlement Periods
resulting solely from the sale of the related Leased Vehicle at auction, or from
a sale to the related Lessee, but excluding, in each case, any such proceeds
arising from a sale or other disposition to TFL or any Affiliate of TFL other
than to Tesla, Inc., on an arms-length basis, or advances made by, TFL or any
Affiliate of TFL, and (B) any applicable Excess Wear and Tear Fees and Excess
Mileage Fees received during such three consecutive Settlement Periods, but
excluding any such fees paid or advanced by or on behalf of TFL or any Affiliate
of TFL, minus (ii) any reconditioning expenses related to the
foregoing.  Notwithstanding the foregoing, the “Off-Lease Residual Value Net
Liquidation Proceeds” of any Leased Vehicle the Turn In Date for which is more
than 60 days after the related Lease Maturity Date shall be zero. For the
avoidance of doubt, “Off-Lease Residual Value Net Liquidation Proceeds” do not
relate to (or include) any Lease that has reached its Turn In Date if, at any
time of determination, the related Leased Vehicle has remained in TFL’s auction
inventory.

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising solely from
such Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced this
Agreement, or sold or assigned an interest in any Loan or this Agreement).

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, this Agreement, except any such Taxes that are Other Connection
Taxes imposed with respect to an assignment.

“Participant” shall have the meaning specified in Section 12.10(g).

-24-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

“Participant Register” shall have the meaning specified in Section 12.10(h).

“Paying Agent” shall mean the Person appointed as such pursuant to Section 9.01.

“Paying Agent Account” shall mean the account with such name established and
maintained pursuant to Section 2.06.

“Payments Ahead” shall mean any payment of all or a part of one or more Monthly
Lease Payments remitted by a Lessee with respect to a Lease in excess of the
Monthly Lease Payment due with respect to such Lease, which amount the Lessee
has instructed the Servicer to apply to Monthly Lease Payments due in one or
more subsequent Settlement Periods; provided, however, that Payments Ahead shall
exclude Pull-Forward Payments.

“Payment Date” shall mean the twentieth (20th) day of each calendar month or, if
such day is not a Business Day, the next succeeding Business Day, commencing on
January 22, 2019.

“Payoff Date” shall mean the first date following the Termination Date on which
the Loan Balance has been indefeasibly reduced to zero and all accrued Interest,
Usage Fee Amount, Unused Fee Amount and all other Secured Obligations have been
indefeasibly paid in full.

“PBGC” shall mean the Pension Benefit Guaranty Corporation and any entity
succeeding to any or all of its functions under ERISA.

“Percentage” shall mean, at any time with respect to any Committed Lender, a
fraction (expressed as a percentage), (a) the numerator of which is (i) prior to
the termination of all Commitments hereunder, its Commitment Amount at such time
or (ii) if all Commitments hereunder have been terminated, the aggregate
principal amount of all Loans being funded by the Lenders in such Committed
Lender’s Group at such time, and (b) the denominator of which is (i) prior to
the termination of all Commitments hereunder, the aggregate Commitment Amounts
of all Committed Lenders at such time or (ii) if all Commitments hereunder have
been terminated, the aggregate principal amount of all Loans at such time.

“Permitted Account” shall mean each demand deposit or other account approved by
the Administrative Agent and each Group Agent and maintained in the United
States with a bank for depositing payments made by (or on behalf of) Lessees
including payments made by wire transfer or other methods of electronic payment
or transfer.

“Permitted Lockbox” shall mean a post office box approved by the Administrative
Agent and each Group Agent and located in the United States maintained by a bank
for the purpose of receiving payments made by (or on behalf of) the Lessees.

“Person” shall mean any legal person, including any individual, corporation,
partnership, joint venture, association, limited liability company, joint stock
company, trust, business trust, bank, trust company, estate (including any
beneficiaries thereof), unincorporated organization or government or any agency
or political subdivision thereof.

-25-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

“Plan” shall mean a “defined benefit plan” (as defined in Section 3(35) of
ERISA), which is subject to Title IV of ERISA or Section 412 of the Internal
Revenue Code (other than a Multiemployer Plan) with respect to which the
Borrower or any of its ERISA Affiliates was an “employer” (as defined in Section
3(5) of ERISA) during the current year or immediately preceding five years.

“Pool Cut Report” shall mean a report substantially in the form of Exhibit E
hereto.

“Portfolio Performance Condition” shall mean, on any date of determination, the
occurrence of any one or more of the following events:

(i)the annualized average of the Delinquency Ratios for any three (3)
consecutive Settlement Periods shall exceed [***]%; or

(ii)the Residual Value Loss Ratio, as of any Statistically Significant RVLR
Calculation Date shall be greater than [***]%; or

(iii)the annualized average of the Credit Loss Ratios for the three (3) most
recent Settlement Periods shall exceed [***]%;

provided, however, that a Portfolio Performance Condition shall no longer be
deemed to be continuing if:

(x)with respect to the Portfolio Performance Condition referred to in clause
(i), the annualized average of the Delinquency Ratios for the three (3) most
recent consecutive Settlement Periods subsequent to the occurrence of such
Condition shall be less than or equal to [***]%,

(y)with respect to the Portfolio Performance Condition referred to in clause
(ii), the Residual Value Loss Ratio as of the first Statistically Significant
RVLR Calculation Date subsequent to the occurrence of such Condition shall be
less than or equal to [***]%,

(z)with respect to the Portfolio Performance Condition referred to in clause
(iii), the annualized average of the Credit Loss Ratios for the three (3) most
recent Settlement Periods subsequent to the occurrence of such Condition shall
be less than or equal to [***]%.

“Potential Servicer Default” shall mean an event which, but for the lapse of
time or the giving of notice, or both, would constitute a Servicer Default.

“Prepayment” shall mean payment by a Lessee or other obligor in connection with
an early termination of a Lease.

“Prime Rate” shall mean, as of any date of determination, a per annum rate equal
to the “Prime Rate” listed in “Money Rates” section of The Wall Street Journal
(Northeast edition), changing when and as such rate changes.

“Principal Carryover Shortfall” shall mean, with respect to any Payment Date,
the excess of the Principal Distributable Amount for the preceding Payment Date
over the amount that was actually paid to the Lenders in reduction of the Loan
Balance on such preceding Payment Date, plus interest thereon at the Default
Rate for the period from the preceding Payment Date to such Payment Date.

-26-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

“Principal Distributable Amount” shall mean, for any Payment Date, the aggregate
amount of principal payable on the Loans, equal to the sum of (i) the Principal
Distribution Amount and (ii) the Principal Carryover Shortfall for such Payment
Date.  Notwithstanding the above, the Principal Distributable Amount shall not
exceed the Loan Balance.

“Principal Distribution Amount” shall mean, with respect to any Payment Date:

(i)with respect to any Payment Date that is not during a Turbo Amortization
Period, the amount (if any) by which the Loan Balance (before giving effect to
any payment pursuant to Section 2.04(c) in respect thereof on such Payment Date,
but after giving effect to any increase in respect thereof if such Payment Date
is a Loan Increase Date) exceeds the Maximum Loan Balance for such Payment Date;
or

(ii)with respect to any Payment Date during a Turbo Amortization Period, all
remaining Available Amounts after giving effect to the payments pursuant to
Sections 2.04(c)(i) through (v) on such Payment Date.

“Proceeds” shall mean “proceeds” as defined in Section 9-102(a) of the UCC (or
other section of similar content of the Relevant UCC).

“Program Support Agreement” shall mean any Liquidity Agreement and any other
agreement entered into by any Program Support Provider providing for: (a) the
issuance of one or more letters of credit for the account of a Conduit Lender,
(b) the issuance of one or more surety bonds for which a Conduit Lender is
obligated to reimburse the applicable Program Support Provider for any drawings
thereunder, (c) the sale by any Conduit Lender to any Program Support Provider
of any Loan (or portions thereof or participation interest therein) and/or (d)
the making of loans and/or other extensions of credit to a Conduit Lender in
connection with such Conduit Lender’s Short-Term Note issuance program, together
with any letter of credit, surety bond or other instrument issued thereunder.

“Program Support Provider” shall mean any Liquidity Agent, any Liquidity
Provider and any other Person now or hereafter extending credit or having a
commitment to extend credit to or for the account of, or to make purchases from,
a Conduit Lender pursuant to any Program Support Agreement.

“Pull-Forward Payment” shall mean, with respect to any Lease Pull-Forward, the
Monthly Lease Payments not yet due with respect to the affected Lease.

“Quarterly Report Date” shall mean the Determination Date in each of the months
of March, June, September and December.

“Rating Agency” shall mean S&P, Moody’s, Fitch Inc., DBRS, Inc., Kroll Bond
Rating Agency, or any other nationally recognized statistical rating
organization.

“Reallocation Proceeds” shall mean (a) the proceeds allocated from the TBM SUBI
to the Warehouse SUBI in connection with a Securitization Take-Out (if any), or
(b) the payment by TBM (or by TFL on TBM’s behalf pursuant to Section 3.1A(c) of
the Warehouse SUBI Servicing Agreement) in connection with the reallocation of
any Lease from the Warehouse SUBI to the TBM SUBI (such payment to be not less
than the Securitization Value of such Lease) arising from a breach of TBM’s
statements and representations made in the Warehouse SUBI Sale Agreement.

-27-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

“Recipient” shall mean (a) the Administrative Agent, (b) each Group Agent and
(c) each Lender.

“Recommenced TFL Facility Borrowing Date” shall mean the first TFL Loan Increase
Date to occur after the Closing Date.

“Register” shall have the meaning set forth in Section 12.10.

“Regulatory Requirement” shall mean (i) the adoption after the date hereof of
any applicable law, rule or regulation (including any applicable law, rule or
regulation regarding capital adequacy or liquidity coverage) or any change
therein after the date hereof, (ii) any change after the date hereof in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance with any request or directive (whether or not having the
force of law) of any such authority, central bank or comparable agency; provided
that for purposes of this definition, (x) the United States bank regulatory rule
titled Risk-Based Capital Guidelines; Capital Adequacy Guidelines; Capital
Maintenance: Regulatory Capital; Impact of Modification to Generally Accepted
Accounting Principles; Consolidation of Asset-Backed Commercial Paper Programs;
and Other Related Issues, adopted on December 15, 2009, (y) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder, issued in connection therewith or in implementation
thereof, and (z) all requests, rules, guidelines and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, shall in each case be deemed to be a “Regulatory
Requirement”, regardless of the date enacted, adopted, issued or implemented.

“Related Committed Lender” shall mean, with respect to any Conduit Lender, each
Committed Lender which is, or pursuant to any Assignment and Acceptance
Agreement or Assumption Agreement or otherwise pursuant to this Agreement
becomes, included as a Committed Lender in such Conduit Lender’s Group, as
designated on its signature page hereto or in such Assignment and Acceptance
Agreement, Assumption Agreement or other agreement executed by such Committed
Lender, as the case may be.

“Related Conduit Lender” shall mean, with respect to any Committed Lender, each
Conduit Lender which is, or pursuant to any Assignment and Acceptance Agreement
or Assumption Agreement or otherwise pursuant to this Agreement becomes,
included as a Conduit Lender in such Committed Lender’s Group, as designated on
its signature page hereto or in such Assignment and Acceptance Agreement,
Assumption Agreement or other agreement executed by such Committed Lender, as
the case may be.

“Relevant UCC” shall mean the Uniform Commercial Code as in effect from time to
time in all applicable jurisdictions.

“Repurchase Amount” shall mean, with respect to any Lease to be repurchased by
TBM pursuant to Section 2.7 of the Warehouse SUBI Sale Agreement (or by TFL on
TBM’s behalf pursuant to Section 3.1A(c) of the Warehouse SUBI Servicing
Agreement), the Securitization Value of such Lease as of the end of the
Settlement Period preceding the Deposit Date in which such repurchase occurs.

“Required Aggregate Notional Principal Amount” shall mean, at any time with
respect to all Eligible Interest Rate Hedges in full force and effect at such
time, an aggregate notional amount at such time and at all future Payment Dates
equal to (a) upon the occurrence of the Interest Rate Hedge Trigger Event or
upon

-28-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

entering into or terminating any Interest Rate Hedge thereafter pursuant to
Section 6.01(n), the Loan Balance at such time and the expected Loan Balance on
each future Payment Date, in accordance with an amortization schedule agreed
between the Borrower and the Administrative Agent, and (b) at any other time
after the occurrence of the Interest Rate Hedge Trigger Event, an amount not
less than 90% and not greater than 110% of the Loan Balance on such date and not
less than 90% and not greater than 110% of the expected Loan Balance on such
future Payment Date.

“Required Discount Rate” shall have the meaning specified in the Fee Letter.

“Required Group Agents” shall mean at any time (a) if there are two or fewer
Group Agents, then all Group Agents, and (b) if there are more than two Group
Agents, (i) Group Agents for Lenders then holding more than fifty percent (50%)
of the Commitments then in effect, or (ii) if the Commitments have terminated,
Group Agents for Lenders then holding more than fifty percent (50%) of the Loans
(Group Agents that are Affiliates of one another being considered as one Group
Agent for purposes of this proviso).

“Required Ratings” shall mean both of (1) either a short term rating from S&P of
at least “A-1” or a long-term unsecured rating from S&P of at least “AA+” and
(2) either a short term rating from Moody’s of at least “P-1” or a long-term
unsecured rating from Moody’s of at least “Aa1.”

“Required Reserve Account Balance” shall mean, as of any date, an amount equal
to (x) the product of (a) 1.0% times (b) the aggregate Securitization Value of
all outstanding Warehouse SUBI Leases on such date, after giving effect to the
allocation (if any) of a Lease Pool to the Warehouse SUBI on such date and a
Securitization Take-Out (if any) on such date plus (y) the amount of funds
deposited by the Borrower that are not proceeds of the Warehouse SUBI Assets or
payable pursuant to the Warehouse SUBI Servicing Agreement or the Warehouse SUBI
Sale Agreement to satisfy the minimum balance requirements of the depository
institution holding the Reserve Account; provided that (1) on any date on and
after the date on which any Commitments terminate, the Required Reserve Account
Balance shall be an amount equal to the Required Reserve Account Balance in
effect on the day immediately preceding such date on which such Commitments
terminate, and (2) on any date on and after the payment of all funds in the
Reserve Account to the Lenders following the maturity of the Loan Balance has
been accelerated after the occurrence of an Event of Default, the Required
Reserve Account Balance shall be the amount of funds needed to satisfy the
minimum balance requirements of the depository institution holding the Reserve
Account, or if there is no such requirement, zero.

“Required Supermajority Group Agents” shall mean at any time (a) if there are
two or fewer Group Agents, then all Group Agents, and (b) if there are more than
two Group Agents, (i) Group Agents for Lenders then holding more than sixty-six
and two-thirds percent (66-2/3%) of the Commitments then in effect, or (ii) if
the Commitments have terminated, Group Agents for Lenders then holding more than
sixty-six and two-thirds percent (66-2/3%) of the Loans (Group Agents that are
Affiliates of one another being considered as one Group Agent for purposes of
this proviso).

“Requirements of Law” shall mean, for any Person, any law, treaty, rule or
regulation, or determination of an arbitrator or Governmental Authority, in each
case applicable to or binding upon such Person or to which such Person is
subject, whether federal, state or local (including usury laws and the federal
Truth in Lending Act).

-29-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

“Reserve Account” shall mean the account with such name established and
maintained pursuant to Section 2.06.

“Residual Value Loss Ratio” shall mean, for any RVLR Calculation Date, and with
respect to those Warehouse SUBI Leases which reached their respective Lease
Maturity Dates during or prior to such three consecutive Settlement Periods and
for which Off-Lease Residual Value Net Liquidation Proceeds were received during
the three consecutive Settlement Periods ended on the last day of the calendar
month immediately preceding such RVLR Calculation Date, a fraction expressed as
a percentage, (a) the numerator of which is the difference between the aggregate
Base Residual Values of such Warehouse SUBI Leases and the aggregate Off-Lease
Residual Value Net Liquidation Proceeds received with respect to such Warehouse
SUBI Leases, and (b) the denominator of which is the aggregate Base Residual
Values of such Warehouse SUBI Leases.

“Residual Value Loss Ratio Trigger” shall have the meaning specified in the Fee
Letter.

“Response Date” shall have the meaning specified in Section 2.10.

“Responsible Officer” shall mean with respect to (i) the Borrower or TFL, any of
the president, chief executive officer, chief financial officer, treasurer or
any vice president of the Borrower or TFL, as the case may be or (ii) the Paying
Agent, any managing director, director, vice president, assistant vice
president, associate or trust officer of the Paying Agent customarily performing
functions with respect to corporate trust matters and, with respect to a
particular matter under this Agreement, any other officer to whom such matter is
referred because of such officer’s knowledge of and familiarity with the
particular subject, in each case, having direct responsibility for the
administration of this Agreement.

“Retained Interest” shall mean, to the extent required by the Retention
Requirements, a material net economic interest of not less than five percent
(5.0%) of the aggregate Securitization Value of all Warehouse SUBI Leases.

“Retention Requirements” shall mean each of: (a) Article 405 of the CRR,
together with (i) the Commission Delegated Regulation (EU) 625/2014 of 13 March
2014 and any regulatory technical standards, implementing technical standards or
related documents published by the European Banking Authority, European Central
Bank (or any other successor or replacement agency or authority) and any
delegated regulations of the European Commission; and (ii) to the extent
informing the interpretation of Article 405 of the CRR, the guidelines and
related documents previously published in relation to the preceding European
Union risk retention legislation by the European Banking Authority (and/or its
predecessor, the Committee of European Banking Supervisors); (b) Article 17 of
the AIFMD, as supplemented by Article 51 of the AIFM Regulation; (c) Article 254
Commission Delegated Regulation (EU) 2015/35 (the Solvency II Regulation), (d)
in relation to each of the foregoing, any guidance published in relation thereto
and any implementing laws or regulations in force in any Member State of the
European Union and (e) in each case, any law or regulation superseding or
replacing such requirements (or regulatory guidance published in relation
thereto).

“RVLR Calculation Date” shall mean the last day of each February, May, August
and November, commencing on February 28, 2019.

“S&P” shall mean Standard & Poor’s Rating Group, together with its successors.

-30-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

“Sanctioned Country” shall mean, at any time, a country or territory which is
the subject or target of any Sanctions.

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person controlled by any such Person.

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“Scheduled Expiration Date” shall mean August 16, 2019, unless such date shall
be extended from time to time in accordance with Section 2.10.

“Secured Obligations” shall mean, at any time, (i) all accrued and unpaid
Interest Distributable Amounts at such time, (ii) the Loan Balance at such time,
(iii) the Borrower’s obligations under all Interest Rate Hedges, and (iv) all
other fees and amounts (whether due or accrued) owing to the Secured Parties
under this Agreement or the Fee Letter or any other Transaction Document at such
time.

“Secured Parties” shall mean the Lenders, the Group Agents, the Administrative
Agent, the Interest Rate Hedge providers and each other Indemnified Party and
Affected Person.

“Securitization Take-Out” shall have the meaning specified in Section 2.09(b).

“Securitization Take-Out Certificate” shall have the meaning specified in
Section 2.09(b).

“Securitization Take-Out Collateral” shall mean, with respect to any
Securitization Take-Out, all or a portion of the Warehouse SUBI Leases selected
by the Borrower and satisfying the conditions set forth in Section 2.09(b) and
employing no adverse selection procedures in connection with such Securitization
Take-Out (excluding, however, any Lease subject to a repurchase or reallocation
obligation) that the Borrower has agreed to reallocate to the TBM SUBI in
connection with a securitization or other type of financing or refinancing and
that are designated by the Borrower and specified in the related Securitization
Take-Out Certificate.

“Securitization Take-Out Date” shall mean, with respect to any Securitization
Take-Out, the date on which such Securitization Take-Out occurs.

“Securitization Take-Out Price” shall mean, with respect to Warehouse SUBI
Leases reallocated to the TBM SUBI pursuant to a Securitization Take-Out, the
amount by which the Loan Balance must be reduced such that, after giving effect
to the related Securitization Take-Out, the Loan Balance does not exceed the
Maximum Loan Balance.

“Securitization Value” shall mean, with respect to any Lease and any date,
determined as of the last day of the Settlement Period immediately preceding
such date (or, with respect to any Lease allocated to the Warehouse SUBI on such
date, as of the related Cut-Off Date), until reset on the last day of the
succeeding

-31-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

Settlement Period, an amount equal to the sum of the present values of (i) all
remaining Monthly Lease Payments scheduled to be due after the day on which such
Securitization Value is determined (or, in the case of the Securitization Value
of any Lease allocated to the Warehouse SUBI on such date, after the related
Cut-Off Date), calculated in each case assuming that such Monthly Lease Payments
will be paid on a timely basis and (ii) the Base Residual Value (discounted from
the date that is one month after the Lease Maturity Date of such Lease), in each
case calculated by discounting such sum by the Required Discount Rate applicable
on the day on which such Securitization Value is determined.

“Security Deposit” shall mean, with respect to any Lease, the refundable
security deposit specified in such Lease.

“Servicer” shall mean TFL, in its capacity as Servicer under the Warehouse SUBI
Servicing Agreement and this Agreement, together with its successors and assigns
in such capacity.

“Servicer Default” shall have the meaning specified in the Warehouse SUBI
Servicing Agreement.

“Servicing Agreement” shall mean the Servicing Agreement dated as of November 6,
2013 between the Trust and TFL as Servicer.

“Servicing Fee” shall mean, with respect to the Warehouse SUBI, the fee payable
on each Payment Date with respect to each Settlement Period equal to one-twelfth
of the product of (i) the Servicing Fee Rate and (ii) the daily average
Securitization Value of the Warehouse SUBI Leases during such Settlement Period.

“Servicing Fee Rate” shall mean 1.0% per annum.

“Settlement Period” shall mean with respect to any Determination Date, any
Payment Date or any other date, the immediately preceding calendar month.  With
respect to any Determination Date or Payment Date, the “related Settlement
Period” shall mean the Settlement Period ending on the last day of the month
preceding the month in which such Determination Date or Payment Date occurs.

“Settlement Statement” shall mean the monthly statement prepared by the Servicer
substantially in the form of Exhibit A to the Fee Letter.

“Short-Term Note Rate” shall mean, with respect to any Conduit Lender for any
period (including any day, Interest Period or portion thereof) for any Loan, the
rate identified on Schedule 9 hereto or the rate designated as the “Short-Term
Note Rate” for such Conduit Lender in an Assignment and Acceptance Agreement or
Assumption Agreement in each case which is agreed to by the Borrower and
pursuant to which such Person became or becomes a party hereto as a Conduit
Lender, or any other writing or agreement provided by such Conduit Lender to the
Borrower, the Servicer, the Administrative Agent and the applicable Group Agent
and agreed to by the Borrower from time to time.  Notwithstanding the foregoing,
at all times following the occurrence and during the continuation of an Event of
Default, the Short-Term Note Rate shall be an interest rate per annum equal to
the Default Rate.

“Short-Term Notes” shall mean the short-term commercial paper notes issued or to
be issued by or on behalf of a Conduit Lender (or, solely in the case of
Salisbury Receivables Company LLC, by or on behalf of Sheffield Receivables
Company LLC) to fund or maintain the Loans or investments in other financial
assets.

-32-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

“Single Month Maturity Limit” shall have the meaning specified in the Fee
Letter.

“Single State (CA) Limit” shall have the meaning specified in the Fee Letter.

“Single State (Non-CA) Limit” shall have the meaning specified in the Fee
Letter.

“Six Month Maturity Limit” shall have the meaning specified in the Fee Letter.

“Solvent” shall mean, as to any Person at any time, having a state of affairs
such that (i) the fair value of the property owned by such Person is greater
than the amount of such Person’s liabilities (including disputed, contingent and
unliquidated liabilities) as such value is established and liabilities evaluated
for purposes of Section 101(32) of the Bankruptcy Code; (ii) the present fair
salable value of the property owned by such Person in an orderly liquidation of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured; (iii) such Person is able to realize upon its property and pay its
debts and other liabilities (including disputed, contingent and unliquidated
liabilities) as they mature in the normal course of business; (iv) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature; and (v) such Person is not engaged in business or a transaction, and is
not about to engage in a business or a transaction, for which such Person’s
property would constitute unreasonably small capital.

“State” shall mean any state of the United States of America or the District of
Columbia.

“Statistically Significant RVLR Calculation Date” shall mean any RVLR
Calculation Date if, during the three Settlement Periods ended on the last day
of the calendar month immediately preceding such RVLR Calculation Date, at least
fifty (50) Leases reached their Turn In Dates during such three Settlement
Periods.

“SUBI Trustee” shall have the meaning specified in the Trust Agreement.

“Subsidiary” shall mean, for any Person, any corporation or other business
organization more than 50% of the outstanding voting securities of which shall
at the time be owned or controlled, directly or indirectly, by such Person or by
one or more such corporations or organizations owned or controlled, directly or
indirectly, by such Person and one or more of its Subsidiaries, and any
partnership of which such Person or any such corporation or organization is a
general partner.

“Successor Servicer” shall have the meaning specified in the Warehouse SUBI
Servicing Agreement.

“Successor Servicer Engagement Fee” shall mean the fee payable to the Back-Up
Servicer upon its becoming the Successor Servicer under the Warehouse SUBI
Servicing Agreement.

“Supermajority Terms” shall mean (i) the definition of “Base Residual Value”;
(ii) the definition of “Change in Control”; (iii) the definition of “Credit Loss
Ratio Trigger”; (iv) the definition of “Delinquency Ratio Trigger”; (v) the
definition of “Eligible Lease”; (vi) the individual limits in the definition of
“Excess Concentration Amount”; (vii) the definition of “Interest Rate Hedge
Trigger Event”; (viii) the definition of “Mark-to-Market MRM Residual Value”;
(ix) the definition of “Maximum Loan Balance”; (x) the definition of “Portfolio
Performance Condition”; (xi) the definition of “Required Discount Rate”; (xii)
the definition of “Required

-33-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

Reserve Account Balance”; (xiii) the definition of “Residual Value Loss Ratio
Trigger”; (xiv) the definition of “Securitization Value”; (xv) the definition of
“Servicer Default”; (xvi) the definition of “Tesla Change in Control”; (xvii)
the definition of “Turbo Amortization Period”; (xviii) Section 2.04; (xix)
Section 6.01(n); (xx) Section 6.03; and (xxi) Section 8.01.

“Supplemental Servicing Fees” shall mean all late payments, NSF check fees and
other similar administrative fees payable by a Lessee under the terms of a
Lease.

“Tangible Chattel Paper” shall have the meaning specified in Section 9-102(a) of
the UCC (or other section of similar content of the Relevant UCC).

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“TBM” shall mean TBM Partnership II, LLC, a Delaware limited liability company.

“TBM Partnership Agreement” shall mean the limited liability company agreement
of TBM, dated as of November 21, 2018, as the same may be amended from time to
time.

“TBM SUBI” shall mean the special unit of beneficial interest in the Trust
created by the TBM SUBI Supplement and identified as the “TBM II SUBI.”

“TBM SUBI Holder” shall mean the beneficiary of the TBM SUBI, initially TBM.

“TBM SUBI Servicing Agreement” shall mean the TBM II SUBI Servicing Agreement,
dated November 21, 2018, between the Trust, TFL and the back-up servicer party
thereto.

“TBM SUBI Supplement” shall mean the TBM II SUBI Supplement to Trust Agreement,
dated as of November 21, 2018, by and among TFL, as Settlor and Initial
Beneficiary, U.S. Bank Trust, as SUBI Trustee, Administrative Trustee and UTI
Trustee, and TBM.

“TBM SUBI Trustee” shall mean the SUBI Trustee of the TBM SUBI.

“Terminated Lease” shall mean a Warehouse SUBI Lease that has reached its Lease
Maturity Date or Early Lease Termination Date.

“Terminated Vehicle” shall mean a Warehouse SUBI Leased Vehicle the related
Lease for which is a Terminated Lease.

“Termination Date” shall mean the earlier to occur of (i) the occurrence of an
Event of Default, and (ii) the Scheduled Expiration Date.

“Tesla Change in Control” shall mean the occurrence of any of the following:

-34-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

(i)an event or series of events by which any “person” or “group” (as such terms
are used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding Elon Musk and any of his heirs, beneficiaries or trusts), becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of
equity interests representing a majority of the voting power for election of
members of the board of directors or equivalent governing body of Tesla, Inc. on
a fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right); or

(ii)Tesla, Inc. ceases to directly or indirectly own and control, 80% of the
equity and voting interests of TFL free and clear of all Adverse Claims.

“Tesla Party” shall mean the Borrower or the Trust.

“TFL” shall have the meaning specified in the preamble to this Agreement

“TFL Administrative Agent” shall mean the “Administrative Agent,” as such term
is defined in the TFL Warehouse Agreement.

“TFL Borrower” shall mean Tesla 2014 Warehouse SPV LLC.

“TFL Borrower Default” shall mean the occurrence of any “Event of Default,” as
such term is defined in the TFL Warehouse Agreement.

“TFL Facility Limit” shall mean the “Facility Limit,” as such term is defined in
the TFL Warehouse Agreement.

“TFL Group Agent” shall mean a “Group Agent,” as such term is defined in the TFL
Warehouse Agreement.

“TFL Loan Balance” shall mean the “Loan Balance,” as such term is defined in the
TFL Warehouse Agreement.

“TFL Loan Increase Date” shall mean a “Loan Increase Date,” as such term is
defined in the TFL Warehouse Agreement.

“TFL Paying Agent” shall mean the “Paying Agent” as such term is defined in the
TFL Warehouse Agreement.

“TFL Residual Value” shall mean, with respect to any Leased Vehicle, the
expected value of such Leased Vehicle at the Lease Maturity Date of the related
Lease as determined by TFL and set forth in such Lease.

“TFL Transaction Documents” shall mean the “Transaction Documents,” as such term
is defined in the TFL Warehouse Agreement.

-35-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

“TFL Warehouse Agreement” shall mean the Amended and Restated Loan and Security
Agreement dated as of August 17, 2017 among the TFL Borrower, TFL, the
Administrative Agent and the lenders and group agents party thereto, as the same
may be amended from time to time.

“Transaction Documents” shall mean the Trust Agreement, the Warehouse SUBI
Supplement, the Warehouse SUBI Servicing Agreement, the [***] Subservicing
Agreement, the eVault Letter Agreement, the Warehouse SUBI Sale Agreement, this
Agreement, the Collateral Agency and Security Agreement, the Fee Letter, each
Loan Request, each Settlement Statement, each Notice of Warehouse SUBI Lease
Allocation, each Interest Rate Hedge and each other agreement, report,
certificate or other document delivered by any Tesla Party, Tesla, Inc. or TFL
(other than in its capacity as managing member of TBM) pursuant to or in
connection with this Agreement.  For the avoidance of doubt, the TFL Transaction
Documents, the TBM Partnership Agreement and the TBM SUBI Supplement shall not
constitute Transaction Documents under this Agreement.

“Trust” shall mean Tesla Lease Trust, a Delaware statutory trust, together with
its successors and assigns.

“Trust Agreement” shall mean that certain Trust Agreement, dated as of November
6, 2013, between TFL, as Settlor and Initial Beneficiary, and U.S. Bank Trust
National Association, as UTI Trustee, Administrative Trustee and Delaware
Trustee, as the same may be amended from time to time.

“Trust Assets” shall have the meaning specified in the Trust Agreement.

“Trustee” shall mean U.S. Bank Trust in its capacity as Administrative Trustee,
Delaware Trustee, UTI Trustee or any SUBI Trustee of the Trust.

“Trustee Bank” shall mean U.S. Bank Trust in its individual capacity.

“Turbo Amortization Period” shall mean (i) a period commencing on the occurrence
of a Servicer Default and ending on (x) if Lenders have not delivered a
Warehouse SUBI Servicer Termination Notice to the Servicer pursuant to Section
5.1 of the Warehouse SUBI Servicing Agreement on or prior to the 30th day after
the occurrence of such Servicer Default, then on such 30th day, (y) if the
Lenders have delivered a Warehouse SUBI Servicer Termination Notice to the
Servicer pursuant to Section 5.1 of the Warehouse SUBI Servicing Agreement on or
prior to the 30th day after the occurrence of such Servicer Default and a
Successor Servicer is appointed pursuant to Section 5.2 of the Warehouse SUBI
Servicing Agreement on or prior to the 45th day (or such later date specified in
writing by the Group Agents in their sole and absolute discretion) after the
date such Warehouse SUBI Servicer Termination Notice has been delivered, the
date on which such Successor Servicer is so appointed, and (z) if neither of
clauses (x) or (y) is applicable, then the date on which all Secured Obligations
have been paid in full, and (ii) the period commencing on the Termination Date
and ending on the date on which all Secured Obligations have been paid in full.

“Turn In Date” shall mean, with respect to any Lease, (a) the date on which the
related Leased Vehicle is returned to TFL by the related Lessee if (but only if)
such date is (i) no earlier than 90 days prior to the Lease Maturity Date for
such Lease, or (ii) on, or any date after, the Lease Maturity Date for such
Lease, or (b) the Lease Maturity Date if the related Leased Vehicle has not been
purchased by the related Lessee or returned to TFL by such date.

-36-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

“Unused Fee” shall mean, with respect to any Commitment of any Committed Lender,
an amount equal to the product of (i) the Unused Fee Rate, times (ii) the
excess, if any, of (x) such Committed Lender’s Commitment Amount on such day,
over (y) the outstanding principal amount of Loans of the Lenders in such
Committed Lender’s Group on such day times (iii) 1/360.

“Unused Fee Amount” shall mean, for any Interest Period (or portion thereof) the
amount of the Unused Fee accrued during such Interest Period (or portion
thereof).

“Unused Fee Rate” shall have the meaning specified in the Fee Letter.

“U.S. Bank Trust” shall mean U.S. Bank Trust National Association, a national
banking association.

“U.S. Person” shall mean a “United States Person” as defined in Section
7701(a)(30) of the Internal Revenue Code.

“Usage Fee” shall mean, with respect to any Lender, for each day an amount equal
to the product of (i) the Usage Fee Rate on such day, times (ii) the outstanding
principal amount of such Lender’s Loans on such day, times (iii) 1/360.

“Usage Fee Amount” shall mean, for any Interest Period (or portion thereof) the
amount of the Usage Fee accrued during such Interest Period (or portion
thereof).

“Usage Fee Rate” shall have the meaning specified in the Fee Letter.

“UTI” shall mean the undivided interest in the Trust, excluding any special
units of beneficial interest.

“UTI Beneficiary” shall mean the beneficiary of the UTI.

“UTI Trustee” shall have the meaning specified in the Trust Agreement.

“WA FICO Limit” shall have the meaning specified in the Fee Letter.

“Warehouse SUBI” shall mean the special unit of beneficial interest in the Trust
created by the Warehouse SUBI Supplement and identified as the “LML 2018
Warehouse SUBI.”

“Warehouse SUBI Assets” shall mean: (i) cash related to the Warehouse SUBI or
the Warehouse SUBI Assets, including all Collections; (ii) the Warehouse SUBI
Leases; (iii) the Warehouse SUBI Leased Vehicles; (iv) all other Trust Assets to
the extent related to or associated with the foregoing; and (v) all proceeds of
the foregoing, including (A) payments made in respect of the Terminated Vehicles
and Defaulted Vehicles, (B) proceeds of the sale or other disposition of the
Warehouse SUBI Leased Vehicles to Lessees or others upon expiration or
termination of the Warehouse SUBI Leases, (C) payments in respect of the
Warehouse SUBI Leased Vehicles under any Insurance Policy, (D) the Certificates
of Title relating to the Warehouse SUBI Leased Vehicles, (E) all rights (but not
obligations) of the Trust, TFL and the related Lessor with respect to the
Warehouse SUBI Leases and the Warehouse SUBI Leased Vehicles, including rights
to (1) any incentive or other payments made by any Person to fund a portion of
the payments made related to a Warehouse SUBI Lease or a Warehouse

-37-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

SUBI Leased Vehicle (including Pull-Forward Payments) and (2) proceeds arising
from any repurchase obligations arising under any Warehouse SUBI Lease, (F) any
Security Deposit related to a Warehouse SUBI Lease to the extent not payable to
the Lessee pursuant to such lease, (G) all Insurance Proceeds and Liquidation
Proceeds, (H) such other assets as may be designated “Warehouse SUBI Assets” in
the Warehouse SUBI Supplement and identified by the Servicer in Notices of
Warehouse SUBI Lease Allocation delivered from time to time pursuant to the
Warehouse SUBI Supplement, and (I) all proceeds of the foregoing.

“Warehouse SUBI Certificate” shall mean a certificate representing the
beneficial interest in the Warehouse SUBI.

“Warehouse SUBI Collection Account” shall mean the Warehouse SUBI Collection
Account established and maintained pursuant to Section 7.04(a).

“Warehouse SUBI Lease” shall mean a Lease allocated to the Warehouse SUBI.

“Warehouse SUBI Lease Allocation Date” shall mean each date on which TFL, at the
direction of the TBM SUBI Holder, directs the TBM SUBI Trustee to allocate
Leases and the related Leased Vehicles from the TBM SUBI to the Warehouse SUBI
pursuant to the TBM SUBI Supplement and the Warehouse SUBI Supplement.

“Warehouse SUBI Leased Vehicle” shall mean a Leased Vehicle allocated to the
Warehouse SUBI.

“Warehouse SUBI Sale Agreement” shall mean the LML 2018 Warehouse SUBI Sale
Agreement, dated as of the Closing Date, by and between TBM, as seller, and the
Borrower, as buyer.

“Warehouse SUBI Servicing Agreement” shall mean the LML 2018 Warehouse SUBI
Servicing Agreement dated as of the date hereof by and among the Trust, the
Servicer and the Back-Up Servicer.

“Warehouse SUBI Supplement” shall mean the LML 2018 Warehouse SUBI Supplement to
Trust Agreement, dated as of the Closing Date, by and among TFL, as Settlor and
Initial Beneficiary, U.S. Bank Trust, as SUBI Trustee, Administrative Trustee
and UTI Trustee, and Borrower (for the limited purposes set forth therein).

“Withholding Agent” shall mean the Borrower, the Paying Agent and the
Administrative Agent.

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

SECTION 1.02  Computation of Time Periods.  Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each means “to but excluding.”

SECTION 1.03  Interpretive Provisions.  For all purposes of this Agreement, the
singular includes the plural and the plural the singular; words importing gender
include other genders; references to “writing” include printing, typing,
lithography and other means of reproducing words in a visible form; the term
“including”

-38-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

means “including without limitation;” the term “or” is not exclusive; and
references to the article and section headings of any Transaction Document are
for convenience of reference only, and shall not define or limit or otherwise
affect the terms and provisions thereof. All accounting terms not specifically
defined herein shall be construed in accordance with GAAP.  If the due date of
any notice, certificate or report required to be delivered by any party to any
of the Transaction Documents falls on a day that is not a Business Day, the due
date for such notice, certificate or report shall be automatically extended to
the next succeeding day that is a Business Day.  Any reference in this Agreement
to any agreement means such agreement as it may be amended, restated,
supplemented or otherwise modified from time to time.  Any reference in this
Agreement to any law, statute, regulation, rule or other legislative action
shall mean such law, statute, regulation, rule or other legislative action (and
any successor thereto) as amended, supplemented or otherwise modified from time
to time, and shall include any rule or regulation promulgated thereunder.  Any
reference in this Agreement to a Person shall include the permitted successors
or assignees of such Person.

SECTION 1.04  Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Transaction
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Transaction Document, to the extent such liability
is unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)the effects of any Bail-in Action on any such liability, including, if
applicable;

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Transaction Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

ARTICLE II

THE FACILITY

SECTION 2.01  Loans; Payments.

(a)On the terms and subject to the conditions hereinafter set forth (including
in Sections 2.01(b) and 2.01(e) and Article V, the Conduit Lenders, ratably, in
accordance with the aggregate of the Commitments of the Related Committed
Lenders with respect to each such Conduit Lender, severally and not jointly,
may, in their sole discretion, make Loans to the Borrower on a revolving basis,
and if and to the extent any Conduit Lender does not make any such requested
Loan or if any Group does not include a Conduit Lender,

-39-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

the Related Committed Lender(s) for such Conduit Lender or the Committed Lender
for such Group, as the case may be, shall, ratably in accordance with their
respective Commitments, severally and not jointly, make such Loans to the
Borrower from time to time on the Initial Loan Date and, until the occurrence of
the Scheduled Expiration Date or an Event of Default, on each subsequent Loan
Increase Date.  Each Lender shall make available the proceeds of any Loan it
makes to the Borrower by wire transfer of immediately available funds.  

(b)Subject to the conditions specified in this Section and in Sections 5.01 and
5.02 (as applicable), on any Loan Increase Date, the Loan Balance may be
increased through the funding of additional Loans, up to a Loan Balance at any
one time not to exceed the Facility Limit (after giving effect to any increase
in the Facility Limit on or prior to such Loan Increase Date); provided,
however, that (i) the aggregate principal amount of any Loans to be made on any
Loan Increase Date shall not exceed the Available Facility Limit (after giving
effect to any increase in Facility Limit on or prior to such Loan Increase Date)
on such Loan Increase Date, (ii) the aggregate outstanding principal amount of
the Loans of the Lenders in any Group shall not exceed the Commitment Amount of
the Related Committed Lenders of such Group, (iii) the aggregate outstanding
principal amount of the Loans of any Committed Lender shall not exceed its
Commitment Amount, and (iv) the aggregate outstanding principal amount of all
Loans shall not exceed the Maximum Loan Balance, determined after giving effect
to (x) such additional Loans on such date and (y) any increase or decrease in
the Facility Limit on such date.  Each Loan shall be in a minimum amount equal
to the lesser of (i) $1,000,000 and (ii) the Available Facility Limit (before
giving effect to such Loan).

(c)The principal of the Loans shall be payable in installments equal to the
Principal Distributable Amount on each Payment Date subject to and in accordance
with Section 2.04(c).  Notwithstanding the foregoing, the entire unpaid
principal amount of the Loans shall be due and payable, if not previously paid,
on the Loan Maturity Date.

(d)On each Warehouse SUBI Lease Allocation Date, Leases and the related Leased
Vehicles shall be allocated from the TBM SUBI to the Warehouse SUBI pursuant to
the TBM SUBI Supplement and Warehouse SUBI Supplement.  In furtherance of the
foregoing:

(i)at least two (2) Business Days preceding each Warehouse SUBI Lease Allocation
Date (or, in the case of the initial Warehouse SUBI Lease Allocation Date, on
the Initial Loan Date), the Borrower and the Servicer shall deliver to the
Administrative Agent an executed Notice of Warehouse SUBI Lease Allocation in
substantially the form of Exhibit D to this Agreement, signed by an Authorized
Signatory together with a Pool Cut Report as to the related Lease Pool;

(ii)the Borrower and the Servicer shall have taken any actions necessary or
advisable, and reasonably requested in writing by the Administrative Agent as
soon as practicable, to maintain the Administrative Agent’s perfected security
interest in the Collateral; and

(iii)solely with respect to any Leases and Leased Vehicles to be allocated to
the Warehouse SUBI on any Warehouse SUBI Lease Allocation Date, the
Administrative Agent shall have received a copy of a report produced by
Automotive Lease Guide (in form and substance reasonably satisfactory to the
Lenders) setting forth the Mark-to-Market MRM Residual Value of the Leased
Vehicle related to each such Lease, in each case, as of the most recent Mark to
Market Adjustment Date;

-40-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

provided that, notwithstanding the foregoing, if any Warehouse SUBI Lease
Allocation Date is a Loan Increase Date, this Section 2.01(d) shall apply with
respect to such Warehouse SUBI Lease Allocation Date and the related Lease Pool
and the Borrower and the Servicer, as applicable, in addition to the conditions
set forth in Section 5.02 with respect to such Warehouse SUBI Lease Allocation
Date and the related Lease Pool.

(e)If any Loan Request is delivered to the Administrative Agent, the Group
Agents, the Lenders and the Paying Agent after noon, New York City time, two
Business Days prior to the proposed Loan Increase Date, such Loan Request shall
be deemed to be received prior to noon, New York City time, on the next
succeeding Business Day and the proposed Loan Increase Date of such proposed
Loan shall be deemed to be the second Business Day following such deemed
receipt.  Any Loan Request shall be irrevocable and the Borrower may not request
that more than one Loan be funded on any Business Day.

(f)If a Conduit Lender shall have elected not to make all or a portion of such
Loan, the related Committed Lender shall make available on the applicable Loan
Increase Date an amount equal to the portion of the Loan that such Conduit
Lender has not elected to fund.

(g)Each Group’s ratable share of a Loan shall be made available to the Paying
Agent, subject to the fulfillment of the applicable conditions set forth in
Section 5.02, at or prior to 1:00 p.m., New York City time, on the applicable
Loan Date, by deposit of immediately available funds to the Paying Agent
Account. The Paying Agent shall promptly notify the Borrower in the event that
any Lender either fails to make its portion of such funds available before such
time or notifies the Paying Agent that it will not make its portion of such
funds available before such time. Subject to the fulfillment of the applicable
conditions set forth in Section 5.02, as determined by the Paying Agent, the
Paying Agent will not later than 3:00 p.m., New York City time, on such Loan
Increase Date make such funds available, in the same type of funds received, by
wire transfer thereof to the account specified in writing by the Borrower. If
any Lender makes available to the Paying Agent funds for any Loan to be made by
such Lender as provided in the foregoing provisions of this Article, and such
funds are not made available to the Borrower by the Paying Agent because the
conditions to the applicable Loan set forth in Section 5.02 are not satisfied or
waived in accordance with the terms hereof, the Paying Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.

(h)In the event that, notwithstanding the fulfillment of the applicable
conditions set forth in Section 5.02 hereof with respect to a Loan, a Conduit
Lender elected to make an advance on a Loan Increase Date but failed to make its
portion of the Loan available to the Paying Agent when required by this Section
2.01, such Conduit Lender shall be deemed to have rescinded its election to make
such advance, and neither the Borrower nor any other party shall have any claim
against such Conduit Lender by reason of its failure to timely make such
purchase. In any such case, the Paying Agent shall give notice of such failure
not later than 1:30 p.m., New York City time, on the Loan Increase Date to the
Borrower, which notice shall specify (i) the identity of such Conduit Lender and
(ii) the amount of the Loan which it had elected but failed to make. Subject to
receiving such notice, the related Committed Lender shall advance a portion of
the Loan in an amount equal to the amount described in clause (ii) above, at or
before 2:00 p.m., New York City time, on such Loan Increase Date and otherwise
in accordance with this Section 2.01. Subject to the Paying Agent’s receipt of
such funds, the Paying Agent will not later than 4:00 p.m., New York City time,
on such Loan Increase Date make such funds available, in the same type of funds
received, by wire transfer thereof to the account specified in writing by the
Borrower.

-41-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

(i)The failure of any Lender to make any Loan required to be made by it shall
not relieve any other Lender of its obligations hereunder; provided, that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.

(j)After the Borrower delivers a Loan Request pursuant to Section 5.02, a Lender
(or its Group Agent) may, not later than 4:00 p.m. (New York time) on the
Business Day after the Borrower’s delivery of such Loan Request, deliver a
written notice (a “Delayed Funding Notice”, the date of such delivery, the
“Delayed Funding Notice Date” and such Lender, a “Delaying Lender”) signed by an
Authorized Signatory to the Borrower, the Paying Agent and the Administrative
Agent of its intention to fund its share of the related Loan Increase (such
share, the “Delayed Amount”) on a date (the date of such funding, the “Delayed
Funding Date”) that is on or before the thirty-fifth (35th) day following the
date of the proposed Loan Increase Date (or if such day is not a Business Day,
then on the next succeeding Business Day) rather than on the requested Loan
Increase Date.  Any Group containing a Delaying Lender shall be referred to as a
“Delaying Group” with respect to such Loan Increase Date.  On each Delayed
Funding Date, subject to the satisfaction of the conditions set forth in Section
5.02, the Committed Lenders shall (or, in the case of a Group with a Conduit
Lender, the Conduit Lender in such Group may in its sole discretion) fund their
ratable amounts of such requested Loans.  Notwithstanding anything to the
contrary contained in this Agreement or any other Related Document, the parties
acknowledge and agree that the failure of any Lender to fund its Loan on the
requested Loan Increase Date will not constitute a default on the part of such
Lender if any Delaying Lender has timely delivered a Delayed Funding Notice
signed by an Authorized Signatory to the Borrower with respect to such Loan
Request. Nothing contained herein shall prevent the Borrower from revoking any
Loan Request related to any Delayed Funding Notice.

 

SECTION 2.02  Interest; Breakage Fees.

(a)The outstanding principal amount of each Loan shall accrue interest on each
day at the then applicable Interest Rate.  Whether any Loan is funded or
maintained hereunder at the Short-Term Note Rate or Bank Interest Rate shall be
determined in the sole discretion of the applicable Group Agent for the Lender
funding or maintaining such Loan.  The Borrower shall pay all Interest, Usage
Fees, Unused Fees and Breakage Fees accrued during each Interest Period on the
immediately following Payment Date in accordance with the terms and priorities
for payment set forth in Section 2.04; provided, however, that all Interest,
Usage Fees, Unused Fees and Breakage Fees accrued during any Interest Period
shall be due and payable by the Borrower on the immediately following Payment
Date without regard to whether Collections or other funds of the Borrower are
then available for payment thereof.  Notwithstanding any provision of this
Agreement to the contrary, this Agreement shall not require the payment or
permit the collection of Interest in excess of the maximum permitted by
applicable law; and Interest shall not be considered paid by any distribution to
the extent that at any time all or a portion of such distribution is rescinded
or must otherwise be returned for any reason.

(b)If any portion of any Loan is repaid other than on a Payment Date or the
Borrower fails to borrow any portion of any Loan requested in a Loan Request,
the Borrower shall pay to the Lenders any Breakage Fees incurred by the Lenders.

SECTION 2.03  Invoices; Payments.  No later than the second Business Day of each
month, each Group Agent will provide the Borrower, the Servicer, the Paying
Agent and the Administrative Agent with an invoice showing the Interest, Usage
Fee Amount, Unused Fee Amount and other Secured Obligations due (or estimated to
be due) to each Lender in its Group pursuant to this Agreement and the Fee
Letter on the Payment

-42-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

Date occurring in such month.  The Borrower hereby agrees to pay to such Group
Agent for the account of its related Secured Parties, as and when due in
accordance with this Agreement and the Fee Letter, the Interest Distributable
Amount, the Principal Distributable Amount and the other Secured Obligations
payable to such Group.  Nothing in this Agreement shall limit in any way the
obligations of the Borrower to pay the amounts set forth in this Section 2.03.

SECTION 2.04  Deposits; Distributions.

(a)All Collections shall be deposited into the Warehouse SUBI Collection Account
as provided in the Warehouse SUBI Servicing Agreement. All Repurchase Amounts,
and Reallocation Proceeds shall also be deposited into the Warehouse SUBI
Collection Account as provided in the Warehouse SUBI Servicing Agreement.

(b)On each Payment Date, subject to Section 2.07, the Servicer shall cause to be
deposited to the Warehouse SUBI Collection Account from the Reserve Account, an
amount equal to the lesser of (i) the amount of cash or other immediately
available funds on deposit in the Reserve Account on such Payment Date and (ii)
the amount, if any, by which (x) the amounts required to be applied pursuant to
clauses first through sixth of Section 2.04(c) on such Payment Date and for any
preceding Payment Date (to the extent not previously paid) exceeds (y) the
Available Amounts for such Payment Date (other than Available Amounts
attributable to amounts transferred from the Reserve Account for such Payment
Date); provided, however, that on the first Payment Date to occur after the
Termination Date, the Servicer shall transfer the entire amount in the Reserve
Account (other than funds deposited by the Borrower that are not proceeds of the
Warehouse SUBI Asset or payable pursuant to the Warehouse SUBI Servicing
Agreement or the Warehouse SUBI Sale Agreement to satisfy the minimum balance
requirements of the depository institution holding the Reserve Account) to the
Warehouse SUBI Collection Account.

(c)On each Payment Date, the Servicer (or, if the Administrative Agent has
revoked the Servicer’s power to direct payments from the Warehouse SUBI
Collection Account pursuant to the Transaction Documents, the  Administrative
Agent) shall cause the monies in the Warehouse SUBI Collection Account
attributable to Available Amounts for such Payment Date to be applied in the
following amounts and order of priority pursuant to instructions of the Servicer
approved by the Administrative Agent (as confirmed by the Administrative Agent
to the Servicer and the Collection Account Bank):

(i)first, [Intentionally Omitted];

(ii)second, to the Servicer for the payment of the accrued Servicing Fees
payable for the immediately preceding Settlement Period (plus, if applicable,
the amount of Servicing Fees payable for any prior Settlement Period to the
extent such amount has not been distributed to the Servicer); and, if the
Back-Up Servicer is the Successor Servicer under the Warehouse SUBI Servicing
Agreement, for the payment of the Successor Servicer Engagement Fee (to the
extent not paid by TFL) and the unpaid out-of-pocket expenses and indemnities
owed to it as Successor Servicer; provided, however, that the aggregate amount
distributed on any Payment Date for out-of-pocket expenses and indemnities
pursuant to this clause shall not exceed $200,000 per calendar year unless
approved by the Administrative Agent and the Borrower;

-43-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

(iii)third, on a pari passu basis, (x) to the Trustee Bank (to the extent not
previously paid by TFL), for the payment of accrued and unpaid fees of the
Trustee Bank of $2,000 per annum, (y) to the depositary institutions where the
Reserve Account and the Warehouse SUBI Collection Account are maintained for
payment of accrued and unpaid maintenance fee of up to $500 per month, (z) to
the Back-Up Servicer for the payment of the accrued and unpaid Back-Up Servicing
Fees and (xx) to the Paying Agent for the payment of accrued and unpaid fees of
the Paying Agent of $875 per month;

(iv)fourth, on a pari passu basis, (w) to the Trustee Bank (to the extent not
previously paid by TFL), for the payment of out-of-pocket expenses incurred by
the Trustee Bank and the indemnities owed to the Trustee Bank, provided, that
the aggregate amount distributed pursuant to this subclause (w) shall not exceed
$100,000 per calendar year; (x) to the Back-Up Servicer for the payment of
out-of-pocket expenses incurred by the Back-Up Servicer and the indemnities owed
to the Back-Up Servicer; provided, that the aggregate amount distributed
pursuant to this subclause (x) shall not exceed $25,000 per calendar year; (y)
to the depositary institution where the Reserve Account and the Warehouse SUBI
Collection Account are maintained, for the payment of out-of-pocket expenses
incurred by such depositary institution and the indemnities owed to such
depositary institution, provided, that the aggregate amount distributed pursuant
to this subclause (y) shall not exceed $25,000 per calendar year; (z) to the
Paying Agent for the payment of out-of-pocket expenses incurred by the Paying
Agent and the indemnities owed to the Paying Agent; provided, that the aggregate
amount distributed pursuant to subclause (z) shall not exceed $25,000 per
calendar year;

(v)fifth, on a pari passu basis and pro rata based on the applicable amounts
payable under subclauses (x) and (y) of this clause fifth, (x) to the Paying
Agent (for the account of the Lenders), the Interest Distributable Amount, and
(y) to each applicable provider of an Interest Rate Hedge, any Interest Rate
Hedge Payments and Interest Rate Hedge Termination Payment required to be paid
by the Borrower, to the extent not previously paid;

(vi)sixth, on a pari passu basis and pro rata to the Paying Agent (for the
account of the Lenders), the Principal Distributable Amount;

(vii)seventh, for deposit in the Reserve Account, the amount necessary to cause
the amount on deposit therein to equal to the Required Reserve Account Balance
for such Payment Date;

(viii)eighth, on a pari passu basis, to the payment of all other Secured
Obligations then due and owing by the Borrower to the Lender Parties and the
Paying Agent;

(ix)ninth, on a pari passu basis, to the payment of all other costs, expenses,
fees, indemnities and other amounts payable at such time to the Trustee Bank and
the Back-Up Servicer or Successor Servicer pursuant to the Trust Agreement and
this Agreement, as applicable, in each case, solely to the extent such costs,
expenses, fees, indemnities and other amounts are payable in respect of the
Collateral and not otherwise paid to the Trustee Bank, the Back-Up Servicer, the
Paying Agent or Successor Servicer, as applicable; and

(x)tenth, if (A) no Default is continuing and has not been waived or (B) if the
Termination Date has occurred, the balance, if any, to be paid to the Borrower
for its own account.

-44-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

Any Available Amounts remaining in the Warehouse SUBI Collection Account after
the distribution of such amounts pursuant to this Section 2.04(c) on a Payment
Date shall remain in the Warehouse SUBI Collection Account to be distributed as
Available Amounts for the following Payment Date.

In approving or giving any distribution instructions under this Section 2.04(c),
each of the Administrative Agent and the Paying Agent shall be entitled to rely
conclusively on the most recent Settlement Statement provided to it pursuant to
Section 2.08 and shall incur no liability to any Person in connection with
relying on such Settlement Statements or if the Administrative Agent or the
Paying Agent makes different payments or makes no payments if the Administrative
Agent or the Paying Agent has concerns that the Settlement Statement might be
incorrect.

(d)For so long as the Monthly Remittance Condition is satisfied, the deposits
into the Warehouse SUBI Collection Account pursuant to Section 2.04(a) may be
made net of the Servicing Fee to be distributed to the Servicer pursuant to
Section 2.04(c).  Nonetheless, the Servicer shall account for the Servicing Fee
in the Settlement Statement as if such amount was deposited into the Warehouse
SUBI Collection Account and/or transferred separately.

SECTION 2.05  Payments and Computations, Etc.  All amounts to be paid or
deposited by the Borrower or the Servicer to a Lender Party (whether for its own
account or for the account of another Lender Party) shall be paid or deposited
to the Paying Agent Account no later than 10:00 a.m. (New York time) on the day
when due in such coin or currency of the United States of America as at the time
of payment shall be legal tender for the payment of public and private debts, in
an amount in immediately available funds which (together with any amounts then
held by the Paying Agent and available for that purpose) shall be sufficient to
pay the amount becoming due on such date; provided that any such payment or
deposit received after 10:00 a.m. (New York time) on any day shall be deemed to
be paid by the Borrower or the Servicer on the next Business Day. The Paying
Agent shall promptly distribute the amount received to the applicable Lender.
The Borrower shall confirm by facsimile or electronically in PDF format on the
day payment is due to be made to the Paying Agent that it has issued irrevocable
payment instructions for the transfer of the relevant sum due to the Paying
Agent Account. The Paying Agent acknowledges that it does not have any interest
in any such funds held by it in trust deposited hereunder but is serving as
Paying Agent only.  The Paying Agent shall be under no liability for interest on
any money received by it hereunder.  The Paying Agent shall not be required to
use or risk its own funds in making any payment on the Loans.  All sums to be
paid or deposited by the Borrower or the Servicer to the Paying Agent hereunder
shall be paid to the Paying Agent Account or such account with such bank as the
Paying Agent may from time to time notify the Borrower in writing not less than
three Business Days before any such sum is due and payable. The Borrower shall,
to the extent permitted by law, pay to each Lender Party, on the first Payment
Date that is at least ten (10) days after demand therefor, interest on all
amounts not paid or deposited when due to such Lender Party hereunder at a rate
equal to the Default Rate.  The Paying Agent shall remit funds to each Lender in
accordance with this Agreement and the wiring instructions provided by such
Lender (or its related Group Agent) to the Paying Agent.

SECTION 2.06  Reserve Account and Paying Agent Account.

(a)The Borrower shall cause to be established and maintained in the name of the
Administrative Agent (or in the name of the Borrower for the benefit of the
Administrative Agent) the Reserve Account.  The Reserve Account will be an
Eligible Account established pursuant to a Control Agreement with respect to
which the Administrative Agent shall, at all times, be an Entitlement Holder or
purchaser with Control

-45-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

and will bear a designation to clearly indicate that the funds and Financial
Assets deposited therein are held for the benefit of the Administrative Agent.
If the Reserve Account ceases to be an Eligible Account, the Borrower shall
within ten days of receipt of notice of such change in eligibility transfer such
account to an account that meets the requirements of an Eligible Account and
that is established pursuant to a substitute Control Agreement with respect to
which the Administrative Agent shall be an Entitlement Holder or purchaser with
Control and which bears a designation to indicate clearly that the funds and
Financial Assets deposited therein are held for the benefit of the
Administrative Agent.  The Borrower may, with the consent of the Administrative
Agent and each Group Agent, establish a new Reserve Account subject to a new
Control Agreement in replacement of the existing Reserve Account and related
Control Agreement.

(b)The Borrower shall cause to be established and maintained in the name of the
Borrower for the benefit of the Secured Parties with the Paying Agent an
Eligible Account as the Paying Agent Account. Funds on deposit in the Paying
Agent Account shall remain uninvested.

(c)The Servicer may invest the funds, if any, in the Reserve Account in Eligible
Investments, held in the name of the Administrative Agent, which shall mature no
later than the day prior to the Payment Date following such investment. Any
income or other gain from such Eligible Investments in the Reserve Account shall
be retained in the Reserve Account to the extent the amount on deposit in the
Reserve Account is less than the Required Reserve Account Balance and the
excess, if any, shall, subject to Section 2.04(b), be paid on each Payment Date
to the Borrower.  Any losses on Eligible Investments shall be made up by the
Servicer on each Payment Date.  

SECTION 2.07  Withdrawals from Reserve Account.  Moneys in the Reserve Account
shall, on each Payment Date, be transferred to the Warehouse SUBI Collection
Account as and to the extent required in Section 2.04(b).  Upon the appointment
of the Back-Up Servicer as successor servicer pursuant to Section 4.2 of the
Warehouse SUBI Servicing Agreement, the Successor Servicer Engagement Fee shall
be withdrawn from the Reserve Account and distributed to the Back-Up Servicer,
if TFL has complied with the obligation to deposit such amount into the Reserve
Account in accordance with the Warehouse SUBI Servicing Agreement.  On each
Payment Date, to the extent that the funds in the Reserve Account exceed the
Required Reserve Account Balance, the Servicer may, subject to Section 2.04(b),
cause the amount of such excess to be withdrawn from the Reserve Account and
distributed to the Borrower; provided, however, that if the Successor Servicer
Engagement Fee is deposited into the Reserve Account and until such fee amount
is withdrawn therefrom, any such excess amount distributable to the Borrower
shall be net of the Successor Servicer Engagement Fee. On the first Payment Date
occurring on or after the Termination Date, all funds in the Reserve Account
shall be withdrawn and transferred to the Warehouse SUBI Collection Account.  To
the extent that any funds remain in the Reserve Account after the Secured
Obligations have been reduced to zero after the Termination Date, such funds
shall be withdrawn and distributed to, or as directed by, the Borrower.  Each
Settlement Statement shall specify the amount, if any, which is scheduled to be
withdrawn from the Reserve Account and distributed to the Borrower on the next
succeeding Payment Date.

SECTION 2.08 Reports.  On or before the Determination Date in each month, the
Servicer shall prepare and forward to the Administrative Agent and the Paying
Agent a Settlement Statement, calculated as of the close of business of the
Borrower on the last day of the related Settlement Period and including
information for the next succeeding Payment Date. The Servicer shall include,
without limitation, in the Settlement Statement whether any Portfolio
Performance Condition shall have occurred or shall be continuing during the
related Settlement Period, shall describe any such Portfolio Performance
Condition, and shall evidence the calculations used to make such determination.

-46-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

For the avoidance of doubt:

(i)each Settlement Statement shall include a calculation (in detail reasonably
satisfactory to the Lender) of the average of the Delinquency Ratios and
annualized average of the Credit Loss Ratios for the three (3) most recent
Settlement Periods ended on the last day of the calendar month preceding the
related Determination Date;

(ii)each Settlement Statement delivered on a Quarterly Report Date shall include
a calculation of the Residual Value Loss Ratio with respect to the three
consecutive Settlement Periods ended on the last day of the calendar month
immediately preceding the most recent RVLR Calculation Date and, without
limiting the generality of the foregoing, the Servicer shall, upon the
Administrative Agent’s request delivered at least five (5) Business Days prior
to a Quarterly Report Date, furnish to the Administrative Agent an updated
calculation of the Residual Value Loss Ratio furnished to the Administrative
Agent on the immediately preceding Quarterly Report Date, it being understood
and agreed that any such updated calculation of the Residual Value Loss Ratio
shall be solely for informational purposes; and

(iii)each Settlement Statement delivered on a Quarterly Report Date shall
include a calculation of the most recent Mark-to-Market MRM Residual Values of
the Warehouse SUBI Leases.

In addition, the Servicer shall deliver to the Administrative Agent (i) on each
Quarterly Report Date, unaudited reports (substantially in the form of Exhibits
I , J and K hereto, respectively) containing delinquency, loss and residual
value data as of, and for the for the Servicer’s fiscal year to date ended on,
the last day of the calendar quarter immediately preceding such Quarterly Report
Date with respect to all leases owned by the Trust and serviced by TFL
(regardless of whether such leases are allocated to the Warehouse SUBI) and (ii)
on each Quarterly Report Date occurring in the months of March, June, September
and December, a copy of a report produced by Automotive Lease Guide (in form and
substance reasonably satisfactory to the Administrative Agent) setting forth the
Mark-to-Market MRM Residual Value of each Leased Vehicle related to each
Warehouse SUBI Lease, in each case, as of the Mark to Market Adjustment Date
immediately preceding such Quarterly Report Date.  The Borrower shall, or shall
cause the Servicer to, furnish to the Administrative Agent at any time and from
time to time, such other or further information in respect of the Leases, the
Borrower and the Servicer as the Administrative Agent or any Lender may
reasonably request.

SECTION 2.09  Reallocation and Repurchase of Warehouse SUBI Assets.

(a)Upon the occurrence of an event requiring TBM to reallocate a Lease and the
related Leased Vehicle pursuant to Section 2.7 of the Warehouse SUBI Sale
Agreement, the Borrower shall cause the Repurchase Amount paid by TBM to be
deposited or shall deposit the Repurchase Amount paid by it, as applicable, into
the Warehouse SUBI Collection Account.  Upon such payment, the applicable Lease
and Leased Vehicle shall be reallocated to the TBM SUBI in accordance with the
terms of the Warehouse SUBI Sale Agreement.

(b)From time to time in its sole discretion, the Borrower may provide notice,
signed by an Authorized Signatory, to the Administrative Agent, the Paying Agent
and each Group Agent that it wishes to remove from the Collateral and reallocate
to the UTI or another SUBI (including the TBM SUBI) the Securitization Take-Out
Collateral.  Any such removal and reallocation of Securitization Take-Out
Collateral (each a “Securitization Take-Out”) shall be subject to the following
additional terms and conditions.

-47-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

(i)(A) The Borrower shall have given the Administrative Agent, the Paying Agent
and each Group Agent at least five (5) Business Days’ prior written notice in
the form of Exhibit F hereto, signed by an Authorized Signatory, of its desire
to effect a Securitization Take-Out, and (B) the Servicer shall have delivered
to the Administrative Agent and each Group Agent at least three (3) Business
Days prior to the proposed Securitization Take-Out Date a certificate in the
form of Exhibit G hereto (each a “Securitization Take-Out Certificate”);

(ii)Any such Securitization Take-Out shall be in connection with a reallocation
of Warehouse SUBI Leases and the related Leased Vehicles to the UTI or another
SUBI (including the TBM SUBI) in connection with a securitization transaction or
other type of financing or refinancing and shall relate to the removal of Leases
with a minimum Securitization Value of $75 million;

(iii)The Borrower shall have sufficient funds on the related Securitization
Take-Out Date to effect the contemplated Securitization Take-Out in accordance
with this Agreement.  In effecting any such Securitization Take-Out, the
Borrower may (A) give effect to Available Amounts on deposit in the Warehouse
SUBI Collection Account at such time to the extent consistent with the
requirements of clause (v) below (as evidenced by the related Securitization
Take-Out Certificate), (B) based on the related Securitization Take-Out
Certificate, give effect to the amounts on deposit in the Reserve Account, to
the extent the amount on deposit therein exceeds the Required Reserve Account
Balance (after giving effect to such Securitization Take-Out and to any Loan on
the related Securitization Take-Out Date); provided that such excess may be used
by the Borrower on the related Securitization Take-Out Date to pay a portion of
the Securitization Take-Out Price and/or (C) use its own funds not in the
Collection Account or the Reserve Account;

(iv)In connection with any such Securitization Take-Out that does not constitute
a removal and reallocation of all of the Warehouse SUBI Assets, the Warehouse
SUBI Assets constituting part of the Securitization Take-Out Collateral with
respect to such Securitization Take-Out shall be selected in a manner not
involving any adverse selection procedures (excluding, however, any Leases
subject to a repurchase obligation);

(v)After giving effect to any Securitization Take-Out, on the related
Securitization Take-Out Date, (A) if such Securitization Take-Out does not
include all of the Warehouse SUBI Leases, no Default or Event of Default shall
have occurred and be continuing and the Scheduled Expiration Date shall not have
occurred, (B) each Interest Rate Hedge then in effect shall satisfy the
requirements contained in the definition of Eligible Interest Rate Hedge
Agreement and the aggregate notional principal amount of all such Eligible
Interest Rate Hedge Agreements shall satisfy the requirements contained in the
definition of “Required Aggregate Notional Principal Amount,” such that the
aggregate notional amount of all Interest Rate Hedges thereafter in effect shall
be equal to the Loan Balance, and the Borrower shall have terminated any
Interest Rate Hedges (terminating interest rate swap transactions in descending
order from the interest rate swap transaction with the highest fixed rate to the
Interest Rate Hedge with the next highest fixed rate and so on) and shall have
paid all Interest Rate Hedge Termination Payments due and owing in connection
with the termination thereof, provided that in no event shall any interest rate
cap be required to be terminated, (C) the Loan Balance shall not exceed the
Maximum Loan Balance (determined on the basis of the remaining Warehouse SUBI
Leases not included in the Securitization Take-Out Collateral that constitute
Eligible Leases on the Securitization Take-Out Date, determining whether such
Warehouse SUBI Leases are Eligible Leases as if they were then being first
allocated to the Warehouse SUBI), and (D) sufficient funds will be available in
the Warehouse SUBI Collection Account on the next Payment Date for payments in
accordance with and to the extent required by clauses first through ninth of
Section 2.04(c);

-48-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

(vi)On the related Securitization Take-Out Date, the Paying Agent (for the
account of the Lenders) shall have received in the Paying Agent Account, in
immediately available funds, an amount equal to the Securitization Take-Out
Price;

(vii)No later than three (3) Business Days prior to any Securitization Take-Out
Date, the Borrower shall have delivered to the Administrative Agent and each
Group Agent a list of Leases (which list may be in an electronic format) subject
to such Securitization Take-Out; and

(viii)The Borrower shall have paid (or shall pay promptly following receipt of
an invoice therefor) the reasonable legal fees and expenses (including fees and
expenses of counsel) of the Lender Parties and the Paying Agent in connection
with such Securitization Take-Out.

SECTION 2.10  Procedures for Extension of Scheduled Expiration Date.   So long
as no Default or Event of Default shall have occurred and be continuing, no more
than ninety (90) and no less than sixty (60) days prior to the then current
Scheduled Expiration Date, the Borrower may request that each Lender consent to
the extension of the Scheduled Expiration Date for up to a 364-day period as
provided in this Section 2.10, which decision shall be made by each Lender in
its sole discretion.  Each Lender shall use reasonable efforts to notify the
Borrower of its willingness or its determination not to consent to such
extension of the Scheduled Expiration Date as soon as practical after receiving
such notice, and in any event by the thirtieth (30th) day preceding the then
current Scheduled Expiration Date (the “Response Date”), it being understood
that any Lender that fails to provide such notice shall be deemed not to consent
to such extension.  If (i) a Lender has agreed by the Response Date to the
extension of the Scheduled Expiration Date, (ii) as of the Response Date, no
Default or Event of Default shall have occurred and be continuing, and (iii) all
Loans and accrued interest thereon and other Secured Obligations owing to
non-extending Lenders shall have been paid by the Borrower in full on the
current Scheduled Expiration Date, then, in such event, the Scheduled Expiration
Date shall be extended to the date which is such requested number of days (but
in no event more than 364 days) following the Response Date or, if such day is
not a Business Day, the next preceding Business Day and, to the extent any
Committed Lenders did not consent to such extension, the Facility Limit shall be
reduced by the amount of such Committed Lenders’ Commitments (except to the
extent concurrently replaced by increases in the Commitments of consenting
Lenders or new Lenders).

SECTION 2.11 Increase of Maximum Facility Limit and Reduction of Maximum
Facility Limit.

(a)So long as no Default or Event of Default shall have occurred and be
continuing, TFL may, at the written directions of the Borrower and TFL Borrower
increase the Maximum Facility Limit subject to the following terms and
conditions:

(i)TFL shall send a written notice (such notice, “Maximum Facility Limit
Increase Notice”) signed by an Authorized Signatory to the Administrative Agent
(who shall forward the same to the Group Agents) and TFL Administrative Agent,
which notice shall specify:

(A)the amount by which the Maximum Facility Limit is proposed to be increased
(the “Maximum Facility Limit Increase Amount”);

-49-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

(B)the date on which such increase is proposed to occur (the “Maximum Facility
Limit Increase Date”), which Maximum Facility Limit Increase Date shall be not
less than thirty (30) days after the date of such Maximum Facility Limit
Increase Notice; and

(C)the amount of the Maximum Facility Limit Increase Amount to be allocated to
the Facility Limit and the TFL Facility Limit.

(ii)Each existing Committed Lender may in its discretion agree to all or part of
such pro rata increase of its Commitment.  If any existing Committed Lender does
not agree to increase its Commitment Amount or agrees to increase its Commitment
Amount by an amount that is less than its Commitment Percentage of the Maximum
Facility Limit Increase Amount, then TFL and the Borrower may effect such
portion of the requested Maximum Facility Limit Increase Amount not agreed to by
an existing Committed Lender by adding additional Persons as Lenders (either to
an existing Group or by creating new Groups) to undertake Commitments or
obtaining the agreement of another existing Committed Lender to increase its
Commitment Amount on a greater than pro rata basis; provided, however, that  the
Commitment of any existing Lender may only be increased with the prior written
consent of such Lender.

(iii)In order to cause each Lender (including existing Lenders, if any, whose
Commitments are increasing on the applicable Maximum Facility Limit Increase
Date and new Lenders, if any, who are becoming parties to this Agreement on such
Maximum Facility Limit Increase Date) to own its respective Commitment
Percentage of the Facility Limit, and Loans, on any Maximum Facility Limit
Increase Date (after giving effect to the increase of the Maximum Facility Limit
on such Maximum Facility Limit Increase Date), each existing Lender shall sell,
transfer and assign pursuant to one or more Assignment and Assumption
Agreements, on such Maximum Facility Limit Increase Date, the appropriate
portion, if any, of its Commitment and Loan, as applicable, to one or more
Lenders  such that each Lender’s Loan and Commitment, as applicable, will be
proportionate to its Commitment Percentage.

(iv)On each Maximum Facility Limit Increase Date, the Maximum Facility Limit
will be increased by the Maximum Facility Limit Increase Amount specified in the
related Maximum Facility Limit Increase Notice if (x) each of the applicable
existing Lender, and new Lenders has taken all of the actions specified in
clause (iii) above, (y) each existing Lender whose Loans are being reduced have
received payment therefor, and (z) each Lender who is accepting Loans and
Commitment from another Lender on such Maximum Facility Limit Increase Date has
executed a new signature page to this Agreement, which signature page will
evidence such Lender’s acceptance of such Loans, and/or Commitment, as
applicable, on such Maximum Facility Limit Increase Date.

(v)On each Maximum Facility Limit Increase Date, the Administrative Agent shall
update its books and records to reflect the updated Maximum Facility Limit,
Facility Limit and Commitment of each Lender.

(b)TFL may, at the written directions of the Borrower and TFL Borrower reduce
the Maximum Facility Limit subject to the following terms and conditions:

(i)TFL shall send a written notice (such notice, “Maximum Facility Limit
Reduction Notice”) signed by an Authorized Signatory to the Administrative Agent
(who shall forward the same to the Group Agents) and TFL Administrative Agent,
which notice shall specify:

-50-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

(A)the amount by which the Maximum Facility Limit is proposed to be reduced (the
“Maximum Facility Limit Reduction Amount”); provided that, the resulting Maximum
Facility Limit after taking into account the Maximum Facility Limit Reduction
Amount shall not be less than the sum of the Loan Balance and the TFL Loan
Balance on the Maximum Facility Limit Reduction Date;

(B)the date on which such reduction is proposed to occur (the “Maximum Facility
Limit Reduction Date”), which Maximum Facility Limit Reduction Date shall be not
less than five (5) Business Days after the date of such Maximum Facility Limit
Reduction Notice; and

(C)the amount of the Maximum Facility Limit Reduction Amount that shall reduce
the Facility Limit and the TFL Facility Limit, respectively, provided that the
Facility Limit shall not be less than the Loan Balance on the Maximum Facility
Limit Reduction Date.

(ii)On each Maximum Facility Limit Reduction Date, the Facility Limit will be
reduced by the amount specified in the related Maximum Facility Limit Reduction
Notice and each such reduction shall reduce each Lender’s Commitment by its
ratable share (based on the Commitments of the Lenders) of the Maximum Facility
Limit Reduction Amount; provided, however, that if the Maximum Facility Limit
Reduction Notice reduces the DB Supplemental Commitment, then such reduction
shall only reduce Deutsche Bank AG, New York Branch’s Commitment and shall not
reduce each Lender’s Commitment by its ratable share.

(iii)No reduction in the Maximum Facility Limit shall occur if after giving
effect to such reduction and any repayments of the Loan Balance, the Facility
Limit will be less than the Loan Balance.

(iv)On each Maximum Facility Limit Reduction Date, the Administrative Agent
shall update its books and records to reflect the updated Maximum Facility
Limit, Facility Limit and Commitment of each Lender.

SECTION 2.12  Reallocation of Maximum Facility Limit.

(a)TFL may from time to time, at the written directions of the Borrower and the
TFL Borrower, reallocate the Maximum Facility Limit between the Facility Limit
and the TFL Facility Limit, subject to the following terms and conditions:

(i)TFL shall send a written notice (such notice, “Maximum Facility Limit
Reallocation Notice”) signed by an Authorized Signatory to the Administrative
Agent (who shall forward the same to the Group Agents) and the TFL
Administrative Agent (who shall forward the same to the TFL Group Agents), which
notice shall specify:

(A)the amount of the Maximum Facility Limit that is to be allocated to the
Facility Limit, the amount of the Maximum Facility Limit that is to be allocated
to the TFL Facility Limit; provided that, the sum of the Facility Limit and the
TFL Facility Limit shall be equal to the Maximum Facility Limit on the Maximum
Facility Limit Reallocation Date (as defined below); and provided, further, that
the Facility Limit shall not be less than the Loan Balance and the TFL Facility
Limit shall not be less than the TFL Loan; and

-51-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

(B)the date on which such reallocation is proposed to occur (the “Maximum
Facility Limit Reallocation Date”), which Maximum Facility Limit Reallocation
Date shall be not less than ten (10) Business Days after the date of such
Maximum Facility Limit Reallocation Notice.

(ii)On each Maximum Facility Limit Reallocation Date, the Facility Limit and/or
the TFL Facility Limit will be increased or decreased, as applicable, by the
amount specified in the related Maximum Facility Limit Reallocation Notice.

(iii)No reduction in the Facility Limit shall occur in connection with the
reallocation of the Maximum Facility Limit if after giving effect to such
reduction and any repayments of the Loan Balance, the Facility Limit will be
less than the Loan Balance. On each Maximum Facility Limit Reallocation Date,
the Administrative Agent shall update its books and records to reflect the
updated Maximum Facility Limit, Facility Limit and Commitment of each Lender.

(iv)Following the Recommenced TFL Facility Borrowing Date, TFL may not
reallocate any portion of the TFL Facility Limit to the Facility Limit without
the prior written consent of all Group Agents.

(b)In addition, on the Recommenced TFL Facility Borrowing Date and on each
Payment Date occurring after the Recommenced TFL Facility Borrowing Date, the
excess of the Facility Limit over the aggregate principal amount of the Loans
shall automatically be reallocated from the Facility Limit to the TFL Facility
Limit.

SECTION 2.13  Optional Prepayment.  The Borrower may prepay the Loans, ratably
as among the Lenders in accordance with the respective outstanding principal
amount of their respective Loans, on any day, in whole or in part, on three
Business Days’ prior notice to the Administrative Agent, the Paying Agent and
each Group Agent, provided that (i) the principal amount prepaid is at least
$500,000 (unless otherwise agreed to in writing by the Administrative Agent and
each Group Agent), and (ii) the Borrower pays, on the date of prepayment (a)
accrued unpaid Interest on the amount so prepaid, and (b) except with respect to
a prepayment made on a Payment Date, any Breakage Fee incurred by the Lender
Parties as a result of such prepayment as reasonably determined by such
Lender.  Reference is made to Sections 2.09 and 3.03 for the procedure for the
release, if applicable, of Leases and Leased Vehicles from the Warehouse SUBI in
connection with any such prepayment.  The Borrower may rescind any notice
delivered pursuant to this Section at any time up to 3:00 p.m. on the Business
Day immediately prior to the date specified in Borrower’s notice for such
prepayment, or extend the date specified in such notice for such prepayment for
a period of up to three additional Business Days.

SECTION 2.14  Intended Tax Treatment.  Notwithstanding anything to the contrary
herein or in any other Transaction Document, all parties to this Agreement
covenant and agree to treat the Loans hereunder as debt for all federal, state,
local and franchise tax purposes and agree not to take any position on any tax
return inconsistent with the foregoing.

SECTION 2.15  Register.

(a)On or prior to the Amendment No. 1 Effective Date, the Administrative Agent
will provide to the Paying Agent a complete and correct list of the Lenders,
which list shall be provided in a format agreed to by the Administrative Agent
and the Paying Agent and shall include the following information: (i) full name
of the Lender; (ii) complete mailing address of the Lender; (iii) payment
instructions for making payments to the

-52-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

Lender in respect of the Loans and (iv) appropriate Tax ID form.  The Paying
Agent shall be entitled to conclusively rely on the accuracy of such information
provided by the Administrative Agent. At any time after the Amendment No. 1
Effective Date, the Paying Agent shall provide to the Borrower, TFL, the
Administrative Agent or any Group Agent from time to time at its reasonable
request a complete and correct list of the Lenders and shall include the
following information: (i) full name of the Lender; (ii) complete mailing
address of the Lender; (iii) payment instructions for making payments to the
Lender in respect of the Loans and (iv) appropriate Tax ID form. Each Lender
agrees that all notices from such Lender for changes of name, address, contact
details or payment details of the Lenders shall be sent to the Paying Agent at
the Paying Agent’s address as set forth in Section 12.05.

(b)From and after the Amendment No. 1 Effective Date, the Paying Agent shall,
acting solely for this purpose as an agent of the Borrower, maintain at its
address referred to in Section 12.05 (or such other address of the Paying Agent
notified by the Paying Agent to the other parties hereto) a copy of each
Assignment and Acceptance Agreement delivered to and accepted by it and a
register for the recordation of the names and addresses of the Committed Lenders
and the Conduit Lenders, the Commitment Amount of each Committed Lender and the
aggregate outstanding principal amount (and stated interest) of the Loans of
each Conduit Lender and Committed Lender from time to time (the
“Register”).  The entries in the Register shall be conclusive and binding for
all purposes, absent manifest error, and the Borrower, the Servicer, the
Administrative Agent, the Paying Agent, the Group Agents, the Conduit Lenders
and the Committed Lenders shall treat each Person whose name is recorded in the
Register as a Committed Lender or Conduit Lender, as the case may be, under this
Agreement for all purposes of this Agreement.  Any of the Borrower, the
Servicer, the Administrative Agent, any Group Agent, any Conduit Lender or any
Committed Lender may request a copy of the Register from the Paying Agent at any
reasonable time and from time to time upon reasonable prior notice.

ARTICLE III

COLLATERAL AND SECURITY INTEREST

SECTION 3.01  Grant of Security Interest; Collateral.

(a)In order to secure the Loans, the Interest Rate Hedges, all other Secured
Obligations and compliance with this Agreement, the Borrower hereby pledges and
grants to the Administrative Agent for the benefit of the Secured Parties a
valid continuing security interest in all of the Borrower’s right, title and
interest, whether now owned or hereafter acquired or arising and wherever
located, in and to all of the following (collectively, the “Collateral”):

(i)all accounts, general intangibles, chattel paper, instruments, documents,
money, deposit accounts, certificates of deposit, goods (together with all
embedded software, accessions, additions, attachments, improvements,
substitutions and replacements thereto and therefor), letters of credit,
letter-of-credit rights, commercial tort claims, uncertificated securities,
securities accounts, security entitlements, Financial Assets, other investment
property and supporting obligations, including (A) the Warehouse SUBI
Certificate and the interests in the Warehouse SUBI Assets represented thereby,
(B) all Collections, including all cash collections and other cash proceeds of
the Warehouse SUBI Certificate and the Warehouse SUBI Assets represented
thereby, with respect to, and other proceeds of, such Warehouse SUBI
Certificate, (C) the Warehouse SUBI Collection Account and the Reserve Account,
(D) the Warehouse SUBI Sale Agreement, (E) each Interest Rate Hedge and all
rights to payments thereunder, and (F) all the Borrower’s rights and claims
under the Warehouse SUBI

-53-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

Servicing Agreement, the Warehouse SUBI Sale Agreement, Warehouse SUBI
Supplement and all other Transaction Documents; and

(ii)all cash and non-cash Proceeds and other proceeds of all of the foregoing;
and

(iii)all books, records, writings, data bases, information and other property
relating to, used or useful in connection with, evidencing, embodying,
incorporating or referring to any of the foregoing, all claims and/or insurance
proceeds arising out of the loss, nonconformity or any interference with the use
of, or any defect or infringement of rights in, or damage to, any of the
foregoing, and all proceeds, products, offspring, rents, issues, profits and
returns of and from, and all distributions on and rights arising out of, any of
the foregoing.

The possession by the Administrative Agent of notes and such other goods,
letters of credit, money, documents, chattel paper or certificated securities
shall be deemed to be “possession by the secured party,” for purposes of
perfecting the security interest pursuant to the Relevant UCC (including
Section 9-313(c)(1) (or other section of similar content as Section 9-313(c)(1)
of the UCC) thereof).  Without limiting the generality of the foregoing, for
purposes of Section 9-313 (or other section of similar content) of the Relevant
UCC, the Administrative Agent hereby notifies the Servicer of the Administrative
Agent’s security interest in the Collateral.  The Servicer acknowledges such
notification, agrees to act as the bailee of the Administrative Agent with
respect to the Collateral in its possession from time to time and acknowledges
that possession of Collateral by the Servicer is deemed to be possession by the
Administrative Agent.

(b)The security interest granted in the Collateral pursuant to this Agreement
does not constitute and is not intended to result in an assumption by the
Administrative Agent of any obligation (except for the obligation not to disturb
a Lessee’s right of quiet enjoyment) of the Trust, the Borrower or the Servicer
to any Lessee or other Person in connection with the Warehouse SUBI Certificate,
the Warehouse SUBI Assets or the other Collateral.

Without limiting the generality of the foregoing, an executed original of the
Warehouse SUBI Certificate and each other document that constitutes a part of
the Warehouse SUBI has been delivered to the Administrative Agent on the Closing
Date and shall be held by the Administrative Agent.

Each of the Borrower and the Administrative Agent represents and warrants with
respect to itself that each remittance of Collections by the Borrower to the
Administrative Agent hereunder will have been (i) in payment of a debt incurred
by the Borrower in the ordinary course of business or financial affairs of the
Borrower and (ii) made in the ordinary course of business or financial affairs
of the Borrower and the Administrative Agent.

SECTION 3.02  Protection of the Administrative Agent’s Security Interest.

(a)The Borrower agrees that from time to time, at its expense, it will promptly
execute and deliver all instruments and documents and take all action that the
Administrative Agent may reasonably request in order to perfect or protect the
Administrative Agent’s security interest in the Collateral or to enable the
Administrative Agent, to exercise or enforce any of its rights
hereunder.  Without limiting the foregoing, the Borrower authorizes the filing
of such financing or continuation statements or amendments thereto or
assignments thereof as may be required by the Administrative Agent and, without
limiting any other provision of this Agreement, (i) agrees to deliver to the
Administrative Agent the Warehouse SUBI Certificate together with an assignment
in blank signed by the Borrower, and (ii) agrees to mark its master data
processing records with a

-54-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

notation describing the Administrative Agent’s security interest in the
Collateral.  Carbon, photographic or other reproduction of this Agreement or any
financing statement shall be sufficient as a financing statement.  The Borrower
will, promptly upon acquiring any commercial tort claim with a value exceeding
$100,000, notify the Administrative Agent of the details thereof and promptly
grant to the Administrative Agent a security interest therein and in the
proceeds thereof to secure the Secured Obligations pursuant to documentation in
form and substance satisfactory to the Administrative Agent.

(b)Without limiting the preceding clause (a), the Servicer and the Borrower, as
applicable, agree to take all actions reasonably necessary, including the filing
of appropriate financing statements and the giving of proper registration
instructions relating to any investments, to protect the Administrative Agent’s
interest in the Warehouse SUBI Collection Account, the Reserve Account and any
Eligible Investments acquired with moneys therein (and any investment earnings
thereon) and to enable the Administrative Agent to exercise and enforce its
rights under the Control Agreement relating to the Warehouse SUBI Collection
Account and the Reserve Account.  Any such financing statement or amendment may
describe the Collateral in the same manner as described in this Agreement or any
other agreement entered into by the parties in connection herewith, or may
contain an indication or description of collateral that describes such property
in any other manner as the Administrative Agent may determine, in its sole
discretion, is necessary, advisable or prudent to ensure the perfection of the
security interest in the Collateral, including describing such property as “all
assets of the debtor whether now owned or hereafter acquired or arising and
wheresoever located, including all accessions thereto and all products and
proceeds thereof” or words of similar import.

SECTION 3.03  Termination of Security Interest and Release of Collateral under
Certain Circumstances.

(a)The Administrative Agent’s security interest in monies, if any, from time to
time paid to the Borrower in accordance with clause tenth of Section 2.04(c) or
2.07 shall be released at the time of such payment.

(b)Upon the repayment in full of the Loan Balance, reduction of the Facility
Limit to zero, the novation of or the termination and payment in full of all
obligations of the Borrower under all Interest Rate Hedges, the satisfaction in
full of all other Secured Obligations in accordance with this Agreement and the
termination of this Agreement, the Administrative Agent’s security interest in
the Collateral shall terminate.

(c)Upon the termination of the Administrative Agent’s security interest in all
or any portion of the Collateral as provided in this Section 3.03, the
Administrative Agent will, at the request and expense of the Borrower, (i)
execute and deliver to the Borrower such instruments of release with respect to
such Collateral, in recordable form if necessary, in favor of the Borrower, as
the Borrower may reasonably request, (ii) deliver any such Collateral in its
possession to the Borrower, and (iii) take such other actions as the Borrower
may reasonably request (all without recourse to, and without representation or
warranty by, the Administrative Agent, other than a representation to the effect
that no Adverse Claim in the Collateral has been created by such Person) to
evidence the termination of the Administrative Agent’s security interest in the
Collateral or the portion thereof in which the Administrative Agent’s security
interest has been released.

-55-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01  Representations and Warranties of Borrower.  The Borrower
represents and warrants to the Administrative Agent, the Group Agents and the
Lenders on and as of the Closing Date, the Initial Loan Date, each subsequent
Loan Increase Date and each Warehouse SUBI Lease Allocation Date that:

(a)Organization and Power.  The Borrower is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware.  The Borrower has all requisite power and all governmental licenses,
authorizations, consents and approvals required to carry on its business,
including its business relating to the Borrower’s purchasing and selling of
receivables relating to sales of automobiles in each jurisdiction in which its
business is now conducted except where the failure to have any of the foregoing
does not, and is not reasonably expected to, have a Material Adverse Effect.

(b)Due Qualification.  The Borrower is duly qualified to do business as a
foreign limited liability company in good standing, and has obtained all
necessary licenses and approvals in all jurisdictions in which the ownership or
lease of property or the conduct of its business shall require such
qualifications except where the failure to do so does not, and is not reasonably
expected to, have a Material Adverse Effect.

(c)Authorization and Non-Contravention.  The execution, delivery and performance
by the Borrower of this Agreement and the other Transaction Documents to which
it is a party are within the Borrower’s limited liability company powers, have
been duly authorized by all necessary limited liability company action, require
no action by or in respect of, or filing with, any Official Body or official
(except as contemplated by Section 3.02), and do not contravene or violate, or
constitute a default under, (i) any provision of applicable law, (ii) any order,
rule or regulation applicable to the Borrower, (iii) the Certificate of
Formation or the Operating Agreement of the Borrower, as the case may be, (iv)
any agreement, judgment, injunction, order, decree or other instrument binding
upon the Borrower or (v) result in the creation or imposition of any lien on
assets of the Borrower (except as contemplated by Section 3.02); except, in the
case of clauses (i), (ii), (iv) or (v), where such contravention, violation,
default or lien does not and is not reasonably expected to have a Material
Adverse Effect.

(d)Binding Effect.  This Agreement and the other Transaction Documents to which
the Borrower is a party constitute the legal, valid and binding obligations of
the Borrower, enforceable against the Borrower in accordance with their
respective terms, subject to the effect of bankruptcy, insolvency,
reorganization or other similar laws affecting the enforcement of creditors’
rights generally.

(e)Accuracy of Information.  As of the Initial Loan Date, the list of Warehouse
SUBI Leases delivered to the Administrative Agent, any Group Agent or any Lender
on or prior to the Initial Loan Date, the list of Warehouse SUBI Leases
delivered to the Administrative Agent, any Group Agent or any Lender as of each
applicable Warehouse SUBI Lease Allocation Date thereafter, and all other
information heretofore furnished in writing by the Borrower to the
Administrative Agent, any Group Agent or any Lender for purposes of or in
connection with this Agreement or any other Transaction Document or any
transaction contemplated hereby or thereby is, and all such information
hereafter furnished in writing by the Borrower to the Administrative Agent, any
Group Agent or any Lender, taken as a whole, contained or will contain as of the
date so furnished, no untrue statement of a material fact or omitted or will
omit to state a material fact necessary to make the statements contained herein
or therein materially misleading in light of the circumstances in which such
statements were

-56-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

made; provided that, with respect to projected financial information, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time and information available
to it at such time, it being understood that the Borrower is under no obligation
to update such projections or underlying information.

(f)Actions, Suits.  Except as set forth in Schedule 1, there are no actions,
suits or proceedings pending, or to the knowledge of the Borrower threatened,
against or affecting the Borrower or its properties, in or before any court,
arbitrator or other body, which (i) are individually or collectively reasonably
expected to have a Material Adverse Effect, or (ii) assert the invalidity of
this Agreement or any other Transaction Document to which the Borrower is a
party or seek to prevent the consummation of the transactions contemplated
hereby or thereby.

(g)Place of Business.  The chief place of business and chief executive office of
the Borrower are located in Palo Alto, California, and the offices where the
Borrower keeps its records regarding the Collateral and the Electronic Lease
Vault are located in the United States in jurisdictions where all action
required by Section 6.02(a) has been taken and completed during the time periods
required therein.  Within the last five years, the Borrower has not changed its
type of entity or jurisdiction of organization and has not merged or
consolidated with any other Person or been the subject of any bankruptcy
proceeding.

(h)Names.  Except as described in Schedule 2, the Borrower has not used any
limited liability company names, trade names or assumed names other than its
name set forth on the signature pages of this Agreement.

(i)Use of Proceeds.  No proceeds of the Loans will be used for a purpose which
violates, or would be inconsistent with regulation T, U or X promulgated by the
Board of Governors of the Federal Reserve System.

(j)Credit and Collection Policy.  The Borrower has complied in all material
respects with the Credit and Collection Policy in regard to each Warehouse SUBI
Lease.  The Borrower has not extended or modified in any material respect the
terms of any Warehouse SUBI Lease except in all material respects in accordance
with the Credit and Collection Policy.

(k)Absence of Certain Events.  No Default, Event of Default, Potential Servicer
Default or Servicer Default has occurred and is continuing on the applicable
Loan Increase Date.

(l)Permitted Lockboxes and Permitted Accounts.  The Borrower has instructed
Lessees to make all payments on the related Leases or on behalf of Lessees
directly to a Permitted Lockbox or a Permitted Account.  Each Permitted Lockbox
is located in the United States and each Permitted Account is maintained in the
United States by a bank.

(m)Investment Company; Volcker Rule.  Neither the Borrower nor the Trust is an
“investment company” or a company “controlled by an investment company” within
the meaning of the Investment Company Act of 1940, and neither relies on Section
3(c)(1) or Section 3(c)(7) thereof to reach such determination.  The Borrower is
not a “covered fund” within the meaning of the final regulations issued December
20, 2013, implementing Section 619 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010.

-57-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

(n)Financial Condition.  The Borrower is Solvent and is not the subject of an
Event of Bankruptcy and the pledge of the Warehouse SUBI Certificate is not
being made in contemplation of the occurrence thereof.

(o)Good Title; Perfection.  Immediately prior to the pledge hereunder, the
Borrower shall be the legal and beneficial owner of the Warehouse SUBI
Certificate and the beneficial owner of the Warehouse SUBI Assets with respect
thereto, free and clear of any Adverse Claim (other than the interest of the
Collateral Agent under the Collateral Agency and Security Agreement).  This
Agreement is effective to create, and shall transfer to the Administrative Agent
a valid security interest in the Warehouse SUBI Certificate and the Borrower’s
beneficial interest in the Warehouse SUBI Assets and Collections (to the extent
provided by Section 9-315 of the UCC (or other section of similar content of the
Relevant UCC) with respect thereto and in the other Collateral free and clear of
any Adverse Claim (except as created by this Agreement and the Collateral Agency
and Security Agreement), which security interest is perfected (except as to the
Warehouse SUBI Leased Vehicles in which the Collateral Agent is noted as the
lienholder on the related Certificate of Title) and of first priority.  On or
prior to the Closing Date (and, with respect to Additional Warehouse SUBI
Assets, on the applicable Warehouse SUBI Lease Allocation Date, including a
Warehouse SUBI Lease Allocation Date which is a Loan Increase Date), all
financing statements and other documents required to be recorded or filed in
order to perfect and protect the Administrative Agent’s security interest in and
to the Collateral against all creditors of and transferees from the Borrower
will have been duly filed in each filing office necessary for such purpose
(other than any notation of the security interest of the Administrative Agent on
any Certificates of Title for Warehouse SUBI Leased Vehicles) and all filing
fees and taxes, if any, payable in connection with such filings shall have been
paid in full.  No effective financing statement or other instrument similar in
effect covering any Collateral with respect thereto is on file in any recording
office, except those filed pursuant to this Agreement or the Collateral Agency
and Security Agreement.

(p)Electronic Chattel Paper and Electronic Lease Vault.  Each such Lease is
Electronic Chattel Paper and is not Tangible Chattel Paper, and there exists a
single, authoritative copy of the record or records comprising such Electronic
Chattel Paper, which copy is unique and identifiable (all within the meaning of
Section 9-105 of the UCC (or other section of similar content of the Relevant
UCC)), that has been communicated to and maintained in the Electronic Lease
Vault.  The description of the Electronic Lease Vault attached hereto as
Schedule 3 is complete and accurate.

(q)Insurance Policies.  The Borrower, in accordance with its normal and
customary procedures, shall have determined that the related Lessee has obtained
or agreed to obtain physical damage insurance covering each Warehouse SUBI
Leased Vehicle, and such Lessee is required under the terms of its related
Warehouse SUBI Lease to maintain such insurance.

(r)Anti-Corruption Laws and Sanctions.  The Borrower or Tesla, Inc. has
implemented and maintains in effect policies and procedures designed to ensure
compliance by the Borrower and its directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions, and the Borrower and its
Affiliates, officers and employees and to the knowledge of the Borrower, its
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects.  None of (a) the Borrower or its Affiliates,
directors, officers or employees, or (b) to the knowledge of the Borrower, any
agent of the Borrower that will act in any capacity in connection with or
benefit from the facility established hereby, is a Sanctioned Person.   No
Loans, use of proceeds or other transaction contemplated by this Agreement will
violate Anti-Corruption Laws or applicable Sanctions.

-58-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

(s)No ERISA Liability.  Neither the Borrower nor any of its ERISA Affiliates
maintains or has any obligation to contribute to any Plan or Multiemployer Plan.

(t)Not a Designated Person.  Neither the Borrower nor any of its directors,
officers, brokers or other agents acting or benefiting in any capacity in
connection with this Agreement or the other Transaction Documents, or any of its
parents or subsidiaries, is a Designated Person.

(u)Ownership.  TBM owns, directly or indirectly, 100% of the equity interests of
the Borrower free and clear of all Liens.  Such equity interests of the Borrower
are validly issued and fully paid, and there are no options, warrants or other
rights to acquire equity securities of the Borrower.

(v)Compliance with Law.  The Borrower has complied with all applicable
Requirements of Laws to which it may be subject, except for where the failure to
so comply could not reasonably be expected to have a Material Adverse Effect.

(w)Eligible Leases.  Each Lease allocated to the Warehouse SUBI on the
applicable Warehouse SUBI Lease Allocation Date is an Eligible Lease as of the
related Cut-Off Date.  

(x)Eligible Asset.  The Loans are an “eligible asset” as defined in Rule 3a-7 of
the Investment Company Act of 1940, as amended.

(y)Taxes; Tax Status.  

All Tesla Parties have (i) timely filed all material tax returns they are
required to file and (ii) paid, or caused to be paid, all material taxes,
assessments and other governmental charges, which are shown to be due and
payable on such returns, other than taxes, assessments and other governmental
charges being contested in good faith. Adequate provisions in accordance with
GAAP for taxes on the books of the applicable Tesla Party have been made for all
open years and for the current fiscal period.

The Borrower has not elected to be treated as a corporation under U.S. Treasury
Regulation § 301.7701-3 for U.S. federal income tax purposes.

None of the Borrower, the Warehouse SUBI or the Trust (or any portion thereof)
is or will at any relevant time become an association (or a publicly traded
partnership) taxable as a corporation for U.S. federal income tax purposes.

(z)Permitted Accounts.  The Borrower has not entered into any agreement with any
Person which grants to such Person an interest in, or rights to, any Permitted
Lockbox or Permitted Account, it being understood that certain collections from
time to time received in a Permitted Lockbox or Permitted Account may relate to
Leases that are not Warehouse SUBI Leases and to which the Secured Parties may
not have an interest.

If any breach of the statements and representations made in this Section 4.01
materially and adversely affects the interests of any Lender Party or of any
Lender Party in any Warehouse SUBI Lease or Warehouse SUBI Leased Vehicle, then,
if the Borrower is unable to remedy such breach by the Payment Date next
succeeding the earlier of the date on which the Borrower knows of such breach
and the Borrower receives notice of such breach, the Borrower shall enforce its
rights, if any, to cause TBM to cause such Leases and related Leased Vehicles to
be reallocated to the TBM SUBI pursuant to Section 2.7 of the Warehouse SUBI
Sale Agreement and

-59-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

to remit to the Warehouse SUBI Collection Account on the Deposit Date next
succeeding such knowledge or notice an amount equal to the aggregate of the
Repurchase Amounts with respect to all such Leases at the time of such removal
in accordance with the Warehouse SUBI Sale Agreement, and all such Leases and
Leased Vehicles removed from the Collateral shall no longer constitute Warehouse
SUBI Assets and Collateral hereunder.

If any breach of the statements and representations made in this Section 4.01,
together with all prior such breaches, affect Warehouse SUBI Leases and the
repurchases required by the preceding paragraph have occurred, then, except for
the indemnification rights of the Indemnified Parties under this Agreement,
following the reallocation by the Borrower required under the preceding
paragraph, the Lender Parties shall have no further remedy against the Borrower
with respect to such removed Leases and Leased Vehicles and such breaches shall
not constitute an Event of Default.

ARTICLE V  

CONDITIONS PRECEDENT

SECTION 5.01 Conditions to Closing.  On or prior to the Closing Date, the
Borrower shall deliver (or cause to be delivered) to the Administrative Agent
and each Group Agent the following documents and instruments, all of which shall
be in form and substance acceptable to the Administrative Agent and each Group
Agent:

(a)A certificate of an authorized signatory of each of the Borrower, TFL and the
Trust, certifying (i) the names and signatures of the officers or other persons
authorized on its behalf to execute each of this Agreement and the other
Transaction Documents to be delivered by it hereunder (on which Certificate the
Lender Parties may conclusively rely until such time as the Administrative Agent
and each Group Agent shall receive from such Person a revised Certificate
meeting the requirements of this clause (a)(i)), (ii) a copy of such Person’s
certificate of incorporation, certificate of formation, certificate of trust or
charter, as the case may be, as amended or restated, certified as of the date
reasonably near the Effective Date by the Secretary of State of the State of
such Person’s jurisdiction of formation or incorporation, as the case may be,
(iii) a copy of such Person’s Operating Agreement, By-laws or declaration of
trust, as and if applicable, as amended, (iv) a copy of resolutions of the
managers, the Board of Directors (or any executive committee designated by the
Board of Directors) or other governing body of such Person approving the
transactions contemplated hereby, (v) a certificate as of a date reasonably near
the Effective Date of the Secretary of State of such Person’s jurisdiction of
incorporation or formation, as the case may be, certifying such Person’s good
standing under the laws of such jurisdiction and (vi) certificates of
qualification as a foreign corporation, trust or limited liability company, as
the case may be, issued by the Secretaries of State or other similar officials
of each jurisdiction where such qualification is material to the transactions
contemplated by this Agreement and the other Transaction Documents;

(b)An officer’s certificate for each of the Borrower and Servicer dated the
Closing Date, to the effect that (i) the representations and warranties of the
Borrower and the Servicer, as the case may be, in Article IV are true and
correct in all material respects as of the Effective Date, (ii) the Borrower and
the Servicer, as the case may be, are in compliance in all material respects
with the covenants and agreements contained herein, the Warehouse SUBI Servicing
Agreement and in the Warehouse SUBI Sale Agreement, (iii) no Default, Event of
Default or Servicer Default exists on the Closing Date and (iv) except for
financing statements filed pursuant to this Agreement or the Warehouse SUBI Sale
Agreement, no financing statements have been filed or recorded against the
Borrower or TFL, as applicable, relating to the Collateral;

-60-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

(c)Proper financing statements (Form UCC-1) naming the Borrower, as debtor, and
the Administrative Agent, as secured party, or other similar instruments or
documents, as may be necessary or in the opinion of the Administrative Agent
desirable under the Relevant UCC or any comparable law to perfect the security
interest of the Administrative Agent in all Collateral;

(d)Proper financing statements (Form UCC-1), naming TBM as the transferor
(debtor) of the Warehouse SUBI and the Warehouse SUBI Certificate, the Borrower
as transferee (assignor secured party) and the Administrative Agent as assignee,
or other similar instruments or documents, as may be necessary or in the opinion
of the Administrative Agent and each Group Agent desirable under the Relevant
UCC or other comparable law to perfect the Administrative Agent’s interest in
the Warehouse SUBI and the Warehouse SUBI Certificate;

(e)Each of the TFL Transaction Documents has been executed and delivered by the
parties thereto;

(f)Proper financing statements (Form UCC-3), if any, necessary to release all
security interests and other rights of any Person in the Collateral previously
granted by the Borrower, TBM or TFL;

(g)Certified copies of request for information or copies (Form UCC-11) (or a
similar search report certified by parties acceptable to the Administrative
Agent and each Group Agent) dated a date reasonably near the Closing Date
listing all effective financing statements which name the Borrower or TBM (under
its present name or any previous name) as transferor or debtor and which are
filed in jurisdictions in which the filings are to be made pursuant to item (c)
or (d) above, together with copies of such financing statements (none of which
shall cover any Collateral);

(h)Favorable opinions of Katten Muchin Rosenman LLP, special counsel for the
Borrower and TFL, addressed to the Borrower, TFL, the Administrative Agent, the
Group Agents and the Lenders as to true sale, non-consolidation, no conflicts,
enforceability, and creation, perfection and priority of security interests, in
forms reasonably acceptable to the Administrative Agent and each Group Agent;

(i)A favorable opinion of Todd Maron, General Counsel for Tesla, Inc., addressed
to the Borrower, TFL, the Administrative Agent, the Group Agents and the
Lenders, as to such matters as the Administrative Agent and each Group Agent may
reasonably request;

(j)A favorable opinion of Richards, Layton & Finger, P.A., Delaware counsel for
the Borrower, TFL and the Trust, addressed to the Borrower, TFL, the
Administrative Agent, the Group Agents and the Lenders as to such matters as the
Administrative Agent and each Group Agent may reasonably request;

(k)Representative forms of Leases;

(l)Fully executed copies of the Warehouse SUBI Sale Agreement and the other
Transaction Documents;

(m)A favorable opinion of Richards, Layton & Finger, P.A., counsel to U.S. Bank
Trust, as Trustee, addressed to the Administrative Agent, the Group Agents and
the Lenders, as to such matters as the Administrative Agent and each Group Agent
may reasonably request;

-61-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

(n)[Reserved].

(o)An Officer’s certificate of U.S. Bank Trust, certifying as to (i) the names
and signatures of the officers authorized on its behalf to execute each of the
Transaction Documents to be delivered by it hereunder (on which certificate the
Lender Parties may conclusively rely until such time as the Administrative Agent
and each Group Agent shall receive from such Person a revised certificate
meeting the requirements of this clause (n)(i)), (ii) a copy of its By-laws,  as
amended, and (iii) a certificate as of a date reasonably near the Closing Date
of the office of the Comptroller of the Currency, certifying its good standing
under the laws of such jurisdiction;

(p)A favorable opinion of Richards, Layton & Finger, P.A., special counsel to
the Borrower, addressed to the Administrative Agent, the Group Agents and the
Lenders, as to perfection and priority of security interest under Delaware law;

(q)A favorable opinion of Katten Muchin Rosenman LLP, counsel to the Borrower,
addressed to the Administrative Agent, the Group Agents and the Lenders as to
perfection and priority of security interests in the Warehouse SUBI Collection
Account and the Reserve Account under applicable law;

(r)A schedule of Warehouse SUBI Leases, if any, as of the Cut-Off Date (which
schedule may be in electronic form);

(s)Evidence of the payment in full of all fees payable on the Closing Date of
all fees payable to the Lender Parties on the Effective Date pursuant to the Fee
Letter and all fees and expenses of the Lender Parties (including legal fees and
expenses) incurred in the negotiation, documentation and closing of this
Agreement and the other Transaction Documents; and

(t)Evidence of the payment in full and termination of the Finco Warehouse.

SECTION 5.02  Conditions to Loan Increases.  Each Lender’s obligation to fund
its initial Loan on the Initial Loan Date and each Loan on each subsequent Loan
Increase Date shall be subject to satisfaction of the following applicable
conditions precedent:

(a)The Borrower shall have complied in all material respects with the covenants
and agreements contained herein and in each other Transaction Document;

(b)No Default, Event of Default or Potential Servicer Default shall have
occurred and be continuing and the Termination Date shall not have occurred, and
no Event of Bankruptcy shall have occurred with respect to TFL or Tesla, Inc.;

(c)Such Loan Increase Date does not occur during a Turbo Amortization Period;

(d)Not later than 12:00 p.m. New York City time on the Business Day preceding
each Loan Increase Date following the Initial Loan Date, the Borrower shall have
delivered (i) to the Administrative Agent, the Paying Agent, each Group Agent
and each Lender set forth on the Register an electronic copy of (A) a Loan
Request in substantially the form of Exhibit A to this Agreement (without the
Pool Cut Report referenced therein) and (B) if such Loan Increase Date is also a
Warehouse SUBI Lease Allocation Date, a “Notice of Warehouse SUBI Lease
Allocation” in substantially the form of Exhibit D to this Agreement, and (ii)
to the Administrative

-62-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

Agent, the Paying Agent and each Group Agent (A) a duly executed copy of the
Loan Request and, if applicable, the Notice of Warehouse SUBI Lease Allocation
given pursuant to preceding clause (i) (which notice may be delivered by email
with hard copy to follow promptly) and (B) a Pool Cut Report as to all Leases
included in the Warehouse SUBI (including the Lease Pool (if any) to be
allocated to the Warehouse SUBI on such Loan Increase Date if such Loan Increase
Date is a Warehouse SUBI Lease Allocation Date);

(e)After giving effect to the related Loan, (i) the Loan Balance shall not
exceed the Maximum Loan Balance and (ii) the Loan Balance shall be less than or
equal to the aggregate Commitment Amount of all Lenders.

(f)The Borrower and the Servicer shall have taken any actions necessary or
advisable, and reasonably requested in writing by the Administrative Agent and
any Group Agent as soon as practicable, to maintain the Administrative Agent’s
perfected security interest in the Collateral;

(g)If such Loan Increase Date is a Warehouse SUBI Lease Allocation Date, then
solely with respect to any Leases and Leased Vehicles to be allocated to the
Warehouse SUBI on such date, the Administrative Agent and each Group Agent shall
have received a copy of a report produced by Automotive Lease Guide (in form and
substance reasonably satisfactory to the Administrative Agent and each Group
Agent) setting forth the residual value estimate used to determine the
Mark-to-Market MRM Residual Value of the Leased Vehicle related to each Lease,
in each case, as of the related Mark to Market Adjustment Date, the Borrower
shall have provided evidence, in form and substance reasonably satisfactory to
the Administrative Agent and each Group Agent, of the purchase of an Eligible
Interest Rate Hedges, including the related Eligible Interest Rate Hedge
Providers’ acknowledgment of the collateral assignment by the Borrower to the
Administrative Agent of such Eligible Interest Rate Hedges as required by
Section 6.01(n); provided that the Borrower shall not be required to enter into
a new Eligible Interest Rate Hedge on such Loan Increase Date if, after giving
effect to the funding on such Loan Increase Date, there are already in full
force and effect one or more Interest Rate Hedges (i) which satisfy the
requirements contained in Section 6.01(n) and (ii) the aggregate notional
principal amount of which (when taken together) satisfies the requirements
contained in the definition of Required Aggregate Notional Principal Amount;

(h)The Borrower shall have deposited (or caused to be deposited) into the
Reserve Account an amount equal to the amount, if any, necessary to cause the
amount in the Reserve Account to equal the Required Reserve Account Balance;
provided that the Reserve Account may be funded following the making of the Loan
so long as the Reserve Account is funded on the same date as of the Loan;

(i)The representations and warranties of the Borrower and the Servicer contained
in Article IV are true and correct in all material respects except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct in all material respects as of such
earlier date;

(j)No TFL Borrower Default shall have occurred and be continuing; and

(k)No Tesla Change in Control shall have occurred and be continuing, unless such
Tesla Change in Control has been approved by the Required Group Agents.

-63-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

ARTICLE VI

COVENANTS

SECTION 6.01  Covenants of the Borrower.  At all times from the date hereof to
the date on which this Agreement terminates in accordance with Section 12.01,
unless the Administrative Agent and each Group Agent shall otherwise consent in
writing:

(a)Compliance Certificate and Certain Notices and Information.  The Borrower
will furnish to the Administrative Agent and each Group Agent:

(i)Compliance Certificate.  Together with the annual report required to be
delivered by the Servicer pursuant to the Warehouse SUBI Servicing Agreement, a
compliance certificate in substantially the form of Exhibit C hereto signed by
the chief accounting officer or treasurer of the Borrower stating that no
Default, Event of Default or, to his or her knowledge, no Servicer Default
exists, or if any Default, Event of Default or to his or her knowledge Servicer
Default exists, stating the nature and status thereof.

(ii)Other Information.  Such other information (including non-financial
information) as the Administrative Agent or any Group Agent may from time to
time reasonably request.

(b)Conduct of Business.  The Borrower will do all things necessary to remain
duly organized, validly existing and in good standing as a domestic limited
liability company in its jurisdiction of formation.  The Borrower will maintain
all requisite authority to conduct its business in each jurisdiction in which
its business requires such authority, except, in each case, where the failure to
do so does not, and is not reasonably expected to, have a Material Adverse
Effect.

(c)Compliance with Laws.  The Borrower will comply in all material respects with
all Requirements of Law to which it may be subject or which are applicable to
the Collateral, except where the failure to comply does not, and is not
reasonably expected to, have a Material Adverse Effect

(d)Notice of Certain Events.  The Borrower shall furnish to the Administrative
Agent:

(i)As soon as practicable, and in any event within five (5) Business Days after
any Responsible Officer of the Borrower obtains knowledge of the occurrence of
each Default, Event of Default, Potential Servicer Default or Servicer Default,
a statement of the chief financial officer or chief accounting officer of the
Borrower setting forth the details of such Default, Event of Default, Potential
Servicer Default or Servicer Default, and the action which the Borrower and, if
known to the Borrower, the Servicer, proposes to take with respect thereto.

(ii)Promptly and in no event more than five (5) Business Days after any
Responsible Officer of the Borrower obtains knowledge of the occurrence of any
Lien with respect to the Collateral, the statement of a Responsible Officer of
the Borrower setting forth the details of such Lien and the action which the
Borrower and, if known to the Borrower, the Servicer, is taking or proposes to
take with respect thereto.

-64-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

(iii)Promptly and in no event more than five (5) Business Days after any
Responsible Officer of the Borrower obtains knowledge of any matter or the
occurrence of any event concerning the Borrower, the Servicer, the Trust or the
Collateral which would reasonably be expected to have a Material Adverse Effect,
the statement of a Responsible Officer of the Borrower setting forth the details
of such default and the action which the Borrower and, if known to the Borrower,
the Servicer, is taking or proposes to take with respect thereto.

(iv)Promptly and in no event more than five (5) Business Days after any
Responsible Officer of the Borrower obtains knowledge of (a) any action, suit,
proceeding or investigation pending or, to the best knowledge of the Borrower,
threatened, against the Borrower, the Servicer or the Trust or their respective
property, or (b) any order, judgment, decree, injunction, stipulation or consent
order of or with any Governmental Authority, in each case adversely affecting
(x) the Trust in excess of $15,000,000, or (y) the Borrower in excess of
$2,000,000, the statement of a Responsible Officer of the Borrower setting forth
the details of such default and the action which the Borrower and, if known to
the Borrower, the Servicer, is taking or proposes to take with respect thereto.

(v)Promptly and in no event more than five (5) Business Days after any
Responsible Officer of the Borrower obtains knowledge of any amendment,
modification, supplement or other change to the Credit and Collection Policy
that would reasonably be expected to have a material adverse effect on the
collectability of the Warehouse SUBI Leases or the interests of the Lenders, the
statement of a Responsible Officer of the Borrower setting forth the details of
such amendment, modification or supplement.

(e)The Borrower will furnish to the Administrative Agent and each Group Agent,
as soon as reasonably practicable after receiving a request therefor, such
information with respect to the Collateral as the Administrative Agent or any
Group Agent may reasonably request, including listings identifying the
outstanding remaining Monthly Lease Payments and the Base Residual Value for
each Warehouse SUBI Lease.  Without limiting the generality of the foregoing,
the Borrower will furnish to the Administrative Agent and each Group Agent, as
soon as reasonably practicable after receiving a request therefor, (i) the names
and addresses of all banks which maintain one or more Permitted Lockboxes and
the addresses of all related Permitted Lockboxes and the account holder, the
account number and the bank at which each Permitted Account is maintained and
(ii) the name and address of each Person in possession of any Lease Documents
(including the street address at which such Lease Documents are located).  At
the request of any Group Agent, the Borrower agrees to reasonably cooperate in
providing information to any rating agency in connection with such Group Agent’s
seeking, at the expense of such Group Agent, of a rating of the Loans under this
Agreement.

(f)Fulfillment of Obligations.  The Borrower will duly observe and perform, or
cause to be observed or performed, all material obligations and undertakings on
its part to be observed and performed by it under or in connection with this
Agreement, the other Transaction Documents to which it is a party and the
Warehouse SUBI Leases, will duly observe and perform all material provisions,
covenants and other promises required to be observed by it under the Warehouse
SUBI Leases, will do nothing to materially impair the security interest of the
Administrative Agent in and to the Collateral and will pay when due (or contest
in good faith) all taxes, including any sales tax, excise tax or other similar
tax or charge, payable by it in connection with the Collateral and their
creation and satisfaction.

(g)Enforcement.  The Borrower shall take all commercially reasonable actions
necessary and appropriate to enforce its rights and claims under the Warehouse
SUBI Sale Agreement.

-65-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

(h)No Other Business.  The Borrower shall engage in no business other than the
business contemplated under its Certificate of Formation and its Limited
Liability Company Agreement and shall comply in all material respects with the
terms of its Limited Liability Company Agreement.

(i)Separate Existence.  The Borrower shall do (or refrain from doing) all things
necessary to maintain its legal existence separate and apart from TBM, Tesla,
Inc., TFL and all other Affiliates of the Borrower.  Without limiting the
generality of the foregoing, the Borrower shall:

(i)observe all corporate and limited liability company procedures required by
its Certificate of Formation and its Limited Liability Company Agreement;

(ii)maintain adequate capitalization to engage in the transactions and
activities contemplated in its Certificate of Formation, its Limited Liability
Company Agreement, the Warehouse SUBI Sale Agreement and this Agreement;

(iii)provide for the payment of its operating expenses and liabilities from its
own funds (except that certain of the organizational expenses of the Borrower
have been paid by TFL or TBM);

(iv)maintain an arm’s length relationship with its Affiliates, and shall not (A)
lend money to, or borrow money from, any of its Affiliates or any unaffiliated
third party or (B) transact any business, or enter into any transaction with any
of its Affiliates, except, in each case, pursuant to binding and enforceable
written agreements the terms of which, on the whole, are arm’s-length and
commercially reasonable and, in the case of money borrowed by the Borrower from
any of its Affiliates, the subordination and payment provisions of all such
indebtedness shall be satisfactory in form and substance to the Administrative
Agent and each Group Agent;

(v)not (A) perform any of its Affiliates’ duties or obligations, (B) commingle
assets with those of any affiliated or unaffiliated third party (except for the
temporary commingling of Collections), (C) guarantee or become obligated for the
debts of any affiliated or unaffiliated third party or hold out its credit as
being available to satisfy the obligations of others, (D) operate or purport to
operate as a single integrated entity with respect to its Affiliates or any
affiliated or unaffiliated third party, (E) endeavor to obtain credit or incur
any obligation to any affiliated or unaffiliated third party based upon the
assets or creditworthiness of the other, (F) acquire any obligations or
securities of any of its partners, members or shareholders, (G) pledge its
assets for the benefit of any entity (except pursuant to this Agreement), or (H)
fail to correct any known misunderstanding or misrepresentation with respect to
any of the foregoing;

(vi)maintain bank accounts and books of account separate from those of its
Affiliates;

(vii)to the extent it shares its office with any of its Affiliates, maintain
separate records storage space and files in the building they share, and
maintain and use separate telephone capacity and business forms;

(viii)(A) ensure that at least one manager of the Borrower shall be an
“Independent Manager” (as defined in the Limited Liability Company Agreement)
and cause its Operating Agreement to provide that (x) at least one manager of
the Borrower shall be an Independent Manager, (y) the managers of the Borrower
shall not approve, or take any other action to cause the filing of, a voluntary
bankruptcy petition with respect to the Borrower or, to the fullest extent
provided by applicable law, the dissolution of the Borrower unless a unanimous
vote of all of the Borrower’s managers (which vote shall include the affirmative
vote of the Independent Manager) shall approve the taking of such action in
writing prior to the taking of such action and (z) the provisions requiring at
least one Independent Manager and the provisions described in clauses (x) and
(y) of this paragraph (viii) cannot be amended without the prior written consent
of the Independent Manager; and

-66-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

(B)in addition to the requirements set forth in preceding clause (A), ensure
that the “Independent Manager” (as defined in the Limited Liability Company
Agreement) (x) has prior experience as an independent director for a corporation
or limited liability company whose charter documents required the unanimous
consent of all independent directors thereof before such corporation or limited
liability company could consent to the institution of bankruptcy or insolvency
proceedings against it or could file a petition seeking relief under any
applicable federal or state law relating to bankruptcy and (y) has at least
three years of employment experience with one or more entities that provide, in
the ordinary course of their respective businesses, advisory, management or
placement services to issuers of securitization or structured finance
instruments, agreements or securities;

(ix)take such actions as are necessary to ensure that no Independent Manager
shall at any time serve as a trustee in bankruptcy for the Borrower or any
Affiliate thereof;

(x)take such actions as are necessary to ensure that any financial statements of
TBM, TFL or any Affiliate of either of them which are consolidated to include
the Borrower (a) will contain notes clearly stating that securitization
transactions of the kind contemplated in the Warehouse SUBI Sale Agreement are
structured legally as sales (although the Borrower may be consolidated with TBM,
TFL or either of their Affiliates for financial accounting purposes) and (b)
will not suggest in any way that (1) the assets of the Borrower will be
available to pay the claims of creditors of TFL, TBM or any Affiliate of TFL or
TBM other than the Borrower or (2) the Borrower is not a separate limited
liability company (although in each case, it being understood that the Borrower
may be consolidated with TFL or TBM or either of their Affiliates for financial
accounting purposes); and

(xi)to the fullest extent permitted by applicable law, take no action to
dissolve itself, including applying (or consenting to the application) for
judicial dissolution.

(j)Compliance with Opinion Assumptions.  Without limiting the generality of
Section 6.01(h) above, in all material respects, the Borrower shall (as to
itself) maintain in place all policies and procedures, and take and continue to
take all actions, described in the assumptions as to facts set forth in, and
forming the basis of, the opinions set forth in the opinion delivered to the
Administrative Agent, the Group Agents and the Lenders pursuant to Section
5.01(h).

(k)Payment of Taxes.  The Borrower will, and will cause the Trust to, pay and
discharge all material taxes, assessments, and governmental charges or levies
imposed upon it, or upon its income or profits, or upon any property belonging
to it, or them, before delinquent, other than taxes, assessments and other
governmental charges being contested in good faith.

(l)Maintenance of Security Interests in Warehouse SUBI.  The Borrower shall take
such steps as are necessary to preserve and maintain the security interest of
the Administrative Agent (for the benefit of the Secured Parties) in the
Warehouse SUBI and other Collateral as a valid and enforceable first priority
perfected security interest, subject to no Adverse Claims (other than the
interest of the Collateral Agent under the Collateral Agency and Security
Agreement).

(m)Electronic Chattel Paper.  The Borrower shall take such actions as are
necessary to cause all vehicle leases of the Trust and the Borrower (including
all Warehouse SUBI Leases) to constitute Electronic Chattel Paper (and not to
constitute Tangible Chattel Paper) held in the Electronic Lease Vault.

-67-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

(n)Interest Rate Hedges.  The Borrower shall, at all times beginning thirty (30)
days after an Interest Rate Hedge Trigger Event occurs, maintain in full force
and effect one or more Eligible Interest Rate Hedges which, together with the
aggregate notional amount of such Eligible Interest Rate Hedges, when taken
together, at all times satisfy the requirements contained in the definition of
Required Aggregate Notional Principal Amount, and shall comply with the terms
thereof; provided that:

(i)if any interest rate hedge provider party to an Interest Rate Hedge ceases to
satisfy the requirements set forth in the definition of “Eligible Interest Rate
Hedge Provider,” the Borrower shall within thirty (30) days (x) cause such
Person to assign its obligations under the related Interest Rate Hedge to a new
Eligible Interest Rate Hedge Provider (or such person shall have thirty (30)
days to again satisfy the requirements set forth in the definition of “Eligible
Interest Rate Hedge Provider”), or (y) obtain a substitute Eligible Interest
Rate Hedge, including the related Eligible Interest Rate Hedge Provider’s
acknowledgment of the collateral assignment by the Borrower to the
Administrative Agent of such Eligible Interest Rate Hedge;

(ii)if any provider of an Interest Rate Hedge fails to make a payment when due
under the applicable Interest Rate Hedge, the Borrower shall within thirty (30)
days (x) cause such Person to assign its obligations under the related Interest
Rate Hedge to a new Eligible Interest Rate Hedge Provider or (y) obtain a
substitute Eligible Interest Rate Hedge, including the related Eligible Interest
Rate Hedge Provider’s acknowledgment of the collateral assignment by the
Borrower to the Administrative Agent of such Eligible Interest Rate Hedge;

(iii)the Borrower may not, without the prior written consent of the
Administrative Agent and each Group Agent, exercise any rights (including any
termination rights) under any Interest Rate Hedge that could reasonably be
expected to adversely affect the right of the Lenders to receive payments
hereunder or under such Interest Rate Hedge;

(iv)on each Payment Date from and after the Interest Rate Hedge Trigger Date, if
the aggregate notional amount of all Interest Rate Hedges is then less than 90%,
of the Loan Balance (after giving effect to any Loan Increase on such date), the
Borrower shall enter into one or more Eligible Interest Rate Hedges such that
the aggregate notional amount of all Interest Rate Hedges, including the new
Interest Rate Hedge, is equal to the Loan Balance;

(v)notwithstanding the foregoing, one or more Interest Rate Hedges may be
combined into a single Interest Rate Hedge which, in the aggregate, satisfies
the requirements set forth in this Section 6.01(n);

(vi)if, on any Payment Date the aggregate notional amount of all Interest Rate
Hedges that are interest rate swaps is greater than 110% of the Loan Balance on
such date (after giving effect to any payments or Loan Increase on such date),
the Servicer shall cause the Borrower to amend or terminate existing Interest
Rate Hedges that are interest rate swaps such that the aggregate notional amount
of all Interest Rate Hedges that are interest rate swaps at such time shall be
equal to the Loan Balance at such time (terminating those Interest Rate Hedges
that are interest rate swaps in descending order from those Interest Rate Hedges
with the highest fixed rate to those Interest Rate Hedge with the next highest
fixed rate and so on); and all Interest Rate Hedge Termination Payments owed by
the Borrower and other costs incurred in connection with the termination
contemplated by this paragraph shall be paid by the Servicer; and

-68-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

(vii)the Administrative Agent at any time on or after the Termination Date shall
have the right to amend or terminate any Interest Rate Hedges in its sole
discretion; and all Interest Rate Hedge Termination Payments owed by the
Borrower and other costs incurred in connection with the termination
contemplated by this paragraph shall be paid by the Servicer.

On or prior to the effective date of any Interest Rate Hedge, the Borrower shall
establish and thereafter maintain an Eligible Account in the name of the
Borrower with respect to each Interest Rate Hedge Counterparty, other than
Deutsche Bank AG, Citibank, N.A. and any other Lender or Affiliate thereof (a
“Hedge Counterparty Collateral Account”) in trust and for the benefit of the
Lenders and the related Interest Rate Hedge Counterparty.  In the event that
pursuant to the terms of the applicable Interest Rate Hedge, the related
Interest Rate Hedge Counterparty is required to deposit cash or securities as
collateral to secure its obligations (“Hedge Collateral”), the Borrower shall
deposit all Hedge Collateral received from the Interest Rate Hedge Counterparty
into the Hedge Counterparty Collateral Account.  All sums on deposit and
securities held in any Hedge Counterparty Collateral Account shall be used only
for the purposes set forth in the related credit support annex (“Credit Support
Annex”) to the Interest Rate Hedge.  The only permitted withdrawal from or
application of funds on deposit in, or otherwise to the credit of, a Hedge
Counterparty Collateral Account shall be (i) for application to the obligations
of the applicable Interest Rate Hedge Counterparty under the related Interest
Rate Hedge in accordance with the terms of the Credit Support Annex and (ii) to
return collateral to the Interest Rate Hedge Counterparty when and as required
by the Credit Support Annex.  Amounts on deposit in each Hedge Counterparty
Collateral Account shall be invested at the written direction of the related
Interest Rate Hedge Counterparty, and all investment earnings actually received
on amounts on deposit in a Hedge Counterparty Collateral Account or
distributions on securities held as Hedge Collateral shall be distributed or
held in accordance with the terms of the related Credit Support Annex.  Any
amounts applied by the Borrower to the obligations of an Interest Rate Hedge
Counterparty under an Interest Rate Hedge in accordance with the terms of the
related Credit Support Annex shall constitute Interest Rate Hedge Receipts and
be deposited in the Collection Account and applied in accordance with Section
2.04(c).  The Borrower agrees to give the applicable Interest Rate Hedge
Counterparty prompt notice if it obtains knowledge that the Hedge Counterparty
Collateral Account or any funds on deposit therein or otherwise to the credit of
the Hedge Counterparty Collateral Account, shall or have become subject to any
writ, order, judgment, warrant of attachment, execution or similar process.

(o)Anti-Corruption Laws and Sanctions.  The Borrower will maintain in effect and
enforce policies and procedures designed to ensure compliance by the Borrower
and each of its Affiliates and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.

(p)Keeping of Lease Documents and Books of Account.  The Borrower will maintain
and implement administrative and operating procedures, including an ability to
recreate Lease Documents evidencing the Warehouse SUBI Leases in the event of
the destruction of the originals thereof, and keep and maintain, or obtain, as
and when required, all documents, books, Lease Documents and other information
reasonably necessary or advisable for the collection of all Warehouse SUBI
Leases (including Lease Documents adequate to permit the daily identification of
all Collections of and adjustments to each existing Warehouse SUBI Lease).  The
Borrower will give the Administrative Agent and each Group Agent prompt notice
of any material change in the administrative and operating procedures referred
to in the previous sentence, to the extent such change is likely to have a
Material Adverse Effect.

-69-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

(q)Mark-to-Market.  Effective as of each Mark-to-Market Adjustment Date, the
Borrower shall recalculate the Mark-to-Market MRM Residual Value of each
Warehouse SUBI Lease for which there is a Mark-to-Market MRM Residual Value at
the end of the calendar month which preceded such Mark-to-Market Adjustment
Date, and thereafter shall use such value in the calculation of the Base
Residual Value for such Warehouse SUBI Lease until the next Mark-to-Market
Adjustment Date.

SECTION 6.02  Negative Covenants of the Borrower.  At all times from the date
hereof to the date on which this Agreement terminates in accordance with
Section 12.01, unless the Administrative Agent and each Group Agent shall
otherwise consent in writing:

(a)Name Change and Offices.  The Borrower shall not change its name, identity or
organizational structure (within the meaning of Section 9-506, 9-507 or 9-508 of
the UCC (or other sections of similar content of the Relevant UCC)) nor relocate
its chief executive office or its jurisdiction of formation nor change its
“location” under Section 9-307 of the Relevant UCC, unless, within (30) days
after such change or relocation it shall have: (i) given the Administrative
Agent and each Group Agent written notice thereof and (ii) delivered to the
Administrative Agent and each Group Agent all financing statements, instruments
and other documents requested by the Administrative Agent or any Group Agent in
connection with such change or relocation.  The Borrower shall at all times
maintain its chief executive office and its jurisdiction of formation within a
jurisdiction in the United States and in which Article 9 of the Relevant UCC is
in effect and in the event it moves its chief executive office or its
jurisdiction of formation to a location which may charge taxes, fees, costs,
expenses or other charges to perfect the security interest of the Administrative
Agent in the Collateral, it shall pay all taxes, fees, costs, expenses and other
charges associated with perfecting the security interest of the Administrative
Agent in the Collateral and any other costs and expenses incurred in order to
maintain the enforceability of this Agreement and the security interest of the
Administrative Agent in the Collateral.

(b)Transfers, Liens, Etc.  Except for the Adverse Claims of the Administrative
Agent created by this Agreement, of the Collateral Agent created by the
Collateral Agency and Security Agreement and except for other transfers
permitted under this Agreement, the Borrower shall not transfer, assign (by
operation of law or otherwise) or otherwise dispose of, or create or suffer to
exist any Adverse Claim (including the filing of any financing statement) upon
or with respect to the Collateral (or any portion thereof), or upon or with
respect to any account to which any Collections are sent, or assign any right to
receive income in respect thereto.

(c)Limited Liability Company Membership Interests.  The Borrower shall not issue
any membership interests (other than non-economic “special membership
interests”) except to Tesla, Inc., TFL, a Tesla Party, TBM or one of their
respective Subsidiaries or create any Subsidiary.  The Borrower shall not pay or
make any distributions to any owner of its membership interests if, at the time
or as a result of such payment or the making of such distribution, a Default, an
Event of Default or the Scheduled Expiration Date shall have occurred and be
continuing under this Agreement.

(d)Amendments to Certificate of Formation and Limited Liability Company
Agreement.  The Borrower shall not materially amend, alter or change or repeal
(and shall not permit the material amendment, alteration or change or repeal of)
its Certificate of Formation or its Limited Liability Company Agreement.

(e)Change to other Agreements.  The Borrower shall not (i) terminate, amend,
supplement, modify or waive, or grant or consent to any such termination,
amendment, waiver or consent, or permit to become effective any amendment,
supplement, waiver or other modification to the Warehouse SUBI Servicing

-70-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

Agreement, the Warehouse SUBI Sale Agreement, the Warehouse SUBI Supplement, the
Trust Agreement (except to the extent such termination, amendment, waiver or
consent (i) relates solely to the UTI or a special unit of beneficial interest
other than the Warehouse SUBI and (ii) does not have any adverse effect on the
Lenders, the Administrative Agent or any other Secured Party, the Collateral or
the SUBI Assets) or the eVault Letter Agreement, or (ii) terminate, amend,
supplement, modify or waive, or grant or consent to any such termination,
amendment, waiver or consent, or permit to become effective any amendment,
supplement, waiver or other modification to any other Transaction Documents that
could reasonably be expected to have a Material Adverse Effect, without, in each
case, the consent of the Administrative Agent and the Required Group Agents (or
the Required Supermajority Group Agents in the case of an amendment to the
Warehouse SUBI Servicing Agreement that amends the definition of “Servicer
Default”), in each case, such consents not to be unreasonably withheld, delayed
or conditioned.

(f)ERISA Matters.  Neither the Borrower nor any of its ERISA Affiliates shall
establish or have any obligation to contribute to any Plan or Multiemployer
Plan.

(g)[Reserved].

(h)Consolidations and Mergers.  The Borrower shall not consolidate or merge with
or into any other Person.

(i)Tax Matters.

(i)No Tesla Party shall take or cause any action to be taken that could result
in the Borrower being treated as a corporation or publicly traded partnership
taxable as a corporation for U.S. federal income tax purposes.

(ii)No Tesla Party shall take or cause any action to be taken that could result
in the Borrower, the Warehouse SUBI or the Trust (or any portion thereof)
becoming an association (or a publicly traded partnership) taxable as a
corporation for U.S. federal income tax purposes.

(j)Anti-Corruption Laws and Sanctions.  The Borrower shall not request any Loan,
and shall not use, and shall ensure that its Affiliates and its and their
respective directors, officers, employees and agents not use, the proceeds of
any Loan (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (C)  in any manner
that would result in the violation of  any Sanctions applicable to any party
hereto.

(k)Debt.  The Borrower shall not create, incur, assume or suffer to exist any
Debt except for Debt expressly contemplated under the Transaction Documents.

(l)Guarantees.  The Borrower shall not guarantee, endorse or otherwise be or
become contingently liable (including by agreement to maintain balance sheet
tests) in connection with the obligations of any other Person, except
endorsements of negotiable instruments for collection in the ordinary course of
business and reimbursement and indemnification obligations in favor of the
Administrative Agent, any Group Agent, any Lender or any Indemnified Party as
provided for under the Transaction Documents.

-71-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

(m)Limitation on Transactions with Affiliates.  The Borrower shall not enter
into, or be a party to any transaction with any Affiliate of the Borrower,
except for: (i) the transactions contemplated hereby, by the Transaction
Documents and (ii) capital contributions by TBM to the Borrower which are in
compliance with all applicable Requirements of Law and the Transaction
Documents.

(n)Limitation on Investments.  The Borrower shall not make or suffer to exist
any loans or advances to, or extend any credit to, or make any investments (by
way of transfer of property, contributions to capital, purchase of stock or
securities or evidences of indebtedness, acquisition of the business or assets,
or otherwise) in, any Affiliate or any other Person, except for Eligible
Investments and the Warehouse SUBI Certificate.

(o)Change in Business.  The Borrower shall not make any change in the character
of its business.

(p)Subsidiaries.  The Borrower shall not form or own any Subsidiary.

SECTION 6.03 Certain Covenants of TFL.

(a)[***]. If, after the date hereof,  TFL or any Affiliate of TFL enters into
(x) any [***] with respect to a [***] in the [***] having [***] ([***]) a [***]
(including [***],[***],[***] and [***] of [***] of [***]) (any such [***], other
than (a) any such [***] that TFL in good faith believes not to be a [***], (b)
any such [***] where a [***] of such [***] is [***] by a [***] that is also a
[***] in such [***], or (c) any such [***] that is [***] by [***] or [***], a
“[***]”), (y) any amendment, modification or supplement to, or waiver or consent
under, any [***] governing or evidencing a [***] or (z) any other [***] or [***]
relating to or affecting any [***], in each case, the effect of which is to
[***] the [***] of the [***] to [***]:

(i)[***] (other than [***] arising from a different [***] (e.g., [***] based on
a [***] or [***] based on a [***], or a [***])), and excluding [***] in the
[***] of [***]) when considered together with other relevant aspects of the
[***] which customarily affect [***];

(ii)[***] when considered together with other relevant aspects of the [***]
which customarily affect [***]; or

(iii)the [***] of [***] or [***] or [***] howsoever denominated that [***] the
[***] to [***] under such [***],[***] the [***] of [***] or [***] the [***] or
[***] of such [***] or the ability of the [***] of the [***] in connection with
such [***] to [***] or [***] and [***], which [***], taken as a whole, together
with the [***] and [***] of such [***], are [***] to [***];

(each of the foregoing clauses (i) through (iii), a [***]”);

then, TFL, as applicable, shall promptly notify the Administrative Agent and the
Group Agents thereof and, not later than [***] days after the effectiveness of
any such [***], deliver an [***] of the relevant [***] such [***] to the
Administrative Agent and each Group Agent and, unless the Administrative Agent
notifies TFL within [***] days after receipt of such [***] to the contrary,
within [***] days after receipt of such request,  [***] into [***] to [***] and
each other [***] as may be necessary to [***] such [***] into [***] and the
[***].  Notwithstanding the foregoing, nothing set forth in this Section 6.03(b)
shall be construed to limit the ability of the TFL or the Trust to [***] a [***]
in the [***] or enter into a [***].

-72-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

ARTICLE VII

SERVICING AND COLLECTIONS

SECTION 7.01  Maintenance of Information and Computer Lease Documents.  The
Borrower will, or will cause the Servicer to, hold in trust and keep safely for
the Administrative Agent all evidence of the Administrative Agent’s security
interest in and to the Warehouse SUBI and other Collateral.

SECTION 7.02  Protection of the Interests of the Secured Parties.

(a)The Borrower shall, from time to time and at the Borrower’s sole expense, do
and perform any and all necessary acts and execute any and all necessary
documents, including the obtaining of additional search reports, the delivery of
further opinions of counsel, the execution, amendment or supplementation of any
financing statements, continuation statements and other instruments and
documents for filing under the provisions of the Relevant UCC of any applicable
jurisdiction, the execution, amendment or supplementation of any instrument of
transfer and the making of notations on the Lease Documents of the Borrower or
TFL as may be reasonably requested by the Administrative Agent or any Group
Agent in order to effect the purposes of this Agreement and the creation,
perfection and priority of the Administrative Agent’s security interest in the
Collateral, to protect the Administrative Agent’s security interest in and to
the Collateral (other than a Lease which has been removed from the Collateral
pursuant to Section 2.09, 4.01 (the last two paragraphs thereof) or 4.02 (the
last two paragraphs thereof) or Section 2.2 of the Warehouse SUBI Servicing
Agreement) against all Persons whomsoever or to enable the Administrative Agent
to exercise or enforce any of their respective rights hereunder.

(b)To the fullest extent permitted by applicable law, the Borrower hereby
irrevocably grants to the Administrative Agent an irrevocable power of attorney,
with full power of substitution, coupled with an interest, to authorize and file
in the name of the Borrower, or in its own name, such financing statements and
continuation statements and amendments thereto or assignments thereof as the
Administrative Agent deems necessary to protect the Collateral or perfect the
Administrative Agent’s security interest therein; provided, however, that such
power of attorney may only be exercised without the prior written consent of the
Borrower if (i) the Borrower or the Servicer fails to perform any act required
hereunder after receiving five (5) Business Days written notice of such failure
from the Administrative Agent or (ii)(A) a Servicer Default, or (B) an Event of
Default shall have occurred and be continuing.

(c)Once during each calendar year, in the case of the Administrative Agent and
one or more times during each calendar year, in the case of each Group Agent, at
such times during normal business hours as are reasonably convenient to the
Borrower, and upon reasonable request of the Administrative Agent or such Group
Agent, and prior written notice to the Borrower, the Administrative Agent or
such Group Agent (or a Person engaged by the Administrative Agent or such Group
Agent) may conduct audits and/or visit and inspect any of the properties of the
Borrower (including the Servicer and [***] as subservicer) where Lease Documents
are located, to examine the Lease Documents, to confirm and verify the
existence, amount and status of the Warehouse SUBI Leases, to examine internal
controls and procedures maintained by the Borrower, and take copies and extracts
therefrom, and to discuss the Borrower’s affairs with its officers and
employees, servicers, subservicers (including [***]) and upon prior written
notice to the Borrower , independent accountants.  In addition to the audits
and/or visits and inspections permitted under the preceding sentence, prior to
the date that is 60 days following the Closing Date, the Group Agents (or
Persons engaged by the Group Agents) may conduct

-73-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

an audit and/or visit and inspect any of the properties of the Borrower
(including the Servicer and [***] as subservicer) where Lease Documents are
located, during normal business hours as are reasonably convenient to the
Borrower, at the expense of the Borrower , to examine the Lease Documents, to
confirm and verify the existence, amount and status of the Warehouse SUBI
Leases, to examine internal controls and procedures maintained by the Borrower,
and take copies and extracts therefrom, and to discuss the Borrower’s affairs
with its officers and employees, servicers, subservicers (including [***]) and
upon prior written notice to the Borrower, independent accountants.  The
Borrower hereby authorizes such officers, employees, servicers, subservicers and
independent accountants to discuss with the Administrative Agent, the Group
Agents and the Back-Up Servicer, the affairs of the Borrower.  The
Borrower  shall reimburse the Administrative Agent, the Group Agents and the
Back-Up Servicer for all reasonable out-of-pocket fees, costs and expenses
incurred by or on behalf of the Administrative Agent, the Group Agents or the
Back-Up Servicer in connection with the foregoing actions promptly upon receipt
of a written invoice therefor in connection with the initial post-closing audit,
visit and inspection, the initial audit, visit and inspection by the
Administrative Agent (or a Person engaged by the Administrative Agent) in any
calendar year, and all audits, visits and inspections made after the occurrence
and during the continuation of a Default or an Event of Default.  Any audit
provided for herein shall be conducted in accordance with Borrower’s reasonable
rules respecting safety and security on its premises and without materially
disrupting operations.  Nothing in this Section 7.02(c) shall affect the
obligation of the Borrower to observe any applicable law prohibiting the
disclosure of information regarding the Lessees, and the failure of the Borrower
to provide access to information as a result of such obligation shall not
constitute a breach of this Section 7.02(c).

(d)To the fullest extent permitted by applicable law, the Borrower hereby
irrevocably grants during the term of this Agreement to the Administrative Agent
(or its designated agent) or the successor Servicer, if any, an irrevocable
power of attorney, with full power of substitution, coupled with an interest, to
take in the name of the Borrower all steps and actions permitted to be taken
under this Agreement with respect to the Collateral which the Administrative
Agent may deem necessary or advisable to negotiate or otherwise realize on any
right of any kind held or owned by the Borrower or transmitted to or received by
the Administrative Agent or its designated agent (whether or not from the
Borrower or any Lessee) in connection with the Collateral; provided, however,
that such power of attorney may not be exercised without the prior written
consent of the Borrower, unless (A) an Event of Default shall have occurred and
be continuing, or (B) the Borrower or the Servicer fails to perform any act
required hereunder after receiving ten (10) Business Days written notice of such
failure from the Administrative Agent.  The Administrative Agent will provide
such periodic accounting and other information related to the disposition of
funds so collected as the Borrower may reasonably request.

SECTION 7.03  Maintenance of Writings and Lease Documents.  The Borrower will at
all times keep or cause to be kept at its Chief Executive Office or at an office
of the Servicer designated in advance to the Administrative Agent, each writing
or written Lease Document which evidences, and which is necessary or desirable
to establish or protect, including such books of account and other Lease
Documents as will enable the Administrative Agent or its designee to determine
at any time the status of, the security interest of the Administrative Agent in
the Collateral..

SECTION 7.04  Administration and Collections.

(a)Warehouse SUBI Collection Account.  The Borrower shall cause to be
established and maintained in the name of the Borrower for the benefit of the
Administrative Agent the Warehouse SUBI Collection Account for the purpose of
receiving and disbursing all Collections on the Collateral, all payments made by
the Borrower pursuant to this Agreement, all Interest Rate Hedge Receipts and
all other payments to be

-74-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

made into the Warehouse SUBI Collection Account.  The Warehouse SUBI Collection
Account shall be an Eligible Account used only for the collection of the amounts
and for application of such amounts as described in Section 2.04 of this
Agreement.  The Warehouse SUBI Collection Account will be an Eligible Account
established pursuant to a Control Agreement with respect to which the
Administrative Agent shall, at all times, be an Entitlement Holder or purchaser
with Control and will bear a designation to clearly indicate that the funds and
Financial Assets deposited therein are held for the benefit of the
Administrative Agent.  The Borrower agrees to deposit in the Warehouse SUBI
Collection Account (a) at least 95% of all Collections received by the Borrower
during each Settlement Period that are not received directly in the Warehouse
SUBI Collection Account no later than two (2) Business Days after receipt, and
(b) the remainder of such Collections as soon as reasonably practical but not
later than two (2) Business Days after identification.  If the Warehouse SUBI
Collection Account ceases to be an Eligible Account, the Borrower shall within
thirty (30) calendar days of receipt of notice of such change in eligibility
transfer the Warehouse SUBI Collection Account to an account that meets the
requirements of an Eligible Account and that is established pursuant to a
substitute Control Agreement with respect to which the Administrative Agent
shall be an Entitlement Holder or purchaser with Control and which bears a
designation to indicate clearly that the funds and Financial Assets deposited
therein are held for the benefit of the Administrative Agent.  If there shall
have been deposited in the Warehouse SUBI Collection Account any amount not
required to be deposited therein and so identified to the Administrative Agent,
such amount shall be withdrawn from the Warehouse SUBI Collection Account, any
provision herein to the contrary notwithstanding, and any such amounts shall not
be deemed to be a part of the Warehouse SUBI Collection Account.  The Borrower
may, with the consent of the Administrative Agent and each Group Agent,
establish a new Warehouse SUBI Collection Account subject to a new Control
Agreement in replacement of the existing Warehouse SUBI Collection Account and
Control Agreement.

(b)Security Deposits.  The Borrower shall cause all Security Deposits to be held
in a Permitted Account pledged to the Administrative Agent for the benefit of
the Secured Parties to secure the Secured Obligations, which security interest
shall be perfected by control pursuant to a Control Agreement.

(c)Investment.  The Borrower may cause the funds in the Warehouse SUBI
Collection Account to be invested in Eligible Investments, held in the name of
the Administrative Agent, which shall mature no later than the Payment Date
following such investment.  Any income or other gain from such Eligible
Investments (i) shall be transferred to the Reserve Account if necessary to
satisfy the Required Reserve Account Balance, if any, and (ii) shall, to the
extent there remains any balance after giving effect to preceding clause (i), be
paid to the Borrower.

ARTICLE VIII

EVENTS OF DEFAULT

SECTION 8.01  Events of Default.  The occurrence of any one or more of the
following events shall constitute an Event of Default:

(a)any Tesla Party shall fail to perform or observe any term, covenant,
agreement or undertaking hereunder or under any other Transaction Document
(other than as described elsewhere in this Section 8.01), which failure could
reasonably be expected to materially and adversely affect the interests of the
Lender Parties, and such failure shall remain unremedied for:

-75-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

(i)in the case of any covenant set forth in any of Sections 2.06(a), 7.04(a) or
6.01(l), five (5) Business Days after the earlier of (x) any Responsible Officer
of the Borrower becomes aware thereof or (y) written notice thereof has been
given to the Borrower by a Lender Party; or

(ii)in the case of any other covenant thirty (30) calendar days after the
earlier of (i) any Responsible Officer of the Borrower becomes aware thereof or
(ii) written notice thereof has been given to the Borrower by a Lender Party; or

(b)any representation, warranty, certification or statement made by any Tesla
Party in this Agreement or in any other Transaction Document shall have been
untrue or incorrect when made or deemed made and which incorrectness could
reasonably be expected to materially and adversely affect the interests of the
Lender Parties, and, if capable of being cured, shall remain unremedied for
thirty (30) calendar days after the earlier of (i) any Responsible Officer of
the Borrower becomes aware thereof or (ii) written notice thereof has been given
to the Borrower by a Lender Party; or

(c)the Borrower shall fail to pay or shall fail to cause to be paid to the
Lender Parties (i) the Loan Balance in full, together with all other Secured
Obligations, on the Loan Maturity Date, or (ii) the Interest Distributable
Amount, Usages Fees or Unused Fees in full for any Payment Date on such Payment
Date and such failure to pay the Interest Distributable Amount in full shall
continue for three (3) Business Days; or

(d)(i) any Repurchase Amount fails to be paid when due, and such failure shall
continue for three (3) Business Days or (ii) Section 3.1A(c) of the TBM SUBI
Servicing Agreement shall be amended, modified or waived without the prior
written consent of the Administrative Agent; or

(e)any Tesla Party shall fail to pay or fail to cause to be paid when due any
other amount due hereunder or under any other Transaction Document (other than
any amount described in any other clause of this Section 8.01) when due and such
failure shall continue for three (3) Business Days after written notice thereof
by any Lender Party to the Borrower; or

(f)an Event of Bankruptcy shall occur with respect to any Tesla Party; or

(g)there shall be entered against (x) the Trust one or more final judgments or
orders for the payment of money in an individual amount exceeding $[***] or
an  aggregate amount (as to all such judgments or orders) exceeding $[***], or
(y) the Borrower one or more final judgments or orders for the payment of money
in an individual or aggregate amount exceeding $[***], in each case to the
extent not paid or covered by insurance (other than customary reservation of
rights letters) or third party indemnification), and any such judgment or
order  shall not have been fully paid or otherwise satisfied, vacated,
dismissed, discharged, appealed (and bonded pending such appeal if and to the
extent required by law) or stayed within sixty (60) days (or such earlier date
when valid enforcement proceedings are commenced by any creditor upon such
judgment or order) from the entry thereof; or

(h)a Change in Control shall have occurred and shall be continuing for at least
thirty (30) consecutive days; or

(i)the average of the Delinquency Ratios for any three (3) consecutive
Settlement Periods shall exceed the Delinquency Ratio Trigger; or

-76-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

(j)the annualized average of the Credit Loss Ratios for any three (3)
consecutive Settlement Periods shall exceed the Credit Loss Ratio Trigger; or

(k)the Residual Value Loss Ratio, as of any Statistically Significant RVLR
Calculation Date, shall be greater than the Residual Value Loss Ratio Trigger;
or

(l)on any Payment Date, the Loan Balance, after giving effect to all increases
and decreases in the Loan Balance on such Payment Date, shall exceed the Maximum
Loan Balance for such Payment Date and such condition shall continue for three
(3) Business Days; or

(m)the outstanding balance of the Reserve Account shall be less than the
Required Reserve Account Balance and such condition shall continue for three (3)
Business Days; or

(n)a Responsible Officer of the Borrower shall become aware of any breach any of
the covenants in Section 6.01(n) relating to Interest Rate Hedges or the
Borrower shall have been given written notice of any such breach by a Lender
Party; or

(o)the Administrative Agent shall have delivered a Warehouse SUBI Servicer
Termination Notice to the Servicer pursuant to Section 5.1 of the Warehouse SUBI
Servicing Agreement and no successor Servicer (including the Back-Up Servicer)
shall have been appointed to replace the Servicer under the Warehouse SUBI
Servicing Agreement within 45 days (or such later date specified in writing by
the Group Agents in their sole and absolute discretion) after the date on which
such Warehouse SUBI Servicer Termination Notice is delivered; or

(p)the Borrower or the Trust shall become an “investment company” within the
meaning of the Investment Company Act or a “covered fund” under the Volcker
Rule.

SECTION 8.02   Remedies Upon the Occurrence of an Event of Default.

(a)If an Event of Default has occurred and has not been waived, the
Administrative Agent shall, at the request, or may with the consent, of the
Group Agents, by notice to the Borrower (a “Notice of Termination”), declare all
of the Secured Obligations to be immediately due and payable (except that, in
the case of any event described in Section 8.01(f), all of the Secured
Obligations shall automatically become immediately due and payable) and the
Facility Limit and Commitments shall be terminated without presentment, demand,
protest or notice of any kind (except as expressly required in this
Section 8.02), all of which are hereby expressly waived by the Borrower.  On and
after the occurrence of an Event of Default that has not been waived, the
Lenders shall fund no further Loan Increases.  In addition, (i) following the
occurrence of an Event of Default, the Administrative Agent shall, at the
request, or may with the consent, of the Group Agents, terminate TFL or any
Affiliate thereof as Servicer pursuant to Section 4.1 of the Warehouse SUBI
Servicing Agreement (but may, at the Administrative Agent’s option, retain the
services of [***] as subservicer), and (ii) following the occurrence of an Event
of Default (and in no event before the occurrence of an Event of Default), the
Administrative Agent shall, at the request, or may with the consent, of the
Group Agents, exercise its rights and remedies under the Control Agreements
relating to the Reserve Account and the Warehouse SUBI Collection Account and as
otherwise contemplated herein.  In addition, following the occurrence of an
Event of Default, the Loan Balance shall accrue interest at the Default Rate in
accordance with Section 2.02.  

-77-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

(b)In addition to all rights and remedies under this Agreement or otherwise, the
Administrative Agent shall have all other rights and remedies provided under the
Relevant UCC and under other applicable laws, which rights shall be
cumulative.  Without limiting the generality of the foregoing, if an Event of
Default has occurred and has not been waived, the Administrative Agent may, with
prior written consent from each Group Agent, and shall, at the written direction
of each Group Agent, sell the Collateral or any part thereof in any commercially
reasonable manner at public or private sale, for cash, upon credit or for future
delivery, and at such price or prices as the Administrative Agent may deem
satisfactory.  The Borrower will execute and deliver such documents and take
such other action as the Administrative Agent reasonably deems necessary or
advisable in order that any such sale may be made in compliance with applicable
law.  Upon any such sale, the Administrative Agent shall have the right to
deliver, assign and transfer to the purchaser thereof the Collateral so
sold.  Each purchaser at any such sale shall hold the Collateral so sold to it
absolutely and free from any claim or right of whatsoever kind, including any
equity or right of redemption of the Borrower which may be waived, and the
Borrower, to the extent permitted by applicable law, hereby specifically waives
all rights of redemption, stay or appraisal which it has or may have under any
law now existing or hereafter adopted.  The Administrative Agent, instead of
exercising the power of sale herein conferred upon it, shall, at the direction,
or may with the consent, of the Group Agents proceed by a suit or suits at law
or in equity to foreclose the security interests in the Collateral and sell the
Collateral, or any portion thereof, under a judgment or decree of a court or
courts of competent jurisdiction.

(c)In furtherance of the rights, powers and remedies of the Administrative
Agent, the Borrower hereby irrevocably appoints the Administrative Agent as its
true and lawful attorney, with full power of substitution, in the name of the
Borrower, or otherwise, for the sole use and benefit of the Administrative Agent
(for the further benefit of the Secured Parties), but at the Borrower’s expense,
to the extent permitted by law to exercise, at any time and from time to time if
an Event of Default has occurred and has not been waived, all or any of the
following powers with respect to all or any of the Collateral:

(i)to demand, sue for, collect, receive and give acquittance for any and all
monies due or to become due thereon or by virtue thereof,

(ii)to settle, compromise, compound, prosecute or defend any action or
proceeding with respect thereto,

(iii)to sell, transfer, assign or otherwise deal in or with the Collateral or
the proceeds or avails thereof, as fully and effectually as if the
Administrative Agent were the absolute owner thereof, and

(iv)to extend the time of payment of any or all thereof and to make any
allowance and other adjustments with reference thereto;

provided that the Administrative Agent shall give the Borrower at least ten (10)
days prior written notice of the time and place of any public sale or the time
after which any private sale or other intended disposition of any of the
Collateral is to be made.  The Borrower agrees that such notice constitutes
“reasonable authenticated notification” within the meaning of Section 9-611(b)
of the UCC (or other section of similar content of the Relevant UCC).

-78-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

(d)Notwithstanding anything to the contrary contained in this Agreement, if at
any time the rights, powers and privileges of the Administrative Agent following
the occurrence of an Event of Default conflict (or are inconsistent) with the
rights and obligations of the Servicer, the rights, powers and privileges of the
Administrative Agent shall supersede the rights and obligations of the Servicer
to the extent of such conflict (or inconsistency), with the express intent of
maximizing the rights, powers and privileges of the Administrative Agent
following the occurrence of an Event of Default.

(e)The Administrative Agent agrees with the Borrower, with respect to any
Control Agreement and the related deposit or securities account, that the
Administrative Agent will not deliver a “Notice of Exclusive Control” or “Access
Termination Notice” (as defined in such Control Agreement) to the applicable
securities intermediary or account bank except after an Event of Default has
occurred that has not been waived.

(f)The parties hereto acknowledge that this Agreement is, and is intended to be,
a contract to extend financial accommodations to the Borrower within the meaning
of Section 365(e)(2)(B) of the Bankruptcy Code (or any amended or successor
provision thereof or any amended or successor code).

ARTICLE IX

THE ADMINISTRATIVE AGENT

SECTION 9.01  Authorization and Action.  Each Lender hereby appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto.  Effective as of the Amendment No. 1 Effective
Date, the Borrower hereby appoints Deutsche Bank Trust Company Americas, acting
through its office at 60 Wall Street, New York, New York 10005, as the registrar
and paying agent in respect of the Loans (together with any successor or
successors as such registrar and paying agent qualified and appointed in
accordance with this Article IX, the “Paying Agent”), upon the terms and subject
to the conditions set forth herein, and Deutsche Bank Trust Company Americas
hereby accepts such appointment. The Paying Agent shall have the powers and
authority granted to and conferred upon it herein, and such further powers and
authority to act on behalf of the Borrower as the Borrower and the Paying Agent
may hereafter mutually agree in writing.  Neither the Administrative Agent nor
the Paying Agent shall have any duties other than those expressly set forth in
the Transaction Documents, and no implied obligations or liabilities shall be
read into any Transaction Document, or otherwise exist, against the
Administrative Agent or the Paying Agent.  The Administrative Agent and the
Paying Agent do not assume, nor shall either of them be deemed to have assumed,
any obligation to, or relationship of trust or agency with, Tesla, Inc., TFL,
TBM or any Tesla Party, the Conduit Lenders, the Committed Lenders or the Group
Agents, except for any obligations expressly set forth herein; provided that all
funds held by the Paying Agent for payment of principal of or interest (and any
additional amounts) on the Loans shall be held in trust by the Paying Agent, and
applied as set forth herein.  Notwithstanding any provision of this Agreement or
any other Transaction Document, in no event shall the Administrative Agent or
the Paying Agent ever be required to take any action which exposes the
Administrative Agent or the Paying Agent, respectively, to personal liability or
which is contrary to any provision of any Transaction Document or applicable
law.  Upon receiving a notice, report, statement, document or other
communication from the Borrower or the Servicer pursuant to Section 2.01(d)(i),
Section 2.01(d)(iii), Section 2.08, Section 6.03(a), Section 6.03(c) or Section
7.02(c), the Administrative Agent shall promptly deliver to each Group Agent a
copy of such notice, report, statement, document or communication. The
Administrative Agent shall at all times also be the TFL Administrative Agent.
The Paying Agent shall at all times also be the TFL Paying Agent. The Paying
Agent shall

-79-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

be under no obligation to exercise any of the rights or powers vested in it by
this Agreement at the request or direction of any of the Borrower or the
Lenders, unless such Borrower or Lender shall have offered to the Paying Agent
security or indemnity reasonably satisfactory to the Paying Agent against the
costs, expenses and liabilities that might be incurred by it in compliance with
such request or direction.  The Paying Agent shall not be responsible for, and
makes no representation as to the existence, genuineness, value or protection of
any Collateral, for the legality, effectiveness or sufficiency of any documents
or other instruments, or for the creation, perfection, filing, priority,
sufficiency or protection of any liens securing the Loans.  The Paying Agent
shall incur no liability for not performing any act or fulfilling any duty,
obligation or responsibility hereunder by reason of any occurrence beyond the
control of the Paying Agent (including, but not limited to, any act or provision
of any present or future law or regulation or governmental authority, any act of
God or war, civil unrest, local or national disturbance or disaster, any act of
terrorism or the unavailability of the Federal Reserve Bank wire or facsimile or
other wire or communication facility).

SECTION 9.02  Administrative Agent’s and Paying Agent’s Reliance, Etc.  Neither
the Administrative Agent nor the Paying Agent or any of their respective
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it or them as Administrative Agent or as Paying Agent
under or in connection with this Agreement (including the Administrative Agent’s
servicing, administering or collecting Warehouse SUBI Assets in the event it
replaces the Servicer in such capacity pursuant to Article VII), in the absence
of its or their own gross negligence or willful misconduct.  Without limiting
the generality of the foregoing, each of the Administrative Agent and Paying
Agent: (a) may consult with legal counsel (including counsel for a Group Agent,
the Borrower or the Servicer), independent certified public accountants and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts; (b) makes no warranty or representation to any
Group Agent or Lender (whether written or oral) and shall not be responsible to
any Group Agent or Lender for any statements, warranties or representations
(whether written or oral) made by any other party in or in connection with this
Agreement; (c) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement on the part of any Tesla Party, TBM, TFL or Tesla, Inc. or to inspect
the property (including the books and records) of any Tesla Party, TBM, TFL or
Tesla, Inc.; (d) shall not be responsible to any Group Agent or Lender for the
due execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; and (e) shall be entitled to rely, and shall be fully protected in so
relying, upon any notice, consent, certificate, report, Settlement Statement,
information, direction or other instrument or writing (which may be by
telecopier or electronic mail) signed by an authorized signatory of the
Borrower, TFL, the Administrative Agent, any Group Agent or any Lender,
respectively (each, an “Authorized Signatory”) reasonably believed by it to be
genuine and signed or sent by the proper party or parties.

SECTION 9.03  Administrative Agent and Paying Agent and Their Affiliates.  With
respect to any Loan or interests therein owned by any Lender that is also the
Administrative Agent or also the Paying Agent, such Lender shall have the same
rights and powers under this Agreement as any other Lender and may exercise the
same as though it were not the Administrative Agent.  The Administrative Agent,
the Paying Agent and any of their respective Affiliates may generally engage in
any kind of business with Tesla, Inc., TFL, TBM and each Tesla Party, any of
their respective Affiliates and any Person who may do business with or own
securities of Tesla. Inc., TFL, TBM or any Tesla Party or any of their
respective Affiliates, all as if the Administrative Agent were not the
Administrative Agent and as if the Paying Agent were not the Paying Agent
hereunder and without any duty to account therefor to any other Secured Party.

-80-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

SECTION 9.04  Indemnification of Administrative Agent and Paying Agent.  Each
Committed Lender agrees to indemnify the Administrative Agent and the Paying
Agent (to the extent not reimbursed by the Tesla Parties), ratably according to
the respective Percentage of such Committed Lender, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by, or asserted against the Administrative Agent or the
Paying Agent, as applicable, in any way relating to or arising out of this
Agreement or any other Transaction Document or any action taken or omitted by
the Administrative Agent or the Paying Agent under this Agreement or any other
Transaction Document, including, without limitation, any claim commenced by the
Administrative Agent or the Paying Agent to enforce such indemnification
obligation and any liability, obligation, loss, damage, penalty, action,
judgment, suit, cost, expense or disbursement of any kind incurred by the
Administrative Agent or the Paying Agent, as applicable, in connection with
taking action or omitting to take any action at the direction of any Group Agent
or Lender; provided that no Committed Lender shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from the Administrative
Agent’s or the Paying Agent’s gross negligence or willful misconduct.  The
obligations under this Section shall survive the termination of this Agreement
and the resignation or removal of the Administrative Agent or Paying Agent, as
applicable.

SECTION 9.05  Delegation of Duties.  Each of the Administrative Agent and the
Paying Agent may execute any of their respective duties through agents or
attorneys-in-fact and shall each be entitled to advice of counsel concerning all
matters pertaining to such duties.  Neither the Administrative Agent nor the
Paying Agent shall be responsible for the negligence or misconduct of any agents
or attorneys-in-fact selected by it with reasonable care.

SECTION 9.06  Action or Inaction by Administrative Agent or Paying Agent. Each
of the Administrative Agent and the Paying Agent shall in all cases be fully
justified in failing or refusing to take action under any Transaction Document
unless it shall first receive such advice or concurrence of the Group Agents and
assurance of its indemnification by the Committed Lenders, as it deems
appropriate.  Each of the Administrative Agent and the Paying Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement or any other Transaction Document in accordance with a request or at
the direction of the Group Agents and such request or direction and any action
taken or failure to act pursuant thereto shall be binding upon all Lenders and
the Group Agents.

SECTION 9.07  Notice of Certain Information or Events of Default; Action by
Administrative Agent or Paying Agent.  Neither the Administrative Agent nor the
Paying Agent shall be deemed to have knowledge or notice of any fact, claim or
demand or the occurrence of any Servicer Default, Default or Event of Default
unless the Administrative Agent or a Reponsible Officer of the Paying Agent has
received notice from any Group Agent, Lender or the Borrower of such fact, claim
or demand or stating that a Servicer Default, Default or Event of Default has
occurred hereunder and describing such Servicer Default, Default or Event of
Default.  If the Administrative Agent or a Responsible Officer of the Paying
Agent receives such a notice, either shall promptly give notice thereof to each
Group Agent, whereupon each Group Agent shall promptly give notice thereof to
its respective Conduit Lender(s) and Related Committed Lenders.  The
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, concerning a Servicer Default, Default or Event
of Default or any other matter hereunder as the Administrative Agent deems
advisable and in the best interests of the Secured Parties.  Any other provision
of this Agreement to the contrary notwithstanding, the Paying Agent shall have
no notice of and shall not be bound by the terms and conditions of any other
document or agreement unless the Paying Agent is a signatory party to such
document or agreement.

-81-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

SECTION 9.08  Non-Reliance on Administrative Agent, Paying Agent and Other
Parties.  Each Group Agent and Lender expressly acknowledges that neither the
Administrative Agent nor the Paying Agent or any of their respective directors,
officers, agents or employees has made any representations or warranties to it
and that no act by the Administrative Agent or the Paying Agent hereafter taken,
including any review of the affairs of Tesla, Inc., TFL, TBM and the Tesla
Parties, shall be deemed to constitute any representation or warranty by the
Administrative Agent or the Paying Agent.  Each Lender represents and warrants
to each of the Administrative Agent and the Paying Agent that, independently and
without reliance upon either the Administrative Agent, the Paying Agent or any
Group Agent or any other Lender and based on such documents and information as
it has deemed appropriate, it has made and will continue to make its own
appraisal of and investigation into the business, operations, property,
prospects, financial and other conditions and creditworthiness of Tesla, Inc.,
TFL, TBM and each Tesla Party and the Warehouse SUBI Assets and its own decision
to enter into this Agreement and to take, or omit, action under any Transaction
Document.  Except for items expressly required to be delivered under any
Transaction Document by either the Administrative Agent or the Paying Agent, as
applicable, to any Group Agent or Lender, neither the Administrative Agent nor
the Paying Agent shall have any duty or responsibility to provide any Group
Agent or Lender with any information concerning Tesla, Inc., TFL, TBM and the
Tesla Parties or any of their Affiliates that comes into the possession of the
Administrative Agent, the Paying Agent or any of their respective directors,
officers, agents, employees, attorneys-in-fact or Affiliates.

SECTION 9.09  Compensation. Each of the Administrative Agent and the Paying
Agent shall be entitled to the compensation to be agreed upon with the Borrower
in writing, as may be amended from time to time as the parties hereto may agree,
for all services rendered by it, and the Borrower agrees promptly to pay such
compensation and to reimburse the Administrative Agent and the Paying Agent for
out-of-pocket expenses (including legal fees and expenses) incurred by it in
connection with the services rendered by it hereunder, as and to the extent
agreed upon with the Borrower and subject to the terms of this Agreement,
including Section 2.04 . The obligations of the Borrower under this Section 9.09
shall survive the payment of the Loans and the resignation or removal of either
the Administrative Agent or the Paying Agent and the termination of this
Agreement.

SECTION 9.10 Authorized Signatory. Except as otherwise specifically provided
herein, any order, certificate, notice, request, direction or other
communication from the Borrower, TFL, the Administrative Agent, any Group Agent
or any Lender made or given under any provision of this Agreement, shall be
sufficient if signed by an Authorized Signatory.  From time to time the Borrower
and TFL will furnish the Paying Agent with a certificate as to the incumbency
and specimen signatures of persons who are then Authorized Signatories.  Until
the Paying Agent receives a subsequent certificate from the Borrower or TFL, the
Paying Agent shall be entitled to conclusively rely on the last such certificate
delivered to them for purposes of determining the Authorized Signatories.

SECTION 9.11  Successor Administrative Agent or Paying Agent.

(a)Resignation of Administrative Agent

(i)The Administrative Agent may, upon at least thirty (30) days’ notice to the
Borrower, the Servicer and each Group Agent, resign as Administrative Agent;
provided it also resigns as TFL Administrative Agent.  Except as provided below,
such resignation shall not become effective until a successor Administrative
Agent is appointed by the Group Agents as a successor Administrative Agent, as a
successor TFL Administrative Agent and has accepted such appointment.  If no
successor Administrative Agent shall have been so appointed

-82-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

by the Group Agents, within thirty (30) days after the departing Administrative
Agent’s giving of notice of resignation, the departing Administrative Agent may,
on behalf of the Secured Parties, appoint a successor Administrative Agent.  If
no successor Administrative Agent shall have been so appointed by the Group
Agents within sixty (60) days after the departing Administrative Agent’s giving
of notice of resignation, the departing Administrative Agent may, on behalf of
the Group Agents, petition a court of competent jurisdiction to appoint a
successor Administrative Agent, which successor Administrative Agent shall be
either (i) a commercial bank having a combined capital and surplus of at least
$250,000,000 and short-term debt ratings of at least “A-1” from S&P and “P-1”
from Moody’s or (ii) an Affiliate of such an institution, and in either case
shall also be the TFL Administrative Agent.

(b)Resignation or Removal of Paying Agent

(i)The Paying Agent may at any time resign by giving written notice of its
resignation to the Borrower, the Administrative Agent and the Group Agents
specifying the date on which its resignation shall become effective, subject to
the conditions set forth below; provided that such date shall be at least 30
days after the receipt of such notice by the Borrower, the Administrative Agent
and the Group Agents unless such parties agree in writing to accept shorter
notice.   The Borrower may, at any time and for any reason with the written
consent of the Administrative Agent and upon at least 30 days written notice to
that effect (provided that no such notice shall expire less than 15 days before
or 15 days after any Payment Date) remove the Paying Agent and appoint a
successor Paying Agent by written instrument in duplicate signed on behalf of
the Borrower, one copy of which shall be delivered to the Paying Agent being
removed and one copy to the successor Paying Agent.  Upon resignation or
removal, the Paying Agent shall be entitled to the payment by the Borrower of
its compensation for the services rendered hereunder and to the reimbursement of
all reasonable out-of-pocket expenses (including reasonable legal fees and
expenses) incurred in connection with the services rendered by it hereunder, as
and to the extent agreed upon with the Borrower.

(ii)In case at any time the Paying Agent shall resign, or shall be removed, or
shall become incapable of acting, or be adjudged bankrupt or insolvent, or shall
file a voluntary petition in bankruptcy, or shall make an assignment for the
benefit of its creditors, or shall consent to the appointment of a receiver of
all or any substantial part of its property, or shall admit in writing its
inability to pay or meet its debts as they mature, or if an order of any court
shall be entered approving any petition filed by or against it under the
provisions of any applicable bankruptcy or insolvency law, or if a receiver of
it or of all or any substantial part of its property shall be appointed, or if
any public officer shall take charge or control of it or of its property or
affairs for the purpose of rehabilitation, conservation or liquidation, a
successor to the Paying Agent shall be appointed by the Borrower by an
instrument in writing that is consented to in writing by the Administrative
Agent (which consent shall not be unreasonably withheld or delayed).  Upon the
appointment as aforesaid of a successor to the Paying Agent and acceptance by it
of such appointment, the Paying Agent so superseded shall cease to be Paying
Agent hereunder.  If, after 90 days from the resignation or removal of the
Paying Agent, no successor to such Paying Agent shall have been so appointed, or
if so appointed, shall not have accepted appointment as hereinafter provided,
any Lender or Group Agent, or such Paying Agent (at the expense of the Borrower)
may petition any court of competent jurisdiction for the appointment of a
successor to such Paying Agent.

(iii)Any corporation or bank into which the Paying Agent may be merged or
converted, or with which the Paying Agent may be consolidated, or any
corporation or bank resulting from any merger, conversion or consolidation to
which the Paying Agent shall be a party, or any corporation or bank to which the
Paying Agent shall sell or otherwise transfer all or substantially all of its
assets and business, or any corporation or bank

-83-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

succeeding to the corporate trust business of the Paying Agent shall be the
successor to the Paying Agent hereunder, without the execution or filing of any
document or any further act on the part of the parties hereto.

(iv)Any successor Paying Agent hereunder, if other than the Borrower, shall be a
bank or trust company organized and doing business under the laws of the United
States of America or of the State of New York, in good standing, authorized
under such laws to exercise corporate trust powers and having a combined capital
and surplus in excess of US $250,000,000, and in either case shall also be the
TFL Paying Agent.  

(c)Successor Requirements and Responsibilities.

(i)The Borrower and any Administrative Agent or Paying Agent that resigns or is
terminated pursuant to clause (a) or clause (b) above shall cooperate with the
applicable successor Administrative Agent or successor Paying Agent, as
applicable, and shall use commercially reasonable efforts, in each case, to
facilitate the appointment of such successor as the Administrative Agent or the
Paying Agent hereunder (including by entering into such amendments to the
Control Agreements and other Transaction Documents and authorizing the filing of
amendments to financing statements, in each case, as are reasonably requested by
the successor Administrative Agent or the successor Paying Agent to reflect such
succession).

(ii)Upon such acceptance of its appointment as Administrative Agent or Paying
Agent hereunder by a successor Administrative Agent or successor Paying Agent,
as applicable, such successor Administrative Agent or successor Paying Agent
shall succeed to and become vested with all the rights and duties of the
resigning or terminated Administrative Agent or Paying Agent, as applicable, and
the resigning or terminated Administrative Agent or resigning or termination
Paying Agent shall be discharged from its duties and obligations under the
Transaction Documents.  After the resignation or termination of the
Administrative Agent or the Paying Agent under this Section 9.11, the provisions
of Article XI and this Article IX shall (i) inure to its benefit as to any
actions taken or omitted to be taken by it while it was either the
Administrative Agent or the Paying Agent, respectively and (ii) survive with
respect to any indemnification claim it may have relating to this Agreement,
notwithstanding such resignation or removal or termination of this Agreement.

ARTICLE X

THE GROUP AGENTS

SECTION 10.01  Authorization and Action.  Each Lender that belongs to a Group
hereby appoints and authorizes the Group Agent for such Group to take such
action as agent on its behalf and to exercise such powers under this Agreement
as are delegated to such Group Agent by the terms hereof, together with such
powers as are reasonably incidental thereto.  No Group Agent shall have any
duties other than those expressly set forth in the Transaction Documents, and no
implied obligations or liabilities shall be read into any Transaction Document,
or otherwise exist, against any Group Agent.  No Group Agent assumes, nor shall
it be deemed to have assumed, any obligation to, or relationship of trust or
agency with Tesla, Inc., TFL, TBM, any Tesla Party or any Lender except for any
obligations expressly set forth herein.  Notwithstanding any provision of this
Agreement or any other Transaction Document, in no event shall any Group Agent
ever be required to take any action which exposes such Group Agent to personal
liability or which is contrary to any provision of any Transaction Document or
applicable law.

-84-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

SECTION 10.02  Group Agent’s Reliance, Etc.  No Group Agent nor any of its
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it or them as a Group Agent under or in connection with
this Agreement or the other Transaction Documents in the absence of its or their
own gross negligence or willful misconduct.  Without limiting the generality of
the foregoing, a Group Agent: (a) may consult with legal counsel (including
counsel for the Administrative Agent, the Borrower or the Servicer), independent
certified public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (b) makes no
warranty or representation to any Lender (whether written or oral) and shall not
be responsible to any Lender for any statements, warranties or representations
(whether written or oral) made by any other party in or in connection with this
Agreement or any other Transaction Document; (c) shall not have any duty to
ascertain or to inquire as to the performance or observance of any of the terms,
covenants or conditions of this Agreement or any other Transaction Document on
the part of Tesla, Inc., TFL, TBM, any Tesla Party or any other Person or to
inspect the property (including the books and records) of Tesla, Inc., TFL, TBM
or any Tesla Party; (d) shall not be responsible to any Committed Lender for the
due execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement, any other Transaction Documents or any other instrument
or document furnished pursuant hereto; and (e) shall be entitled to rely, and
shall be fully protected in so relying, upon any notice (including notice by
telephone), consent, certificate or other instrument or writing (which may be by
telecopier or telex) believed by it to be genuine and signed or sent by the
proper party or parties.

SECTION 10.03  Group Agent and Affiliates.  With respect to any Loan or
interests therein owned by any Lender that is also a Group Agent, such Lender
shall have the same rights and powers under this Agreement as any other Lender
and may exercise the same as though it were not a Group Agent.  A Group Agent
and any of its Affiliates may generally engage in any kind of business with
Tesla, Inc., TFL, TBM, any Tesla Party, any of their respective Affiliates and
any Person who may do business with or own securities of Tesla, Inc., TFL, TBM,
any Tesla Party or any of their respective Affiliates, all as if such Group
Agent were not a Group Agent hereunder and without any duty to account therefor
to any other Secured Party.

SECTION 10.04  Indemnification of Group Agents.  Each Committed Lender in any
Group agrees to indemnify the Group Agent for such Group (to the extent not
reimbursed by the Tesla Parties), ratably according to the proportion of the
Percentage of such Committed Lender to the aggregate Percentages of all
Committed Lenders in such Group, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against such Group Agent in any way relating to or
arising out of this Agreement or any other Transaction Document or any action
taken or omitted by such Group Agent under this Agreement or any other
Transaction Document; provided that no Committed Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Group
Agent’s gross negligence or willful misconduct.

SECTION 10.05  Delegation of Duties.  Each Group Agent may execute any of its
duties through agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties.  No Group Agent shall
be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

SECTION 10.06  Action or Inaction by Group Agent.  Each Group Agent shall in all
cases be fully justified in failing or refusing to take action under any
Transaction Document unless it shall first receive such

-85-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

advice or concurrence of the Conduit Lenders and Committed Lenders in its Group
and assurance of its indemnification by the Committed Lenders in its Group, as
it deems appropriate.  Each Group Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement or any other
Transaction Document in accordance with a request or at the direction of the
Committed Lenders in its Group representing a majority of the Commitments in
such Group, and such request or direction and any action taken or failure to act
pursuant thereto shall be binding upon all Conduit Lenders and Committed Lenders
in its Group.

SECTION 10.07  Notice of Events of Default.  No Group Agent shall be deemed to
have knowledge or notice of the occurrence of any Servicer Default, Default or
Event of Default unless such Group Agent has received notice from the
Administrative Agent, any other Group Agent, any Lender, the Servicer or the
Borrower stating that a Servicer Default, Default or Event of Default has
occurred hereunder and describing such Servicer Default, Default or Event of
Default.  If a Group Agent receives such a notice, it shall promptly give notice
thereof to the Lenders in its Group and to the Administrative Agent (but only if
such notice received by such Group Agent was not sent by the Administrative
Agent).  A Group Agent may take such action concerning a Servicer Default,
Default or Event of Default as may be directed by Committed Lenders in its Group
representing a majority of the Commitments in such Group (subject to the other
provisions of this Article X), but until such Group Agent receives such
directions, such Group Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, as such Group Agent deems advisable
and in the best interests of the Conduit Lenders and Committed Lenders in its
Group.

SECTION 10.08  Non-Reliance on Group Agent and Other Parties.  Except to the
extent otherwise agreed to in writing between a Lender and its Group Agent, each
Lender expressly acknowledges that neither the Group Agent for its Group nor any
of such Group Agent’s directors, officers, agents or employees has made any
representations or warranties to it and that no act by such Group Agent
hereafter taken, including any review of the affairs of the Tesla Parties, shall
be deemed to constitute any representation or warranty by such Group
Agent.  Each Lender represents and warrants to the Group Agent for its Group
that, independently and without reliance upon such Group Agent, any other Group
Agent, the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, it has made and will continue to
make its own appraisal of and investigation into the business, operations,
property, prospects, financial and other conditions and creditworthiness of the
Tesla Parties and the Warehouse SUBI Assets and its own decision to enter into
this Agreement and to take, or omit, action under any Transaction
Document.  Except for items expressly required to be delivered under any
Transaction Document by a Group Agent to any Lender in its Group, no Group Agent
shall have any duty or responsibility to provide any Lender in its Group with
any information concerning the Tesla Parties or any of their Affiliates that
comes into the possession of such Group Agent or any of its directors, officers,
agents, employees, attorneys-in-fact or Affiliates.

SECTION 10.09  Successor Group Agent.  Any Group Agent may, upon at least thirty
(30) days’ notice to the Administrative Agent, the Borrower, the Servicer and
the Lenders in its Group, resign as Group Agent for its Group.  Such resignation
shall not become effective until a successor Group Agent is appointed in the
manner prescribed by the relevant Liquidity Agreement (if any) or, in the
absence of any provisions in such Liquidity Agreement providing for the
appointment of a successor Group Agent, until a successor Group Agent is
appointed by the Conduit Lender(s) in such Group (with the consent of Committed
Lenders representing a majority of the Commitments in such Group) and such
successor Group Agent has accepted such appointment.  If no successor Group
Agent shall have been so appointed within thirty (30) days after the departing
Group Agent’s giving of notice of resignation, then the departing Group Agent
may, on behalf of the Lenders in its Group, appoint a successor Group Agent for
such Group, which successor Group Agent shall have short-term

-86-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

debt ratings of at least “A-1” from S&P and “P-1” from Moody’s and shall be
either a commercial bank having a combined capital and surplus of at least
$250,000,000 or an Affiliate of such an institution.  Upon such acceptance of
its appointment as Group Agent for such Group hereunder by a successor Group
Agent, such successor Group Agent shall succeed to and become vested with all
the rights and duties of the resigning Group Agent, and the resigning Group
Agent shall be discharged from its duties and obligations under the Transaction
Documents.  After any resigning Group Agent’s resignation hereunder, the
provisions of Article XI and this Article X shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was a Group Agent. Each
Group Agent shall also act in the same role as a group agent under the TFL
Warehouse Agreement.

SECTION 10.10  Reliance on Group Agent.  Unless otherwise advised in writing by
a Group Agent or by any Lender in such Group Agent’s Group, each party to this
Agreement may assume that (i) such Group Agent is acting for the benefit and on
behalf of each of the Lenders in its Group, as well as for the benefit of each
assignee or other transferee from any such Person, and (ii) each action taken by
such Group Agent has been duly authorized and approved by all necessary action
on the part of the Lenders in its Group.

ARTICLE XI

INDEMNIFICATION

SECTION 11.01  Indemnification.  (a) Without limiting any other rights that any
Lender Party may have hereunder or under applicable law, the Borrower hereby
agrees to indemnify each Indemnified Party from and against any and all damages,
losses, claims, liabilities, documented and reasonable costs and expenses (other
than any damages, losses, claims, liabilities, costs and expenses in respect of
taxes, which shall be governed by Section 11.02), including reasonable
attorneys’ fees and disbursements (all of the foregoing being collectively
referred to as “Indemnified Amounts”) awarded against or incurred by any of them
arising out of or as a result of this Agreement, the other Transaction Documents
or the ownership of the Loans, or their respective interests in the Collateral,
excluding, however, Indemnified Amounts to the extent resulting from the fraud,
bad faith, gross negligence or willful misconduct on the part of the applicable
Indemnified Party.  Without limiting the generality of the foregoing, the
Borrower shall indemnify each Indemnified Party for Indemnified Amounts relating
to or resulting from:

(i)reliance on any representation or warranty made by the Borrower (or any
officers of the Borrower) under or in connection with this Agreement, any other
Transaction Document or any other information or report delivered by the
Borrower pursuant hereto, which shall have been false or incorrect in any
material respect when made or deemed made;  

(ii)the failure by the Borrower to comply in all material respects with any
applicable law, rule or regulation with respect to any Lease or any portion
thereof, or the nonconformity of any Lease, or any portion thereof, with any
such applicable law, rule or regulation;

(iii)the failure to vest and maintain vested in the Administrative Agent, a
first priority perfected security interest in the Collateral free and clear of
any Adverse Claim;

(iv)the failure to file, or delay in filing, financing statements or other
similar instruments or documents under the Relevant UCC or other applicable laws
with respect to any portion of the Collateral or the Warehouse SUBI Leases;

-87-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

(v)any dispute, claim, offset or defense of a Lessee (other than discharge in
bankruptcy of a Lessee or arising from the financial inability of a Lessee to
pay) to the payment of any Lease (including a defense based on the related Lease
not being a legal, valid and binding obligation of such Lessee enforceable
against it in accordance with its terms), or any other claim resulting from the
lease of a Leased Vehicle or furnishing of services related to such Leases or
Leased Vehicles, or the failure to furnish such services;

(vi)any failure of the Borrower to perform its respective duties or obligations
in accordance with the provisions of this Agreement or the other Transaction
Documents;

(vii)any products liability claim or personal injury or property damage suit
arising out of or in connection with Leased Vehicles or services that are the
subject of any Leases or Leased Vehicles;

(viii)the commingling of Collections; or

(ix)any litigation, proceeding or investigation (a) before any Governmental
Authority in respect of any Warehouse SUBI Lease or Warehouse SUBI Leased
Vehicle (1) that is not commenced by such Indemnified Party or (2) if commenced
by an Indemnified Party, in which such Indemnified Party is the prevailing
party; or (b) relating to or arising from the Transaction Documents, the
transactions contemplated hereby and thereby, the use of proceeds of the Loans
by the Borrower or any other investigation, litigation or proceeding relating to
the Borrower in which any Indemnified Person becomes involved as a result of any
of the transactions contemplated by the Transaction Documents, excluding,
however, in each case, Indemnified Amounts to the extent resulting from the
fraud, bad faith, gross negligence or willful misconduct on the part of the
applicable Indemnified Party.

(b)Promptly upon receipt by an Indemnified Party under this Section 11.01 of
notice of the commencement of any suit, action, claim, proceeding or
governmental investigation against such Indemnified Party, such Indemnified
Party shall, if a claim in respect thereof is to be made against the Borrower
under this Section, promptly notify the Borrower in writing of the commencement.
Such Indemnified Party’s failure or delay to so promptly notify the Borrower
shall not limit the obligations of the Borrower to such Indemnified Party in
respect of such claim except to the extent the Borrower is actually prejudiced
in its defense of such claim by such failure or delay.  The Borrower may
participate in and assume the defense of any such suit, action, claim,
proceeding or investigation at its expense, and no settlement thereof shall be
made without the approval of the Borrower and such Indemnified Party.  The
approval of the Borrower shall not be unreasonably withheld or delayed.  After
notice from the Borrower to such Indemnified Party of its intention to assume
the defense thereof with counsel reasonably satisfactory to such Indemnified
Party, and so long as the Borrower so assumes the defense thereof in a manner
reasonably satisfactory to such Indemnified Party, the Borrower shall not be
liable for any legal expenses of counsel for such Indemnified Party unless there
shall be a conflict between the interests of the Borrower and such Indemnified
Party, in which case such Indemnified Party shall have the right to employ
counsel to represent it at the Borrower’s expense.  If the Borrower shall have
made any indemnity payments pursuant to this Section 11.01 and such Indemnified
Party thereafter collects any of such amounts from others, such Indemnified
Party shall promptly repay such amounts to the Borrower, without interest
(except to the extent interest is received by such Indemnified Party).

The obligations under this Section shall survive the termination of this
Agreement and the resignation or removal of the Administrative Agent or Paying
Agent, as applicable.

-88-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

SECTION 11.02  Tax Indemnification.  

(a)Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made without deduction or withholding for any Taxes, except
as required by applicable law.  If any applicable law (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section) the applicable Recipient receives an amount equal to
the sum it would have received had no such deduction or withholding been made.

(b)The Borrower shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

(c)The Borrower shall indemnify each Recipient and the Paying Agent, within 10
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by such Recipient or the Paying
Agent, as applicable, or required to be withheld or deducted from a payment to
such Recipient or the Paying Agent and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of another Lender Party,
shall be conclusive absent manifest error.

(d)Each Lender shall severally indemnify the Administrative Agent and the Paying
Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that the Borrower has not
already indemnified the Administrative Agent or the Paying Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.10(h) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent or the Paying Agent in
connection with this Agreement, and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.  Each Lender
hereby authorizes the Administrative Agent and the Paying Agent to set off and
apply any and all amounts at any time owing to such Lender under this Agreement
or otherwise payable by the Administrative Agent or the Paying Agent to the
Lender from any other source against any amount due to the Administrative Agent
or the Paying Agent under this paragraph (d).

-89-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

(e)As soon as practicable after any payment of Taxes by the Borrower to a
Governmental Authority pursuant to this Section 11.02, the Borrower shall
deliver to the Administrative Agent or the Paying Agent, as applicable, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent or
the Paying Agent.

(f) (i) Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments made hereunder shall deliver to the
Servicer, the Borrower, the Paying Agent and the Administrative Agent, at the
time or times reasonably requested by the Servicer, the Borrower, the Paying
Agent or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the Servicer, the Borrower, the Paying
Agent or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Servicer, the Borrower, the Paying Agent
or the Administrative Agent, shall deliver such documentation prescribed by
applicable law or reasonably requested by the Borrower, the Paying Agent or the
Administrative Agent as will enable the Servicer, the Borrower, the Paying Agent
or the Administrative Agent to determine whether or not such Lender is subject
to backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 11.02(f)(ii)(A), (ii)(B), and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii)Without limiting the generality of the foregoing:

(A)any Lender that is a U.S. Person shall deliver to the Servicer, the Borrower,
the Paying Agent and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Servicer, the Borrower, the Paying
Agent or the Administrative Agent), executed originals of IRS Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding
tax.  

(B)Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower, the Paying Agent and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Servicer, the
Borrower, the Paying Agent or the Administrative Agent), whichever of the
following is applicable:

(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
hereunder, executed originals of IRS Form W-8BEN-E establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “interest”
article of such tax treaty and (y) with respect to any other applicable payments
hereunder, IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

-90-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

(2)executed originals of IRS Form W-8ECI; or

(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially to the effect that such Foreign Lender is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Internal Revenue Code, or a controlled foreign corporation” described in
Section 881(c)(3)(C) of the Internal Revenue Code and (y) executed originals of
IRS Form W-8BEN-E.

(C)Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower, the Paying Agent and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower, the Paying
Agent or the Administrative Agent), executed originals of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower, the Paying Agent or the Administrative Agent to determine the
withholding or deduction required to be made.

(D)If a payment made to a Recipient under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Recipient were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Recipient shall deliver to the Borrower, the Paying Agent and
the Administrative Agent at the time or times prescribed by law and at such time
or times reasonably requested by the Borrower, the Paying Agent or the
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested by the Borrower, the Paying Agent
or the Administrative Agent as may be necessary for the Borrower, the Paying
Agent and the Administrative Agent to comply with their obligations under FATCA
and to determine that such Recipient has complied with such Recipient’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.  

Any Administrative Agent or Group Agent that is a U.S. Person shall deliver to
the Borrower and the Servicer executed originals of IRS Form W-9 certifying that
such Person is exempt from U.S. federal backup withholding tax (in each case, if
such form was not provided pursuant to Section 11.02(f)(ii)(A) above).  Any
Administrative Agent or Group Agent that is not a U.S. Person shall deliver to
the Borrower and the Servicer (and in the case of a Group Agent, to the
Administrative Agent) two duly completed executed originals of Form W-8IMY
certifying that it is a “U.S. branch” and that the payments it receives for the
account of others hereunder are not effectively connected with the conduct of
its trade or business in the United States and that such Form W-8IMY evidences
its agreement with the Borrower to be treated as a “United States person” with
respect to such payments (in each case, pursuant to Treasury Regulation section
1.1441-1T(b)(2)(iv)).

-91-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

Each Recipient agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.  

SECTION 11.03  Additional Costs.  

(a)The Borrower shall pay to each Indemnified Party from time to time as
specified in Section 11.04, such amounts reasonably necessary to compensate it
for any increase in costs which are attributable to its funding a Loan or being
committed to fund the same under this Agreement, or any reduction in any amount
receivable by such Indemnified Party hereunder, under a Loan in respect of any
such purchase or funding obligation (such increases in costs, payments and
reductions in amounts receivable being herein called “Additional Costs”)
resulting from any Regulatory Requirement and which (i) imposes any tax on, or
changes the method or basis of taxation of, any amounts payable to such Lender
under this Agreement in respect of any such purchase or funding (in each case)
excluding (x) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes, (y) Connection Income Taxes, and (z) Indemnified Taxes, (ii)
imposes or modifies any reserve, special deposit, deposit insurance or
assessment, capital or similar requirements relating to any extensions of credit
or other assets of, or any deposits with or credit extended by such Indemnified
Party or (iii) imposes any other condition affecting this Agreement (or any of
such extensions of credit or liabilities); provided that the Borrower shall not
be required to compensate an Indemnified Party pursuant to this Section 11.03
for any increased costs incurred or reductions suffered more than twelve (12)
months prior to the date that such Indemnified Party notifies the Borrower of
the Regulatory Requirement giving rise to such increased costs or reductions,
and of such Indemnified Party’s intention to claim compensation therefor (except
that, if the Regulatory Requirement giving rise to such increased costs or
reductions is retroactive, then the twelve-month period referred to above shall
be extended to include the period of retroactive effect thereof). Each of the
Borrower and the Servicer acknowledges that any Indemnified Party may implement,
as an internal institutional matter, measures in anticipation of a final or
proposed Regulatory Requirement (including, without limitation, the imposition
of internal charges on such Indemnified Party’s interest or obligations under
this Agreement) and may commence recognizing the incurrence of charges by and
seeking compensation under this Section 11.03(a) in connection with such
measures, in advance of the effective date of such final or proposed Regulatory
Requirement, and each of the Borrower and the Servicer agrees that such charges
or compensation shall be payable, but only to the extent funds are then or
thereafter become available therefor pursuant to Section 2.04(c) of this
Agreement following demand therefor without regard to whether such proposed
Regulatory Requirement has been adopted or whether such effective date has
occurred.

(b)If any Indemnified Party has or anticipates having any claim for Additional
Costs from the Borrower pursuant to Section 11.03(a), and such Indemnified Party
believes that having the facility evidenced by this Agreement publicly rated by
a credit rating agency would reduce the amount of such Additional Costs (such
amount “Reduction Amount”) by an amount deemed by such Indemnified Party to be
material, such Indemnified Party shall provide written notice to the Borrower
and the Servicer (a “Ratings Request”) that such Indemnified Party intends to
request public ratings of the facility from a credit rating agency selected by
such Indemnified Party and reasonably acceptable to the Servicer (the “Facility
Rating”).  The Borrower and TFL agree that they shall cooperate with such
Indemnified Party’s efforts to obtain a Facility Rating within 60 days of such
request, and shall provide the applicable credit rating agency (either directly
or through distribution to the Administrative Agent or such Indemnified Party),
any information requested by such credit rating agency for purposes of providing
and monitoring the Facility Rating.  The Indemnified Party requesting the
ratings shall pay the initial fees payable to the credit rating agency for
providing the rating and all ongoing fees payable to the credit rating

-92-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

agency to the extent not paid by the Borrower. The Borrower shall pay such
ongoing fees payable to the credit rating agency for its continued monitoring of
the rating up to the Reduction Amount.  Nothing in this Section 11.03(b) shall
preclude any Indemnified Party from demanding compensation from the Borrower
pursuant to Section 11.03(a) at any time and without regard to whether a
Facility Rating shall have been obtained, or shall require any Indemnified Party
to obtain any ratings on the facility prior to demanding any such compensation
from the Borrower.  Any Facility Rating obtained pursuant to this
Section 11.03(b) is exclusively for purposes of Section 11.03 and shall not
amend or modify any other term or provision of this Agreement or any other
Transaction Document.

SECTION 11.04  Procedures for Indemnification; Etc.

(a)Each Indemnified Party agrees to promptly notify the Borrower of (i) any
event of which it has knowledge which will entitle such Person to compensation
or indemnification from the Borrower, and (ii) any potential tax assessment of
which it has knowledge by any tax authority for which the Borrower may be liable
pursuant to Section 11.02(c) or 11.03. Such Indemnified Party’s failure or delay
to so promptly notify the Borrower shall not limit the obligations of the
Borrower to such Indemnified Party in respect of such claim except to the extent
the Borrower is actually materially prejudiced in its defense of such claim by
such failure or delay.  Any such notice claiming compensation or indemnification
hereunder shall, if applicable, set forth in reasonable detail and in good faith
the amount or amounts to be paid to such Indemnified Party hereunder and shall
be conclusive in the absence of manifest error.  In determining such amount,
such Indemnified Party may use any reasonable averaging and attribution
methods.  The Borrower shall pay each claim for compensation for which it is
liable under Section 11.02(c) or 11.03 on the first Payment Date which is at
least ten (10) days after notice of such claim is given to the Borrower.

(b)Each Indemnified Party agrees that it will use reasonable efforts to
mitigate, reduce or eliminate any claim for indemnity pursuant to Section 11.02
or 11.03 including, subject to applicable law, a change in the funding office of
such Indemnified Party; provided, however, that nothing contained herein shall
obligate such Indemnified Party to take any action that imposes on such
Indemnified Party any material additional costs or any legal or regulatory
burdens, nor which, in such Indemnified Party’s sole discretion, would have an
adverse effect on its business, operations or financial condition.

(c)If any Indemnified Party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to Section 11.02 or Section 11.03, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under Section 11.02
or Section 11.03 with respect to the Taxes giving rise to such refund), net of
all reasonable out-of-pocket expenses of such Indemnified Party, as the case may
be, and without interest (other than any interest paid by the relevant Official
Body with respect to such refund), provided that the Borrower, upon the request
of such Indemnified Party, agrees to repay the amount paid over to the Borrower
(plus any penalties, interest or other charges imposed by the relevant Official
Body) to such Indemnified Party in the event such Indemnified Party is required
to repay such refund to such Official Body.  Notwithstanding anything to the
contrary in this paragraph, in no event will any Indemnified Party be required
to pay any amount to the Borrower pursuant to this paragraph the payment of
which would place such Indemnified Party in a less favorable net after-Tax
position than such Indemnified Party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any Indemnified Party to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Borrower or
any other Person.

-93-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

SECTION 11.05  Other Costs and Expenses.  The Borrower shall pay on the first
Payment Date which is at least ten (10) Business Days after demand therefor, all
actual and reasonable documented costs and expenses of (i) the Lender Parties
and the Paying Agent in connection with the administration or amendment of this
Agreement, the other Transaction Documents and the other documents to be
delivered hereunder, including reasonable and documented fees and out-of-pocket
expenses of legal counsel for the Administrative Agent and the Paying Agent, and
the actual and reasonable documented fees and expenses incurred by any Conduit
Lender in connection with the transactions contemplated by this Agreement in
obtaining reaffirmation by any Rating Agency of its rating of the commercial
paper notes issued by such Conduit Lender and (ii) the Lender Parties and the
Paying Agent in connection with obtaining advice as to its rights and remedies
under this Agreement or any other Transaction Document or in connection with the
enforcement hereof or thereof, including reasonable and documented counsel fees
and expenses of each such Person in connection therewith.

ARTICLE XII

MISCELLANEOUS

SECTION 12.01  Term of Agreement.  This Agreement shall terminate following the
Termination Date upon the earlier to occur of (i) the Payoff Date or (ii) the
date on which all Leases have been collected and distributed to the
Administrative Agent or written off by the Servicer as being uncollectible in
accordance with its Credit and Collection Policy; provided, however, that (i)
the indemnification and payment provisions of Article XI and (ii) the agreements
set forth in Article XII shall be continuing and shall survive any termination
of this Agreement.  For the avoidance of doubt, after termination of this
Agreement, the Administrative Agent shall cease to have any read only access
rights under the eVault Letter Agreement.  The provisions of Article IX shall
survive the termination of this Agreement and the resignation or removal of the
Administrative Agent or the Paying Agent.

SECTION 12.02  Waivers; Amendments.  

(a)No failure on the part of the Group Agents, the Conduit Lenders, the
Committed Lenders, the Paying Agent or the Administrative Agent to exercise, and
no delay in exercising, any right hereunder shall operate as a waiver thereof;
nor shall any single or partial exercise of any right hereunder preclude any
other or further exercise thereof or the exercise of any other right.  No
amendment or waiver of any provision of this Agreement or consent to any
departure by the Borrower or TFL therefrom shall be effective unless in a
writing signed by the Administrative Agent and the Required Group Agents (and,
in the case of any amendment, also signed by the Borrower and, if applicable,
TFL), and then such amendment, waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent that modifies any of the
Supermajority Terms shall be effective unless in writing and signed by the
Required Supermajority Group Agents; provided, further, however, that no such
waiver, amendment, or consent shall, unless in writing and signed by the Group
Agents for all the Lenders directly affected thereby (or by the Administrative
Agent with the consent of the Group Agents for all the Lenders directly affected
thereby), in addition to the Required Group Agents or Required Supermajority
Group Agents, as the case may be, (or by the Administrative Agent with the
consent of the Required Group Agents or Required Supermajority Group Agents, as
the case may be) and Borrower and acknowledged by the Administrative Agent, do
any of the following:

-94-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

(i)increase or extend the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02(a));

(ii)postpone or delay any date fixed for, or waive, any scheduled installment of
principal or any payment of interest (other than a waiver of the imposition of
the default interest margin pursuant to the terms of the Transaction Documents),
fees or other amounts due to the Lenders (or any of them) under any other
Transaction Document;

(iii)reduce the principal of, or the rate of interest specified herein (other
than a waiver of the imposition of the default interest margin pursuant to the
terms of the Transaction Documents), or of any fees or other amounts payable
hereunder or under any other Transaction Document;

(iv)change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans which shall be required for the Lenders or any of
them to take any action hereunder;

(v)amend this Section 12.02 or the definition of “Required Group Agents” or the
definition of “Supermajority Terms” or the definition of “Required Supermajority
Group Agents” or any provision providing for consent or other action by all
Lenders or amend the definition of “Commitment Percentage” or “Percentage;” or

(vi)discharge TFL or any Tesla Party from its respective payment Secured
Obligations under the Transaction Documents, or release all or substantially all
of the Collateral, except as otherwise may be provided in this Agreement or the
other Transaction Documents;

it being agreed that all Lenders shall be deemed to be directly affected by an
amendment or waiver of the type described in the preceding clauses (iv), (v) and
(vi).

(b)No amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent, in addition to the Required Group Agents or the Group
Agents for all Lenders directly affected thereby, as the case may be (or by the
Administrative Agent with the consent of the Required Group Agents or the Group
Agents for all the Lenders directly affected thereby, as the case may be),
affect the rights or duties of the Administrative Agent, under this Agreement or
any other Transaction Document.  No amendment, waiver or consent shall, unless
in writing and signed by the Paying Agent, affect the rights or duties of the
Paying Agent, under this Agreement or any other Transaction Documents.  No
amendment, modification or waiver of this Agreement or any Transaction Document
altering the ratable treatment of Secured Obligations arising under Eligible
Interest Rate Hedges resulting in such Secured Obligations being junior in right
of payment to principal of the Loans or resulting in Secured Obligations owing
to any Eligible Interest Rate Hedge Provider becoming unsecured (other than
releases of Liens permitted in accordance with the terms hereof), in each case
in a manner adverse to any Eligible Interest Rate Hedge Provider, shall be
effective without the written consent of such Eligible Interest Rate Hedge
Provider.

(c)No amendment or waiver which affects the rights of the Trustee Bank with
respect to Section 2.04 shall be effective without, in each specific instance,
the written approval of the Trustee Bank.

SECTION 12.03  No Implied Waiver; Cumulative Remedies.  No course of dealing and
no delay or failure of any Lender Party in exercising any right, power or
privilege under the Transaction Documents shall affect any other or future
exercise thereof or the exercise of any other right, power or privilege; nor
shall any

-95-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

single or partial exercise of any such right, power or privilege or any
abandonment or discontinuance of steps to enforce such a right, power or
privilege preclude any further exercise thereof or of any other right, power or
privilege.  The rights and remedies of the Lender Parties under the Transaction
Documents are cumulative and not exclusive of any rights or remedies that the
Lender Parties may otherwise have.

SECTION 12.04  No Discharge.  The respective obligations of the Borrower and TFL
under the Transaction Documents shall be absolute and unconditional and shall
remain in full force and effect without regard to, and shall be absolute and
unconditional and shall remain in full force and effect without regard to, and
shall not be released, discharged or in any way affected by (a) any exercise or
nonexercise of any right, remedy, power or privilege under or in respect of the
Transaction Documents or applicable law, including any failure to set-off or
release in whole or in part by any Lender Party of any balance of any deposit
account or credit on its books in favor of the Borrower or TFL, as the case may
be, or any waiver, consent, extension, indulgence or other action or inaction in
respect of any thereof, or (b) any other act or thing or omission or delay to do
any other act or thing that could operate as a discharge of the Borrower or TFL
as a matter of law.

SECTION 12.05  Notices.  All notices, requests, demands, directions and other
communications (collectively “notices”) under the provisions of this Agreement
shall be in writing (including facsimile or electronic communication, if the
recipient provides an e-mail address) unless otherwise expressly permitted
hereunder and shall be sent by first-class mail, postage prepaid, electronic
mail, prepaid courier, or by facsimile.  Any such properly given notice shall be
effective when received.  All notices shall be sent to the applicable party at
the addresses specified below or on Schedule 6 hereto, as applicable, or in
accordance with the last unrevoked written direction from such party to the
other parties hereto.

If to Borrower:

c/o Tesla, Inc.

3500 Deer Creek Road

Palo Alto, CA 94304

Attention:  General Counsel

 

 

With a copy to

c/o Tesla, Inc.

6800 Dumbarton Circle

Fremont, CA 94555

Attention:  Legal, Finance

 

If to TFL:

c/o Tesla, Inc.

3500 Deer Creek Road

Palo Alto, CA 94304

Attention: General Counsel

 

With a copy to

c/o Tesla, Inc.

6800 Dumbarton Circle

Fremont, CA 94555

Attention:  Legal, Finance

 

-96-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

If to the Paying Agent:

Deutsche Bank Trust Company Americas

Global Securities Services (GSS)

100 Plaza One, 8th Floor

Mail stop: JCY03-0801

Jersey City, New Jersey 07311-3901

Tel: +1 (201) 593-8420

Fax: + (212) 553-2458

Email: Michele.hy.voon@db.com

 

 

If to the Administrative Agent:

Deutsche Bank AG, New York Branch

60 Wall Street, 5th Floor

New York, New York 10005

Tel: (212) 250-3001

Fax: (212) 797-5300

Attention: Katherine Bologna
Email: abs.conduits@db.com and katherine.bologna@db.com

SECTION 12.06  Governing Law; Submission to Jurisdiction.  This Agreement shall
be governed by and construed in accordance with the laws of the State of New
York, WITHOUT REFERENCE TO ITS CONFLICT OF LAWS PROVISIONS (OTHER THAN SECTION
5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).  Each party hereto
hereby submits to the nonexclusive jurisdiction of the United States District
Court for the Southern District of New York and of any New York State Court
sitting in New York, New York for purposes of all legal proceedings arising out
of or relating to this Agreement, any other Transaction Document or the
transactions contemplated hereby or thereby.  Each party hereto hereby
irrevocably waives, to the fullest extent it may effectively do so, any
objection which it may now or hereafter have to the laying of venue of any such
proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum.  Nothing in
this Section 12.06 shall affect the right of any party hereto to bring any
action or proceeding against any other party or their respective properties in
the courts of other jurisdictions.

SECTION 12.07  Integration.  This Agreement and the other Transaction Documents
contain the final and complete integration of all prior expressions by the
parties hereto with respect to the subject matter hereof and shall constitute
the entire understanding among the parties hereto with respect to the subject
matter hereof superseding all prior oral or written understandings.

SECTION 12.08  Counterparts; Severability.

(a)This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
one and the same Agreement.

(b)Any provisions of this Agreement that are prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

-97-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

SECTION 12.09  Set-Off.

(a)The Borrower hereby waives any right of setoff which it may have or to which
it may be entitled against any Lender Party and their respective assets.

(b)In case an Event of Default shall occur and be continuing, each Lender Party,
to the fullest extent permitted by law, shall have the right, in addition to all
other rights and remedies available to it, without notice to the Borrower, as
the case may be, to set-off against and to appropriate and apply to any amount
owing by the Borrower hereunder which has become due and payable, any debt owing
to, and any other funds held in any manner for the account of, the Borrower by
such Lender Party, including all funds in all deposit accounts (whether time or
demand, general or special, provisionally credited or finally credited, or
otherwise), now or hereafter maintained by the Borrower with such Lender Party
(it being understood that no such set-off with respect to either the Borrower
shall be applied to any amounts owing by the other such Person hereunder).  Such
right shall exist whether or not such debt owing to, or funds held for the
account of, the Borrower is or are matured other than by operation of this
Section 12.09 and regardless of the existence or adequacy of any collateral,
guaranty or any other security, right or remedy available to the Lender
Parties.  Nothing in this Agreement shall be deemed a waiver or prohibition or
restriction of any Lender Party’s rights of set-off or other rights under
applicable law.

SECTION 12.10  Successors and Assigns.  (a)   Binding.  This Agreement shall be
binding on the parties hereto and their respective successors and assigns;
provided, however, that neither the Borrower nor TFL may assign any of its
rights or delegate any of its duties hereunder without the prior written consent
of the Administrative Agent and each Group Agent.  

(b)Assignment by Conduit Lender.  This Agreement and the rights of each Conduit
Lender hereunder (including each Loan made by it hereunder) shall be assignable
by such Conduit Lender and its successors and permitted assigns (A) to any
Program Support Provider or Affiliate of a Program Support Provider of such
Conduit Lender, any commercial paper issuer supported by a Program Support
Provider or any collateral agent or collateral trustee under its related
commercial paper program documents without prior notice to or consent from any
Tesla Party, TBM, TFL or Tesla, Inc. or any other party, or any other condition
or restriction of any kind or (B) with the prior written consent of the Borrower
(such consent not to be unreasonably withheld or delayed, to any other Eligible
Assignee; provided, however, that such consent shall not be required if an Event
of Default, Default or Servicer Default has occurred and is continuing).  

(c)Information.  Each assignor of a Loan or any interest therein may, in
connection with the assignment or participation, disclose to the assignee (if
such assignee would be permitted under the Transaction Documents) or participant
any information relating to the Tesla Parties TFL, TBM or Tesla, Inc., including
the Warehouse SUBI Assets, furnished to such assignor by or on behalf of any
Tesla Party, TFL, TBM or Tesla, Inc. or by the Administrative Agent; provided
that, prior to any such disclosure, such assignee or participant agrees to
preserve the confidentiality of any confidential information relating to the
Tesla Parties, TFL, TBM and Tesla, Inc. received by it from any of the foregoing
entities in a manner consistent with Section 12.11.

(d)Assignment by Committed Lender.  Each Committed Lender may assign to any
Eligible Assignee or to any other Committed Lender all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and any Loan or interests therein owned by it); provided, however
that

-98-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

(A)except for an assignment by a Committed Lender to any Lender or any Affiliate
of any Committed Lender, each such assignment shall require the prior written
consent of the Borrower (such consent not to be unreasonably withheld or
delayed; provided, however, that such consent of the Borrower shall not be
required if an Event of Default, Default or Servicer Default has occurred and is
continuing);

(B)each such assignment shall be of a constant, and not a varying, percentage of
all rights and obligations under this Agreement;

(C)the amount being assigned pursuant to each such assignment (determined as of
the date of the Assignment and Acceptance Agreement with respect to such
assignment) shall in no event be less than the lesser of (x) $5,000,000 and (y)
all of the assigning Committed Lender’s Commitment; and,

(D)the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register (as
defined below), an Assignment and Acceptance Agreement.

Upon such execution, delivery, acceptance and recording from and after the
effective date specified in such Assignment and Acceptance Agreement, (x) the
assignee thereunder shall be a party to this Agreement and, to the extent that
rights and obligations under this Agreement have been assigned to it pursuant to
such Assignment and Acceptance Agreement, have the rights and obligations of a
Committed Lender hereunder and (y) the assigning Committed Lender shall, to the
extent that rights and obligations have been assigned by it pursuant to such
Assignment and Acceptance Agreement, relinquish such rights and be released from
such obligations under this Agreement (and, in the case of an Assignment and
Acceptance Agreement covering all or the remaining portion of an assigning
Committed Lender’s rights and obligations under this Agreement, such Committed
Lender shall cease to be a party hereto).  In addition, any Committed Lender or
any of its Affiliates may assign any of its rights (including rights to payment
of principal and Interest) under this Agreement to any Federal Reserve Bank
without notice to or consent of any Tesla Party, any other Committed Lender or
Conduit Lender, any Group Agent or the Administrative Agent, provided that no
such assignment shall relieve such assignor of its obligations under this
Agreement.

(e)[Reserved].

(f)Procedure.  Upon its receipt of an Assignment and Acceptance Agreement
executed and delivered by an assigning Committed Lender and an Eligible Assignee
or assignee Committed Lender, the Administrative Agent shall, if such Assignment
and Acceptance Agreement has been duly completed, (i) accept such Assignment and
Acceptance Agreement, (ii) record the information contained therein in the
Register, and (iii) give prompt notice thereof to the Borrower and the Servicer.

(g)Participations.  Each Lender may, in the ordinary course of its business and
in accordance with applicable law, at any time sell to one or more Eligible
Assignees (each, a “Participant”) participating interests in all or a portion of
its rights and obligations under the Loans.  Notwithstanding any such sale by
such Lender of participating interests to a Participant, (i) such Lender’s
rights and obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible for the performance hereof and thereof,
and (iii) the Borrower and the Servicer shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the Loans.  Each Lender agrees that any
agreement between such Lender and any such Participant in respect of such
participating interest shall not restrict

-99-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

or condition such Lender’s right to agree to any amendment, supplement, waiver
or modification of this Agreement.  The Borrower agrees that each Participant
shall be entitled to the benefits of Article XI (subject to the requirements and
limitations therein, including the requirements under Section 11.02(f) to the
same extent as if such Participant were a Lender and had acquired such
participation pursuant to an assignment), it being understood that the
documentation required under Section 11.02(f) shall be delivered to the
participating Lender to the same extent as if such Participant was a Lender and
had acquired such Participation pursuant to an assignment; provided that all
such amounts payable by the Borrower to any such Participant shall be limited to
the amounts which would have been payable to such Lender selling such
participating interest had such interest not been sold; provided further that
such Participant agrees to be subject to the provisions of Section 11.04 as if
it were a Lender.

(h)Participant Register.  Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”); provided
that no Committed Lender shall have any obligation to disclose all or any
portion of the Participant Register (including the identity of any Participant
or any information relating to a Participant's interest in any commitments,
loans, letters of credit or its other obligations under any this Agreement) to
any Person except to the extent that such disclosure is necessary to establish
that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(i)Assignments by Agents.  This Agreement and the rights and obligations of the
Administrative Agent and each Group Agent herein shall be assignable by the
Administrative Agent or such Group Agent, as the case may be, and its successors
and assigns; provided that in the case of an assignment to a Person that is not
an Affiliate of the Administrative Agent or such Group Agent, so long as no
Event of Default, Default or Servicer Default has occurred and is continuing,
such assignment shall require the Borrower’s consent (not to be unreasonably
withheld or delayed).

(j)Limitation on Assignments and Participations. Notwithstanding anything to the
contrary contained in the Transaction Documents, none of the Administration
Agent, any Group Agent or any Lender may assign or participate all or any
portion of its rights and obligations hereunder unless, contemporaneous with
such assignment or participation, such Person makes a pro rata assignment or
participation to the same assignee or participant, as the case may be, of the
same rights and obligations under the TFL Warehouse Agreement.

(k)Addition of Lenders or Groups. The Borrower may, from time to time, with the
written consent of the Administrative Agent and each Group Agent, add additional
Persons as Lenders (either to an existing Group or by creating new Groups). Each
new Lender (or Group) shall become a party hereto, by executing and delivering
to the Administrative Agent and the Borrower, an assumption agreement (each, an
“Assumption Agreement”) in the form of Exhibit N hereto (which Assumption
Agreement shall, in the case of any new Lender or Lenders, be executed by each
Person in such new Lender’s Group).  

-100-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

SECTION 12.11  Confidentiality.  The Administrative Agent, each Group Agent,
each Lender, the Paying Agent, the Borrower and TFL shall keep all non-public
information obtained pursuant to this Agreement and the transactions
contemplated hereby or effected in connection herewith confidential in
accordance with customary procedures for handling confidential information of
this nature and will not disclose such information to outside parties but may
make disclosure (a) reasonably required by (i) a bona fide transferee (including
an assignee or a Participant) or prospective transferee (including a prospective
assignee or Participant) that is an Eligible Assignee, including any successor
Lender in connection with the participation in this Agreement by such successor
Lender, and its counsel and auditors, (ii) a commercial paper issuer or any
provider of liquidity or credit support facilities to, or for the account of, a
commercial paper issuer, any person acting or proposed to act as a placement
agent, dealer or investor with respect to any commercial paper notes issued by
or on behalf of a Conduit Lender (provided that any confidential information
provided to any such placement agent, dealer or investor does not reveal the
identity of the Borrower, TFL or any Affiliate thereto and is limited to
information of the type that is typically provided to such entities by asset
backed commercial paper conduits) and its or their counsel and auditors,
provided that any such bona fide transferee or prospective transferee, including
without limitation, any successor Lender, any commercial paper issuer or
provider of liquidity or credit support facilities to a commercial paper issuer,
and its counsel and auditors to whom such disclosure is made shall abide by the
confidentiality provisions of this Section 12.11 or (iii) any member or other
Person holding equity interests in a commercial paper conduit purchaser;
provided that any such member or other Person has agreed to hold such
information in confidence, (b) necessary in order to obtain any consents,
approvals, waivers or other arrangements required to permit the execution,
delivery and performance by the Borrower and TFL of this Agreement, (c) in
connection with the enforcement of this Agreement or any other Transaction
Document, (d) as required or requested by any Official Body, regulatory,
self-regulatory or supervisory authority having proper jurisdiction or pursuant
to legal process or as required by applicable law (including securities laws),
(e) to any Rating Agency, provided that such Rating Agency has agreed to hold
such information in accordance with such Rating Agency’s customary procedures,
(f) to its attorneys, accountants, agents and Affiliates on a need to know basis
provided that each such person to whom disclosure is made shall abide by the
confidentiality provisions of this Section 12.11 and (g) without limiting
preceding clause (e), to any “nationally recognized statistical rating
organization” (as defined in, or by reference to, Rule 17g-5 under the
Securities Exchange Act of 1934, as amended (“Rule 17g-5”)) (each an “NRSRO”) by
posting such confidential information to a password protected internet website
accessible to each NRSRO in connection with, and subject to the terms of, Rule
17g-5.  Each Lender Party agrees that any confidential information (which
includes all information (i) that is not and does not hereafter become publicly
available through no fault of such Lender Party or any of its agents or
representatives and (ii) that is provided by the Borrower or TFL or any of their
respective agents or representatives, in any format whatsoever, including any
and all analyses, compilations, reports or other material based upon such
information and prepared by such Lender Party or any of its agents or
representatives) shall be used only in connection with this Agreement and the
transactions contemplated hereby and not for any other purpose; provided,
however, that such Lender Party may disclose on a confidential basis any such
confidential information to any Rating Agency.  Without limiting the generality
of the foregoing, each Lender Party shall observe any applicable law prohibiting
the disclosure of information regarding Lessees and shall request of each Person
to whom disclosure is made pursuant to this Section 12.11 to observe any such
applicable laws.

Notwithstanding any other provision herein, each Lender Party, the Borrower and
TFL (and each of their respective employees, representatives or other agents)
may disclose to any and all Persons, without limitation of any kind, the U.S.
tax treatment and U.S. tax structure of the transaction contemplated by this
Agreement and the other agreements related hereto and all materials of any kind
(including opinions or other tax analysis) that are provided to any of them
relating to such U.S. tax treatment and U.S. tax structure, other than any
information for which nondisclosure is reasonably necessary in order to comply
with applicable securities laws.

-101-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

SECTION 12.12  Payments Set Aside.  To the extent that the Borrower, TFL or any
Lessee makes a payment to a Lender Party or a Lender Party exercises its rights
of set-off and such payment or set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by, or is required to be refunded, rescinded, returned, repaid
or otherwise restored to the Borrower, TFL, such Lessee, a trustee, a receiver
or any other Person under any law, including any bankruptcy law, any state or
federal law, common law or equitable cause, the obligation or part thereof
originally intended to be satisfied shall, to the extent of any such
restoration, be reinstated, revived and continued in full force and effect as if
such payment had not been made or such set-off had not occurred.  The provisions
of this Section 12.12 shall survive the termination of this Agreement.

SECTION 12.13  No Petition.  

(a)Each party hereto agrees, prior to the date which is one (1) year and one (1)
day after the payment in full of all indebtedness for borrowed money of the
Borrower, not to acquiesce, petition or otherwise, directly or indirectly,
invoke, or cause the Borrower to invoke, the process of any Official Body for
the purpose of (i) commencing or sustaining a case against Borrower, under any
federal or state bankruptcy, insolvency or similar law (including the Bankruptcy
Code), (ii) appointing a receiver, liquidator, assignee, trustee, custodian,
sequestrator or other similar official for the Borrower, or any substantial part
of the property of the Borrower, or (iii) ordering the winding up or liquidation
of the affairs of the Borrower.

(b)Each party hereto agrees, prior to the date which is one (1) year and one (1)
day after the payment in full of all indebtedness for borrowed money of any
Conduit Lender, not to acquiesce, petition or otherwise, directly or indirectly,
invoke, or cause such Conduit Lender to invoke, the process of any Official Body
for the purpose of (i) commencing or sustaining a case against such Conduit
Lender, under any federal or state bankruptcy, insolvency or similar law
(including the Bankruptcy Code or similar law in another jurisdiction), (ii)
appointing a receiver, liquidator, assignee, trustee, custodian, sequestrator or
other similar official for such Conduit Lender, or any substantial part of the
property of such Conduit Lender, or (iii) ordering the winding up or liquidation
of the affairs of such Conduit Lender.

SECTION 12.14  Characterization of the Transactions Contemplated by this
Agreement.  The parties to this Agreement agree to treat the transactions
contemplated by this Agreement as a debt financing for tax and accounting
purposes and further agree to file on a timely basis all federal and other tax
returns consistent with such treatment.

SECTION 12.15  WAIVER OF JURY TRIAL.  EACH PARTY TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY.

SECTION 12.16  Loans.  Any references to the Agreement herein shall, wherever
applicable, be read to include each Loan Request and each Notice of Warehouse
SUBI Lease Allocation.

SECTION 12.17  TBM, TFL or Tesla, Inc. Liability.  Except as provided in the
Transaction Documents, none of TBM, TFL or Tesla, Inc. shall be liable for the
payment obligations of the Borrower hereunder or under any Loan.

-102-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

SECTION 12.18  Limitation on Consequential, Indirect and Certain Other
Damages.  No claim may be made by the Borrower, TFL, or any of their Affiliates
against any Lender Party, the Paying Agent, the Administrative Agent or any of
their respective Affiliates, directors, officers, employees, attorneys or agents
for any special, indirect, consequential or punitive damages arising out of or
related to the transactions contemplated by this Agreement and  the other
Transaction Documents, or any act, omission or event occurring in connection
therewith and each of the Borrower and TFL, to the extent permitted by law,
hereby waives, releases, and agrees not to sue upon any claim for any such
damages, whether or not accrued and whether or not known or suspected to exist
in its favor.

No claim may be made by any Lender Party, the Paying Agent, the Administrative
Agent or any of their respective Affiliates against the Borrower, TFL, or any of
their Affiliates, directors, officers, employees, attorneys or agents for any
special, indirect, consequential or punitive damages arising out of or related
to the transactions contemplated by this Agreement and the other Transaction
Documents, or any act, omission or event occurring in connection therewith and
each Lender Party, the Paying Agent, the Administrative Agent, to the extent
permitted by law, hereby waives, releases, and agrees not to sue upon any claim
for any such damages, whether or not accrued and whether or not known or
suspected to exist in its favor; provided that a claim for damages arising from
a breach of Section 12.11 shall not be deemed to be a claim for special,
indirect or consequential damages.

In no event shall the Paying Agents be responsible or liable for special,
indirect, punitive or consequential loss or damage of any kind whatsoever
(including, but not limited to, loss of profit) irrespective of whether the
Paying Agent has been advised of the likelihood of such loss or damage and
regardless of the form of action.

SECTION 12.19  Ratable Payments.  If any Lender, whether by setoff or otherwise,
has payment made to it with respect to any Secured Obligations in a greater
proportion than that received by any other Lender entitled to receive a ratable
share of such Secured Obligations, such Lender agrees, promptly upon demand, to
purchase for cash without recourse or warranty a portion of such Secured
Obligations held by the other Lenders so that after such purchase each Lender
will hold its ratable portion of such Secured Obligations; provided that if all
or any portion of such excess amount is thereafter recovered from such Lender,
such purchase shall be rescinded and the purchase price restored to the extent
of such recovery, but without interest.

SECTION 12.20  No Third Party Beneficiaries; Hedge Counterparties.  Except as
provided in the next sentence, this Agreement is not intended to confer any
benefit upon, to give any rights or remedies whatsoever to, or to be enforceable
by, any Person other than the parties hereto, the other Indemnified Parties and,
with respect to Sections 2.04 and 12.02, the Trustee Bank.  The parties hereto
expressly intend the provisions of this Agreement to be enforceable by each
Interest Rate Hedge provider as a third party beneficiary of this Agreement.

SECTION 12.21  Back-Up Servicing. The Administrative Agent, the Group Agents and
TFL agree to discuss in good faith on an ongoing basis TFL’s ability to perform
its obligations under the Transaction Documents without the need for a Back-Up
Servicer and, if the Administrative Agent and TFL agree in writing that TFL has
such ability, then TFL may, with prior written consent from each Group Agent
(such consent not to be unreasonably withheld), and shall, at the written
direction of each Group Agent, upon 30 days’ prior written notice, terminate the
Back-Up Servicer, and, for the avoidance of doubt, no Back-Up Servicer shall
thereafter be required and no Back-Up Servicing Fees shall thereafter be
payable.

-103-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

SECTION 12.22  Limited Recourse Against Conduit Lenders. Notwithstanding
anything in this Agreement or any other Transaction Document to the contrary, no
Conduit Lender shall have any obligation to pay any amount required to be paid
by it hereunder or thereunder in excess of any amount received pursuant to this
Agreement and available to such Conduit Lender after paying or making provision
for the payment of its Short-Term Notes. All payment obligations of any Conduit
Lender hereunder are contingent upon the availability of funds received pursuant
to this Agreement in excess of the amounts necessary to pay Short-Term Notes;
and each of the Borrower, TFL and the Secured Parties agrees that they shall not
have a claim under Section 101(5) of the Bankruptcy Code (or similar law in
another jurisdiction) if and to the extent that any such payment obligation
exceeds the amount received pursuant to this Agreement and available to any
Conduit Lender to pay such amounts after paying or making provision for the
payment of its Short-Term Notes. Notwithstanding the foregoing, the obligations
of a Conduit Lender to the Borrower or TFL resulting from the gross negligence
or willful misconduct of such Conduit Lender (as finally determined by a court
of competent jurisdiction) or for any expenses incurred by the Borrower or TFL
as a result of a breach of this Agreement made by a Conduit Lender shall not be
limited to any amounts or funds received pursuant to this Agreement (but shall
only be limited to the amounts available to such Conduit Lender after paying or
making provision for the payment of its Short Term Notes).

SECTION 12.23  U.S. Patriot Act. In order to comply with the laws, rules,
regulations and executive orders in effect from time to time applicable to
banking institutions, including, without limitation, those relating to the
funding of terrorist activities and money laundering, including Section 326 of
the USA PATRIOT Act of the United States (“Applicable Law”), the Paying Agent is
required to obtain, verify, record and update certain information relating to
individuals and entities which maintain a business relationship with the Paying
Agent. Accordingly, each of the parties agree to provide to the Paying Agent,
upon its request from time to time such identifying information and
documentation as may be available for such party in order to enable the Paying
Agent to comply with Applicable Law. The Paying Agent will follow its typical
Know Your Customer (KYC) process on any other entity which becomes a party to
this Agreement (through assignment or otherwise) prior to processing any
instructions from such entity.

[Signature Pages Follow]

 

 

 

 

-104-

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

LML 2018 WAREHOUSE SPV, LLC,

 

as Borrower

 

 

By:

/s/ Yaron Klein

 

Name: Yaron Klein

 

Title: Chief Financial Officer/Treasurer

 

 

 

TESLA FINANCE LLC

 

 

By:

/s/ Yaron Klein

 

Name: Yaron Klein

 

Title: Chief Financial Officer/Treasurer

 

 

[Signature Page to Loan and Security Agreement 1 of 8]

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Paying Agent

 

 

By:

/s/ Rosemary Cabrera

Name:

Rosemary Cabrera

Title:

Associate

 

 

By:

/s/ William Schwerdtman

Name:

William Schwerdtman

Title:

Associate

 

 

 

[Signature Page to Loan and Security Agreement 2 of 8]

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

 

DEUTSCHE BANK AG, NEW YORK BRANCH, as Administrative Agent, as a Group Agent and
as a Committed Lender

 

By:

/s/ Kevin Fagan

 

Name: Kevin Fagan

 

Title: Vice President

 

 

By:

/s/ Daniel Gerber

 

Name: Daniel Gerber

 

Title: Director

 

 

 

[Signature Page to Loan and Security Agreement 3 of 8]

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

 

CITIBANK, N.A., as a Group Agent and as a Committed Lender

 

 

By:

/s/ Amy Jo Pitts

 

Name: Amy Jo Pitts

 

Title: Vice President

 

 

CAFCO LLC, as a Conduit Lender

By:

Citibank, N.A., as Attorney-in-Fact

 

 

By:

/s/ Amy Jo Pitts

 

Name: Amy Jo Pitts

 

Title: Vice President

 

CHARTA LLC, as a Conduit Lender

 

By:

Citibank, N.A., as Attorney-in-Fact

 

 

By:

/s/ Amy Jo Pitts

 

Name: Amy Jo Pitts

 

Title: Vice President

 

CIESCO LLC, as a Conduit Lender

 

 

By:

Citibank, N.A., as Attorney-in-Fact

 

 

By:

/s/ Amy Jo Pitts

 

Name: Amy Jo Pitts

 

Title: Vice President

 

 

 

[Signature Page to Loan and Security Agreement 4 of 8]

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

 

CRC FUNDING LLC, as a Conduit Lender

 

 

By:

Citibank, N.A., as Attorney-in-Fact

 

 

By:

/s/ Amy Jo Pitts

 

Name: Amy Jo Pitts

 

Title: Vice President

 

 

 

[Signature Page to Loan and Security Agreement 5 of 8]

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

 

ROYAL BANK OF CANADA,

as a Group Agent and as a Committed Lender

 

By:

/s/ Karen E. Stone

Name:

Karen E. Stone

Title:

Authorized Signatory

 

 

By:

/s/ Eric Wise

Name:

Eric Wise

Title:

Authorized Signatory

 

 

 

 

[Signature Page to Loan and Security Agreement 6 of 8]

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

 

 

CREDIT SUISSE AG, NEW YORK BRANCH,

as a Group Agent

 

 

By:

/s/ Patrick Duggan

Name:

Patrick Duggan

Title:

Vice President

 

 

By:

/s/ Erin McCutcheon

Name:

Erin McCutcheon

Title:

Director

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as a Committed Lender

 

 

By:

/s/ Patrick Duggan

Name:

Patrick Duggan

Title:

Authorized Signatory

 

 

By:

/s/ Erin McCutcheon

Name:

Erin McCutcheon

Title:

Authorized Signatory

 

 

GIFS CAPITAL COMPANY LLC,

as a Conduit Lender

 

 

By:

/s/ Carey D. Fear

Name:

Carey D. Fear

Title:

Authorized Signer

 

 

 

[Signature Page to Loan and Security Agreement 7 of 8]

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

 

BARCLAYS BANK PLC,

as a Group Agent

 

 

By:

/s/ Chin-Yong Choe

 

Name: Chin-Yong Choe

 

Title: Director

 

 

SALISBURY RECEIVABLES COMPANY LLC,

as a Conduit Lender

 

 

By:

Barclays Bank PLC, as attorney-in-fact

 

 

By:

/s/ Chin-Yong Choe

Name:

Chin-Yong Choe

Title:

Director

 

 

 

[Signature Page to Loan and Security Agreement 8 of 8]

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

Schedule 1
to Loan and Security Agreement

 

Schedule of Litigation

None.

 

 

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

Schedule 2
to Loan and Security Agreement

Schedule of Corporate and Limited Liability Company
Names, Trade Names or Assumed Names

With respect to the Borrower: LML 2018 Warehouse SPV, LLC

 

 

 

Schedule 2-1

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

Schedule 3

to Loan and Security Agreement

 

 

Description of Electronic Lease Vault

 

 

See attached.

 

Schedule 3-1

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

eOriginal, Inc. Authoritative Copy System Description

As Integrated with DocuSign, Inc. Electronic Signature Solution

 

The eContract Processes Background

The eOriginal, Inc. Authoritative Copy System (the “System”) enables the
creation and management of Authoritative Copies and uses a combination of
technological and administrative features in order to: (i) designate a single
copy of the Record or Records comprising an eContract as being the Authoritative
Copy of such eContract; (ii) manage access to and the rendering of the
Authoritative Copy; (iii) identify each entity who has authorized access to the
System, (each such entity, a “System User”); (iv) identify which System User or
third party that is not a System User (each such third party, a “Non-System
User”) is the Owner of Record of the Authoritative Copy; and (v) provide a means
for transferring record ownership of, and the exclusive right of access to, the
Authoritative Copy from the current Owner of Record to a successor Owner of
Record (the processes performed by the System to execute the functions described
in the foregoing clauses (i) through (v) are collectively referred to as the
“eContract Processes”). The System comprises a Production System and a Back-up
System. The Production System is accessible to System Users as described herein
and represents that portion of the System of which the Vault is a part. The
Production System is backed-up onto the Back-up System as described in Section
J.1. below. The System gives each System User and each Authoritative Copy a
unique identification number and maintains such unique identification numbers in
the System’s administrative database.

The System enables the creation and management of Authoritative Copies,
including ancillary electronic Records which amend, modify, support and/or
supplement Authoritative Copies (collectively, “eDocuments”), and the logical
association of each of the eDocuments with the applicable Authoritative Copy.
The System also enables the conversion of Authoritative Copies and related
eDocuments from electronic media to paper media, and the conversion of Chattel
Paper and ancillary documents from paper media to electronic media for
management within the System as Authoritative Copies and eDocuments.

The System is integrated with the [***] ([***]) to allow eContracts and
eDocuments created and, as applicable, electronically executed using [***] to be
deposited into the System to be managed as Authoritative Copies and eDocuments,
respectively.

Glossary of Defined Terms:

[***]

 

A.

Agreements:

[***]

B.

Integration with [***] – Creation and Deposit:

[***]

C.

eContract Deposit and Verification:

[***]

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

D.

Creation of the Legend

[***]

E.

Vault Storage and Management:

[***]

F.

System Access:

[***]

G.

Rendering of Records:

[***]

H.

Authority of Owner of Record:

[***]

I.

Transfer or Export:

[***]

J.

Back-Up:

[***]

Summary of System Operations:

Below is a summary of the eContract Processes performed by the System with
respect to a specific eContract:

[***]

Integration-Specific Exceptions:

[***]

 

 

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

Schedule 4

to Loan and Security Agreement

 

 

Ineligible Assignees

 

1.

Toyota Motor Corporation

2.

General Motors Company

3.

Volkswagen AG

4.

Hyundai Motor Company

5.

Ford Motor Company

6.

Nissan Motor Corporation

7.

Honda Motor Co., Ltd.

8.

Peugeot S.A.

9.

Suzuki Motor Corporation

10.

Renault S.A.

11.

Fiat Chrysler Automobiles NV

12.

Daimler AG

13.

Bayerische Motoren Werke AG

14.

SAIC Motor Corporation Limited

15.

Tata Motors Limited

16.

Mazda Motor Corporation

17.

Dongfeng Motor Corporation

18.

Mitsubishi Motors Corporation

19.

Chang'an Automobile (Group) Co Ltd.

20.

Zhejiang Geely Holding Group Co., Ltd.

21.

Faraday & Future Inc.

22.

Atieva Inc.

23.

Nio Inc.

24.

Lucid Motors, Inc.

25.

Rivian Automotive LLC

 

 

Schedule 4-1

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

 

 

Schedule 5

to Loan and Security Agreement

 

 

Insurance Requirements

 

 

See the attached insurance certificates.

 

 

 

Schedule 5-1

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

[gbvn42tswvfo000001.jpg]

 

 

CERTIFICATE OF LIABILITY INSURANCE

DATE (MM/DD/YYYY)

12/27/2018

THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS
UPON THE CERTIFICATE HOLDER. THIS CERTIFICATE DOES NOT AFFIRMATIVELY OR
NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES BELOW.
THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING
INSURER(S), AUTHORIZED REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.

IMPORTANT:  If the certificate holder is an ADDITIONAL INSURED, the policy(ies)
must have ADDITIONAL INSURED provisions or be endorsed.  If SUBROGATION IS
WAIVED, subject to the terms and conditions of the policy, certain policies may
require an endorsement. A statement on this certificate does not confer rights
to the certificate holder in lieu of such endorsement(s).

PRODUCER

MARSH RISK & INSURANCE SERVICES

345 CALIFORNIA STREET, SUITE 1300
CALIFORNIA LICENSE NO. 0437153
SAN FRANCISCO, CA 94104

 

 

[***]

CONTACT

NAME:

PHONE

(A/C, No, Ext):

FAX

(A/C, No):

E-MAIL  

ADDRESS:

INSURER(S) AFFORDING COVERAGE

NAIC #

INSURER A : N/A

N/A

INSURED

Tesla Motors, Inc
6800 Dumbarton Circle
Fremont, CA 94555

INSURER B : Zurich American Insurance Company

16535

INSURER C : Axis Specialty Europe

 

INSURER D :

 

INSURER E :

 

INSURER F :

 

 

 

 

 

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

[gbvn42tswvfo000001.jpg]

 

 

COVERAGES

CERTIFICATE NUMBER: SEA-003592721-12

REVISION NUMBER: 7

 

 

THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED
TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD INDICATED. NOTWITHSTANDING ANY
REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO
WHICH THIS CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY
THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS, EXCLUSIONS AND
CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.

INSR LTR

TYPE OF INSURANCE

ADDL

INSD

SUBR

WVD

POLICY NUMBER

POLICY EFF (MM/DD/YYYY)

POLICY EXP (MM/DD/YYYY)

LIMITS

B

[***]

 

 

[***]

10/31/2018

10/31/2019

[***]

[***]$

B

[***]

 

 

[***]

10/31/2018

10/31/2019

[***]

[***]

C

[***]

 

 

[***]

10/31/2018

10/31/2019

[***]

[***]

 

[***]

 

 

N / A

 

 

 

 

[***]

 

$

$

$

 

 

 

 

 

 

 

 

DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES (ACORD 101, Additional Remarks
Schedule, may be attached if more space is required)

Tesla Lease Trust is a wholly owned subsidiary of Tesla Motors Inc

CERTIFICATE HOLDER

CANCELLATION

 

Tesla Lease Trust

6800 Dumbarton Circle

Fremont, CA 94555

SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE THE EXPIRATION
DATE THEREOF, NOTICE WILL BE DELIVERED IN ACCORDANCE WITH THE POLICY PROVISIONS.

AUTHORIZED REPRESENTATIVE
of Marsh Risk & Insurance Services

/s/ Stephanie Guaiumi

                                                                                                                                                                                                                      ©
1988-2016 ACORD CORPORATION. All rights reserved.

ACORD 25
(2016/03)                                                                                        
The ACORD name and logo are registered marks of ACORD

 

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

[gbvn42tswvfo000001.jpg]

 

 

CERTIFICATE OF LIABILITY INSURANCE

DATE (MM/DD/YYYY)

12/27/2018

THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS
UPON THE CERTIFICATE HOLDER. THIS CERTIFICATE DOES NOT AFFIRMATIVELY OR
NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES BELOW.
THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING
INSURER(S), AUTHORIZED REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.

IMPORTANT:  If the certificate holder is an ADDITIONAL INSURED, the policy(ies)
must have ADDITIONAL INSURED provisions or be endorsed.  If SUBROGATION IS
WAIVED, subject to the terms and conditions of the policy, certain policies may
require an endorsement. A statement on this certificate does not confer rights
to the certificate holder in lieu of such endorsement(s).

PRODUCER

MARSH RISK & INSURANCE SERVICES

345 CALIFORNIA STREET, SUITE 1300
CALIFORNIA LICENSE NO. 0437153
SAN FRANCISCO, CA 94104

 

[***]

CONTACT
NAME:

PHONE
(A/C, No, Ext):

FAX
(A/C, No):

E-MAIL  

ADDRESS:

INSURER(S) AFFORDING COVERAGE

NAIC #

INSURER A :Zurich American Insurance Company

16535

INSURED

Tesla Motors, Inc.
6800 Dumbarton Circle

Fremont, CA 94555

INSURER B :N/A

 

INSURER C : N/A

 

INSURER D : National Union Fire Ins Co Pittsburgh PA

19445

INSURER E :

 

INSURER F :

 

 

 

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

[gbvn42tswvfo000001.jpg]

 

 

COVERAGES

CERTIFICATE NUMBER: SEA-003592716-01

REVISION NUMBER: 9

 

THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED
TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD INDICATED. NOTWITHSTANDING ANY
REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO
WHICH THIS CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY
THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS, EXCLUSIONS AND
CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.

INSR LTR

TYPE OF INSURANCE

ADDL

INSD

SUBR

WVD

POLICY NUMBER

POLICY EFF (MM/DD/YYYY)

POLICY EXP (MM/DD/YYYY)

LIMITS

A

[***]

 

 

[***]

10/31/2018

10/31/2019

[***]

[***]

A

[***]

 

 

[***]

10/31/2018

10/31/2019

[***]

[***]

B

[***]

 

 

[***]

10/31/2018

10/31/2019

[***]

[***]

 

[***]

 

 

N / A

 

 

 

 

[***]

 

$

$

$

 

 

 

 

 

 

 

 

DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES (ACORD 101, Additional Remarks
Schedule, may be attached if more space is required)

Issued as Evidence of Insurance.  

CERTIFICATE HOLDER

CANCELLATION

 

Tesla Motors, Inc.

6800 Dumbarton Circle
Fremont, CA 94555

SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE THE EXPIRATION
DATE THEREOF, NOTICE WILL BE DELIVERED IN ACCORDANCE WITH THE POLICY PROVISIONS.

AUTHORIZED REPRESENTATIVE
of Marsh Risk & Insurance Services

/s/ Stephanie Guaiumi

                                                                                                                                                                                                                      ©
1988-2016 ACORD CORPORATION. All rights reserved.

ACORD 25
(2016/03)                                                                                        
The ACORD name and logo are registered marks of ACORD

 

 

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

[gbvn42tswvfo000001.jpg]

 

 

EVIDENCE OF [***] INSURANCE

DATE (MM/DD/YYYY)

12/27/2018

THIS EVIDENCE OF [***] INSURANCE IS ISSUED AS A MATTER OF INFORMATION ONLY AND
CONFERS NO RIGHTS UPON THE ADDITIONAL INTEREST NAMED BELOW. THIS EVIDENCE DOES
NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY
THE POLICIES BELOW. THIS EVIDENCE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT
BETWEEN THE ISSUING INSURER(S), AUTHORIZED REPRESENTATIVE OR PRODUCER, AND THE
ADDITIONAL INTEREST.

AGENCY

PHONE415-743-8000

(A/C, No, Ext):

COMPANY

Zurich American Insurance Company

MARSH RISK & INSURANCE SERVICES
345 CALIFORNIA STREET, SUITE 1300
CALIFORNIA LICENSE NO. 0437153
SAN FRANCISCO, CA 94104

[***]

FAX

(A/C, No):

E-MAIL ADDRESS:

CODE:

SUB CODE:

AGENCY

CUSTOMER ID #:

INSURED

Tesla Motors, Inc.
6800 Dumbarton Circle Fremont, CA 94555

LOAN NUMBER

POLICY NUMBER

[***]

EFFECTIVE DATE

10/31/2018

EXPIRATION DATE

10/31/2019

 

CONTINUED UNTIL

 

TERMINATED IF CHECKED

THIS REPLACES PRIOR EVIDENCE DATED:

[***] INFORMATION

LOCATION/DESCRIPTION

THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED
ABOVE FOR THE POLICY PERIOD INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR
CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS EVIDENCE
OF [***] INSURANCE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE
POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS, EXCLUSIONS AND CONDITIONS
OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.

 

COVERAGE INFORMATION       PERILS INSURED2610  ☐       BASIC  ☐        
BROAD  ☒  SPECIAL  ☐ 

COVERAGE / PERILS / FORMS

AMOUNT OF INSURANCE

DEDUCTIBLE

[***]

[***]

[***]

REMARKS (Including Special Conditions)

 

Issued as Evidence of Insurance.

 

CANCELLATION

 

SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE THE EXPIRATION
DATE THEREOF, NOTICE WILL BE DELIVERED IN ACCORDANCE WITH THE POLICY PROVISIONS.

 

ADDITIONAL INTEREST

SEA-003592722-01

 

 

NAME AND ADDRESS

Tesla Motors, Inc.

6800 Dumbarton Circle
Fremont, CA 94555

 

ADDITIONAL INSURED

MORTGAGEE

 

LENDER’S LOSS PAYABLE

 

LOSS PAYEE

 

 

 

 

LOAN #

AUTHORIZED   REPRESENTATIVE

of Marsh Risk & Insurance Services

/s/ David N. Heath

 

 

ACORD 27
(2016/03)                                                                                                                                                                                                                        ©
1993-2016 ACORD CORPORATION. All rights reserved.

                                                                           
                                The ACORD name and logo are registered marks of
ACORD

 

 



[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

[gbvn42tswvfo000001.jpg]

 

EVIDENCE OF [***] INSURANCE

DATE (MM/DD/YYYY)

12/27/2018

THIS EVIDENCE OF [***] INSURANCE IS ISSUED AS A MATTER OF INFORMATION ONLY AND
CONFERS NO RIGHTS UPON THE ADDITIONAL INTEREST NAMED BELOW. THIS EVIDENCE DOES
NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY
THE POLICIES BELOW. THIS EVIDENCE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT
BETWEEN THE ISSUING INSURER(S), AUTHORIZED REPRESENTATIVE OR PRODUCER, AND THE
ADDITIONAL INTEREST.

AGENCY

PHONE        415-743-8000

(A/C, No, Ext):

COMPANY

Zurich American Insurance Company

MARSH RISK & INSURANCE SERVICES
345 CALIFORNIA STREET, SUITE 1300
CALIFORNIA LICENSE NO. 0437153
SAN FRANCISCO, CA 94104

[***]

FAX

(A/C, No):

E-MAIL ADDRESS:

CODE:

SUB CODE:

AGENCY

CUSTOMER ID #:

INSURED

Tesla Motors, Inc,

6800 Dumbarton Circle

Fremont, CA 94555

LOAN NUMBER

POLICY NUMBER

[***]

EFFECTIVE DATE

10/31/2018

EXPIRATION DATE

10/31/2019

 

CONTINUED UNTIL

 

TERMINATED IF CHECKED

THIS REPLACES PRIOR EVIDENCE DATED:

[***] INFORMATION

 

LOCATION/DESCRIPTION

THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED
ABOVE FOR THE POLICY PERIOD INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR
CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS EVIDENCE
OF [***] INSURANCE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE
POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS, EXCLUSIONS AND CONDITIONS
OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.

 

COVERAGE INFORMATION       PERILS INSURED   ☐        BASI   ��         
BROAD   ☒          SPECIAL   ☐

 

COVERAGE / PERILS / FORM S

AMOUNT OF INSURANCE

DEDUCTIBLE

[***]

[***]

[***]

REMARKS (Including Special Conditions)

 

Deutsche Bank AG New York Branch, as collateral agent is lenders loss payable as
required by written contract.

 

 

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

[gbvn42tswvfo000001.jpg]

 

 

CANCELLATION

 

SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE THE EXPIRATION
DATE THEREOF, NOTICE WILL BE DELIVERED IN ACCORDANCE WITH THE POLICY PROVISIONS.

 

 

ADDITIONAL INTEREST                                   SEA-003592725-02

NAME AND ADDRESS

Deutsche Bank AG New York Branch, as collateral agent Attention:  Phelecia
Parker

60 Wall Street

New York NY 10005

 

 

ADDITIONAL INSURED

MORTGAGEE

x

LENDER’S LOSS PAYABLE

 

LOSS PAYEE

 

 

 

 

LOAN #

AUTHORIZED   REPRESENTATIVE

of Marsh Risk & Insurance Services

/s/ David N. Heath

ACORD 27
(2016/03)                                                                                                                                                                                                      
© 1993-2016 ACORD CORPORATION. All rights reserved.

                                                                                                            The
ACORD name and logo are registered marks of ACORD

 

 

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

Schedule 6

to Loan and Security Agreement

 

 

 

Notice Addresses

 

 

Borrower:

 

c/o Tesla, Inc.

3500 Deer Creek Road

Palo Alto, CA 94304

Attention: General Counsel

 

With a copy to

Tesla, Inc.

6800 Dumbarton Circle

Fremont, CA 94555

Attention: Legal, Finance

 

TFL:

 

c/o Tesla, Inc.

3500 Deer Creek Road

Palo Alto, CA 94304

Attention: General Counsel

 

With a copy to

Tesla, Inc.

6800 Dumbarton Circle

Fremont, CA 94555

Attention: Legal, Finance

 

Administrative Agent:

 

Deutsche Bank AG, New York Branch

60 Wall Street, 5th Floor

New York, New York 10005

Tel: (212) 250-3001

Fax: (212) 797-5300

Attention: Katherine Bologna
Email: abs.conduits@db.com and katherine.bologna@db.com

 

 

Deutsche Bank AG, New York Branch, as Lender:

 

Deutsche Bank AG, New York Branch

Schedule 6-1

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

60 Wall Street, 5th Floor

New York, New York 10005

Tel: (212) 250-3001

Fax: (212) 797-5300

Attention: Katherine Bologna
Email: abs.conduits@db.com and katherine.bologna@db.com

 

Paying Agent:

 

Deutsche Bank Trust Company Americas

Deutsche Bank National Trust Company

Global Securities Services (GSS)

100 Plaza One, 8th Floor

Mail stop: JCY03-0801

Jersey City, New Jersey 07311-3901

Tel: +1 (201) 593-8420

Fax: +1 (212) 553-2458
Email: michele.hy.voon@db.com

 

Citibank, N.A., CAFCO, LLC, CHARTA, LLC, CIESCO, LLC, CRC Funding, LLC,  as
Lenders:

 

c/o Citibank, N.A.

Global Securitized Products

750 Washington Blvd., 8th Floor

Stamford, CT 06901

Attention: Robert Kohl

Telephone: 203-975-6383

Email: Robert.kohl@citi.com

 

c/o Citibank, N.A.

Global Loans – Conduit Operations

1615 Brett Road Ops Building 3

New Castle, DE 19720

Telephone: 302-323-3125

Email: conditoperations@citi.com

 




Schedule 6-2

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

Credit Suisse AG, New York Branch / Credit Suisse AG, Cayman Islands Branch:

 

c/o Credit Suisse AG, New York Branch

11 Madison Avenue, 4th Floor

New York, New York 10010

Telephone: 212-325-0432

Attention: Kenneth Aiani

Email: kenneth.aiani@credit-suisse.com; patrick.duggan@credit-suisse.com;
list.afconduitreports@credit-suisse.com; abcp.monitoring@credit-suisse.com

 

GIFS Capital Company:

227 West Monroe Street, Suite 4900

Chicago, IL 60696

Telephone: 312-977-4588

Attention: Mark Matthews

Email: mark.matthews@guggenheimpartners.com

 

Royal Bank of Canada:

 

c/o RBC Capital Markets

200 Vesey Street

New York, New York 10281

Attention: Angela Nimoh

Telephone: 212-428-6296

Fax: 212-428-6308

Email: conduit.management@rbccm.com; rgeoghegan@rbccm.com;
angela.nimoh@rbccm.com; sofia.shields@rbccm.com

 

Barclays Bank PLC / Salisbury Receivables Company LLC:

 

c/o Barclays Bank PLC

745 Seventh Avenue, 5th Floor

New York, New York 10019

Telephone: 212-526-7161

Email: asgreports@barclays.com; barcapconduitops@barclays.com;
john.j.mccarty@barclays.com; martin.attea@barclays.com;
jonathan.wu@barclays.com; david.hisrchy@barclays.com; eric.k.chang@barclays.com;
eugene.golant@barclays.com.

 

 

 

Schedule 6-3

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

Schedule 7

to Loan and Security Agreement

 

 

Credit and Collection Policy

 

 

See attached.

 

 

 

Schedule 7-1

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

[gbvn42tswvfo000008.jpg]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tesla Finance LLC Credit and Collections Policy

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Effective December 2018

 

 

 

 

 

 

 

 

 

 

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

Table of Contents

 

 

 

 

Page

1.

Mission and Philosophy

4

2.

Credit Policy

4

A

Covered Products

4

B

General Policy Statement

5

C

Risk Framework and Appetite

5

D

Credit Department Roles and Responsibilities

6

E

Credit Decisioning

6

i.

Complete Credit Application

6

ii.

Credit Bureau History

7

iii.

Lease [***] System

8

iv.

Unscored Applications

8

v.

Credit Analysis

8

vi.

Adverse Actions Reasons

9

F

Lending [***], Authority, and Exceptions

10

i.

Lease Credit Approval Authority

10

ii.

Unscored

11

iii.

Commercial Leasing

11

iv.

Auto Decisioning

12

v.

High Risk Credit Applications

13

vi.

Potential Skip/Fraud Applications

13

vii.

Down Payment and Trade-Ins

13

viii.

Exception Authority and Process

14

G

Fair Lending and Regulatory Compliance

14

i.

General Policy Statement

14

ii.

Applicant Notification Letters

14

iii.

Audit Policy

15

iv.

Records Retention

16

H

Origination Metrics

16

3.

Collections and Servicing Policy

16

A

General Policy Statement

17

B

Loss Mitigation Department Roles and Responsibilities

17

C

Collections Treatment Strategy and Plan

17

i.

Initial Delinquency/Customer Service Call

18

ii.

Formal Daily Collection Activity

18

iii.

Collections Risk Strategy

18

iv.

Delinquency Lifecycle Activity

18

v.

End of Term Payment Collections

19

vi.

End of Term Fees Collections

21

vii.

Customer Contact and Documentation Policy

21

viii.

Telephone Collection Policy

22

D

Bankruptcy Handling

22

E

Repossession and Reinstatement

23

F

Fair Debt Collection and Regulatory Compliance

24

i.

Training

25

ii.

Customer Letters

25

iii.

Audit Policy

25

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

iv.

Records Retention

25

G

Charge-off Policy

26

H

Lease Extension Policy

26

I

Lease Repurchase Policy

26

J

Insurance Tracking Policy

26

K

Collections and Portfolio Management Metrics

27

 

 

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

TESLA FINANCE CREDIT AND COLLECTIONS POLICY

 

1.   MISSION AND PHILOSOPHY

 

The purpose of the Credit and Collections Policy is to provide Tesla Finance LLC
(also referred to as Tesla Finance or TFL) with an organized and repeatable
practice of credit adjudication and portfolio management practices in support of
Tesla vehicle sales and profitability, brand experience and loyalty. TFL
underwrites credit decisions on behalf of, and acts as the servicer for, Tesla
Lease Trust (TLT). This policy helps establish authority, rules, process and the
framework to originate, manage, and liquidate the lease portfolio effectively.
It is based on sound and established lending and collection practices while
operating within the limitations of regulatory requirements. It is, however, not
a comprehensive interpretation of specific laws and regulations governing the
business but is, rather, a high- to medium- level discussion of intent,
practice, and compliance.

 

While certain roles have specific functional responsibilities, risk management
generally is a shared responsibility across the organization. Although credit
and collections are distinctly separate functions in the product lifecycle, it
is imperative that there be full alignment, communication, and transparency on
overall goals, actions, and performance of the portfolio. This is accomplished
through a regular and frequent feedback loop between the two functions at the
appropriate levels.

 

This policy is intended to serve as a basic and practical manual. However, no
document can fully replace: prudent business judgment; sound assessment of a
borrower’s ability, capacity, and willingness to pay; or effective decision
making about a specific credit request or delinquency resolution activity that
is appropriate to the situation and the needs of both the borrower and TFL. The
roles and incentives of the various functions are designed to provide the
appropriate alignment, unity of purpose, and check and balance to maximize the
benefit to the company.

 

2.   CREDIT POLICY

 

A.   Covered Products

 

The Tesla Lease product covers individual and joint consumer leasing, small
business leasing and commercial leasing. Consumer leasing is intended for
consumers – individually and jointly – who wish to lease their Tesla vehicle.
Small business leasing is intended for owners and principals of small and medium
sized enterprises who wish to lease a vehicle jointly with their business. This
may allow the flexibility to deduct some or all of lease payments from business
income taxes (customers are always encouraged to consult with a tax professional
to understand their own particular situation and eligibility). The lessee will
be the business and the co-less will be the business owners or principal. Credit
worthiness will be solely evaluated based on the co-lessee, who is the business
owner or principal. Commercial leasing is a product offered to well- established
and significant sized businesses who wish to lease in the company’s name only
and with no co-buyer. This allows for the use of C-suite executives. This
product is offered on a limited basis upon request.

 

B.   General Policy Statement

 

TFL’s policy is to review and consider all applications for Leases submitted on
the Tesla portal and processed through the Loan/Lease Origination System (LOS)
using an appropriate risk/reward balance. The goal of credit decisioning is to
approve credit applications with an acceptable probability of payment by
considering the following:

 

•A complete credit application,

•A thorough credit review and analysis in support of the four facets of good
credit approval

(Ability, Stability, Credit History, and Deal Structure), and

•Proper communication, follow up, and documentation.

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

 

 

C.   Risk Framework and Appetite

 

TFL accepts risks generally in line with those of other U.S. captive auto
finance companies. Our approach to risk management is based on these guiding
principles:

 

•Innovative support of Tesla’s sales, profitability, and brand experience

•Strike appropriate risk/reward balance

•Forward looking analytics with timely feedback loop

•Robust governance and compliance

•Overall – sound business judgment rules

 

Credit Risk Appetite: Credit risk is the possibility of losses stemming from the
failure of lessees to meet their financial obligations under the lease
agreement. Overall, TFL’s credit risk appetite for the lease portfolio is
defined by a [***] of [***]% and a [***] of [***]%. The credit policy parameters
(discussed in section 2F) with [***] on [***]% and [***]% of [***] along with
the [***]% are setup to ensure that risk exposure and portfolio performance are
at acceptable levels.

 

Concentration Risk: Our leasing portfolio concentration follows that of our
general business model distribution with new Tesla vehicles including Model S
and Model X. Our model mix is expected to shift and grow with the introduction
of new products, such as Model 3. Sales are [***] in [***] and this distribution
will be monitored and managed dependent on business and market conditions.

 

Qualitative Risk Factors: The qualitative elements of the risk appetite
framework define, in general, the positioning that TFL’s management wishes to
adopt or maintain in the course of its business model. Generally speaking, the
framework is based on maintaining the following qualitative objectives:

 

•A [***] and predictable risk profile based on a simple and transparent business
model, focused primarily on retail customers,

•A stable and consistent credit policy and practice to generate growth,
earnings, and manage volatility,

•An independent risk function with active involvement of senior management that
guarantees a strong risk culture focused on protecting and ensuring an adequate
return on capital, and

•Focus on the business model and products that TFL knows sufficiently well and
has the management capacity (people, systems, processes) to execute
successfully.

 

D.   Credit Department Roles and Responsibilities

 

 

The credit function is headed by the President of Tesla Finance. Credit Analysis
is performed by the Underwriting Department and is authorized to make credit
decisions per the credit criteria specified in this policy.

 

The Underwriting Department evaluates and identifies the risk and merits of each
application on a case by case basis. The Underwriting team are experienced and
trained professionals whose primary role is to make a credit decision after
conducting a full analysis of the applicant’s credit worthiness within
established underwriting guidelines in compliance with fair lending and other
applicable regulations. Regional Credit Analysts are a part of the broader
Financial Services team and function as the primary interface with the customer,
Sales Team and Delivery Specialists in the field, and internal teams on matters
related to contracts, documents, communication and follow-up. The department is
required to consult with, and escalate, deals to more senior members of the
Underwriting team on approvals above the specified limits.

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

E.   Credit Decisioning

 

 

i.Complete Credit Application

 

 

To enable a well-rounded credit decision, a complete credit application refers
to thorough and accurate information as it pertains to the applicant’s income,
financial resources and assets, employment and residence history, credit
obligations and payment history, and the amount of credit desired as it relates
to the vehicle configuration and options. The application specifically needs to
contain:

 

 

•Information regarding the applicant(s)

•Valid SSN (US), SIN (Optional in Canada) or Tax ID number

•Asset and debt (liability) information

•Vehicle price details

•Any trade-in, capitalized tax or additional down payments that impact
capitalized cost

 

The credit application information is supplemented with the consumer credit
bureau record of the applicant’s credit borrowing and payment history.

For the purposes of this policy, a credit application is considered incomplete
when there is insufficient information to make a fully informed credit decision.
Common reasons contributing to an incomplete credit application are:

 

•SSN is not accurate or does not match true applicant

•Applicant/co-applicant   did   not   have   sufficient   time,   desire,   or  
available information to complete all sections at credit application or upon
follow up

 

An incomplete credit application can be decisioned as pending (Manual Review) or
declined due to an incomplete credit application. If the applicant provides the
requested information, the credit department can continue to process the
application through the normal process. If the applicant does not provide the
requested information after reasonable attempts to obtain this information are
exhausted, the adverse action notice should be sent and no further action is
needed.

 

Requesting information from the applicant/co-applicant: When insufficient
information is received, or additional information is needed to support the
credit decision process, the credit department may follow up with the
applicant(s), their legally authorized representatives, or Tesla sales /delivery
personnel as appropriate. The credit department associates may not ask, discuss,
infer, or consider prohibited bases such as an applicant’s Race, Color,
Religion, Ethnic Origin, Age (if legally eligible to contract), Sex and marital
status, public assistance usage with the applicant or any other individual
involved in the credit transaction. Inquiries regarding the applicant’s
immigration status are permissible only to ascertain TFL’s rights and remedies
regarding contractual repayments and end of lease termination activities. This
policy applies to all verbal, written, in person, and electronic communication
methods used during the process.

 

ii.Credit Bureau History

 

Credit history is a measure of the borrower’s creditworthiness evidenced through
their current and past borrowing and payment performance. An accurate and valid
SSN is crucial for pulling the right credit record. For Canadian customers,
while having an accurate SIN is helpful for locating a credit file, consumers
are not required to provide one. The major components of the consumer bureau
report are:

 

•FICO Score

•Length and performance of trade-lines

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

•Inquiries

•Bankruptcy and public record information

 

TFL uses the [***], a score [***]. TFL’s primary source for [***] is [***] in
the United States.

 

iii.Lease [***] System

 

 

The advantages of using [***] and grades in lending include consistency, a quick
turnaround, and uniform risk assessment and monitoring. [***] are [***] into
[***] based on [***] and [***] the [***] into [***] as shown below.

 

 

[***]

 

iv.Unscored Applications

 

 

An unscored credit file signifies that there is not enough information available
to compute a statistically-valid credit score or that there was no credit bureau
record found. Applicants without a FICO score will be considered but
supplemental documentation will likely be required including but not limited to:
proof of income, proof of assets, and/or proof of home ownership and/or a higher
down payment to mitigate a lack of established credit history. Unscored
applications may occur when a customer is new to the country, when they have not
used credit actively in for many years, or when the applicant is a business.

 

v.Credit Analysis

 

 

A thorough credit analysis covers all the information provided on the credit
application, vehicle pricing, and the credit bureau report. In addition, there
may be discussions with the applicant regarding, but not limited to,
verification of income and residence, contact numbers and references where
appropriate. The following attributes should be considered [***] during the
decisioning process.

 

Ability

[***]

 

Stability

[***]

 

Credit History

[***]

 

Deal Structure

[***]

 

 

vi.Adverse Action Reasons

 

 

The LOS displays the designated adverse action reasons or stipulations selected
at the time the application is decisioned. For consistency and accuracy the
credit department will check only the [***] reasons for the credit request
denial or counter from the list below:

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

 

[***]

 

 

The [***] is a critical, but not the only, component of sound, judgmental credit
decisioning.

 

 

F.   Lending [***], Authority and Exceptions

 

 

Lease Credit Approval Authority:

 

[***]

 

•Authority levels will be assigned based on experience and performance and
represent the maximum an Underwriter is permitted to approve

•If multiple applicants, [***] is based on [***] of the [***]

•Exceptions above these guidelines must be approved by [***] of [***]

•In the absence of an entire Authority Level with nobody higher available (i.e.
outside of normal working hours), the [***] in the [***] may [***] the [***]

 

 

Tesla customers often have unique and complex financial situations. Many are
self- employed or have multiple sources of income and bank accounts. Some have
relatively low true income but are still very high net-worth individuals (as is
the case for some retirees). We [***] and [***].

 

 

Due to the fact that [***] is self-reported and is, therefore, inherently of
varying quality (due to accidental or deliberate misstatement – both high and
low), we [***] on [***] when possible to make a credit decision. [***] such as
[***] are generally [***] than [***] and [***], both of which are calculated
[***].

 

 

 

[***] capacity guidelines are as follows:

 

[***]

 

 

 

[***]% and [***]% will generally require additional support, but will be
considered for approval if [***] indicate [***]. In many cases [***] may be
required, but in order to provide [***] experience consistent with the Tesla
brand, Underwriters operate with the goal of identifying and documenting [***]
while [***]. As part of this process, applications are reviewed for [***]
supporting [***]. This includes: [***] – [***]. It is the responsibility of the
Underwriter to determine what is [***] in the context of a credit request. All
findings will be well documented within the LOS.

 

 

i.Unscored

 

 

See above.

 

 

ii.Commercial Leasing

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

 

Commercial leases will be underwritten based on the strength of the commercial
entity since there is no consumer co-buyer as there is in small business leases.

 

General characteristics of companies that will be considered for a commercial
lease include:

[***]

 

Commercial Applications will be evaluated on the following criteria and compared
to the industry average as reported by [***]:

[***]

 

Supplemental information may be requested and will be considered if provided
such as trade references and bank ratings.

 

iii.Auto Decisioning

 

Automated decisioning serves to improve efficiency and maintain uniformity of
decisions across applications. Automated decisioning has been set up within
TFL’s LOS. The logic generally checks the same variables evaluated in judgmental
credit decisions made by a live underwriter.

 

It is important to note that auto approvals eliminate the need for manual review
of the strongest segment of applications. This allows Underwriters to spend more
time working on and investigating the remaining deals requiring a judgmental
credit decision.

 

Auto decisioning is maintained by TFL’s LOS System Administrator and will be
reviewed periodically to ensure decisions are consistent with the Credit Policy.
Accordingly, the System Administrator may update and adjust the logic, with
authorization from TFL’s President, to remain in line with business needs while
remaining compliant with the Credit Policy and lending regulations.

 

Auto Approval Logic:

 

[***]

 

Auto Decline Logic:

 

[***]

 

In case of a joint consumer application, [***] must be [***] or [***] to result
in an automated decision.

iv.High Credit Risk Applications

 

 

All credit applications with [***] are generally considered high risk and may
require the following investigations:

•Proof of Employment

•Proof of Income/Assets

•Proof of Residence

•Personal Cell Number

•References

 

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

 

v.Potential Skip/Fraud Applications

 

 

Fraud detection is a challenging and rapidly changing phenomenon in lending
businesses that requires an agile and measured response. To minimize the
approval of potential fraudulent and skip hazards, the Underwriter must perform
a careful examination of any credit application that often indicate one or more
of the following characteristics:

•Unverifiable, unsubstantiated, and questionable information

•Aliases commonly used and reversed

•References with incomplete information

•Short time in residence and employment

•Inconsistencies or facts not adding up to the overall application profile

 

Proper diligence should be used in analyzing the above factors in compliance
with all applicable laws.

 

vi.Down Payment and Trade-ins

 

 

A down payment serves to improve TFL’s equity position in the vehicle, lower the
applicant debt and payment to income ratios and increases the applicant’s vested
interest in the transaction. There are no mandatory down payment requirements
other than the deposits for ordering the vehicle and for the leasing program.
Security deposits are not currently required in the leasing program. However,
the credit decision may include a stipulation of additional down payment to
qualify the customer for the lease.

 

A net negative down payment exists when the value of the trade-in or upfront tax
liability adds to the capitalized cost of the leased vehicle and there is not an
adequate cash down payment to offset the amount. When this condition exists, the
Underwriter must evaluate the potential impact to TFL’s equity position.

vii.Exception Authority and Process

 

 

TFL may consider applications from borrowers whose credit profile does not fit
within the provisions of this lending policy on a case by case basis. Any
exception to this policy must be for the clear benefit of TFL, meet the
standards for review and approval of exception leases established by this
policy, and be approved by [***] and documented in the LOS. A written
justification that clearly sets forth all the relevant credit factors that
support the underwriting decision is needed to support the application approval.

 

Additionally, it is the responsibility of the risk department to:

•Monitor compliance with this policy,

•Track the aggregate level of exceptions to help detect shifts in the risk
characteristics of that element(s) within the lending portfolio, and

•Regularly analyze aggregate exception levels and report them to Senior
Management. An excessive volume or a pattern of exceptions may signal an
unintended or unwarranted relaxation of TFL’s underwriting standards.

 

When viewed individually, underwriting exceptions may not appear to increase
risk significantly. However, when aggregated, even well mitigated exceptions
increase portfolio risk to TFL, especially under adverse business and economic
conditions. When higher risk approvals are made on an exception basis from sound
and normal underwriting policies, it is policy to make them only in limited
amounts and only when robust risk management practices are in place to manage
and control the higher risk. Exceptions are [***] and will [***] based on [***].

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

Applicants with [***] present a significant default risk. TFL will consider
applicants with [***] with [***], and strong supporting evidence that [***].
Exceptions may be made if the applicant [***]. Adequate documentation to support
such an approval is required which should include a direct in depth conversation
with the applicant to gather all the material facts.

 

 

 

G.   Fair Lending and Regulatory Compliance

i.General Policy Statement

It is TFL’s policy to follow sound lending practices in letter and spirit to
comply with applicable federal, state, and local laws. The Credit department
will be trained and required to comply with all applicable regulations at the
federal, state, and local level. In regards to Fair Lending, we will not
discriminate in our treatment of any credit applications with respect to the
following prohibited basis:

 

 

•Race, color, religion, national origin, sex or marital status, or age (provided
the applicant has the capacity to contract);

•Because all or part of the applicant’s income derives from any public
assistance program; or

•Because the applicant has in good faith exercised any right under the Consumer

Protection Act.

 

In addition to Fair Lending, the following regulations generally apply to TFL’s
leasing activities:

 

•Consumer Leasing Act (Reg. M)

•FCRA and Adverse Action Notice

•OFAC

•Red Flag / ID Theft

•California Credit Score Disclosure

•Information Security (Saleguards Rule)

•Service Providers / Vendor Management

 

In accordance with the Fair Lending program and other regulatory compliance, it
is the company’s policy to:

 

•Maintain up to date regulatory policy statements,

•Perform and document periodic training for all employees involved with any
aspect of the lending transactions,

•Perform ongoing monitoring for compliance with regulatory policies, procedures
and practices,

•Conduct a regular assessment of the marketing of leasing products, and

•Perform meaningful oversight of compliance by Senior Management.

 

 

ii.Applicant Notification Letters

 

 

The credit department will issue an adverse action notice within 30 days of the
decision on each application that is declined or conditionally approved. The LOS
generates the adverse action letter which informs the applicant’s rights under
law including the right to obtain specific adverse action reasons by writing to
us within 30 days.

 

In addition, all California applicants will receive the California Credit Score
Disclosure Notice indicating the credit score, the source of that score, and
information about where their score falls with respect to other consumers.

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

iii.Audit Policy

 

 

The business activities of Tesla Finance are subject to periodic audits in
accordance with Tesla Inc. Audit Committee rules and risk assessment results.
This review may cover all leases or include a sample over a predetermined
period, current, past due and liquidated leases. In addition, a sample of
smaller leases may also be examined to ensure compliance and flag major
departures from established policy and procedure.

 

iv.Records Retention

 

 

The following documents will be held for a period not less than required by
relevant statutes in electronic format, where possible:

•Original credit application,

•Credit report obtained from a credit reporting agency,

•Copies of all legal notices sent to the applicant,

•Any written complaint filed by the applicant alleging a violation of the law by
TFL,

•Original copy of manufacturer’s invoice, and

•Copy of the lease sales contract enforceable in the jurisdiction where the
collateral is located, whereby TFL can acquire title and repossess the
collateral property in the event of a default.

 

H.   Origination Risk Metrics

 

Timely tracking and reporting of appropriate metrics are key to effective risk
and performance management. The following metrics will be tracked for
appropriate actions [***]:

 

[***]

 

3.   COLLECTIONS AND SERVICING POLICY A.   General Policy Statement

The performance of a lending portfolio is subject to individual, maturation,
seasonal, economic,

and collateral factors. The role of the collections function is to
satisfactorily resolve the delinquency situation taking into account the
customer’s situation, TFL’s risk exposure, and overall portfolio performance
goals. At a high level the primary collections goals are to:

 

 

•Provide outstanding customer service in line with Tesla brand values and
expectations,

•Minimize collection costs by identifying the most effective ways to allocate
resources,

•Increase collections effectiveness by assessing the cost versus benefit at the
lease level,

•Increase total recovered dollars by optimizing early to late stage collection
activities while determining the ideal contact method and collection strategy,
all at the lease level, and

•Determine the ideal repossession and recovery strategy

 

 

B.   Loss Mitigation Department Roles and Responsibilities

 

To successfully achieve each of the above goals, the Loss Mitigation department
at TFL’s servicer and TFL’s internal customer service team maintain timely,
professional, compliant, and effective collection practices. The importance of
immediate collection follow-up on a delinquent account cannot be
over-emphasized. Account profitability is affected by

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

more than the potential loss due to repossession. The use of a servicing partner
is an important complement to the lease origination function. Employing the
expertise of a well-established servicer relieves the company of the many
details of this function and can effectively minimize losses, provide
outstanding customer service, and reduce the costs of collection.

 

Daily collections efforts are performed by the servicer’s Loss Mitigation Team
and managed by the Customer Service and Operations Manager at Tesla. The Loss
Mitigation Team is currently comprised of trained collection representatives,
each of whom is trained in customer service, client interaction anDd
collections. Leads or Supervisors oversee the daily actions of up to five
representatives, with a manager for every two or three leads/supervisors. Each
of these functional managers has been at the servicer for more than 10 years,
and has worked with the Tesla Roadster lease program from inception.

 

Tesla’s Customer Service and Operations Manager maintains frequent (often daily)
interaction with the servicer’s Loss Mitigation Manager and is kept abreast of
lease level collection efforts through shared reporting and bi-monthly review.
The CSO Manager remains the servicer’s primary point of contact for escalations
that require expedient treatment. While the CSO Manager acts as the servicer’s
primary escalation point, it is the CSO Manager’s responsibility to report
abnormal risk exposure to the President of TFL.

C.   Collections Treatment Strategy and Plan

 

 

The timing and intensity of collections activity is determined by the
delinquency stage, risk exposure, and the customers’ ability and willingness to
fulfill the agreed upon course of action. A combination of relationship
building, customer service, and assertive collection skills are critical in an
effective collector. The collections process will generally escalate from
customer service (how can we help?) towards a front-line collections (when can
we expect payment?) approach as the customer’s delinquency and risk of default
increases.

 

All past due lease accounts are evaluated on their payment due date and assigned
a specific collection strategy which includes payment notices, emails and
telephone follow- up calls as part of the delinquency lifecycle activity stream.

 

i.Initial Delinquency/Customer Service Call

 

 

Unless the situation requires it, the [***] an account would be worked is [***].
At this point, Tesla’s customer service team will perform courtesy calls and
emails to ensure billing related questions (the most common reason for early
stage delinquency) are resolved.

 

ii.Formal Daily Collection Activity

 

 

Once account becomes [***], Tesla will turn over formal collections activity to
our servicer’s Loss Mitigation Team. The team is composed of representatives
assigned the responsibility of handling outbound and inbound calls.
Representatives handling outbound calls review collection lists and place calls
to delinquent accounts. Representatives should attempt to address customer
delinquency on a one-call resolution basis.

 

The Work List sequences accounts for follow-up by the associate based upon the
review date and payment due date. This list displays the first ‘available’
account on the collection list and requires the associate to work the account
before moving on to the next account requiring collection activity.

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

An ’available’ account is one that:

•Is scheduled to be worked that day

•Is not being worked by another associate

•Has not been worked that day

 

Once an account has been worked, the representative must assign a specific
activity code describing the collection effort, and leave detailed notes of the
collection activity in the customer’s account. Tesla’s customer service team has
viewing access to account notes and is prepared to pick up where the servicer’s
team left off should the customer contact a Tesla representative regarding
payment.

 

iii.Collections Risk Strategy

 

Given the size, quality and expected performance of our portfolio, all
delinquent accounts are [***] on [***]. [***] customers will be handled
differently than those [***] of the [***]. Customized data driven optimization
strategies at the account level incorporating [***] will be deployed over time.
Overall, the risk approach to collections is based on a matrix of risk/exposure
levels and delinquency stage.

 

[***]

 

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

 

 

[***] Delinquency

 

The low end of the risk spectrum is handled through a [***] or [***] progressing
to and culminating in [***] approach.

 

iv.Delinquency Lifecycle Activity

 

 

The  following sequence  of activities will drive the collection efforts
throughout the delinquency lifecycle.

 

[***]

 

 

A late fee of 5% of the contractual base monthly payment (or as limited by state
laws) of any amount not receive 10 days after the due date will be collected.

 

[***]

 

v.End of Term Payment Collections

 

vi.End of Term Fees Collections

 

[***]

 

 

Collections Authority and Exceptions

 

[***] Contact will be performed by Tesla’s customer service and operations team.
Once [***], the servicer’s Loss Mitigation Team will begin collections activity
unless an account has been flagged as “DNC – Do Not Contact” by the Tesla team.
An account is flagged DNC if an ACH or other payment issue is the process of
being resolved.

 

Delinquency collections activities are performed by the servicer. The CSO
Manager stays in frequent communication with the Loss Mitigation Manager to
ensure the Collections Policy is adhered to, and that customers are receiving
TFL’s desired brand and customer experience.

 

In unique situations where collections activity may deviate from the standard
collections timeline, the CSO Manager may authorize collection notices to be
mailed in advance or after normal policy guidelines. The CSO Manager may [***]
after presenting the payment plans to [***].

 

In any event where credit loss may occur, the CSO Manager will provide full
account details to the President of TFL. Together, the President of TFL and CSO
Manager will plan the optimal recovery strategy. The recovery strategy will aim
to minimize loss, protect the asset/equipment, and maintain positive customer
experience.

vii.Customer Contact and Documentation Policy

 

All forms of communication (telephone, general correspondence, email) between
TFL, the servicer and customers should be performed in an appropriate
professional manner. Representatives are not to demonstrate conduct that is
annoying, illegal, or harassing.

 

Representatives must utilize effective and professional telephone skills when
contacting customers. When speaking with the customer, representatives must
identify themselves and state they are calling on behalf of Tesla Finance.

 

Representatives must not indicate they are calling on behalf of Tesla Finance
when speaking to a party other than the debtor or when leaving voice messages.

 

Representatives should communicate in a clear, confident and polite manner and
treat all customers fairly, courteously and equitably. Upon assuming control of
the conversation, representatives should employ the following guidelines:

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

 

 

 

•Determine the customer's financial situation.

•Demonstrate understanding by allowing the customer the opportunity to propose
solutions to the delinquency. Customers are more likely to follow through on
their own proposals or promises rather than those suggested by the
representative.

•Explore viable short-term and long-term solutions to the delinquency.

•Offer the customer satisfactory payment arrangements to remit the full amount
due, including late charges.*

•Obtain a specific and detailed payment commitment from the customer for
bringing the account current.

•Emphasize to the customer the importance of keeping the payment arrangements.

•Follow-up on promises or commitments to pay on agreed upon dates.

•Promote positive customer relations.

 

*Once payment arrangements are obtained, the loss mitigation representative
should ensure the appropriate system entry notes and update tasks are
accomplished.

 

viii.       Telephone Collection Policy

 

TFL collection procedures emphasize the use of the telephone as the primary
means for contacting delinquent customers. Telephone contact is timely and often
provides for immediate results. When conducting telephone collections, it is
policy to treat all delinquent customers in a fair manner and comply with all
regulations. A delinquent customer is entitled to receive helpful assistance in
a courteous manner.

 

Objectives:

 

The representative's main objectives in contacting the customer should be:

 

•Verify  pertinent customer information such as current home address, home
and/or business telephone number, and employment status.

•Obtain the reason(s) for delinquency.

•Obtain a firm commitment from the customer on payment arrangements for bringing
the account current and keeping the account current until account liquidation.

 

It is essential that the reason for delinquency is determined, notated on the
system, and the account delinquency is resolved on the initial customer contact
(once and done).

 

Basic Guidelines for Effective Customer Interaction

 

Each customer has a reason(s) for delinquency; therefore, the representative
must evaluate and work each account on an individual basis. The representative
must maintain a positive and professional approach in resolving the delinquency
situation of each account. The basic guidelines are as follows:

 

•Focus on Specifics - The representative must focus on the specifics of the
delinquency situation. A customer may overreact to the most business like
collection contact by raising his/her voice or by using profanity.
Representatives should not take these actions personally and never reply in
kind.

•Build and Maintain Self-Confidence and Self-Esteem – Representatives must
emphasize the benefits of keeping the account in good standing, without engaging
in any threats, implied or otherwise.

•Build and Maintain a Positive, Constructive Relationship – Representatives must
advise the customer of their intention to help resolve the situation.

 

 

 

D.   Bankruptcy Handling

 

 

Filing of the bankruptcy petition requires (with limited exceptions) TFL to
cease or "stay" further action to collect their

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

 

 

claims. Once filed, the petition prohibits actions to accelerate, set-off,
enforce a statutory, or otherwise collect the debt. The petition also prohibits
post- bankruptcy contacts with the lessee (i.e., "dunning" letters.) The stay
remains in effect until the bankruptcy court releases the lessee’s property from
the estate, dismisses the bankruptcy case, and approves a creditor's request for
termination of the stay or the lessee obtains or is denied a discharge.

 

E.   Repossession and Reinstatement

 

 

Unless [***], the repossession of a leased vehicle [***] action considered to
resolve the situation. However, repo assignment should happen [***]. All repo
assignments must be approved by the President of TFL. TFL will comply with all
applicable state level laws regarding cure notices, reporting delinquency to
bureaus, and right to reinstate. Repossessed vehicles may be sold at public
auction to reduce TFL’s exposure to loss. The President of TFL will decide how
repossessed equipment is sold.

F.Fair Debt Collection and Regulatory Compliance

 

General Policy Statement

 

It is TFL’s policy to follow sound collections practices in letter and spirit to
comply with applicable federal and state laws. The collections department will
be trained and required to comply with all applicable regulations at the
federal, state, and local level. We will follow the provisions and intent of the
Fair Debt Collection Practices Act (FDCPA) to:

 

•Eliminate the use of abusive, deceptive, and unfair debt collection practices
by debt collectors,

•To ensure that those reputable debt collectors who refrain from using abusive
debt collection practices are not competitively dis-advantaged, and

•Promote consistent state action to protect consumers against debt collection
abuses.

 

The FDCPA defines activities that are harassing, deceptive, or otherwise
unacceptable. The representatives are not permitted to engage in any conduct
that would mislead, harass, or abuse any person. Some examples of such conduct
include:

 

•The use or threat of violence, or other criminal means to harm the customer,
the customer's reputation, or the customer's property.

•Collecting any amount unless authorized by the contract or applicable law.

•The use of obscene or profane language, or language which the receiving party
could consider abusive.

•Calling outside the hours or frequency prescribed by law. Engaging the customer
or any third person (to the extent otherwise permitted) in telephone
conversation repeatedly or continuously.

•Continuous attempts to contact a customer through the customer's employer.

•Failing to reveal to the customer that the purpose of the call is to collect a
debt.

•Threatening to initiate a specific type of collection action against the
customer that cannot be taken legally or for which there is no intent to take
the action.

•Implying that non-payment will result in arrest, imprisonment, or garnishment
of wages or otherwise falsely representing the amount that may be collected or
the manner in which collection may be enforced.

•Falsely representing the outstanding balance amount or nature or status of an
account, or the penalties or late charges that may be assessed because of non-
payment.

•Utilizing deceptive means or false representations in an attempt to collect an
account or to obtain information concerning the customer.

•Placing collect telephone calls to the customer.

•Attempting to shame or disgrace a customer by falsely representing or implying
that the customer has committed a crime or acted disgracefully.

•Use of any business, company, or organization names other than that of Tesla
Finance LLC

and Tesla Lease Trust.

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

 

 

•Discussing the delinquency status of an account with any person other than the
customer, unless specifically authorized by the customer in writing.

•Deceptive claims regarding debt payments and impact on credit reports, scores,
and credit worthiness.

 

In addition, we will fully comply with the following regulations that generally
apply to TFL’s servicing and collection activities:

 

•EFTA

•GLBA (Privacy Rule and Notice, Reg. P)

•SCRA

•Bankruptcy Laws

•Information Security (Safeguards Rule)

•Service Providers / Vendor Management

•Customer Complaint Management

 

 

i.Training

 

 

All representatives involved in servicing and collections are trained and
certified on the Fair Debt Collection Practices Act and additional compliance
training is done by the servicer’s Loss Mitigation Manager.

 

ii.Customer Letters

 

 

The Privacy Notice is mailed with the first statement to the lease customer and
annually thereafter. Additional letters sent out during the servicing and
collections process may include collection letters, repossession notices, and
end of lease notices.

 

iii.Audit Policy

 

 

TFL’s business activities are subject to periodic audits in accordance with
Tesla Inc. Audit Committee rules and risk assessment results. This review may
cover all leases or include a sample over a predetermined period, current and
past due and liquidated leases. In addition, a sample of smaller leases may also
be examined to ensure compliance and flag major departure from established
policy and procedures.

 

iv.Records Retention

 

 

The following documents and information will be held for a period not less than
required by statutes in electronic format, where possible:

•Refresh credit report obtained from a credit reporting agency,

•Other supporting information obtained during the collections process,

•Copies of all legal and collection notices sent to the customer,

•Any written complaint filed by the applicant alleging a violation of the law by
TFL,

•Copy of the lease sales contract, incl. the security agreement enforceable in
the jurisdiction where the collateral is located, whereby TFL can acquire title
and repossess the collateral property in the event of a default.

 

G.   Charge-off Policy

 

 

The general policy is to charge-off [***]. The following conditions should
generally result in a charge-off:

 

[***]

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

 

 

 

H.   Lease Extension Policy

 

Customers interested in extending their lease may extend for a maximum of [***]
beyond original contract maturity date and may complete the extension form
within [***] of original maturity date. To qualify for extension, the lease
account must be eligible, including that it must be current on payments. Once an
account is determined to be eligible for extension, an extension form is signed
by the lessee(s) and TFL. An account is not formally extended unless a completed
extension form is accepted at TFL’s discretion.

 

I.Lease Repurchase Policy

 

 

Lease repurchases by Tesla, Inc. may occur if the lease customer experiences
reliability issues with the vehicle. The lease repurchase will be processed
differently based on vehicle title status. In all lease repurchase situations,
the lessee(s) will sign a release of liability and odometer disclosure form.

 

J.Insurance Tracking

 

 

•Proof of insurance is a funding requirement, meaning leases are not booked
until insurance is provided (either current vehicle insurance, or insurance
listing the new Tesla vehicle).

•If the servicer’s insurance tracking team does not receive complete insurance
information [***], Tesla’s CSO lead will send each customer an email requesting
a copy of their insurance card, listing the Tesla leased vehicle.

•If Tesla or the servicer receives notification that the insurance policy has
been changed, cancelled, or altered, the servicer reaches out to the insurance
company for updated policy details.

•If the servicer is unable to reach the insurance company, the CSO Lead emails
the lessees directly for policy information.

•If the CSO Lead is unable to reach the lessee over email, the servicer contacts
the lessee by phone to resolve.

 

K.   Collections and Portfolio Management Metrics

 

 

Timely tracking and reporting of appropriate metrics are key to effective risk
and performance management. The following metrics will be tracked for
appropriate actions [***] as the portfolio grows and performance evolves:

[***]

 

 

 

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

 

 

Schedule 8

to Loan and Security Agreement

 

Commitments of Lenders

 

Committed Lender

Commitment

Deutsche Bank AG, New York Branch

$350,000,000.00

Citibank, N.A.

$325,000,000.00

Royal Bank of Canada

$157,500,000.00

Credit Suisse AG, Cayman Islands Branch

$135,000,000.00

Barclays Bank PLC

$132,500,000.00

Total:

$1,100,000,000.00

 




Schedule 8-1

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

 

 

Schedule 9

to Loan and Security Agreement

 

Short-Term Note Rate

 

The Short-Term Note Rate applicable to each of CAFCO, LLC, CHARTA, LLC, CIESCO,
LLC, CRC Funding, LLC for any Interest Period (or portion thereof), shall be
determined as follows: (a) to the extent that such Conduit Lender funds its
Percentage of the Loan Balance during such Interest Period with Short-Term
Notes, the per annum rate equal to the weighted average of the rates at which
all Short-Term Notes issued by such Conduit Lender to fund its Percentage of the
Loan Balance during such Interest Period were sold, which rates include all
dealer commissions and other costs of issuing such Short-Term Notes, whether any
such Short-Term Notes were specifically issued to fund its Percentage of the
Loan Balance or are allocated, in whole or in part, to such funding, and (b)
otherwise, the Bank Interest Rate.

 

The Short-Term Note Rate applicable to GIFS Capital Company LLC means, for any
day during any Interest Period, the per annum rate equivalent to (a) the rate
(expressed as a percentage and an interest yield equivalent and calculated on
the basis of a 360-day year) or, if more than one rate, the weighted average
thereof, paid or payable by such Conduit Lender from time to time as interest on
or otherwise in respect of the Short-Term Notes issued by such Conduit Lender
that are allocated, in whole or in part, by such Conduit’s Lender’s agent to
fund the purchase or maintenance of the Loans outstanding made by such Conduit
Lender (and which may also, in the case of a pool-funded conduit Conduit Lender,
be allocated in part to the funding of other assets of such Conduit Lender and
which Short-Term Notes need not mature on the last day of any Interest Period)
during such Interest Period as determined by such Conduit Lender’s agent, which
rates shall reflect and give effect to (i) certain documentation and transaction
costs (including, without limitation, dealer and placement agent commissions,
and incremental carrying costs incurred with respect to Short-Term Notes
maturing on dates other than those on which corresponding funds are received by
such Conduit Lender) associated with the issuance of the Conduit Lender’s
Short-Term Notes, and (ii) other borrowings by such Conduit Lender, including
borrowings to fund small or odd dollar amounts that are not easily accommodated
in the commercial paper market, solely to the extent such amounts are allocated,
in whole or in part, by the Conduit Lender’s agent to fund such Conduit Lender’s
purchase or maintenance of the Loans outstanding made by such Conduit Lender
during such Interest Period; provided, that, if any component of such rate is a
discount rate, in calculating the applicable “Short-Term Note Rate” for such
day, such Conduit Lender’s agent shall for such component use the rate resulting
from converting such discount rate to an interest bearing equivalent rate per
annum.

 

The Short-Term Note Rate applicable to Salisbury Receivables Company LLC shall
mean, for each day during an Interest Period, the greater of (x) zero and (y)
the weighted average rate at which interest or discount is accruing on or in
respect of the Short-Term Notes with respect to such Conduit Lender allocated,
in whole or in part, by the related Agent, to fund the purchase or maintenance
of such portion of such Loan Balance (including, without limitation, any
interest attributable to the commissions of placement agents and dealers in
respect of such Short-Term Notes and any costs associated with funding small or
odd-lot amounts, to the extent that such commissions or costs are allocated, in
whole or in part, to such Short-Term Notes by such Agent); provided, that,
notwithstanding anything herein to the contrary, the Short-Term Note Rate with
respect to Salisbury Receivables Company LLC shall, at the election of the
related Agent, be determined by such Agent by application of this definition of
Short-Term Note Rate with the words “short-term promissory notes of Sheffield
Receivables Company LLC” replacing the words “Short-Term Notes with respect to
such Conduit Lender” or “such Short-Term Notes” wherever they appear herein.

 

Schedule 8-2

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

 

 

Exhibit A
to Loan and Security Agreement

 

Form of Loan Request

Loan Request

[DATE]

To:  
Deutsche Bank AG, New York Branch,

as Administrative Agent

60 Wall Street, 5th Floor

New York, New York 10005

Attention: Katherine Bologna

 

VIA EMAIL, FACSIMILE AND OVERNIGHT COURIER

 

Re:

Loan and Security Agreement (Warehouse SUBI Certificate) dated as of December
27, 2018 (as amended, supplemented or otherwise modified and in effect from time
to time, the “Agreement”), among LML 2018 Warehouse SPV, LLC, as Borrower (the
“Borrower”), Tesla Finance LLC (“TFL”), the Lenders and Group Agents party
thereto and Deutsche Bank AG, New York Branch, as Administrative Agent
(“Administrative Agent”)

Ladies and Gentlemen:

This is a Loan Request delivered pursuant to the Agreement.  Capitalized terms
used in this Loan Request but not otherwise defined herein shall have the
respective meanings assigned to such terms in the Agreement.

The Borrower hereby requests that the Lenders make Loans on [__________] in the
aggregate  principal amount of $[_________] [if the Loan Increase Date is a
Warehouse SUBI Lease Allocation Date, insert: and that a proposed allocation be
made to the Warehouse SUBI of Leases and related Leased Vehicles with an
aggregate Securitization Value of $[__________] as of the applicable Cut-Off
Date].

The Borrower hereby requests that the proceeds of the loan be wire transferred
to the following account [________________].

Attached hereto are (i) a completed worksheet which calculates the amount of the
Loans, its impact on the Loan Balance, the Available Facility Limit (on a pro
forma basis as of the date hereof, after giving effect to such Loans) and the
relationship of the increased Loan Balance to the Maximum Loan Balance, after
giving effect to the allocation of the Lease Pool, if any, to the Warehouse SUBI
on the Loan Increase Date (Attachment A), (ii) [if the Loan Increase Date is a
Warehouse SUBI Lease Allocation Date, insert:  an Allocation Notice with respect
to the proposed allocation to the Warehouse SUBI of Leases and related Leased
Vehicles on the Loan Increase Date] and [(iii)] in the copy of this Notice
delivered to the Lender, a Pool Cut Report as to all Leases included in the
Warehouse SUBI (including, without limitation, the Lease Pool (if any) proposed
to be allocated to the Warehouse SUBI on the Loan Increase Date) (Attachment B).

A-1

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

 

 

The Borrower hereby certifies that each of the conditions precedent to the Loan
Increase herein contemplated set forth in Sections 2.01(b) and 5.02 of the
Agreement shall be satisfied as of the Loan Increase Date.

IN WITNESS WHEREOF, the Borrower has caused this Loan Request to be executed and
delivered by its duly authorized officer as of the date first above written.

Very truly yours,

LML 2018 WAREHOUSE SPV, LLC

 

By:

 

 

Name:

 

Title:

 

 

 

A-2

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

Exhibit B

to Loan and Security Agreement

 

Form of Control Agreement

This Control Agreement (as amended, supplemented or otherwise modified and in
effect from time to time, the “Agreement”), dated as of [_________], is among
LML 2018 Warehouse SPV, LLC (the “Borrower”), Tesla Finance LLC (the
“Servicer”), Deutsche Bank AG, New York Branch, as administrative agent (the
“Secured Party”), and [___________], as securities intermediary (the “Securities
Intermediary”).  Except as otherwise defined herein, capitalized terms used
herein shall have the respective meanings assigned to such terms in the Loan and
Security Agreement (defined below) and the interpretive rules thereof shall
apply to this Agreement.

RECITALS

WHEREAS, pursuant to the Loan and Security Agreement, the Borrower has granted
to the Secured Party a security interest in investment property consisting of
the Securities Accounts, related Security Entitlements and the Financial Assets
and other investment property from time to time included therein; and

WHEREAS, the parties hereto desire that the security interests of the Secured
Party in the Securities Accounts be a first priority security interest perfected
by “control” pursuant to Articles 8 and 9 of the UCC.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01.General Definitions.  Except as otherwise specified herein or as
the context may otherwise require, the following terms have the respective
meanings set forth below for all purposes of this Agreement.

“Agreement” has the meaning set forth in the Preamble.

“Bankruptcy Code” means the United States Bankruptcy Code, Title 11 United
States Code.

“Borrower” has the meaning set forth in the Preamble.

“Entitlement Holder” means, with respect to any Financial Asset, a Person
identified in the records of the Securities Intermediary as the Person having a
Security Entitlement against the Securities Intermediary with respect to such
Financial Asset.

“Entitlement Order” means a notification directing the Securities Intermediary
to transfer or redeem a Financial Asset.

“Financial Asset” has the meaning specified in Section 8-102(a)(9) of the UCC.

B-1

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

“Loan and Security Agreement” means the Loan and Security Agreement (Warehouse
SUBI Certificate) dated as of December 27, 2018 (as amended, supplemented or
otherwise modified and in effect from time to time), among the Borrower, Tesla
Finance LLC, the Lenders and the Group Agents parties thereto from time to time,
and the Administrative Agent described therein.

“Person” means any legal person, including any individual, corporation,
partnership, joint venture, association, limited liability company, joint stock
company, trust, business trust, bank, trust company, estate (including any
beneficiaries thereof), unincorporated organization or government or any agency
or political subdivision thereof.

“Secured Party” has the meaning set forth in the Preamble.

“Securities Accounts” means the Warehouse SUBI Collection Account and the
Warehouse SUBI Reserve Account, individually or collectively, as the context
requires or permits.

“Securities Intermediary” has the meaning set forth in the Preamble.

“Security Entitlement” means the rights and property interest of an Entitlement
Holder with respect to a Financial Asset, as specified in Part 5 of Article 8 of
the UCC.

“Servicer” has the meaning set forth in the Preamble.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

“Warehouse SUBI Collection Account” means account number [***] in the name
“Warehouse SUBI Collection Account of LML 2018 Warehouse SPV, LLC for the
benefit of Deutsche Bank AG, New York Branch, as Administrative Agent”
established with the Securities Intermediary pursuant to the Loan and Security
Agreement, together with any successor accounts established pursuant to the Loan
and Security Agreement.

“Warehouse SUBI Reserve Account” means account number [***] in the name “Reserve
Account of LML 2018 Warehouse SPV, LLC for the benefit of Deutsche Bank AG, New
York Branch, as Administrative Agent” established with the Securities
Intermediary pursuant to the Loan and Security Agreement, together with any
successor accounts established pursuant to the Loan and Security Agreement.

Section 1.02.Incorporation of UCC by Reference.  Except as otherwise specified
herein or as the context may otherwise require, all terms used in this Agreement
not otherwise defined herein which are defined in Article 1, 8 or 9 of the UCC
shall have the respective meanings assigned to such terms in such Article the
UCC.

ARTICLE II

ESTABLISHMENT OF CONTROL OVER SECURITIES ACCOUNT

Section 2.01.Establishment of Securities Account.  The Securities Intermediary
hereby confirms that (i) the Securities Intermediary has established the
Securities Accounts specifically referenced in the definition thereof, (ii) each
of the Securities Accounts is an account to which Financial Assets are or may be
credited, (iii) the Securities Intermediary shall, subject to the terms of this
Agreement, treat the Secured Party as entitled to exercise the rights that
comprise any Financial Asset credited to any Securities Account, (iv) all
property delivered to the Securities Intermediary by or on behalf of the
Borrower, the Servicer or the Secured Party for deposit to any Securities
Account will promptly be credited to such Securities Account and (v) all
securities or other property

B-2

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

underlying any Financial Assets credited to any Securities Account shall be
registered in the name of the Securities Intermediary, endorsed to the
Securities Intermediary or in blank or credited to another securities account
maintained in the name of the Securities Intermediary and in no case will any
Financial Asset credited to any Securities Account be registered in the name of
the Borrower or the Servicer, payable to the order of the Borrower or the
Servicer or specially endorsed to the Borrower or the Servicer, except to the
extent the foregoing have been specially endorsed to the Securities Intermediary
or in blank.

Section 2.02.“Financial Assets” Election.  The Securities Intermediary hereby
agrees that each item of property (whether investment property, financial asset,
security, instrument or cash) credited to a Securities Account shall be treated
as a “financial asset” within the meaning of Section 8-102(a)(9) of the UCC.

Section 2.03.Entitlement Orders.  If at any time the Securities Intermediary
shall receive an Entitlement Order from the Secured Party with respect to any
Securities Account (or the Financial Assets credited thereto), the Securities
Intermediary shall comply with such Entitlement Order without further consent by
the Borrower, the Servicer or any other Person.  Without limiting the generality
of the foregoing, if the Secured Party notifies the Securities Intermediary in
writing that the Secured Party shall exercise exclusive control over any
Securities Account (and any Financial Assets credited thereto) (such notice,
which shall be substantially in the form of Attachment A attached hereto,
“Notice of Exclusive Control”), the Securities Intermediary shall cease (i)
complying with Entitlement Orders or other directions relating to such
Securities Account (or the Financial Assets credited thereto) originated by the
Borrower, the Servicer or any other Person other than the Secured Party and (ii)
distributing to the Borrower, the Servicer or any Person other than the Secured
Party interest, dividends or other amounts received by the Securities
Intermediary in respect of any Financial Asset or other property credited to
such Securities Account (and, instead, shall (at the direction of the Secured
Party from time to time) retain such interest, dividends and other amounts in
such Securities Account or distribute same to, or at the direction of, the
Secured Party).  The Securities Intermediary shall provide to the Borrower
copies of Entitlement Orders received from the Secured Party.  

Except as otherwise provided in this Section 2.03, the Servicer may give
Entitlement Orders to the Securities Intermediary relating to the redemption or
transfer of Financial Assets in the Securities Accounts.  Such Entitlement
Orders shall be in accordance with the information contained in the related
Settlement Statement.

Section 2.04.Waiver of Lien; Waiver of Set-Off.  In the event that the
Securities Intermediary has or subsequently obtains by agreement, operation of
law or otherwise a security interest in any Securities Account or any Security
Entitlement or Financial Asset credited thereto, the Securities Intermediary
hereby waives such security interest (except as provided in the next
sentence).  The Financial Assets and other items deposited to any Securities
Account will not be subject to deduction, set-off, banker’s lien or any other
right in favor of any Person or entity other than the Secured Party (except that
the Securities Intermediary may set off against amounts on deposit in the
Securities Accounts (i) all amounts due to it in respect of its customary fees
and expenses for the routine maintenance and operation of the Securities
Accounts, and (ii) the face amount of any checks that have been credited to any
such Securities Account, but are subsequently returned unpaid because of
uncollected or insufficient funds).

Section 2.05.Notice of Adverse Claims.  Except for the claims and interests of
the Secured Party and the Borrower in the Securities Accounts, the Securities
Intermediary does not know of any claim to, or interest in, any Securities
Account or in any Financial Asset credited thereto.  If any Person asserts any
lien, encumbrance or adverse claim (including any writ, garnishment, judgment,
warrant of attachment, execution or similar process) against any Securities
Account or in any Financial Asset carried therein, the Securities Intermediary
will promptly notify the Secured Party and the Borrower thereof.

B-3

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

ARTICLE III

REPRESENTATIONS, WARRANTIES AND
COVENANTS OF THE SECURITIES INTERMEDIARY

Section 3.01.Representations, Warranties and Covenants of the Securities
Intermediary.  The Securities Intermediary hereby represents and warrants to the
Secured Party, the Borrower and the Servicer, and covenants that:

 

(a)

The Securities Intermediary is a banking corporation duly organized, validly
existing and in good standing under the laws of [_________] and each other state
where the nature of its business requires it to qualify, except to the extent
that the failure to so qualify would not have a material adverse effect on the
ability of the Securities Intermediary to perform its obligations under this
Agreement.

 

(b)

Each Securities Account has been established as set forth in Section 2.01 and
will be maintained in the manner set forth herein until termination of this
Agreement.  The Securities Intermediary shall not change the name or account
number of any Securities Account without the prior written consent of the
Secured Party.

 

(c)

No Financial Asset carried in any Securities Account is or will be registered in
the name of the Borrower, payable to the order of the Borrower, or specially
endorsed to the Borrower, except to the extent such Financial Asset has been
endorsed to the Securities Intermediary or in blank.

 

(d)

This Agreement is the valid and legally binding obligation of the Securities
Intermediary.

 

(e)

The Securities Intermediary has not entered into, and until the termination of
this Agreement will not, without the prior written consent of the Borrower, the
Servicer and the Secured Party, enter into, any agreement pursuant to which it
agrees to comply with Entitlement Orders of any Person other than the Secured
Party with respect to each Securities Account.

 

(f)

The Securities Intermediary has not entered into, and until the termination of
this Agreement will not, without the prior written consent of the Borrower, the
Servicer and the Secured Party, enter into, any other agreement with the
Borrower the Servicer, the Secured Party or any other Person purporting to limit
or condition the obligation of the Securities Intermediary to comply with
Entitlement Orders as set forth in Section 2.03.

 

(g)

If requested by the Secured Party, the Securities Intermediary will deliver to
the Secured Party copies of all statements and confirmations relating to the
Securities Accounts (and the Financial Assets credited thereto), such delivery
to be made at the same time as delivery to the Borrower or the Servicer.

ARTICLE IV

MISCELLANEOUS

B-4

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

Section 4.01.Choice of Law.  This Agreement and the Securities Accounts shall be
governed by the laws of the State of New York (without regard to its conflicts
of law principles).  Regardless of any provision in any other agreement, for
purposes of the UCC, New York shall be deemed to be the Securities
Intermediary’s location and the Securities Accounts (as well as the Security
Entitlements related thereto) shall be governed by the laws of the State of New
York.

Section 4.02.Conflict with other Agreements.  As of the date hereof, there are
no other agreements entered into between the Securities Intermediary in such
capacity and the Borrower with respect to any Securities Account.  In the event
of any conflict between this Agreement (or any portion thereof) and any other
agreement now existing or hereafter entered into, the terms of this Agreement
shall prevail.

Section 4.03.Amendments.  No amendment or modification of this Agreement or
waiver of any right hereunder shall be binding on any party hereto unless it is
in writing and is signed by all of the parties hereto.

Section 4.04.Successors.  The terms of this Agreement shall be binding upon, and
shall inure to the benefit of, the parties hereto and their respective
successors.

Section 4.05.Notices.  All demands, notices and communications hereunder shall
be in writing and shall be deemed to have been duly given if personally
delivered at or mailed by registered mail, return receipt requested, to, in the
case of (i) the Borrower, at c/o Tesla, Inc., 3500 Deer Creek Road, Palo Alto,
California 94304, Attention:  General Counsel, facsimile no. (650) 523-4770,
(ii) the Servicer, at c/o Tesla, Inc., 3500 Deer Creek Road, Palo Alto,
California 94304, Attention:  General Counsel, facsimile no. (650) 523-4770,
(iii) the Secured Party, [__________], Attention: Asset Finance Group, telecopy
no. [_________], and (iv) the Securities Intermediary, [__________________,
telecopy no. (___)__________] or as to any of such parties, at such other
address as shall be designated by such party in a written notice to the other
parties.

Section 4.06.Termination.  The rights and powers granted herein to the Secured
Party have been granted in order to perfect its security interest in each
Securities Account, are powers coupled with an interest and will neither be
affected by the bankruptcy of the Borrower nor by the lapse of time.  The
obligations of the Securities Intermediary hereunder shall continue in effect
with respect to each Securities Account until the Secured Party has notified the
Securities Intermediary in writing that its security interest under the Loan and
Security Agreement has been terminated.  Upon the joint written instruction of
the Secured Party and the Borrower, the Securities Intermediary shall close a
Securities Account and disburse as directed the balance of any assets therein.

Section 4.07.Counterparts.  This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts.

Section 4.08.No Petition.  Each party hereto agrees, prior to the date which is
one (1) year and one (1) day after the payment in full of all indebtedness for
borrowed money of the Borrower, not to acquiesce, petition or otherwise,
directly or indirectly, invoke, or cause the Borrower to invoke, the process of
any Official Body for the purpose of (a) commencing or sustaining a case against
Borrower, under any federal or state bankruptcy, insolvency or similar law
(including the Bankruptcy Code), (b) appointing a receiver, liquidator,
assignee, trustee, custodian, sequestrator or other similar official for the
Borrower, or any substantial part of the property of the Borrower, or (c)
ordering the winding up or liquidation of the affairs of the Borrower.

B-5

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

TESLA FINANCE LLC,

as Servicer

 

By:

 

Name:

 

Title:

 

 

 

LML 2018 WAREHOUSE SPV, LLC,

as Borrower

 

 

By:

 

Name:

 

Title:

 

 

 

DEUTSCHE BANK AG, NEW YORK BRANCH, as Administrative Agent, as Secured Party,

 

 

By:

 

Name:

 

Title:

 

 

 

[________________________],

as Securities Intermediary

 

 

By:

 

Name:

 

Title:

 

 

 

 

B-6

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

ATTACHMENT A
to
Control Agreement

FORM OF NOTICE OF EXCLUSIVE CONTROL

[                               ,         ]

[BANK]

[ADDRESS]

Re:Control Agreement

Ladies and Gentlemen:

We hereby notify you that, in accordance with the provisions of the Loan and
Security Agreement, dated as of December 27, 2018 (as amended, supplemented or
otherwise modified and in effect from time to time, the “Agreement”), among the
Borrower, Tesla Finance LLC, the Lenders and the Group Agents parties thereto
from time to time and the undersigned, as Administrative Agent (“Administrative
Agent”), we intend to exercise in the place and stead of the Borrower and the
Servicer any and all rights in respect of or in connection with the Control
Agreement dated [•], 20[•], among the Administrative Agent, the Borrower, the
Servicer and you (the “Control Agreement”) and the [__________] Account.

Capitalized terms used herein without definition shall have the respective
meanings assigned to such terms in the Control Agreement.

 

Very truly yours,

DEUTSCHE BANK AG, NEW YORK BRANCH,

as Administrative Agent

 

 

By:

 

Title:

 

 

 

 

 

B-7

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

Exhibit C
to Loan and Security Agreement

Form of Compliance Certificate

Certificate of Treasurer

I, the undersigned, Treasurer of LML 2018 Warehouse SPV, LLC (the “Borrower”) do
hereby CERTIFY, pursuant to Section 6.01(a)(i) of the Loan and Security
Agreement (Warehouse SUBI Certificate) dated as of December 27, 2018 (as
amended, supplemented or otherwise modified and in effect from time to time, the
“Loan and Security Agreement”) among the Borrower, TFL, the Lenders and Group
Agents party thereto, and Deutsche Bank AG, New York Branch, as Administrative
Agent, that on and as of the date hereof, there exists no Default, Event of
Default or, to my knowledge, Servicer Default.

Capitalized terms not otherwise defined herein have the respective meanings
assigned to such terms in the Loan and Security Agreement.

IN WITNESS WHEREOF, the undersigned has executed this Certificate this         
day of                     , 20  .

 

LML 2018 WAREHOUSE SPV, LLC

 

 

By:

 

Name:

 

Title:

  Treasurer

 

 

 

 

C-1

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

Exhibit D
to Loan and Security Agreement

Form of Notice of Warehouse SUBI Lease Allocation

Notice of Warehouse SUBI Lease Allocation

[DATE]

 

Deutsche Bank AG, New York Branch,

as Administrative Agent

60 Wall Street, 5th Floor

New York, New York 10005

Attention: Katherine Bologna

 

VIA EMAIL, FACSIMILE AND OVERNIGHT COURIER

 

Re:

Loan and Security Agreement (Warehouse SUBI Certificate) dated as of December
27, 2018 (as amended, supplemented or otherwise modified and in effect from time
to time, the “Agreement”), among Tesla 2014 Warehouse Borrower SPV LLC, as
Borrower (the “Borrower”), Tesla Finance LLC (“TFL”), the Lenders and Group
Agents party thereto and Deutsche Bank AG, New York Branch, as Administrative
Agent (“Administrative Agent”)

Ladies and Gentlemen:

This is a Notice of Warehouse SUBI Lease Allocation delivered pursuant to the
Agreement and Section 11.2 of the Warehouse SUBI Supplement.  Capitalized terms
used in this Notice of Warehouse SUBI Lease Allocation but not otherwise defined
herein shall have the respective meanings assigned to such terms in the
Agreement.

TFL hereby notifies the Administrative Agent of a proposed allocation to the
Warehouse SUBI of Leases and related Leased Vehicles to occur on [_____] (the
“Warehouse SUBI Lease Allocation Date”) pursuant to the Agreement and the
Warehouse SUBI Supplement.  The aggregate Securitization Value of such Leases is
$[__________] as of the applicable Cut-Off Date.

Attached hereto are (i) a Pool Cut Report as to the Leases proposed to be
allocated to the Warehouse SUBI on the Warehouse SUBI Lease Allocation Date
(Attachment A) and (ii) a schedule of Leases proposed to be allocated to the
Warehouse SUBI on the Warehouse SUBI Lease Allocation Date (Attachment B).

Pursuant to Section 2.3 of the Warehouse SUBI Servicing Agreement, TFL, as
Servicer, hereby certifies to the Administrative Agent, it has received all of
the Lease Documents (other than (x) the original Certificates of Title, which
shall be delivered to the Servicer promptly following receipt from the
applicable Registrar of Titles and (y) any Lease Documents (including each Lease
that constitutes Electronic Chattel Paper) related to the Leases identified in
Attachment B hereto.

IN WITNESS WHEREOF, the Borrower and TFL have caused this Notice of Warehouse
SUBI Lease Allocation to be executed and delivered by its duly authorized
officer as of the date first above written.

D-1

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

 

Very truly yours,

LML 2018 WAREHOUSE SPV, LLC

 

By:

 

Name:

 

Title:

 

 

 

TESLA FINANCE LLC

 

 

By:

 

Name:

 

Title:

 

 

 

D-2

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

Exhibit E
to Loan and Security Agreement

Form of Pool Cut Report

 

 

 

 



E-1

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

Account Number

VIN

Customer State

FICO Score

Original Term

Contractual Total Monthly Payment Amount

Buy Rate (APR)

Contractual Residual Amount

ALG Estimate of Residual

Current Maturity Date

Number of Payments Remaining

Current Days Past Due

Mark-to-Market ALG Value

1

 

 

 

 

 

 

 

 

 

 

 

 

2

 

 

 

 

 

 

 

 

 

 

 

 

3

 

 

 

 

 

 

 

 

 

 

 

 

4

 

 

 

 

 

 

 

 

 

 

 

 

5

 

 

 

 

 

 

 

 

 

 

 

 

6

 

 

 

 

 

 

 

 

 

 

 

 

7

 

 

 

 

 

 

 

 

 

 

 

 

8

 

 

 

 

 

 

 

 

 

 

 

 

9

 

 

 

 

 

 

 

 

 

 

 

 

10

 

 

 

 

 

 

 

 

 

 

 

 

11

 

 

 

 

 

 

 

 

 

 

 

 

12

 

 

 

 

 

 

 

 

 

 

 

 

13

 

 

 

 

 

 

 

 

 

 

 

 

14

 

 

 

 

 

 

 

 

 

 

 

 

15

 

 

 

 

 

 

 

 

 

 

 

 

16

 

 

 

 

 

 

 

 

 

 

 

 

17

 

 

 

 

 

 

 

 

 

 

 

 

18

 

 

 

 

 

 

 

 

 

 

 

 

19

 

 

 

 

 

 

 

 

 

 

 

 

20

 

 

 

 

 

 

 

 

 

 

 

 

 






E-1

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

MTM Date

SUBI Date

Base RV

Base RV Type

Req. Disc. Rate

Original SV

Lease SV

BRV SV

Facility SV

Country Ineligible?

Original Term Ineligible?

Initial SV Ineligible?

Excess Miles Ineligible?

Scheduled Payments Made

Past due Ineligible?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 






E-2

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

FICO Ineligible?

Early Paid

Repo?

Charged-off?

Bankruptcy

Extension

Repurchase

Maturity Ineligible?

Facility Eligibility

Maturity Month

Tape

Current Lease Receivable

Vehicle Make and Model

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E-3

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

 

Exhibit F
to Loan and Security Agreement

 

Form of Notice of Securitization Take-Out

[Date]

Deutsche Bank AG, New York Branch
as Administrative Agent
60 Wall Street, 5th Floor

New York, New York 10005

Attention: Katherine Bologna

 

 

Attention:  

 

Re:

Loan and Security Agreement (Warehouse SUBI Certificate) dated as of December
27, 2018 (as amended, supplemented or otherwise modified and in effect from time
to time, the “Agreement”), among LML 2018 Warehouse SPV, LLC, as Borrower (the
“Borrower”), Tesla Finance LLC, the Lenders and the Group Agents party thereto
from time to time, and Deutsche Bank AG, New York Branch, as Administrative
Agent (“Administrative Agent”)

Ladies and Gentlemen:

This is a Notice of Securitization Take-Out delivered pursuant to the
Agreement.  Capitalized terms used in this Notice of Securitization Take-Out but
not otherwise defined herein shall have the respective meanings assigned to such
terms in the Agreement.

The Borrower hereby notifies the Administrative Agent that it intends to effect
a Securitization Take-Out on the Securitization Take-Out Date of _______, 20__
[Insert date which may be no fewer than 5 Business Days after the date of this
Notice].

The Securitization Take-Out Price for the Securitization Take-Out is estimated
to be $                            .

F-1

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

 

IN WITNESS WHEREOF, Borrower has caused this Notice of Securitization Take-Out
to be executed and delivered by its duly authorized officer as of the date first
above written.

Very truly yours,

LML 2018 WAREHOUSE SPV, LLC

 

 

By:

 

Name:

 

Title:

 

 

F-2

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

Exhibit G
to Loan and Security Agreement

Form of Securitization Take-Out Certificate

 

LML 2018 Warehouse SPV, LLC

Securitization Take-Out Certificate

This Securitization Take-Out Certificate is delivered pursuant to
Section 2.09(b)(i) of the Loan and Security Agreement (Warehouse SUBI
Certificate), dated as of December 27, 2018, among LML 2018 Warehouse SPV, LLC,
as Borrower, Tesla Finance LLC, certain Lenders party thereto, certain Group
Agents party thereto and Deutsche Bank AG, New York Branch, as Administrative
Agent (as in effect from time to time, the “Loan and Security
Agreement”).  Unless otherwise defined herein, capitalized terms used in this
Securitization Take-Out Certificate shall have the respective meanings assigned
to such terms in the Loan and Security Agreement.

Today’s Date:___________
Securitization Take-Out Date:___________

I.

CALCULATION OF LOAN BALANCE

 

A.

Securitization Value of Warehouse SUBI Leases (prior to Securitization Take-Out)

$          -

 

B.

Less:  Securitization Value of Warehouse SUBI Leases to be reallocated to UTI in
connection with Securitization Take-Out

$

 

C.

Remaining aggregate Securitization Value of Warehouse SUBI Leases other than
Defaulted Leases, Terminated Leases, Delinquent Lease and Leases which exceed
the Excess Concentration Amount and after giving effect to any other reductions
thereto in accordance with the term “Maximum Loan Balance” determined as if the
remaining Leases are now being allocated to the Warehouse SUBI

$          -

 

D.

Advance Rate

%

 

E.

Maximum Loan Balance which can be outstanding following Securitization Take-Out
(= (D. x C.)

$          -

II.

LOAN BALANCE RECONCILIATION

 

A.

Loan Balance prior to Securitization Take-Out

$          -

 

B.

Maximum Loan Balance which can be outstanding following Securitization Take-Out
(I.E)

$          -

 

C.

Portion of Loan Balance to be repaid on Securitization Take-Out Date (A. minus
B.)

$          -

 

D.

Actual Loan Balance following Securitization Take-Out (A. minus C.)

$

III.

AVAILABLE MAXIMUM LOAN BALANCE

 

A.

Maximum Loan Balance

$[________]

 

B.

Loan Balance (following Securitization Take-Out) (II.D)

$          -

 

C.

Available Maximum Loan Balance (A. minus B.)

$

 

G-1

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

The Borrower hereby represents and warrants, in connection with the
Securitization Take-Out to which this Securitization Take-Out relates, that each
of the conditions and other requirements set forth in Section 2.09(b) of the
Loan and Security Agreement has been satisfied.




G-2

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

IN WITNESS WHEREOF, I _________, a Responsible Officer of the Borrower, has
executed this Securitization Take-Out Certificate as of the date set forth
above.

LML 2018 WAREHOUSE SPV, LLC

 

 

By:

 

Name:

 

Title:

 

 

G-3

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

Exhibit H
to Loan and Security Agreement

 

[RESERVED]

 

 

 

H-1

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

Exhibit I

to Loan and Security Agreement

[Reserved]

 

 

I-1

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

Exhibit J

to Loan and Security Agreement

[Reserved]

 

 

J-1

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

Exhibit K

to Loan and Security Agreement

[Reserved]

 

 

 

 

K-1

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

 

Exhibit L

[Reserved]

 

 

L-1

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

Exhibit M
to Loan and Security Agreement

 

 

Form of Assignment and Acceptance Agreement

 

 

This Assignment and Assumption Agreement (this “Assignment”) dated as of
[___________], 20___ is made by [_____________] [(together with the Group Agent
(as defined below),] the “Assignor”) to [____________] (the “Assignee”) [with
the consent of LML 2018 Warehouse SPV, LLC, as Borrower under the Loan and
Security Agreement (defined below)], pursuant to Section 12.10 of the Loan and
Security Agreement (Warehouse SUBI Certificate) dated as of December 27, 2018
(as amended, supplemented, or otherwise modified and in effect from time to
time, the “Loan and Security Agreement”), among LML 2018 Warehouse SPV, LLC, as
Borrower, Tesla Finance LLC, the Lenders and Group Agents party thereto from
time to time, and Deutsche Bank AG, New York Branch, as Administrative
Agent.  Capitalized terms used (but not defined) in this Assignment shall have
the respective meanings assigned to such terms in the Loan and Security
Agreement.

SECTION 1.Assignment and Assumption.  In consideration of the payment of
$___________ by the Assignee to the Assignor, the receipt and sufficiency of
which payment is hereby acknowledged, effective on _________, 20__ (the
“Effective Date”), the Assignor hereby assigns to the Assignee [(or to _________
(the “Assignee Group Agent”), for the benefit of the Assignee)] without recourse
and (except as provided below) without representation or warranty, and the
Assignee hereby purchases and assumes, an undivided ___% interest in the
Assignor’s Loans (and the Assignor’s rights and obligations under its Loans),
together with the Assignor’s related interest in the Collateral and the
Assignor’s Commitment Amount.  The Assignor represents and warrants to the
Assignee that (i) it is the owner of the portion of the Loans assigned hereby
and (ii) it has not created any lien upon or with respect to the portion of the
Loans assigned hereby.

SECTION 2.Effect of Assignment.  (a)   From and after the Effective Date,
(i) the Assignee shall be a party to and be bound by all of the terms of the
Loan and Security Agreement and shall have the rights and obligations of a
Lender thereunder and (ii) the Assignor shall, to the extent of the assignment
effected hereby, relinquish its rights and be released from its obligations
under the Loan and Security Agreement.  Without limiting the generality of this
Section 2(a), the Assignee acknowledges receipt of a copy of Section 12.11 of
the Loan and Security Agreement and agrees to be bound thereby.

(b)After giving effect to the assignment effected by this Assignment, (i) the
Assignor’s Commitment Amount shall be $___________, and its portion of the Loan
Balance shall be $_____________, and (ii) the Assignee’s Commitment Amount shall
be $__________, and its portion of the Loan Balance shall be $___________.

SECTION 3.Administrative Agent.  The Assignee [and the Assignee’s Group Agent]
hereby accept(s) the appointment of, and authorizes, the Administrative Agent to
take such action on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms of the Loan and Security Agreement,
together with such powers as are reasonably incidental thereto.

SECTION 4.Miscellaneous.

(a)The Assignor shall deliver a copy of this Assignment to the Servicer, the
Borrower and the Administrative Agent.

M-1

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

(b)THIS ASSIGNMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO ITS CONFLICTS OF LAW
PRINCIPLES).

(c)Schedule I attached hereto sets forth information (as such information may be
changed from time to time in accordance with Section 12.05 of the Loan and
Security Agreement) relating to the Assignee [and its Group Agent].  Such
Schedule I shall be deemed to amend Schedule I to the Loan and Security
Agreement without any further action of any party to the Loan and Security
Agreement.

(d)This Assignment may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which shall be an
original, but all of which shall constitute one and the same instrument.

IN WITNESS WHEREOF, the parties hereto, by their duly authorized signatories,
have executed and delivered this Assignment as of the date first above written.

[ASSIGNOR]

 

 

By:

 

Authorized Signatory

Title:

 

[ASSIGNOR’S FACILITY AGENT]

 

 

By:

  

Authorized Signatory

Title:

 

[ASSIGNEE]

 

 

By:

 

Authorized Signatory

Title:

[ASSIGNEE’S FACILITY AGENT]

 

 

By:

 

Authorized Signatory

Title:

 

[CONSENTED TO:

 

 

LML 2018 WAREHOUSE SPV, LLC, as Borrower

 

 

By:  

]

Authorized Signatory

Title:

 

M-2

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

Schedule I to
Assignment and Assumption
Agreement

N-1

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

Exhibit N
to Loan and Security Agreement

 

 

Form of Assumption Agreement

 

THIS ASSUMPTION AGREEMENT (this “Agreement”), dated as of [_________ ___, ____],
is among LML 2018 Warehouse SPV, LLC (the “Borrower”), [_____________], as a
Conduit Lender (the “New Conduit Lender[s]”), [_____________], as a Related
Committed Lender (the “New Committed Lender[s]” and together with the New
Conduit Lender[s], the “New Lenders”), [_____________], as group agent for the
New Lenders (the “New Group Agent” and together with the New Lenders, the “New
Group”) and Deutsche Bank AG, New York Branch (“Deutsche Bank”), as
Administrative Agent (in such capacity, the “Administrative Agent”), as a Lender
and as a Group Agent.1

BACKGROUND

The Borrower and various others are parties to a certain Loan and Security
Agreement (Warehouse SUBI Certificate), dated as of December 27, 2018 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Loan Agreement”).  Capitalized terms used and not otherwise defined
herein have the respective meaning assigned to such terms in the Loan Agreement.

NOW, THEREFORE, the parties hereto hereby agree as follows:

SECTION 1.

This letter constitutes an Assumption Agreement pursuant to Section 12.10(j) of
the Loan Agreement.  The Borrower desires the New Lenders and the New Group
Agent to become a Group under the Loan Agreement, and upon the terms and subject
to the conditions set forth in the Loan Agreement, the New Lenders and the New
Group Agent agree to become a Group thereunder, each in the respective
capacities set forth on the signature pages hereto.

SECTION 2.

Upon execution and delivery of this Agreement by the Borrower and each member of
the New Group, satisfaction of the other conditions with respect to the addition
of a Group specified in Section 12.10(j) of the Loan Agreement (including the
written consent of the Administrative Agent) and receipt by the Administrative
Agent of counterparts of this Agreement (whether by facsimile or otherwise)
executed by each of the parties hereto:

(a)

[each of] the New Conduit Lender[s] shall become a party to, and have all of the
rights and obligations of, a Conduit Lender under the Loan Agreement;

(b)

[each of] the New Committed Lender[s] shall become a party to, and have the
rights and obligations of, a Committed Lender under the Loan Agreement and the
Commitment shall be as set forth on its signature page hereto;

(c)

the New Group Agent shall become a party to, and have all the rights and
obligations of, a Group Agent under the Loan Agreement;

(d)

the New Committed Lender shall make a Loan to the Borrower by transferring to
the Administrative Agent an amount equal to the product of (x) the Loan Balance
with respect to all outstanding Loans made by each existing Committed Lender
prior to giving effect to the Loan to be made by the New

 

1 

Note: Each existing Committed Lender and Group Agent should be included as
parties to the Assumption Agreement.

N-2

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

Committed Lender described in this clause (d) (such amount, the “Existing Loan
Balance”) multiplied by (y) a fraction the numerator of which is the Commitment
Amount of the New Committed Lender and the denominator of which is the aggregate
Commitments of all Committed Lenders (including the New Committed Lender) (such
amount, the “Committed Balancing Amount”);

(e)

the Administrative Agent shall distribute to existing Committed Lenders (as
principal repayment of their Loans) the applicable portion of the Commitment
Balancing Amount, if any, such that (i) the Loan to be made by the New Committed
Lender described in Section 2(d) will not increase the Existing Loan Balance and
(ii) the New Committed Lender’s Loan to the Borrower will be proportionate to
the Loans of each other Committed Lender based on their relative Commitment;

(f)

the Administrative Agent shall record in the Register (i) the relevant
information with respect to the New Group, (ii) the Loan made by the New
Committed Lender described in clause (d) of this Section 2 and (iii) the
application of the Commitment Balancing Amount as described in clause (e) of
this Section 2;

(g)

each existing Committed Lender shall, to the extent such rights have been
assigned by it under this Agreement, relinquish its assigned rights and be
released from its assigned obligations under the Loan Agreement, except for
those rights that expressly survive the termination of the Loan Agreement by its
terms;

(h)

the Administrative Agent shall make, or cause to be made, all payments under the
Loan Agreement in respect of the interest assigned hereby (including, without
limitation, all payments of principal, interest and fees with respect thereto)
to the New Group; and

(i)

each existing Committed Lender and the New Group shall make all appropriate
adjustments in payments under the Loan Agreement for periods prior to the date
hereof directly among themselves.

SECTION 3.

The parties hereto agree that immediately after giving effect to (a) this
Agreement, (b) the Loan made by the New Committed Lender described in Section
2(d) and (c) the application of the Commitment Balancing Amount as described in
Section 2(e), the Commitment, Loan and Percentage of each Lender are as set
forth in Schedule I attached hereto.

SECTION 4.

The Administrative Agent and each Group Agent as of the date hereof hereby
consent to the addition of the New Conduit Lender[s] and the New Committed
Lender[s] as Lenders under the Loan Agreement.

SECTION 5.

Each party hereto hereby covenants and agrees that it will not institute
against, or join any other Person in instituting against, the Borrower or any
Conduit Lender, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding, or other proceeding under any federal or state
bankruptcy or similar law, for one year and one day after the latest maturing
commercial paper notes issued by the Borrower is paid in full. The covenant
contained in this paragraph shall survive any termination of the Loan Agreement.

SECTION 6.  Deutsche Bank and the New Group confirm and agree with each other
and the other parties to the Loan Agreement that:  (i) other than as provided
herein, Deutsche Bank makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Loan Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Agreement or any other instrument or document furnished pursuant thereto; (ii)
the New Group confirms that it has received a copy of the Loan Agreement,
together with copies of such financial

N-3

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

statements and other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Agreement; (iii)
the New Group will, independently and without reliance upon Deutsche Bank or any
other Lender party to the Loan Agreement and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Agreement;
(iv)  the New Lenders appoints and authorizes the New Group Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
as are delegated to such agent by the terms hereof, together with such powers as
are reasonably incidental thereto; (v) the New Lenders agree that it will
perform in accordance with their terms all of the obligations which by the terms
of the Loan Agreement are required to be performed by it as a Lender and (vi)
the New Group Agent agrees that it will perform in accordance with their terms
all of the obligations which by the terms of the Loan Agreement are required to
be performed by it as a Group Agent.

SECTION 7.  The Short-Term Note Rate applicable to the New Conduit Lender[s] for
any Interest Period (or portion thereof), shall be determined as follows:
[________________].

SECTION 8.

THIS AGREEMENT SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW
YORK.  This Agreement may be executed in counterparts, and by the different
parties on different counterparts, each of which shall constitute an original,
but all together shall constitute one and the same agreement.

N-4

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

(Signature Page Follows)

IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
duly authorized officers as of the date first above written.

 

[               ], as a Conduit Lender

 

By:

 

Name Printed:

 

Title:

 

[Address]

 

 

 

[               ], as a Committed Lender

for the New Group

 

 

By:

 

Name Printed:

 

Title:

 

[Address]

 

[Commitment]

 

[Scheduled Termination Date]

 

 

[              ], as Group Agent

for the New Group

 

By:

 

Name Printed:

 

Title:

 

[Address]

 

 

LML 2018 WAREHOUSE SPV, LLC, as Borrower

 

 

By:

 

Name Printed:

 

Title:

 

 

 

 

N-5

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

Schedule I

Lender

Lender Type

Commitment

Loan

Percentage

Deutsche Bank AG, New York Branch

Committed Lender

$[_________]

$[_________]

[__]%

$[_________]

$[_________]

$[_________]

$[_________]

[__]%

 

N-5

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.